Execution Version



--------------------------------------------------------------------------------

Published CUSIP Number: 05605KAA1
Revolving Credit CUSIP Number: 05605KAB9
Term A Loan CUSIP Number: 05605KAC7
CAD Term Loan CUSIP Number: 05605KAD5
    
CREDIT AGREEMENT
dated as of May 24, 2018


among
BWX TECHNOLOGIES, INC.,
as the Administrative Borrower,
BWXT CANADA LTD.,
as the Canadian Borrower,
WELLS FARGO BANK, N.A.,
as Administrative Agent,
Swing Line Lender and an L/C Issuer,


and
The Other Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
PNC BANK, N.A.,
TD BANK, N.A., and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents


MORGAN STANLEY SENIOR FUNDING, INC.
BNP PARIBAS SECURITIES CORP.
REGIONS BANK
THE BANK OF NOVA SCOTIA
BRANCH BANKING AND TRUST COMPANY,
as Co-Documentation Agents


CITIZENS BANK OF PENNSYLVANIA
KEYBANK NATIONAL ASSOCIATION,
as Managing Agents


WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A.,
PNC CAPITAL MARKETS LLC
TD SECURITIES (USA) LLC, and
U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Book Managers

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
 
Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1


1.01
Defined Terms
1


1.02
Other Interpretive Provisions
44


1.03
Accounting Terms
46


1.04
Rounding
47


1.05
Exchange Rates; Currency Equivalents
47


1.06
Alternative Currencies
47


1.07
Times of Day; Rates
48


1.08
Letter of Credit Amounts
48


1.09
Limited Conditionality Transaction
48


ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
49


2.01
Loans
49


2.02
Borrowings, Conversions and Continuations of Loans
50


2.03
Letters of Credit
52


2.04
Swing Line Loans.
61


2.05
Prepayments
64


2.06
Termination or Reduction of Revolving Credit Commitments
65


2.07
Repayment of Loans
66


2.08
Interest
66


2.09
Fees.
67


2.10
Computation of Interest and Fees
68


2.11
Evidence of Debt
69


2.12
Payments Generally; Administrative Agent’s Clawback
69


2.13
Sharing of Payments by Lenders
71


2.14
Increase in Commitments
72


2.15
Cash Collateral
75


2.16
Defaulting Lenders.
76


ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
78


3.01
Taxes
78


3.02
Illegality
81


3.03
Inability to Determine Rates
82


3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
84


3.05
Compensation for Losses
85


3.06
Mitigation Obligations; Replacement of Lenders
86


3.07
Survival
86


ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
86


4.01
Conditions of Closing Date
86


4.02
Conditions to all Credit Extensions
90


ARTICLE V. REPRESENTATIONS AND WARRANTIES
90


5.01
Corporate Existence, Compliance with Law
91


5.02
Corporate Power; Authorization; Enforceable Obligations
91





i

--------------------------------------------------------------------------------




5.03
Ownership of Borrower; Subsidiaries
92


5.04
Financial Statements
92


5.05
Material Adverse Change
93


5.06
Litigation
93


5.07
Taxes
93


5.08
Full Disclosure
93


5.09
Margin Regulations
94


5.10
No Defaults
94


5.11
Investment Company Act
94


5.12
Use of Proceeds
94


5.13
Insurance
94


5.14
Labor Matters
94


5.15
ERISA/Canadian Pension
95


5.16
Environmental Matters
95


5.17
Title; Real Property
96


5.18
Security Instruments
97


5.19
OFAC
97


5.20
Anti-Corruption Laws
98


5.21
EEA Financial Institutions
98


ARTICLE VI. AFFIRMATIVE COVENANTS
98


6.01
Financial Statements
98


6.02
Collateral Reporting Requirements
100


6.03
Default and certain other Notices
100


6.04
Litigation
101


6.05
Labor Relations
101


6.06
Tax Returns
101


6.07
Insurance
101


6.08
ERISA Matters/Canadian Pension
101


6.09
Environmental Matters
102


6.10
Patriot Act Information
103


6.11
Other Information
103


6.12
Preservation of Corporate Existence, Etc.
103


6.13
Compliance with Laws, Etc.
103


6.14
Conduct of Business
103


6.15
Payment of Taxes, Etc.
103


6.16
Maintenance of Insurance
104


6.17
Access
104


6.18
Keeping of Books
104


6.19
Maintenance of Properties, Etc.
104


6.20
Application of Proceeds
104


6.21
Environmental
104


6.22
Additional Collateral and Guaranties
106


6.23
Real Property
108





ii

--------------------------------------------------------------------------------




6.24
BWXT Entities
109


6.25
Further Assurances
109


6.26
Anti-Corruption Laws; Sanctions
110


6.27
Cash Collateralization of Extended Letters of Credit
110


6.28
Unrestricted Subsidiaries
110


6.29
Post-Closing Covenant
111


ARTICLE VII. NEGATIVE COVENANTS
112


7.01
Indebtedness
112


7.02
Liens
114


7.03
Investments
116


7.04
Asset Sales
118


7.05
Restricted Payments
120


7.06
Fundamental Changes
121


7.07
Change in Nature of Business
121


7.08
Transactions with Affiliates
122


7.09
[RESERVED]
122


7.10
Fiscal Year
122


7.11
Use of Proceeds
122


7.12
Sale Leasebacks
122


7.13
Anti-Corruption Laws
123


7.14
Financial Covenants
123


7.15
BWXT Ownership
123


7.16
Sanctions
123


ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
123


8.01
Events of Default
124


8.02
Remedies Upon Event of Default
125


8.03
Application of Funds
126


ARTICLE IX. ADMINISTRATIVE AGENT
127


9.01
Appointment and Authority
127


9.02
Rights as a Lender
127


9.03
Exculpatory Provisions
128


9.04
Reliance by Administrative Agent
128


9.05
Delegation of Duties
129


9.06
Resignation of Administrative Agent
129


9.07
Non-Reliance on Administrative Agent and Other Lenders
130


9.08
No Other Duties, Etc.
131


9.09
Administrative Agent May File Proofs of Claim
131


9.10
Collateral and Guaranty Matters
132


9.11
Secured Cash Management Agreements and Secured Hedge Agreements
133


9.12
Withholding Tax
133


9.13
Quebec Matters
134


9.14
ERISA Representations. ERISA Matters
134


ARTICLE X. MISCELLANEOUS
136





iii

--------------------------------------------------------------------------------




10.01
Amendments, Etc.
136


10.02
Notices; Effectiveness; Electronic Communication
138


10.03
No Waiver; Cumulative Remedies; Enforcement
140


10.04
Expenses; Indemnity; Damage Waiver
141


10.05
Payments Set Aside
143


10.06
Successors and Assigns
143


10.07
Treatment of Certain Information; Confidentiality
148


10.08
Right of Setoff
149


10.09
Interest Rate Limitation
150


10.10
Counterparts; Integration; Effectiveness
150


10.11
Survival of Representations and Warranties
151


10.12
Severability
151


10.13
Replacement of Lenders
151


10.14
Governing Law; Jurisdiction; Etc.
152


10.15
Waiver of Jury Trial
153


10.16
No Advisory or Fiduciary Responsibility
153


10.17
Electronic Execution of Assignments and Certain Other Documents
153


10.18
Judgment Currency
154


10.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
154


 
 
 
SIGNATURES
S-1





iv

--------------------------------------------------------------------------------






SCHEDULES
1.01(a)
Affiliate Agreements

1.01(b)
Initial Guarantors

1.01(c)
Unrestricted Subsidiaries

2.01
Commitments and Applicable Percentages

4.01(a)(vi)
Mortgaged Properties

5.02    Consents
5.03    Ownership of Subsidiaries
5.04    Supplement to Financial Statements
5.06    Litigation
5.17(b)    Real Property
7.01    Existing Indebtedness
7.02    Existing Liens
7.03    Existing Investments
10.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Term A Note
C-2    Revolving Credit Note
C-3    CAD Term Note
C-4    CAD Revolving Credit Note
D    Compliance Certificate
E    Assignment and Assumption
F-1    Domestic Guaranty
F-2    Canadian Guaranty
G-1    Domestic Collateral Agreement
G-2    Canadian Collateral Agreement
H    Forms of U.S. Tax Compliance Certificates






v

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of May 24, 2018, among BWX
TECHNOLOGIES, INC., a Delaware corporation (the “Administrative Borrower”), BWXT
Canada Ltd., an Ontario corporation (the “Canadian Borrower” and together with
the Administrative Borrower, collectively, the “Borrower” and each, a
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
The Borrower has requested that the Lenders provide a term A loan facility and a
revolving credit facility, with a swing line sublimit and a letter of credit
sublimit, and the Lenders are willing to do so on the terms and conditions set
forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.    
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquired Entity” means a Person to be acquired, or whose assets are to be
acquired, in an Acquisition.
“Acquisition” means, by way of any single transaction or a series of related
transactions, the acquisition of all or substantially all of (a) the assets of
an Acquired Entity, (b) the assets constituting what is known to the Borrower to
be all or substantially all of the business of a division, branch or other unit
operation of an Acquired Entity, or (c) the Stock and Stock Equivalents (other
than director’s qualifying shares and the like, as may be required by applicable
Requirements of Law) of, an Acquired Entity.
“Additional Lender” has the meaning specified in Section 2.14(b).
“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire on file
with the Administrative Agent or any other form approved by the Administrative
Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliate Agreements” means, collectively, the agreements listed on Schedule
1.01(a) hereto.





--------------------------------------------------------------------------------





“Agent Parties” has the meaning specified in Section 10.02(c).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning specified in Section 10.18.
“Alternative Currency” means (a) with respect to any Letter of Credit, those
currencies (other than Dollars or Canadian Dollars) that are approved by the L/C
Issuer issuing such Letters of Credit in accordance with Section 1.06, (b) with
respect to the CAD Term Facility, Canadian Dollars only and (c) with respect to
the Revolving Credit Facility, Canadian Dollars only.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Facility and (i) with respect to L/C Obligations, $200,000,000
and (ii) with respect to the Revolving Credit Loans and Commitments,
$250,000,000 on the Closing Date. The Alternative Currency Sublimit is part of,
and not in addition to, the Revolving Credit Facility, and, for the avoidance of
doubt, shall not limit or be applicable to the CAD Term Facility (all of which
shall be advanced in Canadian Dollars), or any Incremental Increases.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery, corruption, or money laundering including,
without limitation, the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 and the Corruption of Foreign Public Officials Act (Canada).
“Applicable Percentage” means:
(a)     in respect of the Term A Facility, with respect to any Term A Lender at
any time, the percentage (carried out to the ninth decimal place) of the Term A
Facility (without adjustment to the size of the Term A Facility for any Term A
Lender that is at such time a Defaulting Lender) represented by the outstanding
principal amount of such Term A Lender’s Term A Loans at such time;
(b)     in respect of the CAD Term Facility, with respect to any CAD Term Lender
at any time, the percentage (carried out to the ninth decimal place) of the CAD
Term Facility (without adjustment to the size of the CAD Term Facility for any
CAD Term Lender that is at such time a Defaulting Lender) represented by the
outstanding principal amount of such CAD Term Lender’s CAD Term Loans at such
time; and
(c)    in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time, subject to adjustment
as provided in Section 2.16.




-2-

--------------------------------------------------------------------------------





If the Commitment of each Lender to make Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02 or if the Commitments have expired, then the Applicable Percentage of each
Lender in respect of the applicable Facility shall be determined based on the
Applicable Percentage of such Lender in respect of such Facility most recently
in effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.01(c):
Applicable Rate
 
Pricing
Level
Leverage Ratio
Commitment Fee
Eurocurrency
Rate/
Financial Letter of
Credit Fees
Base
Rate/Canadian Index Rate
Performance Letter of Credit Fees / Commercial Letter of Credit Fees
1
Less than 1.00 to 1.00
0.150%
1.250%
0.250%
0.750%
2
Greater than or equal to 1.00 to 1.00, but less than 2.00 to 1.00
0.175%
1.375%
0.375%
0.825%
3
Greater than or equal to 2.00 to 1.00, but less than 2.75 to 1.00
0.225%
1.500%
0.500%
0.900%
4
Greater than or equal to 2.75 to 1.00, but less than 3.50 to 1.00
0.250%
1.750%
0.750%
1.050%
5
Greater than or equal to 3.50 to 1.00
0.275%
2.000%
1.000%
1.200%



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.01(c); provided that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level 4 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered.
Notwithstanding the foregoing, the Applicable Rate in effect from the Closing
Date through the date of delivery of the Compliance Certificate for the first
full Fiscal Quarter of the Borrower after the Fiscal Quarter in which the
Closing Date occurs shall be determined based upon Pricing Level 2.
“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.




-3-

--------------------------------------------------------------------------------





“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, to be reasonably necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in such place of settlement.
“Appropriate Lender” means, at any time, (a) with respect to any Term  Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan in respect of the applicable Term Facility or
a Revolving Credit Loan, respectively, at such time, (b) with respect to any L/C
Issuer Sublimit, (i) the applicable L/C Issuer and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Revolving Credit Lenders and
(c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A., PNC
Capital Markets LLC, TD Securities (USA) LLC and U.S. Bank National Association,
each in its capacity as a joint lead arranger and joint book manager.
“Asset Sale” has the meaning specified in Section 7.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the Commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuers to make L/C Credit
Extensions pursuant to Section 8.02.
“Available Amount” means, at any time, the sum of (without duplication) of:
(a)    $50,000,000; plus
(b)    if positive, 50.0% of the Consolidated Net Income of the Borrower and its
Restricted Subsidiaries for the period (taken as one accounting
period) beginning on the first day of the Fiscal Quarter in which the Closing
Date occurs to the end of Administrative Borrower’s most recently ended Fiscal
Quarter for which the financial statements and certificates required by Section
6.01(a) or 6.01(b) have been delivered, or, in the case such Consolidated Net
Income for such period is a deficit, minus 100.0% of such deficit; plus
(c)    100.0% of the aggregate amount of cash and the Fair Market Value of
marketable securities or other property contributed (including from the proceeds
from the issuance or sale of debt securities of the Borrowers or any Restricted
Subsidiary that have been converted into or




-4-

--------------------------------------------------------------------------------





exchanged for common equity capital of any Borrower) to the common equity
capital of the Borrowers following the Closing Date (in each case, other than by
a Borrower or a Restricted Subsidiary and other than capital contributed with
the proceeds of a sale of the Stock of a Restricted Subsidiary); plus
(d)    100.0% of the aggregate amount of net proceeds received by a Borrower or
any Restricted Subsidiary during the period from and including the day
immediately following the Closing Date through and including such time in
connection with any sale or disposition to any Person (other than the Borrower
or any Restricted Subsidiary) of any Investment made pursuant to Section
7.03(s); minus
(e)    usages of the Available Amount pursuant to Sections 7.03(s) and 7.05(h).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Wells Fargo as its
“prime rate” and (c) the Eurocurrency Rate determined in accordance with clause
(b) of the definition thereof, plus 1.00%. The “prime rate” is a rate set by
Wells Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the “prime rate” announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Revolving Credit Loan (other than a CAD Revolving
Credit Loan) or a Term A Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraphs hereto.
References to the Borrower herein shall, as the context may indicate (including
with respect to any particular Loan), mean the applicable Borrower, each
Borrower, any Borrower, or all Borrowers.
“Borrower Materials” has the meaning specified in Section 6.01.
“Borrower’s Accountants” means Deloitte & Touche LLP or another firm of
independent nationally recognized public accountants.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.




-5-

--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Requirements of Law of, or
are in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Canadian Dollars, means any such day on which dealings
in deposits in Canadian Dollars are conducted by and between banks in the London
or other applicable offshore interbank market for such currency;
(c)    if such day relates to any fundings, disbursements, settlements and
payments in respect of CAD Loans, or any other dealings in Canadian Dollars to
be carried out pursuant to this Agreement in respect of any CAD Loans, means any
such day on which banks are open for foreign exchange business in Toronto,
Canada; and
(d)    if such day relates to any determination of the Spot Rate pursuant to
this Agreement, means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of the relevant
Alternative Currency for which the Spot Rate is being determined.
“BWXT” means BWXT Government Group, Inc., a Delaware corporation and a
Wholly-Owned Subsidiary of the Administrative Borrower.
“BWXT Entities” means, subject to Section 6.24, collectively or individually,
BWXT and each of its Subsidiaries.
“CAD Loan” shall mean a CAD Revolving Credit Loan or a CAD Term Loan.
“CAD Revolving Credit Borrowing” means a Revolving Credit Borrowing in Canadian
Dollars consisting of simultaneous Revolving Credit Loans of the same Type and,
in the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Revolving Credit Lenders pursuant to Section 2.01(b).
“CAD Revolving Credit Facility” means the aggregate principal amount of the CAD
Revolving Credit Loans outstanding at such time. As of the Closing Date, the
maximum aggregate principal amount of the CAD Revolving Credit Facility shall
equal the Alternative Currency Sublimit applicable to it. The CAD Revolving
Credit Facility is part of, and not in addition to, the Revolving Credit
Facility.
“CAD Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“CAD Revolving Credit Note” means a promissory note made by a Borrower in favor
of a Revolving Credit Lender evidencing CAD Revolving Credit Loans, made by such
Revolving Credit Lender, substantially in the form of Exhibit C-4.
“CAD Term Borrowing” means a borrowing consisting of simultaneous CAD Term Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the CAD Term Lenders pursuant to Section
2.01(d).




-6-

--------------------------------------------------------------------------------





“CAD Term Commitment” means, as to each CAD Term Lender, its obligation to make
a CAD Term Loan in Canadian Dollars to the Canadian Borrower pursuant to Section
2.01(d) in an aggregate principal amount not to exceed the Alternative Currency
Equivalent of the Dollar amount set forth opposite such CAD Term Lender’s name
on Schedule 2.01 under the caption “CAD Term Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such CAD Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement; provided that in the event any CAD
Term Lender is a Defaulting Lender prior to the termination of any unused CAD
Term Commitment, nothing herein shall reallocate such Defaulting Lender’s CAD
Term Commitment to any other CAD Term Lender, and any calculation of the
“Applicable Percentage” of any CAD Term Borrowing or the size of the CAD Term
Facility shall be made without reduction for the CAD Term Commitment of such
Defaulting Lender.
“CAD Term Facility” means the aggregate principal amount of the CAD Term Loans
of all CAD Term Lenders outstanding at such time. As of the Closing Date, the
maximum aggregate principal amount of the CAD Term Facility shall equal the
Alternative Currency Equivalent of $250,000,000, which shall, for the avoidance
of doubt, be made in Canadian Dollars.
“CAD Term Lender” means, at any time, any Lender that has any unused CAD Term
Commitment or that holds CAD Term Loans at such time.
“CAD Term Loan” means an advance made by any CAD Term Lender under the CAD Term
Facility in Canadian Dollars.
“CAD Term Note” means a promissory note made by the Canadian Borrower in favor
of a CAD Term Lender evidencing the CAD Term Loan made by such CAD Term Lender,
substantially in the form of Exhibit C-3.
“Cambridge Property” has the meaning specified in Section 6.29(a).
“Canadian Borrower” means BWXT Canada Ltd., an Ontario corporation and a
Wholly-Owned Subsidiary of the Administrative Borrower.
“Canadian Collateral Agreement” means the Canadian Pledge and Security Agreement
dated as of the Closing Date substantially in the form of Exhibit G-2 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time) by each Loan Party from time to time party thereto and the
Administrative Agent for the benefit of the Secured Parties; provided that, (i)
subject to Section 6.24, no BWXT Entity shall be party to the Canadian
Collateral Agreement and (ii) no Collateral of a Canadian Guarantor will secure
the U.S. Obligations.
“Canadian Defined Benefit Pension Plan” means any Canadian Pension Plan which
contains a “defined benefit provision” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).
“Canadian Dollars” and “CAD” mean the lawful currency of Canada.
“Canadian Guarantors” means, collectively, each (i) Wholly-Owned Canadian
Subsidiary of the Administrative Borrower listed on Schedule 1.01(b) hereto and
(ii) each other Person that is or becomes a party to the Canadian Guaranty
(including by execution of a Joinder Agreement pursuant to Section 6.22);
provided, that no Excluded Subsidiary shall be a Canadian Guarantor. The
Canadian Guarantors will not guaranty the U.S. Obligations.




-7-

--------------------------------------------------------------------------------





“Canadian Guaranty” means the Canadian Guaranty Agreement dated as of the
Closing Date (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time) made by the Canadian Borrower (other than
with respect to its own obligations) and by the Canadian Guarantors in favor of
the Administrative Agent for the benefit of the Secured Parties, substantially
in the form of Exhibit F-2, and any Joinder Agreement with respect thereto.
“Canadian Index Rate” means, for any day, a rate per annum equal to the highest
of (a) the most recent annual rate of interest quoted from time to time in the
“Report on Business” section of The Globe and Mail as being “Canadian prime”,
“chartered bank prime rate” or words of similar description or, if such rate is
no longer quoted therein, any similar rate quoted therein (as determined by
Administrative Agent), and (b) the Eurocurrency Rate for loans denominated in
Canadian Dollars in respect of an Interest Period of thirty (30) days plus 1.00%
per annum. Any change in any interest rate provided for in this Agreement based
upon the Canadian Index Rate shall take effect at the time of such change in the
Canadian Index Rate. No adjustments shall be made to account for the difference
between the number of days in a year on which the rates referred to in this
definition are based and the number of days in a year on the basis of which
interest is calculated in this Agreement.
“Canadian Index Rate Loan” means a Loan denominated in Canadian Dollars that
bears interest based on the Canadian Index Rate.
“Canadian Insolvency Laws” means any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up and
Restructuring Act (Canada), and the provisions of applicable Canadian corporate
statutes which enable a Person to obtain a stay or a compromise of the claims of
its creditors against it, each as now and hereafter in effect, any successors to
such statutes and any other applicable insolvency or other similar law in any
relevant jurisdiction.
“Canadian Loan Party” means the Canadian Borrower and the Canadian Guarantors.
“Canadian Pension Event” shall mean (a) the termination in whole or in part of
any Canadian Defined Benefit Pension Plan, (b) the occurrence of an event under
the Income Tax Act (Canada) that could reasonably be expected to negatively
affect the registered status of any Canadian Defined Benefit Pension Plan, (c)
the receipt by any Loan Party of any order or notice of intention to issue an
order from the applicable pension standards regulator that could reasonably be
expected to negatively affect the registered status or cause the termination (in
whole or in part) of any Canadian Defined Benefit Pension Plan, (d) the receipt
of notice by the administrator or the funding agent of any failure to remit
contributions to a Canadian Pension Plan by the applicable Loan Party (e) the
merger of a Canadian Pension Plan, of which a Loan Party is the administrator or
plan sponsor, with another pension plan, that contains a defined benefit
provision and has at any time been funded by a trust or (f) the receipt by any
Loan Party of notice of any other event or condition with respect to a Canadian
Pension Plan that could reasonably be expected to result in the imposition of a
material liability of any Loan Party.
“Canadian Pension Plan” means a pension plan that is a “registered pension plan”
(as defined in the Income Tax Act (Canada)) or that is required to be registered
under, or is subject to, the Pension Benefits Act (Ontario) or other Canadian
federal or provincial law with respect to pension benefits standards and that is
maintained or contributed to by a Loan Party or any of its Subsidiaries for its
Canadian employees or former employees, but does not include the Canada Pension
Plan or the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec, respectively.
“Canadian Sanctions Laws” means the laws of Canada imposing any economic, trade
or financial sanctions or trade embargoes including, without limitation, the
Special Economic Measures Act (Canada), the United Nations Act (Canada), the
Freezing Assets of Corrupt Foreign Officials Act (Canada), the Justice for
Victims of Corrupt Foreign Officials Act (Sergei Magnitsky Law) (Canada) and the
Criminal Code (Canada) and, in each case, the regulations promulgated thereunder
including, without limitation, the United




-8-

--------------------------------------------------------------------------------





Nations Al-Qaida and Taliban Regulations and the Regulations Implementing the
United Nations Resolutions on the Suppression of Terrorism.
“Canadian Subsidiary” means any Restricted Subsidiary that is organized under
the laws of Canada or any province or territory thereof.
“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.
“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Subsidiaries under
Capital Leases, as determined on a consolidated basis in conformity with GAAP.
“Captive Insurance Subsidiaries” means, collectively or individually as of any
date of determination, those regulated Subsidiaries of the Borrower primarily
engaged in the business of providing insurance and insurance-related services to
the Borrower, its other Subsidiaries and certain other Persons.
“Cash Collateralize” means to pledge and deposit with or deliver directly to an
L/C Issuer or to the Administrative Agent, for the benefit of the Administrative
Agent, any L/C Issuer or any Lender (including the Swing Line Lender), as the
context may indicate, as collateral for L/C Obligations, Obligations in respect
of Swing Line Loans, or obligations of Lenders to fund participations in respect
of either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent (but only if the Administrative Agent is a party to such Cash Collateral
arrangement) and (b) the applicable L/C Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Cash Collateralized Letter of Credit” has the meaning specified in Section
2.03(o).
“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States government or any agency thereof, (b) certificates of deposit,
eurodollar time deposits, overnight bank deposits and bankers’ acceptances of
(i) any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or any branch or agency of
any of the foregoing, in each case if such bank has a minimum rating at the time
of investment of A-3 by S&P or P-3 by Moody’s, or (ii) any Lender or any branch
or agency of any Lender, (c) commercial paper, (d) municipal issued debt
securities, including notes and bonds, (e) (i) shares of any money market fund
that has net assets of not less than $500,000,000 and satisfies the requirements
of rule 2a-7 under the Investment Company Act of 1940 and (ii) shares of any
offshore money market fund that has net assets of not less than $500,000,000 and
a $1 net asset mandate, (f) fully collateralized repurchase agreements, (g)
demand deposit accounts and (h) obligations issued or guaranteed by the
government or by a governmental agency of Canada, Japan, Australia, Switzerland
or a country belonging to the European Union; provided, however, that (i) all
obligations of the type specified in clauses (c) or (d) above shall have a
minimum rating of A-1 or AAA by S&P or P-1 or Aaa by Moody’s, in each case at
the time of acquisition thereof, (ii) the country credit rating of any country
issuing or guaranteeing (or whose governmental agency issues or guarantees) any
obligation of the type specified in clause (h) above shall be AA or higher by
S&P or an equivalent rating or higher by another generally recognized rating
agency providing country credit ratings and (iii) the maturities of all
obligations of the type described in clause (b) or (h) above shall not exceed
one year from the date of acquisition thereof.




-9-

--------------------------------------------------------------------------------





“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less, to the extent included in
the calculation of Interest Expense of such Person for such period, (a) the
amount of debt discount and debt issuance costs amortized, (b) charges relating
to write-ups or write-downs in the book or carrying value of existing Financial
Covenant Debt and (c) interest payable in evidences of Indebtedness or by
addition to the principal of the related Indebtedness.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, accounts receivable and other cash management
arrangements in the ordinary course of business of the Borrower and its
Subsidiaries, but excluding any such agreement providing for overdraft services
or financing that may remain outstanding for more than three Business Days.
“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or of a Lender, in its capacity as a party
to such Cash Management Agreement, (b) with respect to any Cash Management
Agreement that is existing on the Closing Date, a Person that is a lender or an
Affiliate of a lender under the Existing Credit Agreement immediately prior to
the termination thereof on the Closing Date and (c) any Person that is a party
to a Cash Management Agreement at the time it or its relevant Affiliate becomes
the Administrative Agent or a Lender (whether on the Closing Date or at a later
date pursuant to Section 10.06), in its capacity as a party to such Cash
Management Agreement, in each case of (a), (b) or (c), that has provided written
notice of such Cash Management Agreement to the Administrative Agent, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Cash Management Bank. Each Cash Management Bank not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and (i)
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto
and (ii) agreed to be bound by the provisions of that certain Collection
Allocation Mechanism Agreement, dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time) by and among the Administrative Agent and the Lenders from time to time
party thereto.
“CFC” means, solely with respect to Loans made to the Administrative Borrower,
any Subsidiary of the Administrative Borrower that is a controlled foreign
corporation within the meaning of Section 957 of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.




-10-

--------------------------------------------------------------------------------





“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding (i) any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan and (ii) underwriters in the course of their distribution of Voting
Stock in an underwritten registered public offering provided such underwriters
shall not hold such Stock for longer than five Business Days) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 30% of the equity
securities of the Administrative Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Administrative Borrower
on a fully-diluted basis; or
(b)    during any period of twelve consecutive calendar months, a majority of
the members of the board of directors or other equivalent governing body of the
Administrative Borrower cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by either (x) individuals referred to in clause (i) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body or (y) a nominating or similar committee of the
Administrative Borrower, or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means, collectively, the “Collateral” as defined in any Security
Instrument, the Pledged Equity Interests and all other personal and real
property of the Borrower, any Guarantor or any other Person in which the
Administrative Agent or any Secured Party is granted a Lien under any Security
Instrument as security for all or any portion of the Obligations or any other
obligation arising under any Loan Document; provided that, subject to Section
6.24, the Collateral shall not include assets, property and Stock and/or Stock
Equivalents of the BWXT Entities.
“Collateral Agreements” means, collectively, the Canadian Collateral Agreement
and the Domestic Collateral Agreement.
“Commitment” means a Term  Commitment or a Revolving Credit Commitment, as the
context may require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other (in the
case of Loans denominated in Dollars), or (d) a continuation of Eurocurrency
Rate Loans, pursuant to Section 2.02(a), which shall be substantially in the
form of Exhibit A or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system, as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.




-11-

--------------------------------------------------------------------------------





“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Administrative Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP.
“Consolidated Total Assets” means, as of any date of determination, the
consolidated total assets of the Borrower and its Subsidiaries as of such date,
determined in accordance with GAAP.
“Consortium” means any joint venture, consortium or other similar arrangement
that is not a separate legal entity entered into by the Borrower or any of its
Subsidiaries and one or more third parties, provided that no Loan Party shall,
whether pursuant to the Constituent Documents of such joint venture or
otherwise, be under any Contractual Obligation to make Investments or incur
Guaranty Obligations after the Closing Date, or, if later, at the time of, or at
any time after, the initial formation of such joint venture, consortium or
similar arrangement that would be in violation of any provision of this
Agreement.
“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the bylaws,
partnership agreement or operating agreement (or the equivalent governing
documents) of such Person.
“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum derived substance or
waste, asbestos and polychlorinated biphenyls.
“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding the Loan Documents) to which such Person is a party
or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of secured Indebtedness the Liens on the
Collateral securing which are intended to rank equal in priority to the Liens on
the Collateral securing the Obligations (but without regard to the control of
remedies), a customary intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent and the Administrative Borrower, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank equal in priority to the Liens on the Collateral
securing the Obligations (but without regard to the control of remedies) and
(b) to the extent executed in connection with the incurrence of secured
Indebtedness the Liens on the Collateral securing which are intended to rank
junior to the Liens on the Collateral securing the Obligations, a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Administrative Borrower, which agreement shall
provide that the Liens on the Collateral securing such Indebtedness shall rank
junior to the Lien on the Collateral securing the Obligations.




-12-

--------------------------------------------------------------------------------





“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:
(a)    Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by GAAP
and, in the case of Mortgaged Property, there is no material risk of forfeiture
of such property;
(b)    Liens of landlords arising by statute or lease contracts entered into in
the ordinary course, inchoate, statutory or construction liens and liens of
suppliers, mechanics, carriers, materialmen, warehousemen, producers, operators
or workmen and other liens imposed by law created in the ordinary course of
business for amounts not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;
(c)    liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits, taxes, assessments, statutory obligations or other
similar charges or to secure the performance of bids, tenders, sales, leases,
contracts (other than for the repayment of borrowed money) or in connection with
bid, surety, stay, appeal, customs or performance bonds, performance and
completion guarantees, or other similar instruments (including those to secure
health, safety and environmental obligations);
(d)    encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions, encroachments, protrusions and other similar encumbrances and
minor title defects affecting Real Property which, in the aggregate, do not
materially detract from the value of such Real Property and not materially
interfering with the ordinary conduct of the business conducted at such Real
Property;
(e)    encumbrances arising under leases or subleases of Real Property that do
not, individually or in the aggregate, materially detract from the value of such
Real Property or materially interfere with the ordinary conduct of the business
conducted at such Real Property;
(f)    financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;
(g)     liens, pledges or deposits relating to escrows established in connection
with the purchase or sale of property otherwise permitted hereunder and the
amounts secured thereby shall not exceed the aggregate consideration in
connection with such purchase or sale (whether established for an adjustment in
purchase price or liabilities, to secure indemnities, or otherwise);
(h)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or a Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;
(i)     liens that are contractual rights of set-off relating to purchase orders
and other similar agreements entered into in the ordinary course of business;




-13-

--------------------------------------------------------------------------------





(j)    options, put and call arrangements, rights of first refusal and similar
rights (i) relating to Investments in Subsidiaries, Joint Ventures and
Consortiums or (ii) provided for in contracts or agreements entered into in the
ordinary course of business;
(k)    liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary not prohibited by this Agreement; and


(l)    liens on cash or Cash Equivalents deposited with the applicable
representative of the holder of the applicable Indebtedness pending application
of such cash or Cash Equivalents to the defeasance, discharge or redemption of
such Indebtedness.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Canadian Insolvency Laws and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Requirements
of Law of the United States or other applicable jurisdictions from time to time
in effect and affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations arising under any
Loan Document other than Letter of Credit Fees, an interest rate equal to (i)
the Base Rate (or if such Obligations are denominated in Canadian Dollars, the
Canadian Index Rate) plus (ii) the Applicable Rate applicable to Base Rate Loans
(or, if such Obligations are denominated in Canadian Dollars, the Canadian Index
Rate) plus (iii) 2% per annum; provided, however, that with respect to a
Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate applicable to Letter of Credit Fees plus 2%
per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within three Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) become the
subject of a Bail-In Action




-14-

--------------------------------------------------------------------------------





or (iii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.
“Designated Jurisdiction” means a country or territory which is the subject of
any comprehensive Sanctions. As of the date of this Agreement, the Designated
Jurisdictions are Cuba, Iran, North Korea, Syria and Crimea.
“Disqualified Stock” means with respect to any Person, any Stock that, by its
terms (or by the terms of any Security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is exchangeable for Indebtedness of such Person, or is redeemable at the option
of the holder thereof, in whole or in part, on or prior to the Maturity Date.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Domestic Collateral Agreement” means the U.S. Pledge and Security Agreement
dated as of the Closing Date substantially in the form of Exhibit G-1 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time) by the Administrative Borrower, the Domestic Guarantors from time
to time party thereto and the Administrative Agent for the benefit of the
Secured Parties; provided that, subject to Section 6.24, no BWXT Entity shall be
party to the Domestic Collateral Agreement.
“Domestic Guarantors” means, collectively, each (i) Wholly-Owned Domestic
Subsidiary of the Administrative Borrower listed on Schedule 1.01(b) hereto, and
(ii) each other Person that is or becomes a party to the Domestic Guaranty
(including by execution of a Joinder Agreement pursuant to Section 6.22);
provided, that no Excluded Subsidiary shall be a Domestic Guarantor.
“Domestic Guaranty” means the U.S. Guaranty Agreement dated as of the Closing
Date substantially in the form of Exhibit F-1 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time) made by the
Administrative Borrower (other than with respect to its own obligations) and




-15-

--------------------------------------------------------------------------------





by the Domestic Guarantors in favor of the Administrative Agent for the benefit
of the Secured Parties and any Joinder Agreement with respect thereto.
“Domestic Loan Party” means the Administrative Borrower and the Domestic
Guarantors. 
“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States, any state thereof or the District of Columbia.
“EBITDA” means, for any period,
(a)
Consolidated Net Income for such period;

plus
(b)     the sum of, in each case to the extent deducted in the calculation of
such Consolidated Net Income but without duplication,
(i)     any provision for taxes based on income or profits or capital gains,
including, without limitation, U.S. federal, state, non-U.S., franchise, excise,
value added and similar taxes and foreign withholding taxes of such Person paid
or accrued during such period, including any penalties and interest relating to
such taxes or arising from any tax examinations deducted (and not added back) in
computing Consolidated Net Income,
(ii)     Interest Expense,
(iii)     depreciation expense,
(iv)     amortization of intangibles or financing or acquisition costs
(including debt discounts, debt issuance costs, commissions, expenses and fees,
in each case, whether or not deferred),
(v)     any aggregate net loss from the sale, exchange or other disposition of
business units by the Borrower or its Subsidiaries,
(vi)    any one-time expenses or charges (other than depreciation or
amortization expense) related to this Agreement,
(vii)     all other non-cash charges (including impairment of intangible assets
and goodwill) and non-cash losses for such period (excluding any non-cash item
to the extent it represents an accrual of, or reserve for, cash disbursements
for any period ending prior to the Maturity Date), and
(viii)    any fees, expenses, charges or losses (other than depreciation or
amortization expense) related to any issuance of equity interests, Investments,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
(including a refinancing thereof), in each case, permitted under this Agreement
(in each case, whether or not successful), including (i) such fees, expenses or
charges related to the transactions contemplated by the Loan Documents and/or
the offering of the Senior Notes and (ii) any amendments or other modification
of the Loan Documents or related other Indebtedness permitted to be incurred
hereunder;
provided that, to the extent that all or any portion of the income or gains of
any Person is deducted pursuant to any of clauses (c)(iv) and (v) below for a
given period, any amounts set forth in any of the preceding clauses (b)(i)
through (b)(viii) that are attributable to such Person shall not be included for
purposes of this clause (b) for such period,
minus




-16-

--------------------------------------------------------------------------------





(c)     the sum of, in each case to the extent included in the calculation of
such Consolidated Net Income but without duplication,
(i)     any credit for income tax,
(ii)     non-cash interest income,
(iii)     any other non-cash gains or other items which have been added in
determining Consolidated Net Income (other than any such gain or other item that
has been deducted in determining EBITDA for a prior period),
(iv)     the income of any Restricted Subsidiary or Joint Venture to the extent
that the declaration or payment of dividends or similar distributions or
transfers or loans by such Restricted Subsidiary or Joint Venture, as
applicable, of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, statute,
rule or governmental regulation applicable to such Restricted Subsidiary or
Joint Venture, as applicable,
(v)     the income of any Person (other than a Restricted Subsidiary) in which
any other Person (other than the Borrower or a Wholly-Owned Restricted
Subsidiary or any director holding qualifying shares in accordance with
applicable law) has an interest or of an Unrestricted Subsidiary, except to the
extent of the amount of dividends or other distributions or transfers or loans
actually paid to the Borrower or a Wholly-Owned Restricted Subsidiary by such
Person during such period, and
(vi)     any aggregate net gains from the sale, exchange or other disposition of
business units by the Borrower or any of its Subsidiaries out of the ordinary
course of business.
For any period of measurement that includes any Permitted Acquisition or any
sale, exchange or disposition of any Restricted Subsidiary or business unit of
the Borrower or any Restricted Subsidiary, EBITDA (and the relevant elements
thereof) shall be computed on a pro forma basis for each such transaction as if
it occurred on the first day of the period of measurement thereof (including
adding to EBITDA the amount of any expected (net of actual) cost savings,
operating expense reductions, restructuring and/or integration charges and
expenses, business optimization costs, cost savings synergies and other items
that would be permitted to be included in financial statements prepared in
accordance with Regulation S-X under the Securities Act during such period), so
long as the Administrative Borrower provides to the Administrative Agent
reconciliations and other reasonably detailed information relating to
adjustments to the relevant financial statements (including, to the extent
available and permitted to be distributed by the Administrative Borrower, copies
of financial statements of the acquired Person or assets in any Permitted
Acquisition) used in computing EBITDA (and the relevant elements thereof)
sufficient to reasonably demonstrate such pro forma calculations.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.




-17-

--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Line of Business” means the businesses and activities engaged in by
the Borrower and its Subsidiaries on the Closing Date, any other businesses or
activities reasonably related or incidental thereto and any other businesses
that, when taken together with the existing businesses of the Borrower and its
Subsidiaries, are immaterial with respect to the assets and liabilities of the
Borrower and its Subsidiaries, taken as a whole.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is sponsored, maintained or contributed to by, or required
to be contributed to by, the Borrower, any of its Subsidiaries, any Guarantor or
any of their respective ERISA Affiliates or was sponsored, maintained or
contributed to by, or required to be contributed to by, the Borrower, any of its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates with
respect to liabilities for which the Borrower, any such Restricted Subsidiary,
any such Guarantor or any of their respective ERISA Affiliates could be liable
under the Code or ERISA.
“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
1801 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents.
“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
in each case relating to and resulting from the past, present or future
operations of, or ownership of property by, such Person or any of its
Subsidiaries.
“Environmental Lien” means any Lien in favor of any Governmental Authority
pursuant to any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower, any of
its Subsidiaries or any Guarantor within the meaning




-18-

--------------------------------------------------------------------------------





of Section 414(b), (c), (m) or (o) of the Code. Any former ERISA Affiliate of
the Borrower, any of its Subsidiaries or any Guarantor shall continue to be
considered an ERISA Affiliate of the Borrower, such Restricted Subsidiary or
such Guarantor within the meaning of this definition solely with respect to the
period such entity was an ERISA Affiliate of the Borrower, such Restricted
Subsidiary or such Guarantor and with respect to liabilities arising after such
period for which the Borrower, such Restricted Subsidiary or such Guarantor
could be liable under the Code or ERISA.
“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c) of ERISA or the regulations issued thereunder with respect to a Title IV
Plan, (b) the withdrawal of the Borrower, any of its Subsidiaries, any Guarantor
or any ERISA Affiliate from a Title IV Plan subject to Section 4063 or Section
4064 of ERISA during a plan year in which any such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or the termination of any
such Title IV Plan, (c) the “complete or partial withdrawal” (within the meaning
of Sections 4203 or 4205 of ERISA) of the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate from any Multiemployer Plan, (d) notice of
reorganization, insolvency, intent to terminate or termination of a
Multiemployer Plan or notice that a Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA) is received by the Borrower, any of its Subsidiaries, any Guarantor or
any ERISA Affiliate, (e) the filing of a notice of intent to terminate a Title
IV Plan under Section 4041(c) of ERISA or the treatment of a plan amendment as a
termination under Section 4041(e) of ERISA, where such termination constitutes a
“distress termination” under Section 4041(c) of ERISA, (f) the institution of
proceedings to terminate a Title IV Plan by the PBGC, (g) the failure to make
any required contribution to a Title IV Plan or Multiemployer Plan or to meet
the minimum funding standard of Sections 430 or 431 of the Code (in either case,
whether or not waived), (h) the imposition of a Lien with respect to any
“employee pension benefit plan” (within the meaning of Section 3(2) of ERISA)
under the provisions of the Code that relate to such plans or ERISA on the
Borrower, any of its Subsidiaries, any Guarantor or any ERISA Affiliate, (i) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, (j) the imposition of liability on
the Borrower, any of its Subsidiaries, any Guarantor or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA, (k) the occurrence of an act or
omission which would reasonably be expected to give rise to the imposition on
the Borrower, any of its Subsidiaries, any Guarantor or any of their respective
ERISA Affiliates of fines, penalties, taxes or related charges under Chapter 43
of the Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of
ERISA in respect of any employee pension benefit plan, or (l) receipt from the
IRS of notice of the failure of any employee pension benefit plan that is
intended to be qualified under Section 401(a) of the Code so to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any such
employee pension benefit plan to qualify for exemption from taxation under
Section 501(a) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan
(i)    denominated in Dollars, the rate per annum equal to (x) the London
Interbank Offered Rate (“LIBOR”), as published by Bloomberg (or other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative




-19-

--------------------------------------------------------------------------------





Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (y) if such rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the first day of
such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Wells Fargo’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period;
(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Reuters
Screen CDOR page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the date that is two Business
Days prior to the commencement of the relevant Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such other day as otherwise reasonably determined by the
Administrative Agent) with a term equivalent to such Interest Period; and
(b)    for any interest calculation of the Eurocurrency Rate with respect to a
Base Rate Loan on any date, the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in Same Day Funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Wells Fargo’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.
Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement (including
for purposes of computing the Base Rate pursuant to clause (c) of such
definition).
“Eurocurrency Rate Loan” means a Revolving Credit Loan or Term Loan that bears
interest at a rate based on clause (a)(i) or (a)(ii) of the definition of
“Eurocurrency Rate”. Subject to Sections 3.02 and 3.03, all Loans denominated in
an Alternative Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiaries” shall mean (i) any Captive Insurance Subsidiary, (ii)
any Immaterial Subsidiary, (iii) any Unrestricted Subsidiary, (iv) any
Subsidiary (x) that is prohibited by law, regulation or contractual obligation
existing on the Closing Date or on the date such subsidiary is acquired and not
entered into in contemplation of such acquisition from providing a guaranty, or
(y) that would require a governmental (including regulatory) or consent,
approval, license or authorization in order to provide a guaranty, (v) solely
with respect to any Loan made to the Administrative Borrower, (x) any Domestic
Subsidiary that is a direct




-20-

--------------------------------------------------------------------------------





or indirect subsidiary of a Foreign Subsidiary that is a CFC and (y) any Foreign
Subsidiary Holdco and (vi) any subsidiary to the extent that the burden or cost
of providing a guaranty outweighs the benefit afforded thereby as reasonably
determined by the Administrative Borrower and the Administrative Agent;
provided, however, that (x) no BWXT Entity, (y) no Borrower and (z) no issuer or
guarantor in respect of the Senior Notes shall constitute an Excluded
Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes (in lieu of net income Taxes), and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) solely in the
case of a Lender or L/C Issuer making a Loan or issuing a Letter of Credit to
the Administrative Borrower, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender or L/C Issuer (as applicable) with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender or L/C Issuer (as applicable)
acquires such interest in the applicable Loan or Commitment (it being understood
that the date on which a Lender or L/C Issuer acquires an interest in a Loan
funded pursuant to a Commitment is the date on which the Lender enters into the
applicable Commitment, but the date on which a Lender or L/C Issuer acquires an
interest in a Loan not funded pursuant to the applicable Commitment is the date
on which the Lender acquires an interest in the applicable Loan), other than
pursuant to an assignment request by the Borrower under Section 10.13 or (ii)
such Lender or L/C Issuer (as applicable) changes its Lending Office, except in
each case to the extent that, pursuant to Section 3.01(b), amounts with respect
to such Taxes were payable either to such Lender’s or L/C Issuer’s (as
applicable) assignor immediately before such Lender or L/C Issuer (as
applicable) acquired the applicable interest in the applicable Loan or
Commitment or to such Lender or L/C Issuer (as applicable) immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(f), (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA and (e) solely with respect to any Loan made to the Canadian
Borrower, (i) any Canadian Taxes payable as a result of a Recipient being a
“specified shareholder” (as defined in Section 18(5) of the Income Tax Act
(Canada)) of any Loan Party or a Person that does not deal at arm’s length
(within the meaning of the Income Tax Act (Canada)) with a specified shareholder
of a Loan Party, except where the Recipient is a “specified shareholder” or does
not deal at arm’s length with a “specified shareholder” as a result of the
Recipient having become a party to, received or perfected a security interest or
received or enforced any rights under any Loan Document and (ii) any Canadian
Taxes payable as a result of a Recipient not dealing at arm’s length with a Loan
Party,




-21-

--------------------------------------------------------------------------------





except where the non-arm’s length relationship arises as a result of the
Recipient having become a party to, received or perfected a security interest
under or received or enforced any rights under any Loan Document.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of May
11, 2015 (and as amended by Amendment No. 1 to Credit Agreement dated as of
September 6, 2016) among the Administrative Borrower, the lenders party thereto,
Bank of America, N.A., as administrative agent, and the other parties thereto
(as amended through the Closing Date).
“Extended Letter of Credit” has the meaning specified in Section 2.03(a)(ii).
“Facility” means any Term  Facility or the Revolving Credit Facility, as the
context may require.
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party as reasonably determined by the Administrative Borrower.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement (or
any amended or successor version described above), and any intergovernmental
agreements that implement or modify the foregoing (together with any Requirement
of Law implementing such agreements).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Wells Fargo on such day on such transactions as determined by the Administrative
Agent.
“Fee Letters” means each of the fee letters dated as of April 23, 2018 by and
among the Administrative Borrower and certain of the Arrangers (and/or their
affiliate) party thereto.
“Financial Covenant Debt” of any Person means, without duplication, Indebtedness
of the type specified in clauses (a), (b), (c), (d), (e), (f), (g) and (h) of
the definition of “Indebtedness”. For the avoidance of doubt, the term
“Financial Covenant Debt” shall not include (a) reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees and (b) Indebtedness of the Borrower or any Restricted Subsidiary of
the Borrower that is owed to the Borrower or any Restricted Subsidiary of the
Borrower.
“Financial Letter of Credit” means any standby Letter of Credit that is not a
Performance Letter of Credit.
“First Lien Leverage Ratio” means the Leverage Ratio but excluding from the
numerator all Indebtedness described in the definition of “Financial Covenant
Debt” other than Indebtedness secured by




-22-

--------------------------------------------------------------------------------





any Lien on Collateral that is not junior or subordinated in priority to the
Liens on Collateral securing the Obligations.
“First-Tier Foreign Subsidiary” means, solely with respect to any Loan made to
the Administrative Borrower, a Foreign Subsidiary or Foreign Subsidiary Holdco
all or any portion of whose Stock is owned directly by the Borrower or a
Domestic Subsidiary that is a Guarantor (other than a BWXT Entity).
“Fiscal Quarter” means the fiscal quarter of the Borrower ending on March 31,
June 30, September 30 or December 31 of the applicable calendar year, as
applicable.
“Fiscal Year” means the fiscal year of the Borrower, which is the same as the
calendar year.
“Foreign Lender” means a Lender that is not a U.S. Person and has made any Loan
to the Administrative Borrower.
“Foreign Subsidiary” means any Restricted Subsidiary that is organized under the
laws of a jurisdiction other than the United States, a State thereof or the
District of Columbia.
“Foreign Subsidiary Holdco” means, solely with respect to any Loan made to the
Administrative Borrower, any direct or indirect Domestic Subsidiary that has no
material assets other than equity of one or more Foreign Subsidiaries that are
CFCs or other Foreign Subsidiary Holdcos.
“Foreign Subsidiary Reorganization” means the transfer (whether by Asset Sale,
dividend, distribution, contribution, merger or otherwise), in a series of
transactions, of the Stock and Stock Equivalents of certain Foreign Subsidiaries
and Investments owned, directly or indirectly, by the Borrower among the
Borrower and its Subsidiaries; provided that:
(a)     both before and after giving effect thereto, no Default shall have
occurred and be continuing;
(b)     all of the Stock and Stock Equivalents of such Foreign Subsidiaries and
Investments owned, directly or indirectly, by the Borrower on the Closing Date
shall be owned, directly or indirectly, by the Borrower upon the completion
thereof (other than any such Stock, Stock Equivalents or Investments that are
retired or replaced);
(c)    any Stock, Stock Equivalents or Investments issued or made in connection
therewith, to the extent replacing Stock, Stock Equivalents or Investments
previously owned, directly or indirectly, by the Borrower on the Closing Date
shall be owned, directly or indirectly, by the Borrower upon the completion
thereof;
(d)    no Stock or Stock Equivalents of any Foreign Subsidiary or Investments
previously owned, directly or indirectly, by the Borrower on the Closing Date
(other than such Stock, Stock Equivalents and Investments owned by the BWXT
Entities on the Closing Date) shall be transferred to the BWXT Entities in
connection therewith;
(e)     after giving effect thereto, the Borrower shall be in compliance with
Section 6.22 (including, without limitation, by pledging any Pledged Equity
Interests issued by any First-Tier Foreign Subsidiary owned by any Loan Party
(other than a BWXT Entity)); and
(f)    in connection therewith, no assets owned by any Loan Party that is a
party to the Collateral Agreements, other than Stock and Stock Equivalents of
Foreign Subsidiaries, shall be transferred to any




-23-

--------------------------------------------------------------------------------





Person that is not a Loan Party that is a party to the Collateral Agreements;
provided that the foregoing shall not prohibit Investments otherwise permitted
by a provision of Section 7.03 other than Section 7.03(q).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
L/C Issuer, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantors” means, collectively, each (i) Canadian Guarantor and (ii) Domestic
Guarantor.
“Guaranty” means, collectively, the Domestic Guaranty and the Canadian Guaranty.
“Guaranty Obligation” means, as applied to any Person, without duplication, any
direct or indirect liability, contingent or otherwise, of such Person with
respect to any Indebtedness of another Person, if the purpose of such Person in
incurring such liability is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co‑making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take‑or‑pay or similar
payments, regardless of non‑performance by any other party or parties to an
agreement, (iv) to purchase, sell or lease (as lessor or lessee) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Indebtedness or to assure the holder of such Indebtedness
against loss or (v) to supply funds to, or in any other manner invest in, such
other Person (including to pay for property or services irrespective of whether
such property is received or such services




-24-

--------------------------------------------------------------------------------





are rendered), if (and only if) in the case of any agreement described under
clause (b)(i), (ii), (iii), (iv) or (v) above the primary purpose or intent
thereof is to provide assurance to the obligee of Indebtedness of any other
Person that such Indebtedness will be paid or discharged, or that any agreement
relating thereto will be complied with, or that any holder of such Indebtedness
will be protected (in whole or in part) against loss in respect thereof. The
amount of any Guaranty Obligation shall be equal to the amount of the
Indebtedness so guaranteed or otherwise supported or, if such amount is not
stated or otherwise determinable, the maximum reasonable anticipated liability
in respect thereof as determined by the guaranteeing Person in good faith. For
the avoidance of doubt, the term “Guaranty Obligation” shall not include
reimbursement or other obligations with respect to unmatured or undrawn, as
applicable, Performance Guarantees.
“Hedge Bank” means (a) any Person that, at the time it enters into a Secured
Swap Contract, is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or of a Lender, in its capacity as a party to such Secured
Swap Contract, (b) with respect to any Secured Swap Contract that is existing on
the Closing Date, a Person that is a lender or an Affiliate of a lender under
the Existing Credit Agreement immediately prior to the termination thereof on
the Closing Date and (c) any Person that is a party to a Secured Swap Contract
at the time it or its relevant Affiliate becomes the Administrative Agent a
Lender (whether on the Closing Date or at a later date pursuant to Section
10.06), in its capacity as a party to such Secured Swap Contract, in each case
of (a), (b) or (c), that has provided written notice of such Secured Swap
Contract to the Administrative Agent, together with such supporting
documentation as the Administrative Agent may reasonably request, from the
applicable Hedge Bank. Each Hedge Bank not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and (i) accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto and (ii) agreed to be bound by the
provisions of that certain Collection Allocation Mechanism Agreement, dated as
of the date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time) by and among the Administrative Agent and
the Lenders from time to time party thereto.


“Honor Date” has the meaning specified in Section 2.03(c).


“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower that,
together with its Restricted Subsidiaries, (a) contributed less than the greater
of (x) $5,000,000 and (y) 1.25% of the EBITDA of the Administrative Borrower and
its Restricted Subsidiaries for the last four full Fiscal Quarters ending on or
prior to such day for which the financial statements and certificates required
by Section 6.01(a) or 6.01(b) have been delivered and (b) as of any date of
determination has assets with an aggregate net book value of less than the
greater of (x) $5,000,000 and (y) 0.30% of the Consolidated Total Assets of the
Administrative Borrower and its Restricted Subsidiaries.
“Impacted Loans” has the meaning specified in Section 3.03.
“Increase Effective Date” has the meaning specified in Section 2.14(c).
“Incremental Cap” has the meaning specified in Section 2.14(a).
“Incremental Equivalent Debt” means Indebtedness in the form of senior secured
notes or loans and/or commitments in respect thereof issued or incurred in lieu
of loans under an Incremental Increase that are pari passu with the Liens on the
Collateral securing the Obligations; provided that (and, in each case, subject
to Section 1.09 herein):




-25-

--------------------------------------------------------------------------------





(a)    the aggregate outstanding amount thereof shall not exceed the Incremental
Cap (as in effect at the time of determination;
(b)     no Default or Event of Default shall exist immediately prior to or after
giving effect to such notes;
(c)    no such Incremental Equivalent Debt shall (x) mature earlier than the
latest Maturity Date for any Term Facility then in effect or have a shorter
weighted average life to maturity than the remaining weighted average life to
maturity of any Term Facility other than with respect to bridge facilities that
by its own terms automatically converts into long-term indebtedness that would
otherwise satisfy this clause, or (y) have mandatory prepayment provisions
allowing any such Incremental Equivalent Debt to be prepaid on a greater than
pro rata basis than the then in effect Term Facilities hereunder,
(d)    such Incremental Equivalent Debt shall be subject to a Customary
Intercreditor Agreement;
(e)    immediately after giving effect to such Incremental Equivalent Debt, as
of such date of incurrence, the Administrative Borrower shall be in pro forma
compliance (after giving effect to the incurrence of such Incremental Equivalent
Debt and the use of proceeds thereof) with each of the financial covenants
contained in Section 7.14;
(f)    no such Indebtedness may be (x) guaranteed by any Restricted Subsidiary
or direct or indirect parent of the Administrative Borrower which is not a Loan
Party or (y) secured by any assets other than the Collateral securing the
Obligations hereunder; and
(g)     all other terms and conditions applicable to such Incremental Equivalent
Debt, to the extent not consistent with the terms and conditions applicable to
the existing Term Facilities, shall not contain any terms that are more
restrictive to the Borrower and its Restricted Subsidiaries, unless such more
restrictive terms shall be added to the Term Facility and Revolving Credit
Facility hereunder; provided, that if such terms have been amended, modified or
removed by the requisite lenders or capital providers providing such Incremental
Equivalent Debt, such terms shall be automatically deemed amended, modified or
removed in respect of the Term Facility and Revolving Credit Facility hereunder
(or tranche thereof) which shall be in form reasonably satisfactory to the
Administrative Agent.
“Incremental Increases” has the meaning specified in Section 2.14(a).
“Incremental Term Loan” has the meaning specified in Section 2.14(a).
“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
promissory notes, bonds, debentures or similar instruments, (c) all matured
reimbursement obligations with respect to letters of credit, bankers’
acceptances, surety bonds, performance bonds, bank guarantees, and other similar
obligations, (d) all other obligations with respect to letters of credit,
bankers’ acceptances, surety bonds, performance bonds, bank guarantees and other
similar obligations, whether or not matured, other than unmatured or undrawn, as
applicable, obligations with respect to Performance Guarantees, (e) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not overdue
by more than ninety days or are being disputed in good faith, (f) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement (other than operating leases) with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (g) all Capital Lease Obligations of
such Person, (h) all Guaranty Obligations of such Person, (i) all obligations of




-26-

--------------------------------------------------------------------------------





such Person to purchase, redeem, retire, defease or otherwise acquire for value
prior to the date that is 90 days after the Maturity Date any Stock or Stock
Equivalents of such Person, valued, in the case of redeemable preferred stock,
at the greater of its voluntary liquidation preference and its involuntary
liquidation preference plus accrued and unpaid dividends, (j) net payments that
such Person would have to make in the event of an early termination as
determined on the date Indebtedness of such Person is being determined in
respect of Swap Contracts of such Person and (k) all Indebtedness of the type
referred to above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property (including accounts and general intangibles) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness, but limited to the value of the property owned by such Person
securing such Indebtedness. For the avoidance of doubt, the term “Indebtedness”
shall not include reimbursement or other obligations with respect to unmatured
or undrawn, as applicable, Performance Guarantees.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intellectual Property Security Agreement” has the meaning given to such term in
the Collateral Agreements.
“Intercompany Subordinated Debt Payment” means any payment or prepayment,
whether required or optional, of principal, interest or other charges on or with
respect to any Subordinated Debt of the Administrative Borrower or any
Restricted Subsidiary of the Administrative Borrower, so long as (a) such
Subordinated Debt is owed to the Administrative Borrower or a Restricted
Subsidiary of the Administrative Borrower and (b) no Event of Default under
Sections 8.01(a), (b) or (f) shall have occurred and be continuing.
“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries as of any day, the ratio of (a) EBITDA for the Administrative
Borrower and its Restricted Subsidiaries for the last four full Fiscal Quarters
ending on or prior to such day for which the financial statements and
certificates required by Section 6.01(a) or 6.01(b) have been delivered to
(b) the Cash Interest Expense of the Borrower and its Subsidiaries for the last
four full Fiscal Quarters ending on or prior to such day for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered.
“Interest Expense” means, for any Person for any period, total interest expense
of such Person and its Subsidiaries for such period, as determined on a
consolidated basis in conformity with GAAP and including, in any event (without
duplication for any period or any amount included in any prior period), (a) net
costs under Interest Rate Contracts for such period, (b) any commitment fee
(including, in the case of the Borrower or any of its Subsidiaries, the
commitment fees hereunder) accrued, accreted or paid by such Person during such
period, (c) any fees and other obligations (other than reimbursement
obligations) with respect to letters of credit (including, in respect of the
Borrower or any of its Subsidiaries, the Letter of Credit Fees) and bankers’
acceptances (whether or not matured) accrued, accreted or paid by such Person
for such period and (d) the fronting fee with respect to each Letter of Credit.
For purposes of the foregoing, interest expense shall (i) be determined after
giving effect to any net payments made or received by the Borrower or any
Restricted Subsidiary with respect to interest rate Swap Contracts, (ii) exclude
interest expense accrued, accreted or paid by the Borrower or any Restricted
Subsidiary of the Borrower to the Borrower or any Restricted Subsidiary of the
Borrower and (iii) exclude credits to interest expense resulting from
capitalization




-27-

--------------------------------------------------------------------------------





of interest related to amounts that would be reflected as additions to property,
plant or equipment on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in conformity with GAAP.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
Canadian Index Rate Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date of the Facility under which such Loan was made;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan) or Canadian Index
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made (with Swing
Line Loans being deemed made under the Revolving Credit Facility for purposes of
this definition).
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice or such other period that is twelve
months or less requested by the Borrower and consented to by all the Appropriate
Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
“Inventory” has the meaning specified in the Collateral Agreements.
“Investment” means, as to any Person, (a) any purchase or similar acquisition by
such Person of (i) any Security issued by, (ii) a beneficial interest in any
Security issued by, or (iii) any other equity ownership interest in, any other
Person, (b) any purchase by such Person of all or substantially all of the
assets of a business conducted by any other Person, or all or substantially all
of the assets constituting what is known to the Borrower to be the business of a
division, branch or other unit operation of any other Person, (c) any loan,
advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable and similar items
made or incurred in the ordinary course of business) or capital contribution by
such Person to any other Person, including all Indebtedness of any other Person
to such Person arising from a sale of property by such Person other than in the
ordinary course of its business and (d) any Guaranty Obligation incurred by such
Person in respect of Indebtedness of any other Person. For the avoidance of
doubt, the term “Investment” shall not include reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees.
“IRS” means the United States Internal Revenue Service.




-28-

--------------------------------------------------------------------------------





“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any other Permitted L/C Party) or in
favor of the L/C Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a joinder agreement, in form and substance
satisfactory to the Administrative Agent, with respect to the Guaranty or any
Security Instrument.
“Joint Venture” means any Person (a) in which the Borrower, directly or
indirectly, owns any Stock and Stock Equivalents of such Person and (b) that is
not a Restricted Subsidiary of the Borrower; provided that (i) the
Administrative Agent, on behalf of the Secured Parties, has a valid, perfected,
first priority security interest in the Stock and Stock Equivalents in such
joint venture owned directly by any Loan Party (other than a BWXT Entity) except
where (x) the Constituent Documents of such joint venture prohibit such a
security interest to be granted to the Administrative Agent or (y) such joint
venture has incurred Non-Recourse Indebtedness the terms of which either (A)
require security interests in such Stock and Stock Equivalents to be granted to
secure such Non-Recourse Indebtedness or (B) prohibit such a security interest
to be granted to the Administrative Agent, and (ii) no Loan Party shall, whether
pursuant to the Constituent Documents of such joint venture or otherwise, be
under any Contractual Obligation to make Investments or incur Guaranty
Obligations after the Closing Date, or, if later, at the time of, or at any time
after, the initial formation of such joint venture, that would be in violation
of any provision of this Agreement.
“Judgment Currency” has the meaning specified in Section 10.18.
“Landlord Lien Waiver” means a lien waiver signed by a landlord in such form as
is reasonably satisfactory to the Administrative Agent.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Wells Fargo, each other Lender that is listed on the
signature pages hereto as an “L/C Issuer” and any other Lender that becomes an
L/C Issuer in accordance with Section 2.03(l) hereof, each in its respective
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder (whether pursuant to Section 2.03(l), 2.03(m), 9.06,
10.06 or otherwise), but excluding any Lender that resigns or is removed as an
L/C Issuer pursuant to the terms hereof (except to the extent such Person has
continuing rights and/or obligations with respect to Letters of Credit after
such resignation or removal). References to the L/C Issuer herein shall, as the
context may indicate (including with respect to any particular Letter of Credit,
L/C Credit Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C
Issuer, each L/C Issuer, any L/C Issuer, or all L/C Issuers.




-29-

--------------------------------------------------------------------------------





“L/C Issuer Sublimit” means with respect to each L/C Issuer, such amount as may
be separately agreed between such L/C Issuer and the Borrower from time to time
(with specific notice of such amount, and any change thereto, with respect to
each L/C Issuer being promptly communicated to the Administrative Agent);
provided that the L/C Issuer Sublimit with respect to any Person that ceases to
be an L/C Issuer for any reason pursuant to the terms hereof shall be $0
(subject to the Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof).
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. The L/C Obligations of (a) any Lender at any time shall be its
Applicable Revolving Credit Percentage of the total L/C Obligations at such
time, and (b) any particular L/C Issuer at any time shall mean the L/C
Obligations allocable to Letters of Credit issued by such L/C Issuer.
“Lender” has the meaning specified in the introductory paragraphs hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lender Presentation” means the Lender Presentation, dated April 24, 2018 in
respect of the credit facilities provided under this Agreement.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder, and includes all
letters of credit issued under the Existing Credit Agreement that are
outstanding on the Closing Date and issued for the account of a Permitted L/C
Party, which shall in each case be deemed to have been issued hereunder by the
L/C Issuer thereof. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit, and a standby Letter of Credit may be a Performance
Letter of Credit or a Financial Letter of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is 30 days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the immediately preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Leverage Ratio” means, with respect to the Borrower and its Restricted
Subsidiaries as of any day, the ratio of (a) Financial Covenant Debt of the
Borrower and its Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP as of such day to (b) EBITDA for the Administrative
Borrower




-30-

--------------------------------------------------------------------------------





and its Restricted Subsidiaries for the last four full Fiscal Quarters ending on
or prior to such day for which the financial statements and certificates
required by Section 6.01(a) or 6.01(b) have been delivered.
“Leverage Ratio Increase” has the meaning specified in Section 7.14(b).
“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever intended to assure payment of any Indebtedness or the
performance of any other obligation, including any conditional sale or other
title retention agreement, the interest of a lessor under a Capital Lease and
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any effective financing statement under the UCC,
PPSA or comparable law of any jurisdiction naming the owner of the asset to
which such Lien relates as debtor.
“Limited Conditionality Transaction” means any Acquisition, Investment,
Restricted Payment or redemption or repayment of Indebtedness requiring notice
in advance of such redemption or repayment that (a) is not prohibited hereunder,
and (b) is not conditioned on: (i) the availability of, or on obtaining,
third-party financing, or (ii) the receipt of proceeds of any Investment,.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan (including a CAD Revolving
Credit Loan) or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, the Guaranty, each Security
Instrument, each Joinder Agreement, each Committed Loan Notice, each Issuer
Document, each Fee Letter, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.03 or 2.15 of this Agreement
and all other instruments and documents heretofore or hereafter executed or
delivered to or in favor of the Administrative Agent, any Lender or any L/C
Issuer in connection with the Loans made, Letters of Credit issued and
transactions contemplated by this Agreement.
“Loan Parties” means, collectively, the Borrowers and the other Domestic Loan
Parties and Canadian Loan Parties.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Acquisition” means a Permitted Acquisition in which the sum of the
cash consideration paid (including for the repayment and retirement of
outstanding Indebtedness) plus any Indebtedness assumed equals or exceeds
$100,000,000.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, or financial
condition of the Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or of the ability of the Loan Parties, taken as a whole,
to perform their payment and other material obligations under any Loan Document;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Material Intellectual Property” has the meaning specified in the Collateral
Agreements.
“Material Real Property” means, any parcel of real property located in the
United States or Canada and owned by any Loan Party that has a Fair Market Value
in excess of $3,500,000; provided that, upon request of the Borrower, the
Administrative Agent may agree in its sole discretion to exclude from this




-31-

--------------------------------------------------------------------------------





definition any parcel of real property (and/or the buildings and contents
therein) that is located in a special flood hazard area as designated by any
federal Governmental Authority.
“Material Subsidiary” means, as of any date of determination, any Restricted
Subsidiary of the Administrative Borrower that (a) has assets that represent
more than 10% of the consolidated GAAP value of the assets of the Administrative
Borrower and its Restricted Subsidiaries, inclusive of the subject Restricted
Subsidiary, as of such date or (b) contributed more than 10% of the EBITDA of
the Administrative Borrower and its Restricted Subsidiaries, inclusive of the
subject Restricted Subsidiary, during the most recently-ended four-quarter
period of the Administrative Borrower (taken as a single period), or (c) with
respect to any new Person acquired or created by the Administrative Borrower,
(i) would have contributed more than 10% of the EBITDA of the Administrative
Borrower and its Restricted Subsidiaries, inclusive of the subject Restricted
Subsidiary, on a pro forma basis as of the last day of the most recently ended
four-quarter period of the Administrative Borrower (taken as a single period) or
(ii) held more than 10% of the consolidated GAAP value of the assets of the
Administrative Borrower and its Subsidiaries, inclusive of the subject
Restricted Subsidiary, as of such date, or (d) owns, directly or indirectly,
Stock or Stock Equivalents in one or more other Restricted Subsidiaries of the
Administrative Borrower that, when aggregated with such Restricted Subsidiary,
(i) contributed more than 10% of the EBITDA of the Administrative Borrower and
its Restricted Subsidiaries, inclusive of the subject Restricted Subsidiary,
during the most recently ended four-quarter period of the Administrative
Borrower (taken as single period) or (ii) held more than 10% of the consolidated
GAAP value of the assets of the Administrative Borrower and its Subsidiaries,
inclusive of the subject Restricted Subsidiary, as of such date.
“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the Closing Date, and (b) with respect to each Term
Facility, the fifth anniversary of the Closing Date; provided that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.
“Maximum Rate” has the meaning specified in Section 10.09(a).
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of each L/C Issuer with respect to
Letters of Credit issued by such L/C Issuer and outstanding at such time and
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.15(a)(i) or
(a)(ii), an amount equal to 100% of the Outstanding Amount of all LC
Obligations.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgaged Properties” mean, initially, each parcel of Real Property and the
improvements thereto specified on Schedule 4.01(a)(vi), and shall include each
other parcel of Material Real Property and improvements thereto with respect to
which a Mortgage is granted pursuant to Section 6.23.
“Mortgagee Policies” has the meaning specified in Section 4.01(a)(vi)(B).
“Mortgages” mean the fee or leasehold mortgages, deeds of trust, charges or
debentures, assignments of leases and rents and other security documents
granting a Lien on any Mortgaged Property to secure the Obligations (or any
portion thereof), each in form and substance reasonably satisfactory to the
Administrative Agent, as the same may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.




-32-

--------------------------------------------------------------------------------





“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability, contingent or
otherwise.
“Non-Cash Consideration” means the Fair Market Value of non-cash consideration
received by the Borrower or a Restricted Subsidiary in connection with an Asset
Sale less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of or collection on such Non-Cash Consideration.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-Recourse Indebtedness” means Indebtedness of a Joint Venture or Restricted
Subsidiary of the Borrower (in each case that is not a Loan Party) (a) that, if
it is incurred by a Restricted Subsidiary of the Borrower, is on terms and
conditions reasonably satisfactory to the Administrative Agent, (b) that is not,
in whole or in part, Indebtedness of any Loan Party (and for which no Loan Party
has created, maintained or assumed any Guaranty Obligation) and for which no
holder thereof has or could have upon the occurrence of any contingency, any
recourse against any Loan Party or the assets thereof (other than (i) the Stock
or Stock Equivalents issued by the Joint Venture or Restricted Subsidiary that
is primarily obligated on such Indebtedness that are owned by a Loan Party and
(ii) a requirement that a Loan Party make an Investment of equity in such Joint
Venture in connection with the terms of such Indebtedness), (c) owing to an
unaffiliated third-party (which for the avoidance of doubt does not include the
Borrower, any Restricted Subsidiary thereof, any other Loan Party, any Joint
Venture (or owner of any interest therein) and any Affiliate of any of them) and
(d) the source of repayment for which is expressly limited to (i) the assets or
cash flows of such Restricted Subsidiary or Joint Venture and (ii) the Stock and
Stock Equivalents of such Restricted Subsidiary or Joint Venture securing such
Indebtedness in compliance with the provisions of clause (b) above.
“Note” means a Term A Note, a CAD Term Note, a Revolving Credit Note or a CAD
Revolving Credit Note, as the context may require.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party (and, with respect to Secured Cash
Management Agreements and Secured Hedge Agreements only, any Restricted
Subsidiary of the Borrower) arising under any Loan Document or otherwise with
respect to any Loan, Letter of Credit, Secured Cash Management Agreement or
Secured Hedge Agreement, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees and other amounts
that accrue after the commencement by or against any Loan Party (or any
Restricted Subsidiary of the Borrower solely with respect to Secured Cash
Management Agreements and Secured Hedge Agreements) of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees or other amounts are allowed claims or
allowable in such proceeding; provided that the Obligations shall exclude any
Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).




-33-

--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).
“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Term Loans or Revolving Credit Loans, as the case may be,
occurring on such date; (b) with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swing Line Loans occurring on
such date; and (c) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Wells Fargo in the applicable interbank
market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Performance Guarantee” of any Person means (a) any letter of credit, bankers
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation issued for the account of such Person to support only trade payables
or nonfinancial performance obligations of such Person, (b) any letter of
credit, bankers acceptance, surety bond, performance bond, bank guarantee or
other similar obligation issued for the account of such Person to support any
letter of credit, bankers acceptance, surety bond, performance bond, bank
guarantee or other similar obligation issued for the account of a Restricted
Subsidiary, a Joint Venture or a Consortium of such Person to support only trade
payables or non-financial performance obligations of such Restricted Subsidiary,
Joint Venture or Consortium, and (c) any parent company guarantee or other
direct or indirect liability, contingent or otherwise, of such Person with
respect to trade payables or non-financial performance obligations of a
Restricted Subsidiary, a Joint Venture or a Consortium of such Person, if the
purpose of such Person in incurring such liability is to provide assurance to
the obligee that such contractual obligation will be performed, or that any
agreement relating thereto will be complied with.
“Performance Guarantee Collateral” has the meaning specified in Section 7.02(r).
“Performance Letter of Credit” means (a) a standby Letter of Credit issued to
secure ordinary course performance obligations in connection with project
engineering, procurement, construction, maintenance and other similar projects
(including projects about to be commenced) or bids for prospective project




-34-

--------------------------------------------------------------------------------





engineering, procurement, construction, maintenance and other similar projects,
and (b) a standby Letter of Credit issued to back a bank guarantee, surety bond,
performance bond or other similar obligation in each case issued to support
ordinary course performance obligations in connection with project engineering,
procurement, construction, maintenance and other similar projects (including
projects about to be commenced) or bids for prospective project engineering,
procurement, construction, maintenance and other similar projects.
“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under any applicable
Requirements of Law.
“Permitted Acquisition” means, the Acquisition of an Acquired Entity; provided
that:
(a)    such Acquisition was approved by the board of directors of such Acquired
Entity;
(b)    the Acquired Entity shall be in an Eligible Line of Business;
(c)    the Borrower and its Subsidiaries shall comply with Sections 6.22 and
6.23, as applicable, within the time periods set forth in such Sections;
(d)    at the time of such transaction:
(i)    both before and after giving effect thereto, no Default shall have
occurred and be continuing;
(ii)    the Borrower would be in compliance with the Leverage Ratio set forth in
Section 7.14(b) as of the last day of the most recently completed four Fiscal
Quarter period ended prior to such transaction for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered, after giving pro forma effect to such transaction and to any other
event occurring after such period as to which pro forma recalculation is
appropriate as if such transaction had occurred as of the first day of such
period(assuming, for purposes of pro forma compliance with Section 7.14(b), that
the maximum Leverage Ratio permitted at the time by such Section was in fact
0.25 to 1.00 more restrictive than the Leverage Ratio actually provided for in
such Section at such time); provided that if such Acquisition is a Material
Acquisition with respect to which the Borrower is effectuating a Leverage Ratio
Increase, then the Leverage Ratio required to be satisfied pursuant to this
clause (ii) shall be determined as if such Leverage Ratio Increase was in effect
as of the last day of the four Fiscal Quarter period being utilized for such
measurement; and
(iii)    if the purchase price for such Acquisition is in excess of $50,000,000,
the Borrower shall have delivered (prior to or simultaneously with the closing
of such Acquisition) a certificate of a Responsible Officer, certifying as to
the foregoing and containing reasonably detailed calculations in support
thereof, in form and substance reasonably satisfactory to the Administrative
Agent; and
(e)    if (i) any Borrower is a party to such transaction, it shall be a
surviving entity thereof and shall continue as such Borrower hereunder, and (ii)
if any party to any such transaction is a Guarantor, the surviving entity of
such transaction shall either be a Guarantor or become a Guarantor pursuant to
Section 6.22.
“Permitted BWXT Owner” has the meaning specified in Section 7.15.




-35-

--------------------------------------------------------------------------------





“Permitted L/C Party” means (a) the Borrower, (b) any Restricted Subsidiary of
the Administrative Borrower (including the Canadian Borrower), (c) any Joint
Venture and (d) any Consortium.
“Permitted Ratio Debt” has the meaning specified in Section 7.01(p).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 6.01.
“Pledged Equity Interests” has the meaning specified in the Collateral
Agreements.
“PPSA” means the Personal Property Security Act (Ontario) (or any successor
statute) and the regulations thereunder; provided, however, if validity,
perfection and effect of perfection and non-perfection and opposability of
Administrative Agent’s Lien in any Collateral are governed by the personal
property security laws of any Canadian jurisdiction other than Ontario, PPSA
shall mean those personal property security laws (including the Civil Code of
Quebec) of such other jurisdiction for the purposes of the provisions hereof
relating to such validity, perfection, and effect of perfection and
non-perfection and for the definitions related to such provisions, as from time
to time in effect.
“Projections” means those financial projections prepared by management of the
Borrower consisting of balance sheets, income statements and cashflow statements
of the Borrower and its Subsidiaries covering the Fiscal Years ending in 2018
through 2022, inclusive, delivered to the Administrative Agent by the Borrower.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.01.
“Rabbi Trust” means a “rabbi trust” or other similar arrangement established by
the Borrower or any of its Subsidiaries to hold assets in connection with an
employee benefit plan or arrangement.
“Real Property” means all Mortgaged Property and all other real property owned
or leased from time to time by any Loan Party or any of its Subsidiaries.
“Recipient” means the Administrative Agent, any Lender or any L/C Issuer.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned by such Person, including the
movement of Contaminants through or in the air, soil, surface water, ground
water or property and, in each case, in violation of Environmental Law.




-36-

--------------------------------------------------------------------------------





“Remedial Action” means all actions required by any applicable Requirement of
Law to (a) clean up, remove, treat or in any other way address any Contaminant
in the indoor or outdoor environment, (b) prevent the Release or threat of
Release or minimize the further Release so that a Contaminant does not migrate
or endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment or (c) perform pre remedial studies and investigations and
post remedial monitoring and care.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Replacement Rate” has the meaning specified in Section 3.03.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required CAD Term Lenders” means, as of any date of determination, CAD Term
Lenders holding more than 50% of the sum of the (a) aggregate Outstanding Amount
of the CAD Term Loans and (b) aggregate unused CAD Term Commitments; provided
that the unused CAD Term Commitment of, and the portion of the aggregate
Outstanding Amount of the CAD Term Loans held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required CAD
Term Lenders.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) the unused Aggregate
Commitments. The Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided that the amount of any
participation in any Swing Line Loan and any Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or applicable L/C Issuer, as the case may be, in making such
determination.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments. The
Commitment of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders; provided that the amount
of any participation in any Swing Line Loan and any Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or applicable L/C Issuer, as the case may be, in making such
determination.
“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the sum of the (a) aggregate Outstanding Amount of the
Term A Loans and (b) aggregate unused Term A Commitments; provided that the
unused Term A Commitment of, and the portion of the aggregate Outstanding Amount
of the Term A Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A Lenders.




-37-

--------------------------------------------------------------------------------





“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, provincial, territorial, local and foreign laws, rules and
regulations, treaties, orders, judgments, decrees and other determinations of
any Governmental Authority or arbitrator, applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer,
controller, or vice president of a Loan Party and, solely for purposes of
notices given for Credit Extensions, amendments to Letters of Credit, and
continuations and conversions of Loans, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent (which such notice shall include a specimen
signature and incumbency confirmation reasonably satisfactory to the
Administrative Agent) or any other officer of the Borrower designated in writing
or pursuant to an agreement between the Borrower and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in Stock or Stock Equivalents (other than Disqualified
Stock) or a dividend or distribution payable solely to the Borrower or one or
more Guarantors, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Stock or Stock Equivalents of the Borrower or any of its Subsidiaries now or
hereafter outstanding other than one payable solely to the Borrower or one or
more Guarantors and (c) any payment or prepayment of principal, premium (if
any), interest, fees (including fees to obtain any waiver or consent in
connection with any Indebtedness) or other charges on, or redemption, purchase,
retirement, defeasance, sinking fund or similar payment with respect to, any
Subordinated Debt of the Borrower or any other Loan Party, other than any
Intercompany Subordinated Debt Payment or any required payment, prepayment,
redemption, retirement, purchases or other payments, in each case to the extent
permitted to be made by the terms of such Subordinated Debt.
“Restricted Subsidiary” shall mean each Subsidiary of the Administrative
Borrower and the Canadian Borrower other than any Unrestricted Subsidiary. For
the avoidance of doubt, the Canadian Borrower is a Borrower and a Restricted
Subsidiary of the Administrative Borrower.
“Revaluation Date” means
(a) with respect to any CAD Term Loan, each of the following: (i) each date of a
Borrowing of a Eurocurrency Rate Loan denominated in an Alternative Currency,
(ii) each date of a continuation of a Eurocurrency Rate Loan denominated in an
Alternative Currency pursuant to Section 2.02, and (iii) such additional dates
as the Administrative Agent shall determine or the Required CAD Term Lenders
shall require;
(b) with respect to any CAD Revolving Credit Loan, each of the following: (i)
each date of a Borrowing of a Eurocurrency Rate Loan denominated in Canadian
Dollars, (ii) each date of a continuation of a Eurocurrency Rate Loan
denominated in Canadian Dollars pursuant to Section 2.02, (iii) each date of a
Borrowing of a Canadian Index Rate Loan and (iv) such additional dates as the
Administrative Agent shall determine or the Required Revolving Lenders shall
require; and




-38-

--------------------------------------------------------------------------------





(c) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by an L/C Issuer
under any Letter of Credit denominated in an Alternative Currency, (iv) in the
case of Letters of Credit denominated in an Alternative Currency and outstanding
as of the Closing Date under the Existing Credit Agreement for the account of a
Permitted L/C Party, the Closing Date, and (v) such additional dates as the
Administrative Agent or the applicable L/C Issuer shall determine or the
Required Revolving Lenders shall require.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. As of the
Closing Date, the aggregate amount of the Revolving Credit Lenders’ Revolving
Credit Commitments shall equal $500,000,000; provided that the portion of the
Revolving Credit Facility to be made available in Canadian Dollars, constituting
the CAD Revolving Credit Facility shall not exceed the Alternative Currency
Sublimit applicable to it.
“Revolving Credit Increase” has the meaning specified in Section 2.14(a).
“Revolving Credit Increase Lender” has the meaning specified in Section
2.14(d)(ii).
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or holds outstanding Revolving Credit Exposure at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means a promissory note made by a Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case




-39-

--------------------------------------------------------------------------------





may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanction(s)” means any economic or trade sanction or trade embargo enacted,
imposed, administered or enforced at the time of determination by the United
States Government (including without limitation, OFAC and the U.S. Department of
State), the United Nations Security Council, the European Union, Her Majesty’s
Treasury, the French Republic, the Government of Canada (including without
limitation, the Royal Canadian Mounted Police), or other relevant sanctions
authority exercising jurisdiction.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between or among a Borrower and/or any (or one or more)
Restricted Subsidiary of the Borrower and any Cash Management Bank.
“Secured Hedge Agreement” means any Secured Swap Contract that is entered into
by and between or among the Borrower and/or any (or one or more) Restricted
Subsidiary of the Borrower and any Hedge Bank.
“Secured Leverage Ratio” means the Leverage Ratio but excluding from the
numerator all Indebtedness described in the definition of “Financial Covenant
Debt” other than Indebtedness secured by any Lien on Collateral.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each L/C Issuer, each Swing Line Lender, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Security Instruments.
“Secured Swap Contracts” means all Swap Contracts entered into by the Borrower
and/or any (or one or more) Restricted Subsidiary of the Borrower designed to
alter the risks of any Person arising from fluctuations in interest rates,
currency values or commodity prices.
“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, promissory note or other evidence of Indebtedness, whether secured,
unsecured, convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.
“Security Instruments” means, collectively, the Collateral Agreements, the
Mortgages, each Intellectual Property Security Agreement, and all other
agreements (including Joinder Agreements, control agreements, supplements,
collateral assignments and similar agreements), instruments and other documents,
whether now existing or hereafter in effect, pursuant to which the Borrower, any
Restricted Subsidiary or other Person (other than a Lender) shall grant or
convey to the Administrative Agent (for the benefit of the Secured Parties) a
Lien in, or any other Person shall acknowledge any such Lien in, property as
security for all or any portion of the Obligations or any other obligation under
any Loan Document.
“Senior Notes” means the unsecured senior notes of the Administrative Borrower
due 2026 in an aggregate principal amount of $400,000,000 issued on the Closing
Date pursuant to the Senior Notes Indenture.




-40-

--------------------------------------------------------------------------------





“Senior Notes Indenture” means the Indenture dated as of May 24, 2018, relating
to the Senior Notes, among U.S. Bank National Association, as trustee, the
Administrative Borrower, as issuer and the guarantors party thereto, together
with all instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, to the extent not prohibited under the Loan Documents and any
indenture, note purchase agreement or other agreements entered into in
connection with a refinancing (in whole or in part) of the Senior Notes that is
permitted hereunder.
“Specified Representations” means, those representations and warranties made by
the Administrative Borrower and Canadian Borrower contained in Sections 5.01,
5.02, 5.09, 5.11, 5.18, 5.19 and 5.20
“Spot Rate” for a currency means the rate determined by the Administrative Agent
with respect to the CAD Term Loans, CAD Revolving Credit Loans or the applicable
L/C Issuer with respect to a Letter of Credit issued in an Alternative Currency
(with notice thereof to the Administrative Agent), as applicable, to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date one or
two Business Days prior (as applicable according to the market convention for
such currency) to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the applicable L/C Issuer may obtain
such spot rate from another financial institution designated by the
Administrative Agent or such L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that such L/C Issuer may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.
“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), partnership or membership interests, equity participations or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or similar business entity, whether
voting or non‑voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
“Subordinated Debt” means Indebtedness of the Borrower or any of its
Subsidiaries that is, by its terms, expressly subordinated to the prior payment
of any of the Obligations pursuant to subordination terms and conditions
reasonably satisfactory to the Administrative Agent. The terms of any
Subordinated Debt may permit Intercompany Subordinated Debt Payments.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that any reference herein or in any other Loan Document
to a “Subsidiary” of the Borrower shall exclude any Person whose financial
statements are not consolidated with the financial statements of the Borrower in
accordance with GAAP. Except as set forth in Section 1.03, unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.






-41-

--------------------------------------------------------------------------------





“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells Fargo in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Administrative Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Tax Affiliate” means, with respect to any Person, (a) any Restricted Subsidiary
of such Person, and (b) any Affiliate of such Person with which such Person
files or is eligible to file consolidated U.S. federal income tax returns or
consolidated, combined, unitary or similar tax returns for state, local or
foreign tax purposes.
“Tax Return” has the meaning specified in Section 5.07.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.
“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).




-42-

--------------------------------------------------------------------------------





“Term A Commitment” means, as to each Term A Lender, its obligation to make a
Term A Loan to the Administrative Borrower pursuant to Section 2.01(a) in an
aggregate principal amount not to exceed the amount set forth opposite such
Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Term A Facility” means, at any time, the aggregate principal amount of the Term
A Loans of all Term A Lenders outstanding at such time. As of the Closing Date,
the maximum aggregate principal amount of the Term A Facility shall equal
$50,000,000.
“Term A Lender” means, at any time, any Lender that has any unused Term A
Commitment or that holds Term A Loans at such time.
“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.
“Term A Note” means a promissory note made by the Administrative Borrower in
favor of a Term A Lender evidencing the Term A Loan made by such Term A Lender,
substantially in the form of Exhibit C‑1.
“Term Borrowing” means any or all, as the context may indicate, of a Term A
Borrowing and/or a CAD Term Borrowing.
“Term Commitment” means any or all, as the context may indicate, of a Term A
Commitment and/or a CAD Term Commitment.
“Term Facility” means any or all, as the context may indicate, of the Term A
Facility and/or a CAD Term Facility.
“Term Lender” means any or all, as the context may indicate, of a Term A Lender
and/or a CAD Term Lender.
“Term Loan” means any or all, as the context may indicate, of a Term A Loan
and/or a CAD Term Loan.
“Term Loan Increase” has the meaning specified in Section 2.14(a).
“Title IV Plan” means an “employee pension benefit plan” (as defined by Section
3(2) of ERISA), other than a Multiemployer Plan, covered by Title IV of ERISA
and to which the Administrative Borrower, any of its Subsidiaries, any Guarantor
or any ERISA Affiliate has any obligation or liability (contingent or
otherwise).
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, the Revolving Credit Exposure and the aggregate outstanding
principal amount of the Term Loans held by such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans (including CAD Revolving Credit Loans), Swing Line
Loans and L/C Obligations.




-43-

--------------------------------------------------------------------------------





“Type” means, with respect to a Loan, its character as a Base Rate Loan,
Canadian Index Rate Loan or a Eurocurrency Rate Loan.
“UCC” has the meaning specified in the Domestic Collateral Agreement.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means (i) each Subsidiary of the Administrative
Borrower identified as an “Unrestricted Subsidiary” on Schedule 1.01(c), (ii)
any Subsidiary of the Administrative Borrower designated as an Unrestricted
Subsidiary pursuant to Section 6.28 subsequent to the Closing Date and (iii) any
Subsidiary of an Unrestricted Subsidiary.
“U.S. Obligations” shall mean any Obligations of a Domestic Loan Party or a
Restricted Subsidiary that is a Domestic Subsidiary, in each case as a primary
obligor, and for the avoidance of doubt, U.S. Obligations shall exclude any
Obligations that are not primary obligations of such Person, including, without
limitation, any obligation to or under any guarantee of or any pledge or grant
of Collateral to secure any primary Obligation of any Canadian Loan Party or a
Restricted Subsidiary that is not a Domestic Subsidiary.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(f)(ii)(B)(III).
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or similar
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).
“Wells Fargo” means Wells Fargo Bank, N.A. and its successors.
“Wholly-Owned” means, in respect of any Subsidiary of any Person, a circumstance
where all of the Stock of such Subsidiary (other than director’s qualifying
shares, and the like, as may be required by applicable law) is owned by such
Person, either directly or indirectly through one or more Wholly-Owned
Subsidiaries thereof.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:




-44-

--------------------------------------------------------------------------------





(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Constituent Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Québec Interpretation. For purposes of any Collateral located in the
Province of Québec and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) "personal property" shall be deemed to include "movable
property", (b) "real property" shall be deemed to include "immovable property",
(c) "tangible property" shall be deemed to include "corporeal property", (d)
"intangible property" shall be deemed to include "incorporeal property", (e)
"security interest" and "mortgage" shall be deemed to include a "hypothec", (f)
all references to filing, registering or recording under the UCC or the PPSA
shall be deemed to include publication under the Civil Code of Québec, (g) all
references to "perfection" of or "perfected" Liens shall be deemed to include a
reference to the "opposability" of such Liens to third parties, (h) any "right
of offset", "right of setoff" or similar expression shall be deemed to include a
"right of compensation", (i) "goods" shall be deemed to include "corporeal
movable property" other than chattel paper, documents of title, instruments,
money and securities, (j) an "agent" shall be deemed to include a "mandatary",
(k) "construction liens" shall be deemed to include "legal hypothecs", (l)
"joint and several" shall be deemed to include "solidary", (m) "gross negligence
or willful misconduct" shall be deemed to be "intentional or gross fault", (n)
"beneficial ownership" shall be deemed to include "ownership on behalf of
another as mandatary", (o) "servitude" shall be deemed to include "easement",
(p) "priority" shall be deemed to include "prior claim", (q) "survey" shall be
deemed to include "certificate of location and plan", (r) "fee simple title"
shall be deemed to include "absolute ownership" and (s) "ground lease" shall be
deemed to include "emphyteutic lease". The parties hereto confirm that it is
their wish that this Agreement and any other document executed in connection
with the transactions contemplated herein be drawn up in the English language
only (except if another language is required under any applicable law) and that
all other documents




-45-

--------------------------------------------------------------------------------





contemplated thereunder or relating thereto, including notices, may also be
drawn up in the English language only. Les parties aux présentes confirment que
c'est leur volonté que cette convention et les autres documents de crédit soient
rédigés en langue anglaise seulement et que tous les documents, y compris tous
avis, envisagés par cette convention et les autres documents peuvent être
rédigés en langue anglaise seulement (sauf si une autre langue est requise en
vertu d'une loi applicable).
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements for the
Fiscal Year ended December 31, 2017, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Administrative Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Administrative Borrower or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Administrative
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Administrative Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
leases (including leases entered into or renewed after the Closing Date) shall
be classified and accounted for (and the interest component thereof calculated)
on a basis consistent with that reflected in the audited financial statements
for the Fiscal Year ended December 31, 2017 for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.
(c)    Consolidation of Variable Interest Entities and other Persons. All
references herein to consolidated financial statements of the Administrative
Borrower and its Restricted Subsidiaries or to the determination of any amount
for the Administrative Borrower and its Subsidiaries on a consolidated basis or
any similar reference shall, in each case, be deemed to include each variable
interest entity that the Administrative Borrower is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein. All references herein to consolidated financial statements
(but not to elements of financial statements used to calculate financial
covenants or similar provisions) of the Administrative Borrower and its
Subsidiaries shall include any Person whose financial statements are
consolidated with the financial statements of the Administrative Borrower in
accordance with GAAP.
(d)    Capital Leases. Notwithstanding anything to the contrary contained herein
(including in paragraph (a), (b) or (c) above or in the definition of “Capital
Lease,” or “Capital Lease Obligations”), in the event of an accounting change,
only those leases (assuming for purposes hereof that such leases were in
existence on the date hereof) that would constitute Capital Leases in conformity
with GAAP on the December 31, 2017 shall be considered Capital Leases (and
leases not so treated shall be treated as operating leases)




-46-

--------------------------------------------------------------------------------





and all calculations and deliverables under this Agreement or any other Loan
Document shall be made or delivered, as applicable, in accordance therewith.
1.04    Rounding. Any financial ratios required to be maintained by the
Administrative Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
1.05    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent with respect to the CAD Term Loans, CAD
Revolving Credit Loans or the applicable L/C Issuer with respect to a Letter of
Credit issued in an Alternative Currency, as applicable, shall determine the
Spot Rates (and notify the Administrative Agent of the same) as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of L/C
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the applicable L/C Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such minimum or multiple amount shall be expressed as the same
absolute amount in the Alternative Currency.
(c)    All Obligations shall be paid in the currency in which they are
denominated.
1.06    Alternative Currencies.
(a)    Any Borrower may from time to time request that one or more L/C Issuers
issue and maintain Letters of Credit denominated in a currency other than
Dollars. Any such request shall be subject to the approval of the L/C Issuer
that will be issuing Letters of Credit in such currency.
(b)    Any such request shall be made by a Borrower to one or more L/C Issuers
not later than 11:00 a.m., ten Business Days prior to the date of the desired
issuance of a Letter of Credit in such currency (or such other time or date as
may be agreed by any such L/C Issuer, in its sole discretion).
(c)    If any L/C Issuer consents to the issuance of Letters of Credit in such
requested currency, such L/C Issuer shall so notify such Borrower and the
Administrative Agent, and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances by each such approving L/C Issuer (but not by any L/C Issuer
not approving such currency).
(d)    Prior to the Closing Date, each L/C Issuer may agree, or may have agreed
under the Existing Credit Agreement, with the Borrower to issue Letters of
Credit in particular currencies (other than Dollars) immediately upon, and at
all times after, the Closing Date, or under the Existing Credit Agreement, and
each L/C Issuer and the Borrower shall notify the Administrative Agent (if not
already notified pursuant to the




-47-

--------------------------------------------------------------------------------





Existing Credit Agreement) of the currencies (other than Dollars) approved by
such L/C Issuer prior to or on the Closing Date.
1.07    Times of Day; Rates.
(a)    Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable).
(b)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.
1.08    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
1.09    Limited Conditionality Transaction.
Notwithstanding anything to the contrary in this Agreement, in the event that
the Borrower notifies the Administrative Agent in writing that any proposed
transaction is a Limited Conditionality Transaction and that the Administrative
Borrower wishes to test the conditions to such Limited Conditionality
Transaction and the availability of Indebtedness that is to be used to finance
such Limited Conditionality Transaction in accordance with this Section, then
the following provisions shall apply:
(a)    any condition to such Limited Conditionality Transaction or such
Indebtedness that requires that no Default or Event of Default shall have
occurred and be continuing at the time of such Limited Conditionality
Transaction or the incurrence of such Indebtedness, shall be satisfied if (i) no
Event of Default under any of Sections 8.01(a), 8.01(b) or 8.01(f) shall have
occurred and be continuing both before and after giving effect to such Limited
Conditionality Transaction and any Indebtedness incurred in connection therewith
(including such additional Indebtedness) and (ii) no Default or Event of Default
shall have occurred and be continuing at the time of execution of the definitive
agreement governing such Limited Conditionality Transaction;
(b)    any condition to such Limited Conditionality Transaction or such
Indebtedness that the representations and warranties in this Agreement and the
other Loan Documents shall be true and correct at the time of such Limited
Conditionality Transaction or the incurrence of such Indebtedness shall be
satisfied if (i) the representations and warranties in the Loan Documents are
true and correct in all material respects at the time of the execution of the
definitive agreement governing such Limited Conditionality Transaction (unless
such representation relates to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date) and (ii) the
Specified Representations shall be true and correct in all material respects
after giving effect to such Limited Conditionality Transaction and any
Indebtedness incurred in connection therewith (unless such representation
relates to an earlier date, in which case it shall have been true and correct in
all material respects as of such earlier date); and




-48-

--------------------------------------------------------------------------------





(c)    any condition to such Limited Conditionality Transaction or such
Indebtedness relating to pro forma compliance with any financial covenants or
incurrence ratio shall be determined solely as of the date that the definitive
documentation relating to such Limited Conditionality Transaction is entered
into by the Borrower or any Restricted Subsidiary and treating such Indebtedness
as incurred for purposes of all calculations hereunder and thereafter;
provided that the foregoing provisions shall apply with similar effect during
the pendency of multiple Limited Conditionality Transactions such that each of
the possible scenarios is separately tested.
ARTICLE II.    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Loans.
(a)    The Term A Borrowing. Subject to the terms and conditions set forth
herein, each Term A Lender severally agrees to make a single loan to the
Administrative Borrower on the Closing Date in an amount not to exceed such
Term A Lender’s Term A Commitment then in effect. The Term A Borrowing shall
consist of Term A Loans made simultaneously by the Term A Lenders in accordance
with their respective Applicable Percentage of the Term A Facility. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Term A Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans to any
of the Borrowers in Dollars and to the Canadian Borrower in Canadian Dollars
(each such loan, a “Revolving Credit Loan” (and if denominated in Canadian
Dollars, a “CAD Revolving Credit Loan”, which shall also constitute a Revolving
Credit Loan) from time to time, on any Business Day during the Availability
Period for the Revolving Credit Facility, in an aggregate amount not to exceed
at any time outstanding (i) the amount of such Lender’s Revolving Credit
Commitment and (ii) with respect to any CAD Revolving Credit Loan, the
Alternative Currency Sublimit; provided, however, that after giving effect to
any Revolving Credit Borrowing, (i) the Dollar Equivalent of the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
Dollar Equivalent of the Revolving Credit Exposure of any Revolving Credit
Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may severally borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b). Revolving Credit Loans may be Base Rate
Loans, Canadian Index Rate Loans or Eurocurrency Rate Loans, as further provided
herein.
(c)    [reserved].
(d)    The CAD Term Borrowing. Subject to the terms and conditions set forth
herein, each CAD Term Lender severally agrees to make a single loan to the
Canadian Borrower on the Closing Date in an amount not to exceed such CAD Term
Lender’s CAD Term Commitment; provided that aggregate amount of CAD Term Loans
made pursuant to the CAD Term Borrowing shall not exceed the aggregate amount of
the CAD Term Commitments of all CAD Term Lenders then in effect. The CAD Term
Borrowing shall consist of CAD Term Loans made simultaneously by the CAD Term
Lenders in accordance with their respective Applicable Percentage of the CAD
Term Facility. Amounts borrowed under this Section 2.01(d) and repaid or prepaid
may not be reborrowed. CAD Term Loans may be Eurocurrency Rate Loans or Canadian
Index Rate Loan, as further provided herein.




-49-

--------------------------------------------------------------------------------





2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Committed Loan Notice; provided that any telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such notice must be received by the Administrative
Agent not later than 1:00 p.m. (or 11:00 a.m. with respect to Canadian Index
Rate Loans) (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Loans, (ii) three Business Days prior to the requested date of any
Eurocurrency Rate Loans denominated in Canadian Dollars or a continuation of
Loans denominated in Canadian Dollars (or two Business Days with respect to any
Borrowing of Eurocurrency Rate Loans denominated in Canadian Dollars on the
Closing Date), and (iii) on the requested date of any Borrowing of Base Rate
Loans or Canadian Index Rate Loans; provided that if the applicable Borrower
wishes to request Eurocurrency Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 1:00 p.m. (i) four Business Days prior to the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars or (ii) five Business Days prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Canadian Dollars, whereupon the Administrative Agent shall give
prompt notice to the Appropriate Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them. Not later than 1:00
p.m. (i) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars or
(ii) four Business Days before the requested date of such Borrowing or
continuation of Eurocurrency Rate Loans denominated in Canadian Dollars, the
Administrative Agent shall notify the applicable Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or
CAD$5,000,000 with respect to CAD Term Loans and CAD Revolving Credit Loans or a
whole multiple of $1,000,000 or CAD$1,000,000 with respect to CAD Term Loans and
CAD Revolving Credit Loans in excess thereof. Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans and
Canadian Index Rate Loans shall be in a principal amount of $500,000 or
CAD$500,000, as applicable, or a whole multiple of $100,000 or CAD$100,000, as
applicable, in excess thereof. Each Committed Loan Notice shall specify (i)
whether the applicable Borrower is requesting a Term A Borrowing, a CAD Term
Borrowing, a CAD Revolving Credit Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other
(in the case of Loans denominated in Dollars), or a continuation of Eurocurrency
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans (other than CAD Loans)
or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to Base Rate Loans if denominated in Dollars or Canadian Index Rate Loans if
denominated in Canadian Dollars. Any such automatic conversion to Base Rate
Loans or automatic continuation of CAD Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an




-50-

--------------------------------------------------------------------------------





Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurocurrency Rate Loan.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency in the case of CAD
Loans) of its Applicable Percentage under the applicable Facility of the
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of CAD Loans, in each case as
described in Section 2.02(a). In the case of a Term Borrowing or a Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than (i) 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice for Borrowing of
any Term Loan or Revolving Credit Loan requested in a Committed Loan Notice that
was received prior to the Business Day specified for such Borrowing in the
applicable Committed Loan Notice and (ii) 3:00 p.m. in the case of any Borrowing
of a Term Loan or Revolving Credit Loan requested in a Committed Loan Notice
that was received on the same Business Day as the Business Day specified for
Borrowing in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Committed Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders; provided that CAD Loans may be continued as a
Eurocurrency Rate Loan with an Interest Period of one month.
(d)    The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Wells Fargo’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than (i) five Interest Periods in effect in
respect of the Term A Facility or (ii) five Interest Periods in effect in
respect of the CAD Term Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than five Interest Periods in effect in respect of the
Revolving Credit Facility.




-51-

--------------------------------------------------------------------------------





2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies applicable to such L/C Issuer for the account of any Permitted L/C
Party, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of any Permitted L/C
Party and any drawings thereunder; provided that after giving effect to any L/C
Credit Extension with respect to any Letter of Credit, (v) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, (w) the
Revolving Credit Exposure of any Revolving Credit Lender shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment, (x) the Outstanding
Amount of the L/C Obligations in Alternative Currencies shall not exceed the
Alternative Currency Sublimit, (y) the aggregate Outstanding Amount of all
Financial Letters of Credit and commercial letters of credit shall not exceed
$50,000,000 and (z) the Outstanding Amount of L/C Obligations of any L/C Issuer
shall not exceed the L/C Issuer Sublimit of such L/C Issuer. Each request by the
Borrower or a Permitted L/C Party for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period listed in subclause (A)(1) of this Section, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. For the avoidance of doubt, all Letters of Credit
outstanding under the Existing Credit Agreement as of the Closing Date for the
account of a Permitted L/C Party shall in each case be deemed to have been
Letters of Credit issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
(ii)    No L/C Issuer shall issue any Letter of Credit if the expiry date of
such requested Letter of Credit would occur after the date that is seven
Business Days prior to the Maturity Date (each such issued Letter of Credit, an
“Extended Letter of Credit”) unless the applicable L/C Issuer has approved such
later expiry date, it being acknowledged and agreed that each such Extended
Letter of Credit shall be Cash Collateralized in accordance with Section 6.27.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Requirement of Law applicable to such L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense




-52-

--------------------------------------------------------------------------------





which was not applicable on the Closing Date and which such L/C Issuer in good
faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by such L/C Issuer, the Letter of Credit is in
an initial stated amount less than $100,000, in the case of a commercial Letter
of Credit, or $500,000, in the case of a standby Letter of Credit;
(D)    except as otherwise agreed by such L/C Issuer, the Letter of Credit is to
be denominated in a currency other than Dollars or an Alternative Currency
applicable to such L/C Issuer;
(E)    such L/C Issuer does not, as of the issuance date of such requested
Letter of Credit, issue Letters of Credit in the requested currency; or
(F)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers or any of them.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower or
the applicable Permitted L/C Party. Such Letter of Credit




-53-

--------------------------------------------------------------------------------





Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the applicable
L/C Issuer, by personal delivery or by any other means acceptable to such L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day unless otherwise permitted by such L/C Issuer); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) whether
such requested Letter of Credit is a Performance Letter of Credit, a Financial
Letter of Credit or a commercial Letter of Credit; (H) the Permitted L/C Party
for whom such Letter of Credit is to be issued; and (I) such other matters as
the L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day unless otherwise permitted by such L/C Issuer); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Permitted L/C Party
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.
(iii)    If the Borrower or any Permitted L/C Party so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once prior to the then applicable expiration date of such
Letter of Credit (without giving effect to the next ensuing extension thereof)
by giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) to be agreed upon at the time such Letter of Credit
is issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter




-54-

--------------------------------------------------------------------------------





of Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit such extensions of
such Letter of Credit; provided that if any such extension results in any such
Letter of Credit becoming an Extended Letter of Credit the Borrower shall
provide Cash Collateral therefor in accordance with Section 6.27; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. In the case of any draw under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit that has been drawn upon the amount of all
draws thereunder, in Dollars (or the Dollar Equivalent of such payment if such
payment was made in an Alternative Currency), no later than (x) the Business Day
on which the L/C Issuer has provided notice thereof to the Borrower if such
notice has been provided prior to 11:00 a.m. on such Business Day, or (y) no
later than 10:00 a.m. on the next succeeding Business Day after the Borrower
receives such notice from such L/C Issuer if such notice is not received prior
to 11:00 a.m. on such day (each such date, an “Honor Date”), and such L/C Issuer
shall provide prompt notice to the Administrative Agent of such reimbursement.
If the Borrower fails to so reimburse the applicable L/C Issuer by such time,
such L/C Issuer shall promptly notify the Administrative Agent of the Honor Date
and the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the Administrative
Agent shall provide such notice, along with the amount of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage thereof, to each Revolving
Credit Lender. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.




-55-

--------------------------------------------------------------------------------





(ii)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of such
amount shall be solely for the account of the applicable L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against any L/C Issuer, the Borrower, any Restricted
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Borrower of a Committed Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the applicable L/C Issuer for the amount of any payment
made by the L/C Issuer under any Letter of Credit, together with interest as
provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Revolving
Credit Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Revolving




-56-

--------------------------------------------------------------------------------





Credit Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in Dollars and
in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and, without
duplication, to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;




-57-

--------------------------------------------------------------------------------





(v)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vi)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(vii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Restricted Subsidiary or in the relevant currency markets generally; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Restricted Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid, but only to the extent
not prohibited by any applicable Requirement of Law.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the applicable L/C Issuer, and the applicable L/C Issuer may be liable
to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order,




-58-

--------------------------------------------------------------------------------





without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The applicable L/C Issuer may send a
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower or any other Permitted L/C Party for, and no L/C Issuer’s rights and
remedies against the Borrower or any other Permitted L/C Party shall be impaired
by, any action or inaction of such L/C Issuer required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including any Requirement of Law or any
order of a jurisdiction where the applicable L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender (subject to Section 2.16) in
accordance with its Applicable Revolving Credit Percentage, in Dollars, a Letter
of Credit fee (the “Letter of Credit Fee”) (i) for each commercial Letter of
Credit equal to the Applicable Rate for commercial Letters of Credit times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit, and (ii) for each standby Letter of Credit equal to the Applicable Rate
for such type (Financial Letter of Credit or Performance Letter of Credit) of
such Letter of Credit times the Dollar Equivalent of the daily amount available
to be drawn under such Letter of Credit. For purposes of computing the Dollar
Equivalent of the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.08. Letter of Credit Fees shall be (i) due and payable on the tenth
Business Day after the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the Dollar Equivalent of the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit, at a rate separately agreed to between the Borrower and such L/C
Issuer, computed on the Dollar Equivalent of the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and such L/C Issuer,
computed on the Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at the rate per annum specified in the applicable Fee Letter
or otherwise agreed between such L/C Issuer and the Borrower, computed on the
Dollar Equivalent




-59-

--------------------------------------------------------------------------------





of the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee with respect to standby Letters of
Credit shall be due and payable on the tenth Business Day after the last
Business Day of each March, June, September and December in respect of the
then-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. Such fronting fee with respect to commercial Letters of Credit shall be
due and payable as provided in subparts (i) and (ii) above. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08. In addition, the Borrower shall pay directly to the applicable L/C Issuer
for its own account, in Dollars, the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the L/C
Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Permitted L/C Parties. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, is for the account of, or the applicant therefor is, a Permitted
L/C Party other than the Borrower, the Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Borrower hereby acknowledges that the issuance of Letters of Credit for the
account, or upon the application, of Permitted L/C Parties other than the
Borrower inures to the benefit of the Borrower, and that the Borrower’s business
derives substantial benefits from the businesses of such Permitted L/C Parties.
(l)    Additional L/C Issuers. In addition to Wells Fargo and each L/C Issuer
listed on the signature pages hereto as an “L/C Issuer,” the Borrower may from
time to time, with notice to the Revolving Credit Lenders and the consent of the
Administrative Agent and the applicable Revolving Credit Lender being so
appointed, appoint additional Revolving Credit Lenders to be L/C Issuers
hereunder, provided that the total number of L/C Issuers at any time shall not
exceed six Revolving Credit Lenders (or such larger number of additional
Revolving Credit Lenders as the Administrative Agent may agree to permit from
time to time). Upon the appointment of a Revolving Credit Lender as an L/C
Issuer hereunder such Person shall become vested with all of the rights, powers,
privileges and duties of an L/C Issuer hereunder.
(m)    Removal of L/C Issuers. The Borrower may at any time remove Wells Fargo
or any L/C Issuer that is appointed pursuant to subpart (l) above, if either
such Person is at such time a Defaulting Lender or such Person consents to such
removal; provided that (i) such removal shall be made upon not less than 30
days’ prior written notice to such L/C Issuer and the Administrative Agent (or
such shorter time as such L/C Issuer shall agree) and (ii) such removed L/C
Issuer shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by such L/C Issuer
and outstanding as of the effective date of its removal as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the
Revolving Credit Lenders to make Revolving Credit Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Without
limiting the foregoing, upon the removal of a Lender as an L/C Issuer hereunder,
the Borrower may, or at the request of such removed L/C Issuer the Borrower
shall use commercially reasonable efforts to, arrange for one or more of the
other L/C Issuers to issue Letters of Credit hereunder in substitution for the
Letters of Credit, if any, issued by such removed L/C Issuer and outstanding at
the time of such removal, or make other arrangements satisfactory to the removed
L/C Issuer to effectively cause another L/C Issuer to assume the obligations of
the removed L/C Issuer with respect to any such Letters of Credit.




-60-

--------------------------------------------------------------------------------





(n)    Reporting of Letter of Credit Information and L/C Issuer Sublimit. At any
time that there is more than one L/C Issuer, then on (i) the last Business Day
of each calendar month, and (ii) each date that an L/C Credit Extension occurs
with respect to any Letter of Credit, each L/C Issuer (or, in the case of part
(ii), the applicable L/C Issuer) shall deliver to the Administrative Agent a
report setting forth in form and detail reasonably satisfactory to the
Administrative Agent information with respect to each Letter of Credit issued by
such L/C Issuer that is outstanding hereunder, including any auto-renewal or
termination of auto-renewal provisions in such Letter of Credit. In addition,
each L/C Issuer shall provide notice to the Administrative Agent of its L/C
Issuer Sublimit, or any change thereto, promptly upon it becoming an L/C Issuer
or making any change to its L/C Issuer Sublimit. No failure on the part of any
L/C Issuer to provide such information pursuant to this Section 2.03(n) shall
limit the obligation of the Borrowers or any Revolving Credit Lender hereunder
with respect to its reimbursement and participation obligations, respectively,
pursuant to this Section 2.03.
(o)    Cash Collateralized Letters of Credit. If the Borrower has fully Cash
Collateralized the applicable L/C Issuer with respect to any Extended Letter of
Credit issued by such L/C Issuer in accordance with Section 6.27 and the
Borrower and the applicable L/C Issuer have made arrangements between them with
respect to the pricing and fees associated therewith (each such Extended Letter
of Credit a “Cash Collateralized Letter of Credit”), then on the day that is 95
days (or such shorter period of time permitted by such L/C Issuer) after the
date of notice to the Administrative Agent thereof by the applicable L/C Issuer
(so long as such Cash Collateral has remained in place for the entirety of such
95-day (or applicable shorter) period), and for so long as such Cash Collateral
remains in place (i) such Cash Collateralized Letter of Credit shall cease to be
a “Letter of Credit” hereunder, (ii) such Cash Collateralized Letter of Credit
shall not constitute utilization of the Revolving Credit Facility, (iii) no
Revolving Credit Lender shall have any further obligation to fund
participations, L/C Borrowings or Revolving Credit Loans to reimburse any
drawing under any such Cash Collateralized Letter of Credit, (iv) no Letter of
Credit Fee shall be due or payable to the Revolving Credit Lenders, or any of
them, hereunder with respect to such Cash Collateralized Letter of Credit, and
(v) any fronting fee, issuance fee or other fee with respect to such Cash
Collateralized Letter of Credit shall be as agreed separately between the
Borrower and such L/C Issuer.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans in Dollars
(each such loan, a “Swing Line Loan”) to any Borrower from time to time on any
Business Day during the Availability Period with respect to the Revolving Credit
Facility in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Revolving Credit Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Revolving Credit
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility at such time and (ii) the Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment; provided further that the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, any Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product




-61-

--------------------------------------------------------------------------------





of such Revolving Credit Lender’s Applicable Revolving Credit Percentage times
the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Administrative Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Administrative Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Administrative Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the amount
of Swing Line Loans then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Administrative Borrower with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of the Swing Line Lender at
the Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Administrative
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account




-62-

--------------------------------------------------------------------------------





of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Administrative Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Administrative Borrower to repay Swing Line Loans,
together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.




-63-

--------------------------------------------------------------------------------





(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Administrative Borrower for interest on the Swing
Line Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Administrative Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
2.05    Prepayments.
(a)    Optional.
(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be in a form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (2)
four Business Days prior to any date of prepayment of CAD Loans, and (3) on the
date of prepayment of Base Rate Loans; (B) any prepayment of Eurocurrency Rate
Loans shall be in a principal amount of $5,000,000 or CAD$5,000,000 with respect
to CAD Loans or a whole multiple of $1,000,000 or CAD$1,000,000 with respect to
CAD Loans in excess thereof; and (C) any prepayment of Base Rate Loans and
Canadian Index Rate Loans shall be in a principal amount of $500,000 or
CAD$500,000, as applicable, or a whole multiple of $100,000 or CAD$100,000, as
applicable, in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided that such notice may
state that such notice is conditional upon the consummation of an acquisition or
sale transaction or upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of any other specified event, in which case such notice of prepayment
may, subject to Section 3.05, be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date) if such condition is not
satisfied. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a)(i) shall be applied as directed by the
Borrower. Subject to Section 2.16, each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.
(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by




-64-

--------------------------------------------------------------------------------





the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that such notice may state that such notice is conditional upon the
consummation of an acquisition or sale transaction or upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or the occurrence of any other specified event, in which case
such notice of prepayment may, subject to Section 3.05, be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date) if such condition is not satisfied.
(b)    Mandatory.
(i)    If the Administrative Agent notifies the Borrower at any time that the
Total Revolving Credit Outstandings at such time exceed the aggregate Revolving
Credit Commitments in effect at such time (including as a result of a
fluctuation in the Spot Rate of over 3% from the original Spot Rate in respect
of any L/C Obligations or Revolving Credit Loan denominated in an Alternative
Currency), then, within five Business Days after receipt of such notice, the
Borrower shall prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed the Revolving Credit Facility then in effect;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless,
after the prepayment in full of the Revolving Credit Loans, the Total Revolving
Credit Outstandings exceed the Revolving Credit Facility then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations.
(ii)    Except as otherwise provided in Section 2.16, prepayments of the
Revolving Credit Facility made pursuant to this Section 2.05(b), first, shall be
applied ratably to the L/C Borrowings and the Swing Line Loans, second, shall be
applied ratably to the outstanding Revolving Credit Loans, and, third, shall be
used to Cash Collateralize the remaining L/C Obligations in full. Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Administrative Borrower or any other Loan Party or any
Defaulting Lender that has provided Cash Collateral) to reimburse the applicable
L/C Issuer or the applicable Revolving Credit Lenders, as applicable.
2.06    Termination or Reduction of Revolving Credit Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, or from time to time permanently reduce
the Revolving Credit Facility; provided that (a) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (b) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (c) the Borrower shall not terminate or reduce
the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Revolving Credit Facility, and (d) if, after giving effect to any
reduction of the Revolving Credit Facility, the Alternative Currency Sublimit or
the Swing Line Sublimit exceeds the amount of the Revolving Credit Facility,
such Sublimit shall be automatically reduced by the amount of such excess.
Except as provided in the preceding sentence, the amount of any such Revolving
Credit Facility reduction shall not be applied to the Alternative Currency
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower.
(b)    Application of Commitment Reductions; Payment of Fees.




-65-

--------------------------------------------------------------------------------





(i)    The Administrative Agent will promptly notify the Lenders of any notice
of termination or reduction of the Revolving Credit Facility. Any reduction of
the Revolving Credit Facility shall be applied to the Revolving Credit
Commitment of each Revolving Credit Lender according to its Applicable Revolving
Credit Percentage. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.
(ii)    Notwithstanding anything to the contrary contained herein, a notice of
termination of the Revolving Credit Commitments and the prepayment in full of
the Loans in connection therewith may state that such notice is conditioned upon
the effectiveness of other credit facilities, and if any notice so states it may
be revoked by the Administrative Borrower by notice to the Administrative Agent
on or prior to the date specified for the termination of the Revolving Credit
Commitments and such prepayment that the refinancing condition has not been met
and the termination and prepayment is to be revoked, provided that the Borrowers
will continue to be responsible for any costs or expenses pursuant to Section
3.05 in connection with the failure to prepay Loans resulting from such
revocation.
2.07    Repayment of Loans.
(a)    Term Loans.
(i)     The Administrative Borrower shall repay to the Term A Lenders the
aggregate principal amount of all Term A Loans in quarterly principal
installments equal to 1.25% of the aggregate principal amount of the Term A
Facility drawn under Section 2.01(a), on the last Business Day of each Fiscal
Quarter (commencing on the last Business Day of the first full Fiscal Quarter
after the Fiscal Quarter in which the Closing Date occurs);
(ii)    The Canadian Borrower shall repay to the CAD Term Lenders, in quarterly
principal installments equal to 1.25% of the aggregate principal amount of the
CAD Term Facility, on the last Business Day of each Fiscal Quarter (commencing
on the last Business Day of the first full Fiscal Quarter after the Fiscal
Quarter in which the Closing Date occurs);
provided that in each case (A) the amount of each such payment shall be adjusted
for the application of prepayments in accordance with the order of priority set
forth in Section 2.05 and (B) the final principal repayment installment of the
applicable Term Loans shall be repaid on the Maturity Date for such Term
Facility and in any event shall be in an amount equal to the aggregate principal
amount of all applicable Term Loans outstanding on such date; provided further,
that (i) if any principal repayment installment to be made by the Borrower
(other than principal repayment installments on Eurocurrency Rate Loans) shall
come due on a day other than a Business Day, such principal repayment
installment shall be due on the next succeeding Business Day.
(b)    Revolving Credit Loans. Each Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans made to such Borrower outstanding
on such date.
(c)    Swing Line Loans. The Administrative Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date 10 Business Days after such Loan is
made and (ii) the Maturity Date for the Revolving Credit Facility.
2.08    Interest.




-66-

--------------------------------------------------------------------------------





(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.
(b)    (c)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Requirements of Law.
(i)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Requirements of Law.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses 2.08(b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Requirements of Law.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(d)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees.
In addition to certain fees described in subsections (h) and (i) of Section
2.03:
(a)    Commitment Fee.
(i)    The Borrower shall pay to the Administrative Agent for the account of
each Revolving Credit Lender (subject to Section 2.16(a)(iii) with respect to
Defaulting Lenders) in accordance with its Applicable Revolving Credit
Percentage, a commitment fee in Dollars equal to the Applicable Rate times the
actual daily amount by which the Revolving Credit Facility exceeds the sum of
(i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.16.
The commitment fee with respect to the Revolving Credit Facility shall accrue at
all times during the Availability Period with respect to the Revolving Credit
Facility, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
tenth Business Day after the last Business




-67-

--------------------------------------------------------------------------------





Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period for the Revolving Credit Facility.
(ii)    [reserved].
(iii)    The commitment fees set forth in clauses (i) and (ii) above shall each
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by such Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(b)    Other Fees.
(i)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.10    Computation of Interest and Fees.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate), Canadian Index Rate
Loans (including Canadian Index Rate Loans determined by reference to the
Eurocurrency Rate) and CAD Loans (to the extent determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed, or, in the case of interest in respect
of CAD Loans, if market practice differs from the foregoing as reasonably
determined by the Administrative Agent, in accordance with such market practice.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower, the
Administrative Agent or the Required Lenders determine that (i) the Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrower’s obligations




-68-

--------------------------------------------------------------------------------





under this paragraph shall survive the termination of the Aggregate Commitments
and the repayment of all other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Promptly after the request of any Lender to
the Borrower made through the Administrative Agent, the Borrower shall execute
and deliver to such Lender (through the Administrative Agent) a Note, which
shall evidence such Lender’s Loans to the Borrower in addition to such accounts
or records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on CAD Loans, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the
date specified herein. Except as otherwise expressly provided herein, all
payments by the Borrower with respect to principal and interest on CAD Loans
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Canadian Dollars and in Same Day Funds not later than 2:00 p.m. on the
date specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in Canadian Dollars, the Borrower
shall make such payment in Dollars in the Dollar Equivalent of such Canadian
Dollar payment amount. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent or the applicable L/C Issuer after (i) 2:00 p.m., in the
case of payments in Dollars or (ii) the Applicable Time specified to the
Borrower by the Administrative Agent at least one (1) Business Day prior to the
date any such payment is to be made in the case of payments in Canadian Dollars,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall




-69-

--------------------------------------------------------------------------------





be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans or Canadian Index Rate Loans, prior to (A)
12:00 noon on the date of such Borrowing if such Borrowing is to be made on a
Business Day other than the date the Administrative Agent received the
applicable Committed Loan Notice with respect to such Borrowing and (B) 2:00
p.m. on the date of such Borrowing if such Borrowing is to be made on the same
Business Day as the date the Administrative Agent received the applicable
Committed Loan Notice with respect to such Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans or Canadian Index Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans or Canadian Index Rate Loans. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the applicable L/C
Issuer, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Appropriate Lenders or the
applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.




-70-

--------------------------------------------------------------------------------





(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. Subject to the application of Section 8.03 by its
terms, if at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than




-71-

--------------------------------------------------------------------------------





an assignment to the Borrower or any Restricted Subsidiary or Affiliate thereof
(as to which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14    Increase in Commitments.
(a)    Request for Increase. The Borrower may, from time to time, request by
written notice to the Administrative Agent (x) one or more increases in the
Revolving Credit Facility (each, a “Revolving Credit Increase”), (y) one or more
increases in any Term Facility (each, a “Term Loan Increase”) or (z) one or more
term loan tranches to be made available to the Borrower (each, an “Incremental
Term Loan”; each Incremental Term Loan, each Revolving Credit Increase and each
Term Loan Increase, collectively, referred to as the “Incremental Increases”);
provided that (i) the principal amount for all such Incremental Increases, in
the aggregate, after the Closing Date (including the then requested Incremental
Increase) shall not exceed the sum of (such amount, the “Incremental Cap”)
(x)(A) the greater of (I) the Dollar Equivalent of $250,000,000 (for the
avoidance of doubt, no Lender with respect to any Incremental Increase shall be
obligated to disburse any Incremental Increases in any currency other than
Dollars or Canadian Dollars without its consent) and (II) 65% of EBITDA for the
Administrative Borrower and its Restricted Subsidiaries for the last four full
Fiscal Quarters ending on or prior to such day for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered, plus (y) all voluntary prepayments of Term Loans plus (z) such
additional unlimited amounts, such that, after giving effect to such Incremental
Increases, the First Lien Leverage Ratio of the Administrative Borrower shall be
no greater than 2.50 to 1.00 on a pro forma basis (without netting the proceeds
of such Incremental Increases and treating all Incremental Increases then
incurred as fully drawn for purposes of such calculation); (ii) any such request
for an Incremental Increase shall be in a minimum Dollar or Dollar Equivalent
amount of $5,000,000 (or a lesser amount in the event such amount represents all
remaining availability under this Section); (iii) no Revolving Credit Increase
shall increase the Swing Line Sublimit without the consent of the Swing Line
Lender; (iv) any Revolving Credit Increase may, at the request of the Borrower,
be available for the issuance of Letters of Credit within the limits of the L/C
Issuer Sublimits; (v) no Incremental Term Loan shall mature earlier than the
latest Maturity Date for any Term Facility then in effect or have a shorter
weighted average life to maturity than the remaining weighted average life to
maturity of any Term Facility; (vi) each Incremental Term Loan shall (A) rank
pari passu in right of payment, prepayment, voting and/or security with the Term
Loans and (B) shall have an Applicable Rate or pricing grid as determined by the
Lenders providing such Incremental Term Loans and the Borrower; (vii) except as
provided above, all other terms and conditions applicable to any Term Loan
Increase or Incremental Term Loan, to the extent not consistent with the terms
and conditions applicable to the existing Term Facilities, shall be reasonably
satisfactory to the applicable Lenders providing such Term Loan Increase or
Incremental Term Loan and the Borrower; provided that any terms that are more
restrictive to the Borrower and its Restricted Subsidiaries shall be added to
the Term Facility hereunder, provided further that if such terms have been
amended, modified or removed by the requisite Lenders providing such Incremental
Term Loans, such terms shall be automatically deemed amended, modified or
removed in respect of each other Term Facility hereunder (or tranche thereof)
which shall be in form reasonably satisfactory to the Administrative Agent; and
(viii) each Incremental Increase shall constitute Obligations hereunder and
shall be guaranteed and secured pursuant to the Guaranty, Collateral Agreements
and the other Security Instruments on a pari passu basis.




-72-

--------------------------------------------------------------------------------





(b)    Process for Increase. Incremental Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section 2.14 and otherwise on terms reasonably acceptable to the
Borrower and the Lenders providing such Incremental Increase (including any
other Person that qualifies as an Eligible Assignee (each such other Person, an
“Additional Lender”)) pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent; provided that (i) the
Administrative Agent shall have consented (in each case, such consent not to be
unreasonably withheld, delayed or conditioned) to each proposed Additional
Lender providing such Incremental Increase to the extent the Administrative
Agent would be required to consent to an assignment to such Additional Lender
pursuant to Section 10.06(b)(iii) and (ii) in the case of any Revolving Credit
Increase, each L/C Issuer and the Swing Line Lender shall have consented (in
each case, such consent not to be unreasonably withheld, delayed or conditioned)
to each such Lender or proposed Additional Lender providing such Revolving
Credit Increase if such consent by the L/C Issuers or the Swing Line Lender, as
the case may be, would be required under Section 10.06(b)(iii) for an assignment
of Revolving Credit Loans or Revolving Credit Commitments to such Lender or
proposed Additional Lender; provided further that the Borrower shall not be
required to offer or accept commitments from existing Lenders for any
Incremental Increase. No Lender shall have any obligation to increase its
Revolving Credit Commitment, increase its applicable Term Commitment or
applicable Term Loans or participate in any Incremental Term Loan, as the case
may be, and no consent of any Lender, other than the Lenders agreeing to provide
any portion of an Incremental Increase, shall be required to effectuate such
Incremental Increase.
(c)    Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date of any Incremental Increase (the “Increase
Effective Date”). The Administrative Agent shall promptly notify the Borrower
and the Lenders of the final allocation of such Incremental Increase and the
Increase Effective Date.
(d)    Conditions.
(i)    As a condition precedent to each Incremental Increase, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower and, if
reasonably determined by the Administrative Agent to be necessary or desirable
under applicable Requirements of Law with respect to the Loan Documents of a
Guarantor, of each such Guarantor, dated as of the Increase Effective Date,
signed by a Responsible Officer of the Borrower or each such Guarantor, as
applicable, and (A) certifying and attaching the resolutions adopted by the
Borrower or such Guarantor approving or consenting to such Incremental Increase
(which, with respect to any such Loan Party, may, if applicable, be the
resolutions entered into by such Loan Party in connection with the incurrence of
the Obligations on the Closing Date) and (B) certifying that (1) both before and
immediately after giving effect to such Incremental Increase, as of the Increase
Effective Date no Event of Default shall exist and be continuing, (2)
immediately after giving effect to such Incremental Increase, as of the Increase
Effective Date, the Borrower shall be in pro forma compliance (after giving
effect to the incurrence of such Incremental Increase and the use of proceeds
thereof) with each of the financial covenants contained in Section 7.14 and (3)
the representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects (or, with respect to representations
and warranties modified by a materiality or Material Adverse Effect standard, in
all respects) on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (or, with
respect to representations or warranties modified by a materiality or Material
Adverse Effect standard, each such representation or warranty shall be true and
correct in all respects) as of such earlier date, and except that for




-73-

--------------------------------------------------------------------------------





purposes of this clause (i)(B)(3), the representations and warranties contained
in Sections 5.04(a) and (b) shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a) and (b), respectively. In
addition, as a condition precedent to each Incremental Increase, the Borrower
shall deliver or cause to be delivered such other officer’s certificates,
organizational documents and legal opinions of the type delivered on the Closing
Date as are reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent.
(ii)    Each Revolving Credit Increase shall have substantially the same terms
as the outstanding Revolving Credit Loans and be part of the existing Revolving
Credit Facility hereunder. Upon each Revolving Credit Increase (x) each
Revolving Credit Lender having a Revolving Credit Commitment immediately prior
to such increase will automatically and without further act be deemed to have
assigned to each Revolving Credit Lender providing a portion of the Revolving
Credit Increase (each, a “Revolving Credit Increase Lender”) in respect of such
increase, and each such Revolving Credit Increase Lender will automatically and
without further act be deemed to have assumed a portion of such Revolving Credit
Lender’s participations hereunder in outstanding Letters of Credit and Swing
Line Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in (1)  Letters of Credit and (2) Swing Line Loans,
will, in each case, equal each Revolving Credit Lender’s Applicable Revolving
Credit Percentages (after giving effect to such increase in the Revolving Credit
Facility) and (y) if, on the date of such increase there are any Revolving
Credit Loans outstanding, the Revolving Credit Lenders shall make such payments
among themselves as the Administrative Agent may reasonably request to the
extent necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Revolving Credit Percentages arising from such Revolving
Credit Increase, and the Borrower shall pay to the applicable Lenders any
amounts required to be paid pursuant to Section 3.05 in connection with such
payments among the Revolving Credit Lenders as if such payments were effected by
prepayments of Revolving Credit Loans.
(iii)    To the extent that any Incremental Increase shall take the form of a
Term Loan Increase or an Incremental Term Loan, this Agreement may be amended to
the extent necessary (without the need to obtain the consent of any Lender or
any L/C Issuer other than the Lenders providing such Incremental Term Loans or
Term Loan Increase), including with respect to such terms as are customary for a
term loan commitment, including mandatory prepayments, assignments and voting
provisions; provided that (i) if any such terms (when taken as a whole) are
materially more restrictive to the Borrower and its Restricted Subsidiaries then
such material terms shall be added to the Term Facility hereunder, provided that
if such terms have been amended, modified or removed by the requisite Lenders
providing such Incremental Term Loans, such terms shall be automatically deemed
amended, modified or removed in respect of each other Term Facility hereunder
(or tranche thereof) without any further action by or consent of any Person and
(ii) no such terms or amendment shall contravene any of the terms of the then
existing Loan Documents. On any Increase Effective Date on which any Incremental
Increase in the form of a Term Loan Increase or an Incremental Term Loan is
effective, subject to the satisfaction of the terms and conditions in this
Section 2.14, each Lender of such new Term Loan Increase or an Incremental Term
Loan shall make an amount equal to its commitment to such new Term Loan Increase
or an Incremental Term Loan available to the Borrower, in a manner consistent
with Borrowings hereunder.
(iv)    Notwithstanding anything to the contrary contained in this subsection
2.14(d), the only conditions precedent to any Incremental Increase in connection
with a Limited Conditionality Transaction shall be those set forth in Section
1.09.




-74-

--------------------------------------------------------------------------------





(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.15    Cash Collateral.
(a)    Certain Credit Support Events. If (i) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, (ii) the
Borrower shall be required to provide Cash Collateral pursuant to Section
8.02(c), or (iii) there shall exist a Defaulting Lender, the Borrower shall
immediately (in the case of clause (ii) above) or within one Business Day (in
all other cases) (or such longer period of time permitted by the Administrative
Agent and the applicable L/C Issuer) following any request by the Administrative
Agent or the applicable L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iii) above, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
If at any time the Administrative Agent determines that any funds held as Cash
Collateral pursuant to the preceding sentence are subject to any right or claim
of any Person other than the Administrative Agent or that the total amount of
such funds is less than the applicable Minimum Collateral Amount as required by
the preceding sentence, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
applicable Minimum Collateral Amount over (y) the total amount of funds, if any,
then held as Cash Collateral that the Administrative Agent determines to be free
and clear of any such right and claim. Upon the drawing of any Letter of Credit
for which funds are on deposit as Cash Collateral, such funds shall be applied,
to the extent permitted under applicable Laws, to reimburse the applicable L/C
Issuer.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing (unless otherwise agreed by the depositary)
deposit accounts at the Administrative Agent or the relevant L/C Issuer, as
applicable. To the extent provided by the Borrower, the Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the relevant L/C Issuer or to the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders (including
the Swing Line Lender), as applicable, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant to this Section 2.15,
and in all proceeds of the foregoing, all as security for the obligations to
which such Cash Collateral may be applied pursuant to Section 2.15(c). If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent or the
applicable L/C Issuer as herein provided (other than Liens permitted under
Section 7.02(a) or clause (h) of the definition of Customary Permitted Liens),
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower or the relevant Defaulting Lender will, promptly
(but in any event within five Business Days) after demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency. The Borrower shall pay on
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.




-75-

--------------------------------------------------------------------------------





(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s and the applicable L/C Issuer’s good faith determination
that there exists excess Cash Collateral; provided that (x) Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default (and following application as provided in this Section
2.15 may be otherwise applied in accordance with Section 8.03), and (y) the
Person providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirements of Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing (unless otherwise agreed by the depositary) deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.15; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the




-76-

--------------------------------------------------------------------------------





conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the applicable L/C Issuer the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving Credit
Commitment. Subject to Section 10.19, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under any applicable Requirement of Law, (x) first, prepay Swing
Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.15.




-77-

--------------------------------------------------------------------------------





(b)    Defaulting Lender Cure. If the Administrative Borrower, the
Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing that
a Lender is no longer a Defaulting Lender (except that during the continuance of
an Event of Default under Sections 8.01(a), (b) or (f), the Administrative
Borrower’s agreement shall not be required), the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
ARTICLE III.    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    L/C Issuer. For purposes of this Section 3.01, the term “Lender” includes
any L/C Issuer and the term “Requirements of Law” includes FATCA.
(b)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Requirements of Law. If any applicable
Requirements of Law (as determined in the good faith discretion of the
applicable withholding agent) require the deduction or withholding of any Tax
from any such payment, then the applicable withholding agent shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (f) below.
(ii)    If an applicable withholding agent shall be required by the applicable
Requirements of Law to withhold or deduct any Taxes from any payment made
hereunder or under any other Loan Document, then (A) the applicable withholding
agent shall withhold or make such deductions as are determined in the good faith
discretion of the applicable withholding agent, (B) the applicable withholding
agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the applicable Requirements of Law,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) Lender (or, in a case where the Administrative
Agent receives a payment for its own account, the Administrative Agent) receives
an amount equal to the sum it would have received had no such withholding or
deduction for Indemnified Taxes been made.




-78-

--------------------------------------------------------------------------------





(c)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(d)    Tax Indemnifications. Each of the Domestic Loan Parties shall jointly and
severally with respect to all of the Obligations, and the Canadian Loan Parties
shall jointly and severally solely with respect to the Obligations of the
Canadian Loan Parties, indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability (setting
forth in reasonable detail the basis and calculation of such payment or
liability) delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Requirements of Law to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.
(f)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Requirements of Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A)) shall not be required if the Lender is
legally ineligible to do so.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), and the
Administrative Agent shall deliver to the Borrower on or prior to the date it
becomes the Administrative Agent under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), properly completed and
executed originals of IRS Form W-9 certifying that such Lender (or the
Administrative Agent, as applicable) is exempt from U.S. federal backup
withholding tax;




-79-

--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed originals of
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, properly completed and executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(II)    properly completed and executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is neither a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, nor a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
properly completed and executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and executed originals of any other form prescribed
by applicable Requirements of Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and




-80-

--------------------------------------------------------------------------------





(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Requirements of Law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable Requirements of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine whether such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.
(iv)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
3.01(f).
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all actual out-of-pocket expenses (including Taxes)
incurred by such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection (g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this subsection
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality. If any Lender determines that any Requirement of Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending




-81-

--------------------------------------------------------------------------------





Office to make, maintain or fund Loans whose interest is determined by reference
to the Eurocurrency Rate, or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or Canadian Dollars in the applicable interbank market,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans or Canadian
Index Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (b) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans or Canadian Index Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate or Canadian Index
Rate Loans, the interest rate on which Base Rate Loans or Canadian Index Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate or Canadian Index Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and (i) such Loans are denominated in Dollars,
convert all such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate) or (ii) such
Loans are Eurocurrency Loans denominated in Canadian Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Canadian Index Rate Loans (the
interest rate on which Canadian Index Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Canadian Index Rate)
plus the Applicable Rate for Eurocurrency Rate Loans; provided that if the
Administrative Agent determines that the Overnight Rate cannot then be
determined with respect to such Loans, then in lieu thereof, an alternative
interest rate applicable to such Loans may be established by the Administrative
Agent, with the consent of the Borrower and in consultation with the CAD Term
Lenders, that reflects the all-in-cost of funds to the CAD Term Lenders, in each
case either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate or Canadian Index Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.
3.03    Inability to Determine Rates. Unless and until a Replacement Rate is
implemented in accordance with the terms of the succeeding paragraph, if in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof, (a) the Administrative Agent determines that (i) deposits
(whether in Dollars or Canadian Dollars) are not being offered to banks in the
applicable interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan or (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or Canadian Dollars) or in connection with an existing or
proposed Base Rate Loan or Canadian Index Rate Loans (in each case with respect
to clause (a) above, “Impacted Loans”), or (b) the Required Lenders determine
that for any reason the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies




-82-

--------------------------------------------------------------------------------





shall be suspended (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Rate component of the Base
Rate or Canadian Index Rate, the utilization of the Eurocurrency Rate component
in determining the Base Rate or Canadian Index Rate shall be suspended, in each
case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of (or
conversion to) (i) with respect to Loans dominated in Dollars, Base Rate Loans
in the amount specified therein and (ii) with respect to CAD Loans, Canadian
Index Rates Loans in the amount specified therein.
Notwithstanding anything to the contrary in this Section 3.03, if the
Administrative Agent determines (such determination to be conclusive absent
manifest error) that (i) in connection with any Impacted Loans the circumstances
described in Section 3.03(a)(i) or (a)(ii) have arisen and that such
circumstances are unlikely to be temporary, (ii) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (including adjustments to applicable
margins) (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 3.03(a)(i), (a)(ii), or clauses (i), (ii) or (iii) of this paragraph
occurs with respect to the Replacement Rate, (B) the Administrative Agent (or
the Required Lenders through the Administrative Agent) notifies the Borrower
that the Replacement Rate does not adequately and fairly reflect the cost to
such Lenders of funding the Loans bearing interest at the Replacement Rate or
(C) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof). In connection with the establishment and application of the
Replacement Rate, this Agreement and the other Loan Documents shall be amended
solely with the consent of the Administrative Agent and the Borrower, as they
determine may be necessary or appropriate, to effect the provisions of this
paragraph. Notwithstanding anything to the contrary in this Agreement or the
other Loan Documents (including, without limitation, Section 10.01), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
paragraph, the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being




-83-

--------------------------------------------------------------------------------





understood that any such modification by the Administrative Agent shall not
require the consent of, or consultation with, any of the Lenders).
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to or continuing or maintaining any Loan the
interest on which is determined by reference to the Eurocurrency Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.




-84-

--------------------------------------------------------------------------------





(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice, provided that, with respect to interest payable on any Interest
Payment Date, the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section 3.04(e) for any reserves (or
analogous amount) suffered by such Lender more than four months prior to such
Interest Payment Date.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan or Canadian Index Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan or Canadian Index Rate Loan on the date or in the amount
notified by the Borrower;
(c)    any failure by the Borrower to make payment of any drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;




-85-

--------------------------------------------------------------------------------





including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, or from fees payable to terminate
the deposits from which such funds were obtained, or from the performance of any
foreign exchange contract in connection with such funds, but excluding any loss
of profits or margin. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing. A certificate of a
Lender setting forth the amount of any such loss, cost or expense provided for
in this Section and delivered to the Borrower shall be conclusive absent
manifest error.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or the Borrower is required to
pay any Indemnified Taxes or any additional amount to any Lender, the L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Loan Parties’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Closing Date. The effectiveness of this Agreement, the
obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder and the occurrence of the Closing Date are each subject to
satisfaction of the following conditions precedent (each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders):




-86-

--------------------------------------------------------------------------------





(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or electronic images (e.g., “pdf” or “tif”) (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party (to the extent applicable), each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, by the Administrative Agent,
each Lender and each Borrower;
(ii)    a Note executed by the applicable Borrower in favor of each Lender
requesting a Note at least two (2) Business Days prior to the Closing Date;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrowers
and Guarantors as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement;
(iv)    executed counterparts of (x) the Domestic Guaranty, by the
Administrative Agent, the Administrative Borrower and the Domestic Guarantors
and (y) the Canadian Guaranty, by the Administrative Agent, the Canadian
Borrower and the Canadian Guarantors;
(v)    executed counterparts of each Security Instrument to be entered into by
any Loan Party, duly executed by each Loan Party party thereto, together with:
(A)    certificates representing the certificated Pledged Equity Interests and
instruments and promissory notes pledged under the Collateral Agreements, and
accompanied by undated stock or other transfer powers or instruments executed in
blank,
(B)    proper financing statements in form appropriate for filing under the
Uniform Commercial Code or the PPSA, as applicable, of all jurisdictions that
the Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Collateral Agreements, covering the Collateral described
therein,
(C)    results of lien searches with respect to each Loan Party (including a
search as to judgments, bankruptcy, tax, and UCC or PPSA matters, as applicable)
in each jurisdiction and filing office in which filings or recordations under
applicable Uniform Commercial Code, PPSA or other applicable Law should be made
to evidence or perfect a security interest with respect to such matters, along
with copies of the financing statements on file referenced in such searches and,
in each case, indicating that the assets of such Loan Party are free and clear
of all Liens (other than Liens permitted hereunder),
(D)    evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Instruments to be entered into on the Closing
Date that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created thereby (including receipt of duly executed payoff
letters and UCC-3 or PPSA financing change statements, if any), and
(E)    such Intellectual Property Security Agreements as the Administrative
Agent may deem necessary or desirable in order to perfect, or provide notice of,
the Liens created




-87-

--------------------------------------------------------------------------------





under the Collateral Agreements in intellectual property Collateral, in form
appropriate for filing with the United States Patent and Trademark Office, the
United States Copyright Office, or the Canadian Intellectual Property Office, as
applicable;
(vi)    with respect to each of the Mortgaged Properties listed on Schedule
4.01(a)(vi), other than the Cambridge Property, each of the following:
(A)    evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing, registration or
recording in all filing, registry or recording offices that the Administrative
Agent may deem reasonably necessary or desirable in order to create, confirm or
continue a valid first and subsisting Lien on the property described therein in
favor of the Administrative Agent for the benefit of the Secured Parties,
excepting only Liens permitted under the Loan Documents, and that all filing,
documentary, stamp, intangible, registration and recording taxes and fees have
been paid (or the Borrower has made arrangements reasonably satisfactory to the
Administrative Agent for payment thereof),
(B)    fully paid American Land Title Association Lender’s Extended Coverage (or
its equivalent in respect of each Mortgaged Property located in Canada) title
insurance policy (or policies) (the “Mortgagee Policies”) or marked up
unconditional binder for such insurance, in each case with endorsements and in
amounts reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
construction, mechanics’ and materialmen’s Liens) and encumbrances, excepting
only Liens permitted under the Loan Documents,
(C)    evidence that all premiums in respect of the Mortgagee Policies have been
paid (or the Borrower has made arrangements reasonably satisfactory to the
Administrative Agent for payment thereof),
(D)    a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property located in
the U.S. (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto),
(E)    solely with respect to Mortgaged Properties located in the U.S., evidence
reasonably satisfactory to each Lender of flood insurance as may be required to
comply with the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973, the National Flood Insurance Reform Act of 1994 and the
Biggert-Waters Flood Insurance Act of 2012, each as amended or in effect from
time to time and any successor statutes thereto, and
(F)    evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to create valid first and subsisting
Liens (excepting only Liens permitted under the Loan Documents) on the property
described in the Mortgages has been taken;




-88-

--------------------------------------------------------------------------------





(vii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower and each other Loan Party is
duly organized or formed, and that each Loan Party is validly existing and in
good standing in its jurisdiction of organization;
(viii)    a favorable and customary opinion of (A) Jones Day, United States
counsel to the Loan Parties, (B) Stikeman Elliott, Canadian counsel to the Loan
Parties and (C) Stewart McKelvey, Nova Scotia counsel to the Loan Parties, in
each case addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders
and addressing such matters concerning the Loan Parties, this Agreement and the
Loan Documents to be executed on the Closing Date as the Required Lenders may
reasonably request;
(ix)    a certificate of a Responsible Officer of each Borrower either (x)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by each Loan Party and the validity
against each Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (y)
stating that no such consents, licenses or approvals are so required;
(x)    a certificate of the chief financial officer, chief accounting officer or
the treasurer of the Administrative Borrower, certifying that (A) the conditions
specified in Sections 4.02(a) and (b) have been satisfied and (B) that there has
been no event or circumstance since December 31, 2017 that has had or would be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;
(xi)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance and other appropriate documentation (including
endorsements), naming the Administrative Agent, on behalf of the Secured
Parties, as an additional insured or loss payee, as the case may be, under all
applicable insurance policies (including flood insurance policies) maintained
with respect to the assets and properties of the Loan Parties that constitute
Collateral;
(xii)    such documentation and other information as has been reasonably
requested by the Administrative Agent or any Lender prior to the Closing Date
with respect to the Loan Parties in connection with the provisions of Section
6.10 hereof; and
(xiii)    evidence that the Existing Credit Agreement has been, or substantially
concurrently with the Closing Date is being, terminated, all Indebtedness in
respect of the Existing Credit Agreement has been, or substantially concurrently
with the Closing Date is being, repaid (other than letters of credit thereunder
that are being deemed issued under this Agreement), and all Liens, if any,
securing any such repaid and terminated Indebtedness have been or substantially
concurrently with the Closing Date are being released
(b)     (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid, in each case pursuant to the Fee Letters.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable accrued fees, charges and out-of-pocket disbursements of the
counsels to the Administrative Agent (directly to each such counsel if requested
by the Administrative Agent) to the extent invoiced at least two Business Days
prior to the Closing Date (with reasonable and customary supporting
documentation).




-89-

--------------------------------------------------------------------------------





Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans), including the initial Credit Extension on the Closing
Date, is subject to the following conditions precedent:
(a)    The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document shall
be true and correct in all material respects (or, with respect to
representations or warranties modified by a materiality or Material Adverse
Effect standard, each such representation or warranty shall be true and correct
in all respects) on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (or,
with respect to representations or warranties modified by a materiality or
Material Adverse Effect standard, each such representation or warranty shall be
true and correct in all respects) as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.04 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which, in the reasonable opinion of the applicable L/C Issuer
(in the case of an L/C Credit Extension), the Administrative Agent and the
Required CAD Term Lenders (in the case of any CAD Term Loans) or the
Administrative Agent and the Required Revolving Lenders (in the case of any CAD
Revolving Credit Loans), would make it impracticable for such Credit Extension
to be denominated in the relevant Alternative Currency.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower (or with respect to a Letter of Credit
Application, any Permitted L/C Party) shall be deemed to be a representation and
warranty of the Borrower that the conditions specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.    
REPRESENTATIONS AND WARRANTIES
To induce the Lenders, the L/C Issuers and the Administrative Agent to enter
into this Agreement, the Borrower represents and warrants each of the following
to the Lenders, the L/C Issuers and the




-90-

--------------------------------------------------------------------------------





Administrative Agent, on and as of the Closing Date and the making of Credit
Extensions on the Closing Date and on and as of each date as required by Section
4.02 or on any other date required by any Loan Document (with references in this
Article V (other than Sections 5.03, 5.04 and 5.05) to “Restricted Subsidiaries”
to exclude Captive Insurance Subsidiaries):


5.01    Corporate Existence, Compliance with Law. Each Borrower and each of the
Borrowers’ Restricted Subsidiaries (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) is
duly qualified to do business as a foreign corporation and in good standing
under the laws of each jurisdiction where such qualification is necessary,
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect, (c) has all requisite corporate or other organizational
power and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not, in the aggregate,
have a Material Adverse Effect and (f) has all necessary licenses, permits,
consents or approvals from or by, has made all necessary filings with, and has
given all necessary notices to, each Governmental Authority having jurisdiction,
to the extent required for such ownership, operation and conduct, except for
licenses, permits, consents, approvals, filings or notices that can be obtained
or made by the taking of ministerial action to secure the grant or transfer
thereof or the failure of which to obtain or make would not, in the aggregate,
have a Material Adverse Effect.
5.02    Corporate Power; Authorization; Enforceable Obligations.
(a)    The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:
(i)    are within such Loan Party’s corporate, limited liability company,
partnership or other organizational powers;
(ii)    have been duly authorized by all necessary corporate, limited liability
company or partnership action, including the consent of shareholders, partners
and members where required;
(iii)    do not and will not (A) contravene such Loan Party’s or any of its
Restricted Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the FRB), or any order or decree of any Governmental Authority or
arbitrator applicable to such Loan Party, (C) conflict with or result in the
breach of, or constitute a default under, or result in or permit the termination
or acceleration of, any lawful Contractual Obligation of such Loan Party or any
of its Restricted Subsidiaries, other than in the case of this clause (C) any
such conflict, breach, default, termination or acceleration that could not
reasonably be expected to have a Material Adverse Effect, or (D) result in the
creation or imposition of any Lien upon any property of such Loan Party or any
of its Restricted Subsidiaries, other than those in favor of the Secured Parties
pursuant to the Security Instruments; and
(iv)    do not require the consent of, authorization by, approval of, notice to,
or filing or registration with, any Governmental Authority or any other Person,
other than (A) routine tax filings, of which the failure to file will not result
in any Loan Document being unenforceable against, or the performance of any Loan
Document being impaired in any way with respect to, any Loan Party, (B) those
listed on Schedule 5.02 or that have been or will be, prior to the Closing Date,
obtained or made, copies of which have been or will be delivered to the
Administrative Agent pursuant to




-91-

--------------------------------------------------------------------------------





Section 4.02, and each of which on the Closing Date will be in full force and
effect and, (C) with respect to the Collateral, filings required to perfect the
Liens created by the Security Instruments.
(b)    This Agreement has been, and each of the other Loan Documents will have
been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party who is a party thereto. This Agreement
is, and the other Loan Documents will be, when delivered, the legal, valid and
binding obligation of each Loan Party who is a party thereto, enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity and/or
good faith and fair dealing, regardless of whether considered in a proceeding in
equity or at law.
5.03    Ownership of Borrower; Subsidiaries.
(a)    All of the outstanding capital stock of the Borrower is validly issued,
fully paid and non-assessable.
(b)    Set forth on Schedule 5.03 is a complete and accurate list showing, as of
the Closing Date, all Subsidiaries of the Borrower and, as to each such
Restricted Subsidiary, the jurisdiction of its organization, the number of
shares of each class of Stock authorized (if applicable), the number outstanding
on the Closing Date, the number and percentage of the outstanding shares of each
such class owned (directly or indirectly) by the Borrower. Except as set forth
on Schedule 5.03, as of the Closing Date no Stock of any Wholly-Owned Restricted
Subsidiary of the Borrower is subject to any outstanding option, warrant, right
of conversion or purchase of any similar right. Except as set forth on Schedule
5.03, as of the Closing Date all of the outstanding Stock of each Wholly-Owned
Restricted Subsidiary of the Borrower owned (directly or indirectly) by the
Borrower has been validly issued, is fully paid and non-assessable (to the
extent applicable) and is owned by the Borrower or a Restricted Subsidiary of
the Borrower, free and clear of all Liens (other than the Lien in favor of the
Secured Parties created pursuant to the Security Instruments and Liens permitted
under Section 7.02), options, warrants, rights of conversion or purchase or any
similar rights. Except as set forth on Schedule 5.03, as of the Closing Date
neither the Borrower nor any such Wholly-Owned Restricted Subsidiary is a party
to, or has knowledge of, any agreement restricting the transfer or hypothecation
of any Stock of any such Wholly-Owned Restricted Subsidiary, other than the Loan
Documents. The Borrower does not own or hold, directly or indirectly, any Stock
of any Person other than such Subsidiaries and Investments permitted by
Section 7.03.
5.04    Financial Statements.
(a)    The interim unaudited financial statements for the Borrower and its
Restricted Subsidiaries for the most-recently ended Fiscal Quarter, copies of
which have been furnished to each Lender, fairly present in all material
respects, subject to the absence of footnote disclosure and normal recurring
year-end audit adjustments, the consolidated financial condition of the Borrower
and its Restricted Subsidiaries as at such dates and the consolidated results of
the operations of the Borrower and its Restricted Subsidiaries for the period
ended on such dates, all in conformity with GAAP.
(b)    The audited consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of the end of the Fiscal Year ended December 31, 2017, and the
related statements of income and cash flows of the Borrower and its Restricted
Subsidiaries for such Fiscal Year, copies of which have been furnished to each
Lender, (i) were prepared in conformity with GAAP and (ii)  fairly present in
all material respects, the consolidated financial condition of the Borrower and
its Restricted Subsidiaries as at the date indicated and the consolidated
results of their operations and cash flow for the period indicated in conformity
with GAAP




-92-

--------------------------------------------------------------------------------





applied on a basis consistent with prior years (except for changes with which
the Borrower’s Accountants shall concur and that shall have been disclosed in
the notes to the financial statements).
(c)    Except as set forth on Schedule 5.04, neither the Borrower nor any of its
Restricted Subsidiaries has, as of the Closing Date, any material obligation,
contingent liability or liability for taxes, long-term leases (other than
operating leases) or unusual forward or long-term commitment that is not
reflected in the financial statements referred to in clause (b) above and not
otherwise permitted by this Agreement.
(d)    The Projections have been prepared by the Borrower taking into
consideration past operations of its business, and reflect projections for the
period beginning approximately January 1, 2018 and ending approximately December
31, 2022 on a Fiscal Year by Fiscal Year basis. The Projections have been
prepared in good faith based upon assumptions believed by the Administrative
Borrower to be reasonable at the time made available to the Administrative
Agent, it being understood that (x) such Projections are merely a prediction as
to future events and are not to be viewed as facts, (y) such Projections are
subject to significant uncertainties and contingencies, many of which are beyond
any Person’s control, and (z) no assurance can be given that any particular
Projections will be realized and that actual results during the period or
periods covered by any such Projections may differ significantly from the
projected results and such differences may be material.
5.05    Material Adverse Change. Since December 31, 2017, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to result in a Material Adverse Effect.
5.06    Litigation. Except as set forth on Schedule 5.06, there are no pending
or, to the knowledge of the Borrower, threatened actions, investigations or
proceedings against the Borrower or any of its Subsidiaries before any court,
Governmental Authority or arbitrator other than those that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
Schedule 5.06 lists all litigation pending against any Loan Party as of the
Closing Date that, if adversely determined, could be reasonably expected to have
a Material Adverse Effect.
5.07    Taxes. All federal income and other material tax returns, reports and
statements (collectively, the “Tax Returns”) required to be filed by the
Borrower or any of its Restricted Subsidiaries have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all material taxes, charges and other impositions
reflected therein or otherwise due and payable have been paid prior to the date
on which any fine, penalty, interest, late charge or loss may be added thereto
for non-payment thereof except where contested in good faith and by appropriate
proceedings if adequate reserves therefor have been established on the books of
the Borrower or such Restricted Subsidiary in conformity with GAAP. The Borrower
and each of its Restricted Subsidiaries have withheld and timely paid to the
respective Governmental Authorities all material amounts required to be
withheld.
5.08    Full Disclosure. The Lender Presentation any other information prepared
or furnished by or on behalf of any Loan Party and delivered to the Lenders in
writing in connection with this Agreement or the consummation of the
transactions contemplated hereunder or thereunder (in each case, taken as a
whole) does not, as of the time of delivery of such information (with respect to
the Lender Presentation, as of the Closing Date only), contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein or herein, in light of the circumstances under
which they were made, not materially misleading; provided that to the extent any
such information was based upon, or




-93-

--------------------------------------------------------------------------------





constituted, a forecast, budget estimate, projection or other forward-looking
and similar information, such Loan Party represents only, in respect of such
information, that it acted in good faith and utilized reasonable assumptions at
the time that such information was prepared.
5.09    Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the FRB), and no proceeds of any Credit Extension
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock in
contravention of Regulation T, U or X of the FRB.
5.10    No Defaults.
(a)    Neither the Borrower nor any of its Restricted Subsidiaries is in default
under or with respect to any Contractual Obligation owed by it, other than, in
either case, those defaults that would not reasonably be expected to have a
Material Adverse Effect.
(b)    No Default has occurred and is continuing.
5.11    Investment Company Act. None of the Borrower or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.12    Use of Proceeds. The (a) proceeds of the Loans are being used by the
Borrower only (i) for working capital needs, capital expenditures, Permitted
Acquisitions, general corporate purposes and other lawful corporate purposes of
the Borrower and its Subsidiaries (ii) to prepay or refinance all or a portion
of the Indebtedness (including outstanding letters of credit) under the Existing
Credit Agreement and (iii) to pay fees and expenses in connection with this
Agreement and the related transactions, and (b) Letters of Credit are being
solely used by the Borrower to support warranties, bid bonds, payment or
performance obligations and for other general corporate purposes by Permitted
L/C Parties.
5.13    Insurance. All policies of insurance of any kind or nature currently
maintained by the Borrower or any of its Restricted Subsidiaries, including
policies of fire, theft, product liability, public liability, property damage,
other casualty, employee fidelity, workers’ compensation and employee health and
welfare insurance, are in full force and effect and are of a nature and provide
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of such Person.
5.14    Labor Matters.
(a)    There are no strikes, work stoppages, slowdowns or lockouts pending or,
to the Borrower’s knowledge, threatened against or involving the Borrower, any
of its Restricted Subsidiaries or any Guarantor, other than those that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
(b)    There are no unfair labor practices, grievances, complaints or
arbitrations pending, or, to the Borrower’s knowledge, threatened, against or
involving the Borrower, any of its Subsidiaries or any Guarantor, other than
those that if resolved adversely to the Borrower, such Restricted Subsidiary or
such Guarantor, as applicable, would not reasonably be expected to have a
Material Adverse Effect.




-94-

--------------------------------------------------------------------------------





5.15    ERISA/Canadian Pension.
(a)    Each Employee Benefit Plan that is intended to qualify under Section 401
of the Code (i) (x) has received a favorable determination letter, or is subject
to a favorable opinion letter, from the IRS indicating that such Employee
Benefit Plan is so qualified and any trust created under any Employee Benefit
Plan is exempt from tax under the provisions of Section 501 of the Code, or (y)
is the subject of an application for such a favorable determination letter or
opinion letter that is currently being processed by the IRS, and (ii) to the
knowledge of the Borrower, nothing has occurred subsequent to the issuance of
such determination or opinion letter, as applicable, which would cause such
Employee Benefit Plan to lose its qualified status or that would cause such
trust to become subject to tax, except where such failures could not reasonably
be expected to have a Material Adverse Effect.
(b)    The Borrower, each of its Restricted Subsidiaries, each Guarantor and
each of their respective ERISA Affiliates is in compliance with all applicable
provisions and requirements of ERISA and the Code and the Employee Benefit Plan
provisions with respect to each Employee Benefit Plan except for non-compliances
that would not reasonably be expected to have a Material Adverse Effect.
(c)    There has been no, nor is there reasonably expected to occur any, ERISA
Event other than those that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
(d)    Except (i) to the extent required under Section 4980B of the Code or
similar state laws, and (ii) with respect to which the aggregate liability,
calculated on a FAS 106 basis as of December 31, 2017, does not exceed
$150,000,000, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) to any retired or former
employees, consultants or directors (or their dependents) of the Borrower, any
of its Restricted Subsidiaries, any Guarantor or any of their respective ERISA
Affiliates.
(e)    Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, (i) the Canadian Pension Plans are duly
registered under the Income Tax Act (Canada) and all other applicable laws which
require registration, (ii) each Loan Party has complied with and performed all
of its obligations under and in respect of the Canadian Pension Plans under the
terms thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations) (iii) all
employer and employee payments or contributions to be remitted, paid to or in
respect of each Canadian Pension Plan have been paid in a timely fashion in
accordance with the terms thereof, any funding agreement and all applicable
laws, (iv) no Canadian Pension Event has occurred, (v) there are no outstanding
disputes concerning the assets of the Canadian Pension Plans and (vi) each of
the Canadian Pension Plans is fully funded on a solvency basis (using actuarial
methods and assumptions which are consistent with the valuations last filed with
the applicable Governmental Authorities and which are consistent with generally
accepted actuarial principles).
5.16    Environmental Matters.
(a)    The operations of the Borrower and each of its Restricted Subsidiaries
have been and are in compliance with all Environmental Laws, including obtaining
and complying with all required environmental, health and safety Permits, other
than non-compliances that, in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
(b)    None of the Borrower or any of its Restricted Subsidiaries or any Real
Property currently or, to the knowledge of the Borrower, previously owned,
operated or leased by or for the Borrower or any




-95-

--------------------------------------------------------------------------------





of its Restricted Subsidiaries (i) is subject to any pending or, to the
knowledge of the Borrower, threatened, claim, order, agreement, notice of
violation, notice of potential liability or (ii) is the subject of any pending
or threatened proceeding or governmental investigation under or pursuant to
Environmental Laws, in each case that are not specifically included in the
financial information furnished to the Lenders on or prior to the Closing Date,
other than those orders, agreements, notices, proceedings or investigations
that, in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.
(c)    To the knowledge of the Borrower, there are no facts, circumstances or
conditions arising out of or relating to the operations or ownership of the
Borrower or of Real Property owned, operated or leased by the Borrower or any of
its Restricted Subsidiaries that are not specifically included in the financial
information furnished to the Lenders other than those that, in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
5.17    Title; Real Property.
(a)    Each of the Borrower and its Restricted Subsidiaries has valid and
indefeasible title to, or valid leasehold interests in, all of its material
properties and assets (including Real Property) and good title to, or valid
leasehold interests in, all material personal property, in each case that is
purported to be owned or leased by it, including those reflected on the most
recent financial statements delivered by the Borrower hereunder, and none of
such properties and assets is subject to any Lien, except Liens permitted under
Section 7.02. The Borrower and its Restricted Subsidiaries have received all
deeds, assignments, waivers, consents, non-disturbance and recognition or
similar agreements, bills of sale and other documents, and have duly effected
all recordings, filings and other actions necessary to establish, protect and
perfect the Borrower’s and its Restricted Subsidiaries’ right, title and
interest in and to all such property, other than those that would not reasonably
be expected to result in a Material Adverse Effect.
(b)    Set forth on Schedule 5.17(b) is a complete and accurate list, as of the
Closing Date, of all (i) owned Real Property located in the United States or
Canada with a reasonably estimated Fair Market Value in excess of $3,500,000
showing, as of the Closing Date, the street address, county (or other relevant
jurisdiction or state) and the record owner thereof and (ii) leased Real
Property located in the United States or Canada with annual lease payments in
excess of $1,000,000 showing, as of the Closing Date, the street address and
county (or other relevant jurisdiction or state) thereof.
(c)    No portion of any Real Property has suffered any material damage by fire
or other casualty loss that has not heretofore been completely repaired and
restored to its original condition other than those that would not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, no portion
of any Mortgaged Property is located in a special flood hazard area as
designated by any federal Governmental Authority other than those for which
flood insurance has been provided in accordance with Section 4.01(a)(vi).
(d)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Loan Party has obtained and holds all Permits required in
respect of all Real Property and for any other property otherwise operated by or
on behalf of, or for the benefit of, such person and for the operation of each
of its businesses as presently conducted and as proposed to be conducted, (ii)
all such Permits are in full force and effect, and each Loan Party has performed
and observed all requirements of such Permits, (iii) no event has occurred that
allows or results in, or after notice or lapse of time would allow or result in,
revocation or termination by the issuer thereof or in any other impairment of
the rights of the holder of any such Permit, (iv) no such Permits contain any
restrictions, either individually or in the aggregate, that are materially
burdensome to any Loan Party, or to the operation of any of its businesses or
any property owned,




-96-

--------------------------------------------------------------------------------





leased or otherwise operated by such person, (v) each Loan Party reasonably
believes that each of its Permits will be timely renewed and complied with,
without material expense, and that any additional Permits that may be required
of such Person will be timely obtained and complied with, without material
expense and (vi) the Borrower has no knowledge or reason to believe that any
Governmental Authority is considering limiting, suspending, revoking or renewing
on materially burdensome terms any such Permit.
(e)    None of the Borrower or any of its Restricted Subsidiaries has received
any notice, or has any knowledge, of any pending, threatened or contemplated
condemnation proceeding affecting any Real Property or any part thereof, except
those that would not reasonably be expected to have a Material Adverse Effect.
(f)    Each of the Loan Parties, and, to the knowledge of the Borrower, each
other party thereto, has complied with all obligations under all leases of Real
Property to which it is a party other than those the failure with which to
comply would not reasonably be expected to have a Material Adverse Effect and
all such leases are legal, valid, binding and in full force and effect and are
enforceable in accordance with their terms other than those the failure of which
to so comply with the foregoing would not reasonably be expected to have a
Material Adverse Effect. No landlord Lien has been filed, and, to the knowledge
of the Borrower, no claim is being asserted, with respect to any lease payment
under any lease of Real Property other than those that would not reasonably be
expected to have a Material Adverse Effect.
(g)    There are no pending or, to the knowledge of the Borrower, proposed
special or other assessments for public improvements or otherwise affecting any
material portion of the owned Real Property, nor are there any contemplated
improvements to such owned Real Property that may result in such special or
other assessments, other than those that would not reasonably be expected to
have a Material Adverse Effect.
5.18    Security Instruments.
(a)    The Collateral Agreements are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens (subject to Liens permitted under Section 7.02)
on all right, title and interest of the respective Loan Parties (other than the
BWXT Entities that are Loan Parties) on all Collateral described therein. 
Except for filings completed on the Closing Date and filings and other actions
contemplated hereby and by the Collateral Agreements, no filings or other
actions in the United States or in Canada will be necessary to perfect or
protect such Liens, in each case other than perfection actions that are
expressly not required to be taken under the Security Instruments.
(b)    Each other Security Instrument will, upon execution and delivery thereof,
be effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties, legal, valid and enforceable first priority Liens (subject
to Liens permitted under Section 7.02) on all right, title and interest of the
respective Loan Parties (other than the BWXT Entities that are Loan Parties) on
all Collateral described therein.  Except for filings completed on the Closing
Date and filings and other actions contemplated hereby and by the Security
Instruments, no filings or other actions in the United States or in Canada will
be necessary to perfect or protect such Liens.
5.19    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer, employee or agent thereof, is
or is owned 50% or more by an individual or entity that is (i) listed on the
List of Specially Designated Nationals and Blocked Persons or Sectoral Sanctions
Identifications List maintained by OFAC, (ii) listed on any list maintained by
the Government of Canada under Canadian Sanctions Laws with which a Canadian
Person cannot deal with or otherwise engage in




-97-

--------------------------------------------------------------------------------





business transactions, or (iii) otherwise the subject of any Sanctions or a
Person who, under any Sanctions, the Administrative Agent, any Lender or any L/C
Issuer is prohibited from transacting business with. No Loan, nor the proceeds
from any Loan, has or have been used, directly by the Borrower or any of its
Subsidiaries, or, to the knowledge of the Borrower, by any recipient of those
funds from the Borrower or any Subsidiary, to lend, contribute, provide or make
available by any Loan Party or any Subsidiary to fund any activity or business
in any Designated Jurisdiction if that activity or business would violate any
Sanctions, or to fund any activity or business of any Person located, organized
or residing in any Designated Jurisdiction or who is the subject of any
Sanctions, or in any other manner that, in each case, would result in any
violation by any Lender, the Arranger, the Administrative Agent, any L/C Issuer
or the Swing Line Lender of Sanctions.
5.20    Anti-Corruption Laws. Neither Borrower nor any of its Subsidiaries,
directors or officers, or, to the knowledge of the Borrower, any affiliate,
agent or employee of it, has engaged in any activity or conduct which would
violate any applicable Anti-Corruption Laws and the Borrower and its
Subsidiaries have instituted and maintain policies and procedures intended to
promote and achieve compliance with such laws in all material respects.
5.21    EEA Financial Institutions. Neither the Borrower nor any of its
Subsidiaries is an EEA Financial Institution.
ARTICLE VI.    
AFFIRMATIVE COVENANTS
The Borrower agrees with the Lenders, L/C Issuers and the Administrative Agent
to each of the following, from and after the Closing Date and thereafter as long
as any Obligation or any Commitment remains outstanding and, in each case,
unless the Required Lenders otherwise consent in writing(provided that those
provisions under this Article VI with which Restricted Subsidiaries of the
Borrower are required to comply shall exclude from such compliance any Captive
Insurance Subsidiary):
6.01    Financial Statements. The Borrower shall furnish to the Administrative
Agent each of the following:
(a)    Quarterly Reports. Within 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year (unless such period is extended
pursuant to SEC guidelines), consolidated unaudited balance sheets as of the
close of such quarter and the related statements of income and cash flow for
such quarter and that portion of the Fiscal Year ending as of the close of such
quarter, setting forth in comparative form the figures for the corresponding
period in the prior year, in each case certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the consolidated
financial condition of the Borrower and its Restricted Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in accordance with GAAP (subject to the absence of footnote
disclosure and normal year-end audit adjustments).
(b)    Annual Reports. Within 90 days after the end of each Fiscal Year (unless
such period is extended pursuant to SEC guidelines), consolidated balance sheets
of the Borrower and its Restricted Subsidiaries as of the end of such Fiscal
Year and related statements of income and cash flows of the Borrower and its
Restricted Subsidiaries for such Fiscal Year, all prepared in conformity with
GAAP and certified, in the case of such consolidated financial statements,
without qualification as to the scope of the audit or as to the Borrower being a
going concern by the Borrower’s Accountants, together with the report of such
accounting firm stating that (i) such financial statements fairly present in all
material respects the consolidated financial condition of the Borrower and its
Restricted Subsidiaries as at the dates indicated and the results




-98-

--------------------------------------------------------------------------------





of their operations and cash flow for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except for changes with
which the Borrower’s Accountants shall concur and that shall have been disclosed
in the notes to the financial statements) and (ii) the examination by the
Borrower’s Accountants in connection with such consolidated financial statements
has been made in accordance with generally accepted auditing standards.
(c)    Compliance Certificate. Together with each delivery of any financial
statement pursuant to clause (a) or (b) above, a Compliance Certificate
(i) showing in reasonable detail the calculations used in determining the
Leverage Ratio, First Lien Leverage Ratio and Secured Leverage Ratio and
demonstrating compliance with each of the other financial covenants contained in
Section 7.14, and (ii) stating that no Default has occurred and is continuing
or, if a Default has occurred and is continuing, stating the nature thereof and
the action which the Borrower has taken or proposes to take with respect
thereto.
The Borrower hereby acknowledges that (i) the Administrative Agent and/or one or
more of the Arrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on Debt Domain, IntraLinks, SyndTrak or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that the
Borrower intends to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, each Arranger, each L/C Issuer and the Lenders to treat
the Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall deliver paper copies of such documents
to the Administrative Agent or any Lender upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.




-99-

--------------------------------------------------------------------------------





6.02    Collateral Reporting Requirements. The Borrower shall furnish to the
Administrative Agent each of the following:
(a)    Updated Corporate Chart. If requested by the Administrative Agent,
together with the delivery of any financial statement pursuant to
Section 6.01(b), a corporate organizational chart or other equivalent list,
current as of the date of delivery, in form and substance reasonably acceptable
to the Administrative Agent and certified as true, correct and complete by a
Responsible Officer of the Borrower, setting forth, for each of the Loan
Parties, all Persons subject to Section 6.22 or Section 6.24, all Restricted
Subsidiaries of any of them and any joint venture (including Joint Ventures)
entered into by any of the foregoing, (i) its full legal name, (ii) its
jurisdiction of organization and organizational number (if any), (iii) the
number of shares of each class of its Stock authorized (if applicable), the
number outstanding as of the date of delivery, and the number and percentage of
the outstanding shares of each such class owned (directly or indirectly) by the
Borrower, and (iv) with respect to Canadian Loan Parties, the location of its
chief executive place of business, its registered office and each province or
territory in which such Canadian Loan Party has Collateral situated having a
value in excess of $250,000.
(b)    Additional Information. From time to time, statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral, all as the Administrative Agent may reasonably
request, and in reasonable detail.
(c)    Additional Filings. At any time and from time to time, upon the
reasonable written request of the Administrative Agent, and at the sole expense
of the Loan Parties, duly executed, delivered and recorded instruments and
documents for the purpose of obtaining or preserving the full benefits of this
Agreement, each Security Instrument and each other Loan Document and of the
rights and powers herein and therein granted (and each Loan Party shall take
such further action as the Administrative Agent may reasonably request for such
purpose, including the filing of any financing or continuation statement or
financing changes statement under the UCC, PPSA or other similar Requirement of
Law in effect in any jurisdiction in the United States or Canada with respect to
the security interest created by the Security Instruments but excluding (i) the
execution and delivery of any control agreements with respect to deposit
accounts (other than with respect to Cash Collateral), commodities accounts or
securities accounts, (ii) any filings to perfect Liens on intellectual property,
other than any such filings under the UCC, PPSA, the Civil Code of Quebec or
with the U.S. Patent and Trademark Office, U.S. Copyright Office or the Canadian
Intellectual Property Office and (iii) any filings or actions in any
jurisdiction outside the United States or Canada to create or perfect any Liens
created by the Security Instruments).
The reporting requirements set forth in this Section 6.02 are in addition to,
and shall not modify and are not in replacement of, any rights and other
obligation set forth in any Loan Document (including notice and reporting
requirements) and satisfaction of the reporting obligations in this Section 6.02
shall not, by itself, operate as an update of any Schedule or any schedule of
any other Loan Document and shall not cure, or otherwise affect in any way, any
Default, including any failure of any representation or warranty of any Loan
Document to be correct in any respect when made.
6.03    Default and certain other Notices. Promptly and in any event within five
Business Days after a Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower shall give the Administrative Agent notice:
(a)    of the occurrence of any Default or Event of Default; and




-100-

--------------------------------------------------------------------------------





(b)    of the issuance of a notice of proposed debarment or notice of proposed
suspension by a Governmental Authority or Governmental Authorities.
Each notice pursuant to this Section 6.03 (other than Section 6.03(b)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein, the anticipated effect
thereof, and stating what action the Borrower has taken and proposes to take
with respect thereto. Each notice pursuant to Section 6.03(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached. Any notice pursuant to this Section 6.03, if
given by telephone, shall be promptly confirmed in writing on the next Business
Day.
6.04    Litigation. Promptly after a Responsible Officer of the Borrower obtains
actual knowledge of the commencement thereof, the Borrower shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator, regarding the Borrower, any of its Restricted Subsidiaries or any
Joint Venture that (i) seeks injunctive or similar relief that, in the
reasonable judgment of the Borrower, if adversely determined, would reasonably
be expected to result in a Material Adverse Effect or (ii) in the reasonable
judgment of the Borrower would expose the Borrower, such Restricted Subsidiary
or such Joint Venture to liability in an amount aggregating $20,000,000 (in
excess of insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) or more or that, if adversely determined, would
reasonably be expected to have a Material Adverse Effect.
6.05    Labor Relations. Promptly after a Responsible Officer of the Borrower
has actual knowledge of the same, the Borrower shall give the Administrative
Agent written notice of (a) any material labor dispute to which the Borrower,
any of its Restricted Subsidiaries, any Guarantors or any Joint Venture is a
party, including any strikes, lockouts or other material disputes relating to
any of such Person’s plants and other facilities, (b) any material Worker
Adjustment and Retraining Notification Act or related liability incurred with
respect to the closing of any plant or other facility of any such Person and (c)
any material union organization activity with respect to employees of the
Borrower or any of its Restricted Subsidiaries not covered by a collective
bargaining agreement as of the Closing Date.
6.06    Tax Returns. Upon the reasonable request of any Lender, through the
Administrative Agent, the Borrower shall provide copies of all federal, state,
local and foreign tax returns and reports filed by the Borrower, any of its
Restricted Subsidiaries or any Joint Venture in respect of taxes measured by
income (excluding sales, use and like taxes).
6.07    Insurance. As soon as is practicable and in any event within 90 days
after the end of each Fiscal Year, the Borrower shall furnish the Administrative
Agent with a report on the standard “Acord” form (or other form acceptable to
the Administrative Agent) outlining all material insurance coverage maintained
as of the date of such report by the Borrower and its Restricted Subsidiaries
and the duration of such coverage.
6.08    ERISA Matters/Canadian Pension. The Borrower shall furnish the
Administrative Agent each of the following:
(a)    promptly and in any event within 30 days after a Responsible Officer of
the Borrower knows, or has reason to know, that any ERISA Event or Canadian
Pension Event has occurred that, alone or together with any other ERISA Event or
Canadian Pension Event, would reasonably be expected to result in liability of
the Borrower, any Restricted Subsidiary, any Guarantor and/or any ERISA
Affiliate in an aggregate amount exceeding $40,000,000, written notice
describing the nature thereof, what action the Borrower, any of its Restricted
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates has
taken, is taking or




-101-

--------------------------------------------------------------------------------





proposes to take with respect thereto, including copies of any notices or
correspondence with any Governmental Authority and, when known by such
Responsible Officer, any action taken or threatened by the IRS, the Department
of Labor or the PBGC or any other Governmental Authority in Canada or the
Multiemployer Plan sponsor with respect to such event;
(b)    simultaneously with the date that the Borrower, any of its Restricted
Subsidiaries or any ERISA Affiliate files with the PBGC a notice of intent to
terminate any Title IV Plan, if, at the time of such filing, such termination
would reasonably be expected to require additional contributions of the
Borrower, any Restricted Subsidiary, any Guarantor and/or any ERISA Affiliate in
an aggregate amount exceeding $40,000,000 in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, a copy of each
notice;
(c)    simultaneously with the date that the Borrower, any of its Restricted
Subsidiaries files with the Financial Services Commission of Ontario or any
other applicable Governmental Authority, a notice of intent to terminate any
Canadian Defined Benefit Pension Plan, if, at the time of such filing, such
termination would reasonably be expected to require additional contributions of
the Borrower, any Restricted Subsidiary and/or any Guarantor in an aggregate
amount exceeding $40,000,000, a copy of each notice; and
(d)    promptly, copies of (i) each Schedule SB (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Borrower, any of its Restricted
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates with the
IRS with respect to each Title IV Plan, which is requested by the Administrative
Agent; (ii) each actuarial report prepared and filed with any Governmental
Authority in Canada in connection with a Canadian Defined Benefit Pension Plan
which is requested by the Administrative Agent; (iii) all notices received by
the Borrower, any of its Restricted Subsidiaries, any Guarantor or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event that would reasonably be expected to result in liability of the
Borrower, any Restricted Subsidiary, any Guarantor and/or any ERISA Affiliate in
an aggregate amount exceeding $40,000,000; (iv) all notices received by the
Borrower, any of its Restricted Subsidiaries and/or any Guarantor concerning a
Canadian Pension Event that would reasonably be expected to result in liability
of the Borrower, any Restricted Subsidiary and/or any Guarantor in an aggregate
amount exceeding $40,000,000, and (v) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan or
Canadian Pension Plan as the Administrative Agent shall reasonably request.
6.09    Environmental Matters. The Borrower shall provide the Administrative
Agent promptly, and in any event within 10 Business Days after any Responsible
Officer of the Borrower obtains actual knowledge of any of the following,
written notice of each of the following:
(a)    that any Loan Party is or may be liable to any Person as a result of a
Release or threatened Release that would reasonably be expected to subject such
Loan Party to Environmental Liabilities and Costs of $20,000,000 or more;
(b)    the receipt by any Loan Party of notification that any material real or
personal property of such Loan Party is or is reasonably likely to be subject to
any Environmental Lien;
(c)    the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by a Responsible Officer of the Borrower that
there exists a condition that would reasonably be expected to result in a
violation of or liability under, any Environmental Law, except for violations
and liabilities the consequence of which, in the aggregate, would not be
reasonably likely to subject the Loan Parties collectively to Environmental
Liabilities and Costs of $20,000,000 or more; and




-102-

--------------------------------------------------------------------------------





(d)    promptly following reasonable written request by any Lender, through the
Administrative Agent, a report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report delivered pursuant to this Section 6.09.
6.10    Patriot Act Information. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower and each other Loan Party, which
information includes the name and address of the Borrower and each other Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower and each other Loan Party in
accordance with the Patriot Act. The Borrower shall promptly, following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act.
6.11    Other Information. The Borrower shall provide the Administrative Agent
or any Lender with such other information respecting the business, properties,
financial condition or operations of the Borrower, any of its Restricted
Subsidiaries or any Joint Venture as the Administrative Agent or such Lender,
through the Administrative Agent, may from time to time reasonably request. The
Administrative Agent shall provide copies of any written information provided to
it pursuant to Sections 6.01 through 6.10 above to any Lender requesting the
same.
6.12    Preservation of Corporate Existence, Etc. The Borrower shall, and shall
cause each of its Wholly-Owned Restricted Subsidiaries to, preserve and maintain
its legal existence, rights (charter and statutory) and franchises, except as
permitted by Sections 7.03, 7.04 and 7.06 and except if, in the reasonable
business judgment of the Borrower, it is in the business interest of the
Borrower or such Restricted Subsidiary not to preserve and maintain such rights
(charter and statutory) and franchises, and such failure to preserve the same
would not reasonably be expected to have a Material Adverse Effect and would not
reasonably be expected to materially impair the interests of the Secured Parties
under the Loan Documents or the rights and interests of any of them in the
Collateral.
6.13    Compliance with Laws, Etc. The Borrower shall, and shall cause each of
its Restricted Subsidiaries to, comply with all applicable Requirements of Law,
Contractual Obligations and Permits, except where the failure so to comply would
not reasonably be expected to have a Material Adverse Effect.
6.14    Conduct of Business. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, (a) conduct its business in the ordinary course
(except for non-material changes in the nature or conduct of its business as
carried on as of the Closing Date) and (b) use its reasonable efforts, in the
ordinary course, to preserve its business and the goodwill and business of the
customers, suppliers and others having business relations with the Borrower or
any of its Restricted Subsidiaries, except where the failure to comply with the
covenants in each of clauses (a) and (b) above would not reasonably be expected
to have a Material Adverse Effect.
6.15    Payment of Taxes, Etc. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, pay and discharge (or cause to be paid and
discharged) before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies made, assessed, filed or
otherwise imposed on or against any of them, except where (a) contested in good
faith, by proper proceedings and adequate reserves therefor have been
established on the books of the Borrower or the appropriate




-103-

--------------------------------------------------------------------------------





Restricted Subsidiary in conformity with GAAP or (b) the failure to so pay and
discharge would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
6.16    Maintenance of Insurance. The Borrower shall, and shall cause each of
its Restricted Subsidiaries to, (a) maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as, in the reasonable determination of the Borrower, is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Restricted Subsidiary operates,
(b) cause all property and liability insurance to name the Administrative Agent
on behalf of the Secured Parties as additional insured (with respect to
liability policies), loss payee (with respect to property policies) or lender’s
loss payee (with respect to property policies), as appropriate, and to provide
that no cancellation, material addition in amount or material change in coverage
shall be effective until after 30 days’ written notice thereof to the
Administrative Agent, and (c) deliver to the Administrative Agent customary
insurance certificates and endorsements evidencing the foregoing in form and
substance reasonably satisfactory to the Administrative Agent.
6.17    Access. The Borrower shall from time to time during normal business
hours, and subject to national security and defense requirements of any
Governmental Authority, permit the Administrative Agent, the L/C Issuers and the
Lenders, or any agents or representatives thereof, within five Business Days
after written notification of the same (except that during the continuance of an
Event of Default, no such notice shall be required) to (a) examine and make
copies of and abstracts from the records and books of account of the Borrower
and each of its Wholly-Owned Restricted Subsidiaries, (b) visit the properties
of the Borrower and each of its Wholly-Owned Restricted Subsidiaries,
(c) discuss the affairs, finances and accounts of the Borrower and each of its
Wholly-Owned Restricted Subsidiaries with any of their respective officers or
directors; provided that the Borrower will not be required to permit any
examination or visit as set forth in clauses (a) and (b) above with respect to
each of the Administrative Agent, the L/C Issuers and the Lenders (or any agents
or representatives thereof) (i) within the twelve-month period following the
date of the most recent examination or visit by any L/C Issuer, any Lender or
the Administrative Agent (or any agents or representatives thereof), as
applicable, unless an Event of Default has occurred and is continuing and (ii)
unless such visit is coordinated through the Administrative Agent.
6.18    Keeping of Books. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to keep, proper books of record and account, in which
full and correct entries (sufficient to permit the preparation of consolidated
financial statements in conformity with GAAP) shall be made of the financial
transactions and assets and business of the Borrower and each such Restricted
Subsidiary.
6.19    Maintenance of Properties, Etc. The Borrower shall, and shall cause each
of its Restricted Subsidiaries to, maintain and preserve (a) in good working
order and condition (ordinary wear and tear excepted) all of its properties
necessary in the conduct of its business, (b) all rights, permits, licenses,
approvals and privileges (including all Permits) necessary in the conduct of its
business and (c) all Material Intellectual Property, except where failure to so
maintain and preserve the items set forth in clauses (a), (b) and (c) above
would not reasonably be expected to have a Material Adverse Effect.
6.20    Application of Proceeds. The Borrower shall use the entire amount of the
proceeds of the Loans as provided in Section 5.12.
6.21    Environmental.
(a)    The Borrower shall, and shall cause each of its Restricted Subsidiaries
to, exercise reasonable due diligence in order to comply in all material
respects with all Environmental Laws.




-104-

--------------------------------------------------------------------------------





(b)    The Borrower agrees that the Administrative Agent may, from time to time,
retain, at the expense of the Borrower, an independent professional consultant
reasonably acceptable to the Borrower to review any report relating to
Contaminants prepared by or for the Borrower and to conduct its own
investigation (the scope of which investigation shall be reasonable based upon
the circumstances) of any property currently owned, leased, operated or used by
the Borrower or any of its Restricted Subsidiaries, if (x) a Default or an Event
of Default shall have occurred and be continuing, or (y) the Administrative
Agent reasonably believes (1) that an occurrence relating to such property is
likely to give rise to any Environmental Liabilities and Costs or (2) that a
violation of an Environmental Law on or around such property has occurred or is
likely to occur, which could, in either such case, reasonably be expected to
result in Environmental Liabilities and Costs in excess of $20,000,000, provided
that, unless an Event of Default shall have occurred and be continuing, such
consultant shall not drill on any property of the Borrower or any of its
Restricted Subsidiaries without the Borrower’s prior written consent. Borrower
shall use its reasonable efforts to obtain for the Administrative Agent and its
agents, employees, consultants and contractors the right, upon reasonable notice
to Borrower, to enter into or on to the facilities currently owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries to perform
such tests on such property as are reasonably necessary to conduct such a review
and/or investigation. Any such investigation of any property shall be conducted,
unless otherwise agreed to by Borrower and the Administrative Agent, during
normal business hours and shall be conducted so as not to unreasonably interfere
with the ongoing operations at any such property or to cause any damage or loss
at such property. Borrower and the Administrative Agent hereby acknowledge and
agree that any report of any investigation conducted at the request of the
Administrative Agent pursuant to this subsection will be obtained and shall be
used by the Administrative Agent and the Lenders for the purposes of the
Lenders’ internal credit decisions, to monitor the Obligations and to protect
the Liens created by the Loan Documents, and the Administrative Agent and the
Lenders hereby acknowledge and agree any such report will be kept confidential
by them to the extent permitted by law except as provided in the following
sentence. The Administrative Agent agrees to deliver a copy of any such report
to Borrower with the understanding that Borrower acknowledges and agrees that
(i) it will indemnify and hold harmless the Administrative Agent and each Lender
from any costs, losses or liabilities relating to Borrower’s use of or reliance
on such report, (ii) neither Administrative Agent nor any Lender makes any
representation or warranty with respect to such report, and (iii) by delivering
such report to Borrower, neither the Administrative Agent nor any Lender is
requiring or recommending the implementation of any suggestions or
recommendations contained in such report.
(c)    Promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower shall advise the Administrative Agent in writing
and in reasonable detail of (i) any Release or threatened Release of any
Contaminants required to be reported by Borrower or its Restricted Subsidiaries,
to any Governmental Authorities under any applicable Environmental Laws and
which would reasonably be expected to have Environmental Liabilities and Costs
in excess of $20,000,000, (ii) any and all written communications with respect
to any pending or threatened claims under Environmental Law in each such case
which, individually or in the aggregate, have a reasonable possibility of giving
rise to Environmental Liabilities and Costs in excess of $20,000,000, (iii) any
Remedial Action performed by Borrower or any other Person in response to (x) any
Contaminants on, under or about any property, the existence of which has a
reasonable possibility of resulting in Environmental Liabilities and Costs in
excess of $20,000,000, or (y) any other Environmental Liabilities and Costs in
excess of $20,000,000 that could result in Environmental Liabilities and Costs
in excess of $20,000,000, (iv) discovery by Borrower or its Restricted
Subsidiaries of any occurrence or condition on any material property that could
cause Borrower’s or its Restricted Subsidiaries’ interest in any such property
to be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any applicable Environmental Laws or
Environmental Liens, and (v) any written request for information from any
Governmental Authority that fairly suggests such Governmental Authority is
investigating whether Borrower or any of its Restricted Subsidiaries may be




-105-

--------------------------------------------------------------------------------





potentially responsible for a Release or threatened Release of Contaminants
which has a reasonable possibility of giving rise to Environmental Liabilities
and Costs in excess of $20,000,000.
(d)    Borrower shall promptly notify the Administrative Agent of (i) any
proposed acquisition of Stock, assets, or property by Borrower or any of its
Restricted Subsidiaries that would reasonably be expected to expose Borrower or
any of its Restricted Subsidiaries to, or result in Environmental Liabilities
and Costs in excess of $20,000,000 and (ii) any proposed action to be taken by
Borrower or any of its Restricted Subsidiaries to commence manufacturing,
industrial or other similar operations that would reasonably be expected to
subject Borrower or any of its Restricted Subsidiaries to additional
Environmental Laws, that are materially different from the Environmental Laws
applicable to the operations of Borrower or any of its Restricted Subsidiaries
as of the Closing Date.
(e)    Borrower shall, at its own expense, provide copies of such documents or
information as the Administrative Agent may reasonably request in relation to
any matters disclosed pursuant to this subsection.
(f)    To the extent required by Environmental Laws or Governmental Authorities
under applicable Environmental Laws, Borrower shall promptly take, and shall
cause each of its Restricted Subsidiaries promptly to take, any and all
necessary Remedial Action in connection with the presence, handling, storage,
use, disposal, transportation or Release or threatened Release of any
Contaminants on, under or affecting any property in order to comply in all
material respects with all applicable Environmental Laws and Permits. In the
event Borrower or any of its Restricted Subsidiaries undertakes any Remedial
Action with respect to the presence, Release or threatened Release of any
Contaminants on or affecting any property, Borrower or any of its Restricted
Subsidiaries shall conduct and complete such Remedial Action in material
compliance with all applicable Environmental Laws, and in material accordance
with the applicable policies, orders and directives of all relevant Governmental
Authorities except when, and only to the extent that, Borrower or any such
Restricted Subsidiaries’ liability for such presence, handling, storage, use,
disposal, transportation or Release or threatened Release of any Contaminants is
being contested in good faith by Borrower or any of such Restricted
Subsidiaries. In the event Borrower fails to take required actions to address
such Release or threatened Release of Contaminants or to address a violation of
or liability under Environmental Law, the Administrative Agent may, upon
providing the Borrower with 5 Business Days’ prior written notice, enter the
property and, at Borrower’s sole expense, perform whatever action the
Administrative Agent reasonably deems prudent to rectify the situation.
6.22    Additional Collateral and Guaranties. Notify the Administrative Agent
promptly after any Person (i) becomes a Wholly-Owned Domestic Subsidiary that is
not an Excluded Subsidiary (including a Wholly-Owned Domestic Subsidiary that
ceases for any reason to be an Excluded Subsidiary at any time), (ii) becomes a
First-Tier Foreign Subsidiary to the extent that a pledge of the Stock or Stock
Equivalents thereof is required under the Security Instruments, (iii) becomes a
Canadian Subsidiary, or (iv) is required to become a Guarantor and/or grant
Collateral in compliance with Section 6.24, and promptly thereafter (and in any
event within 45 days, or such longer period of time permitted by the
Administrative Agent in its sole discretion):
(a)    (x) if such Person is a Wholly-Owned Domestic Subsidiary (other than an
Excluded Subsidiary):
(i)    cause such Wholly-Owned Domestic Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement to the
Domestic Guaranty or such other document as the Administrative Agent shall deem
reasonably appropriate for such purpose; and




-106-

--------------------------------------------------------------------------------





(ii)    without duplication of clause (b)(x)(iii) below, cause such Person to
deliver to the Administrative Agent documents of the types referred to in
clauses (iii), (vii) and (ix) of Section 4.01(a) and, at the reasonable request
of the Administrative Agent, favorable customary opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)(x)(i)),
all in form, content and scope reasonably satisfactory to the Administrative
Agent;
(y)    if such Person is a Wholly-Owned Canadian Subsidiary (other than an
Excluded Subsidiary):
(i)    cause such Wholly-Owned Canadian Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement to the
Canadian Guaranty or such other document as the Administrative Agent shall deem
reasonably appropriate for such purpose; and
(ii)    without duplication of clause (b)(y)(iii) below, cause such Person to
deliver to the Administrative Agent documents of the types referred to in
clauses (iii), (vii) and (ix) of Section 4.01(a) and, at the reasonable request
of the Administrative Agent, favorable customary opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)(y)(i)),
all in form, content and scope reasonably satisfactory to the Administrative
Agent;
(b)    (x) if such Person is a Wholly-Owned Domestic Subsidiary other than a
BWXT Entity or an Excluded Subsidiary:
(i)    cause such Person to deliver to the Administrative Agent for the benefit
of the Secured Parties, Security Instruments (or supplements thereto, including
to the Collateral Agreements), as specified by and in form and substance
reasonably satisfactory to the Administrative Agent (including delivery of all
certificated Pledged Equity Interests in and of such Subsidiary, and other
instruments of the type specified in Section 4.01(a)(v), (vi), (ix) and (xi)
solely to the extent required under the Collateral Agreements), securing payment
of all the Obligations and constituting Liens on all such real and personal
properties,
(ii)    take whatever action (including the filing of Uniform Commercial Code
financing statements and the giving of notices) as may be necessary or advisable
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Security Instruments (or supplements thereto) delivered pursuant
to this Section 6.22, enforceable against all third parties in accordance with
their terms (subject to Liens permitted by the Loan Documents); provided that no
such actions shall be required in any jurisdiction outside the United States and
Canada;
(iii)    without duplication of clause (a)(x)(ii) above, cause such Person to
deliver to the Administrative Agent documents of the types referred to in
clauses (v), (vi), (ix) and (xi) of Section 4.01(a) and, at the reasonable
request of the Administrative Agent, favorable customary opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(b)(x)(i) and the creation and perfection of Liens in clause (b)(x)), all in
form, content and scope reasonably satisfactory to the Administrative Agent; or




-107-

--------------------------------------------------------------------------------





(y) if such Person is a Wholly-Owned Canadian Subsidiary other than a BWXT
Entity or an Excluded Subsidiary:
(i)    cause such Person to deliver to the Administrative Agent for the benefit
of the Secured Parties, Security Instruments (or supplements thereto, including
to the Canadian Collateral Agreement), as specified by and in form and substance
reasonably satisfactory to the Administrative Agent (including delivery of all
certificated Pledged Equity Interests in and of such Subsidiary, and other
instruments of the type specified in Section 4.01(a)(v), (vi), (ix) and (xi)
solely to the extent required under the Canadian Collateral Agreement), securing
payment of the Obligations as specified in the Canadian Security Instruments and
constituting Liens on all such real and personal properties;
(ii)    take whatever action (including the filing of PPSA financing statements
and the giving of notices) as may be necessary or advisable in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Security
Instruments (or supplements thereto) delivered pursuant to this Section 6.22,
enforceable against all third parties in accordance with their terms (subject to
Liens permitted by the Loan Documents), provided that no such actions shall be
required in any jurisdiction outside the United States and Canada;
(iii)    without duplication of clause (a)(y)(ii) above, cause such Person to
deliver to the Administrative Agent documents of the types referred to in
clauses (v), (vi), (ix) and (xi) of Section 4.01(a) and, at the request of the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (b)(y)(i)) and the
creation and perfection of Liens described in clause (b)(y), all in form,
content and scope reasonably satisfactory to the Administrative Agent; and
(c)    if such Person is a First-Tier Foreign Subsidiary any of whose Stock
constitutes Collateral and is owned by a Domestic Loan Party (or a Person
becoming a Domestic Loan Party pursuant to this Section and, in each case, other
than a BWXT Entity), cause such Domestic Loan Party to deliver to the
Administrative Agent for the benefit of the Secured Parties such certificated
Pledged Equity Interests in and of such First-Tier Foreign Subsidiary, and such
Security Instruments (or supplements thereto), in each case, to the extent
required under the Collateral Agreements and in form and substance reasonably
satisfactory to the Administrative Agent, in each case securing payment of all
the Obligations and constituting Liens on all such Pledged Equity Interests.
Notwithstanding the foregoing, no Loan Party shall be required to (i) execute or
deliver any control agreements with respect to deposit accounts (other than with
respect to Cash Collateral), commodities accounts or securities accounts, (ii)
make any filings to perfect Liens on intellectual property, other than any such
filings under the UCC or PPSA or with the U.S. Patent and Trademark Office, U.S.
Copyright Office or Canadian Intellectual Property Office, and (iii) make any
filings or take any actions in any jurisdiction outside the United States or
Canada to create or perfect any Liens created by the Security Instruments.
6.23    Real Property. With respect to any fee interest in any Material Real
Property that is acquired or any lease of Real Property in Canada or the United
States that is leased for more than $5,000,000 annually, in either case after
the Closing Date by the Borrower or any other Loan Party (other than a BWXT
Entity), the Borrower or the applicable Loan Party shall promptly (and, in any
event, within 120 days following the date of such acquisition, unless such date
is extended by the Administrative Agent in its sole discretion) (i)




-108-

--------------------------------------------------------------------------------





in the case of any Material Real Property, execute and deliver a first priority
Mortgage (subject only to Liens permitted by this Agreement and such Mortgage)
in favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such Real Property and complying with the provisions herein and in the
Security Instruments, (ii) in the case of any leased Real Property in Canada or
the United States, that is leased for more than $5,000,000 annually, if
requested by the Administrative Agent, use commercially reasonable efforts to
execute and deliver a first priority Mortgage (subject only to Liens permitted
by this Agreement and such Mortgage) in favor of the Administrative Agent, for
the benefit of the Secured Parties, covering such Real Property and complying
with the provisions herein and in the Security Instruments, (iii) provide the
Secured Parties with title insurance in an amount at least equal to the purchase
price of such Real Property (or such other amount as the Administrative Agent
shall reasonably specify) described in clauses (i) or (ii) above, and if
applicable, flood insurance and lease estoppel certificates, all in accordance
with the standards for deliveries contemplated on the Closing Date, as described
in Section 4.01(a)(vi) hereof, (iv) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent customary legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, and (v) if requested by the Administrative Agent, use
commercially reasonable efforts to obtain Landlord Lien Waivers for each Real
Property leasehold interest in Canada or the United States on which a
manufacturing facility or warehouse or other facility where Collateral is stored
or held (but excluding any office lease that does not include manufacturing or
warehouse facilities), provided that no such Landlord Lien Waiver shall be
required for any location at which Collateral is stored or located unless the
aggregate value of Collateral stored or held at such location exceeds
$5,000,000.
6.24    BWXT Entities. If, on or after the Closing Date, any BWXT Entity that
is, or is required to be, a Guarantor shall pledge its assets or properties in
support of or otherwise create or suffer to exist any Lien upon or with respect
to any of their respective properties or assets, whether now owned or hereafter
acquired, to secure any Indebtedness described in clause (a) or (b) of such
definition (other than the Obligations) then such Person shall immediately cease
to be a BWXT Entity and the Borrower shall promptly cause such BWXT Entity to
pledge its assets and properties as Collateral pursuant to the Security
Instruments and take all such other actions of the type described in Section
6.22, 6.23 and 6.25 with respect to Wholly-Owned Domestic Subsidiaries that are
required to provide Collateral pursuant to the Security Instruments (including
without limitation, the execution and delivery of a Customary Intercreditor
Agreement or other applicable documentation reasonably requested by the
Administrative Agent and reasonably satisfactory to the Administrative Agent to
ensure that the Administrative Agent’s Lien on behalf of the Secured Parties
with respect to the properties and assets securing such other Financial Covenant
Debt will rank equal and ratable with the Liens securing such other Financial
Covenant Debt).
6.25    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, the Borrower or the applicable
Loan Party shall (a) correct any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject any
Loan Party’s (other than any BWXT Entity’s) properties, assets, rights or
interests to the Liens now or hereafter intended to be covered by any of the
Security Instruments, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Security Instruments and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party (other than any BWXT Entity, subject to Section
6.24)




-109-

--------------------------------------------------------------------------------





is or is to be a party, and cause each of its Restricted Subsidiaries that is
required by this Agreement to be a Guarantor (other than any BWXT Entity,
subject to Section 6.24) to do so. Notwithstanding anything to the contrary
contained in this Section 6.25 or any Loan Document, no Loan Party shall be
required to (i) execute or deliver any control agreements with respect to
deposit accounts (other than with respect to Cash Collateral), commodities
accounts or securities accounts, (ii) make any filings to perfect Liens on
intellectual property, other than any such filings under the UCC or PPSA or with
the U.S. Patent and Trademark Office, U.S. Copyright Office or Canadian
Intellectual Property Office, and (iii) make any filings or take any actions in
any jurisdiction outside the United States or Canada to create or perfect any
Liens created by the Security Instruments.
6.26    Anti-Corruption Laws; Sanctions. The Borrower and its Subsidiaries have
instituted and the Borrower will, and will cause its Subsidiaries to, maintain
in effect and enforce policies and procedures intended to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (in their respective activities on behalf of the
Borrower and its Subsidiaries) with applicable Anti-Corruption Laws and
applicable Sanctions.
6.27    Cash Collateralization of Extended Letters of Credit. The Borrower shall
provide Cash Collateral (in an amount equal to 105% of the maximum face amount
of each Extended Letter of Credit, calculated in accordance with Section 1.08)
to each applicable L/C Issuer with respect to each Extended Letter of Credit
issued by such L/C Issuer by a date that is no earlier than 120 days prior to
the Maturity Date, but no later than 95 days prior to the Maturity Date (or, if
such Letter of Credit is issued on or after the date that is 95 days prior to
the Maturity Date, on the date of issuance thereof); provided that if the
Borrower fails to provide Cash Collateral with respect to any such Extended
Letter of Credit by such time, such event shall be treated as a drawing under
such Extended Letter of Credit (in an amount equal to 105% of the maximum face
amount of each such Letter of Credit, calculated in accordance with Section
1.08), which shall be reimbursed (or participations therein funded) in
accordance with Section 2.03(c), with the proceeds being utilized to provide
Cash Collateral for such Letter of Credit.
6.28    Unrestricted Subsidiaries. The Administrative Borrower may at any time
after the Closing Date designate any Restricted Subsidiary of the Administrative
Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by written notice to the Administrative Agent; provided
that (i) immediately before and after such designation, no Event of Default
shall have occurred and be continuing, (ii) in the case of the designation of
any Subsidiary as an Unrestricted Subsidiary, such designation shall constitute
an Investment in such Unrestricted Subsidiary (calculated as an amount equal to
the sum of (x) the fair market value of the Stock of the designated Subsidiary
that are owned by the Borrower or any Restricted Subsidiary, immediately prior
to such designation and (y) the aggregate principal amount of any Indebtedness
owed by such Subsidiary to the Borrower or any of its Restricted Subsidiaries
immediately prior to such designation, all calculated, on a consolidated basis
in accordance with GAAP), and such Investment shall be permitted under Section
7.03, (iii) no Subsidiary may be designated as an Unrestricted Subsidiary if it
is a “Restricted Subsidiary” for the purpose of (I) the Senior Notes Indenture
or any refinancing thereof permitted by Section 7.01(f) or (II) any Incremental
Equivalent Debt or other debt instrument, in each case of this clause (II), with
a principal amount in excess of $50,000,000, (iv) immediately after giving
effect to the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary, the Borrower shall comply with the provisions of Section 6.22 with
respect to such designated Restricted Subsidiary, (v) no Restricted Subsidiary
may be a Subsidiary of an Unrestricted Subsidiary and (vi) in the case of the
designation of any Subsidiary as an Unrestricted Subsidiary, each of (x) the
Subsidiary to be so designated and (y) its Subsidiaries has not, at the time of
designation, and does not thereafter, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable with respect to any Indebtedness
pursuant to which the lender has recourse to any of the assets of the Borrower
or any Restricted Subsidiary (other than Stock in an Unrestricted




-110-

--------------------------------------------------------------------------------





Subsidiary). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary and its Subsidiaries
existing at such time and (ii) a return on any Investment by the Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the Borrower’s
Investment in such Subsidiary.
6.29    Post-Closing Covenant.
(a)    As soon as reasonably practical, but in no event later than one hundred
twenty (120) days following the Closing Date (or such later date as may be
agreed to by the Administrative Agent in its sole discretion), the Borrower
shall deliver, or cause to be delivered (a) a duly executed (i) Mortgage and
(ii) assignment of rents and leases, each in respect of 581 Coronation Blvd.,
Cambridge, Ontario, Canada N1R 3V3 (the “Cambridge Property”) and in form and
substance reasonably acceptable to the Administrative Agent, which Mortgage and
assignment of rents and leases shall have been duly registered in all
jurisdictions where required by applicable law or where the Administrative Agent
considers it reasonably necessary to do so, together with (b) a title insurance
policy in form, containing endorsements and in amounts reasonably acceptable to
the Administrative Agent, issued, coinsured and reinsured by title insurers
acceptable to the Administrative Agent, insuring such Mortgage to be valid first
and subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, construction, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Liens permitted under the
Loan Documents, (c) a favourable and customary opinion of Stikeman Elliott,
Canadian counsel to the Loan Parties, addressed to the Administrative Agent and
the Lenders, in form and substance reasonably satisfactory to the Administrative
Agent and addressing such matters concerning the applicable Loan Parties and
such Mortgage as the Administrative Agent may reasonably request, and (d) if
applicable, a beneficial owner agreement in form and substance reasonably
acceptable to the Administrative Agent, between each registered owner of the
Cambridge Property and each beneficial owner of the Cambridge Property, if
applicable, in respect of the direction and acknowledgement of the security
interests and charges granted by the registered owners and the beneficial owners
under the Mortgage and the assignment of rents and leases.
(b)    As soon as reasonably practical, but in no event later than thirty (30)
days following the Closing Date (or such later date as may be agreed to by the
Administrative Agent in its sole discretion), the Borrower shall use
commercially reasonable efforts to deliver, or cause to be delivered, to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, the following executed Estoppel Letters:
(i)    Element Fleet Management Inc. (re: File No. 736491411 against BWXT Canada
Ltd. and BWXT Nuclear Energy Canada Inc.);
(ii)    Hyundai Capital Lease Inc. / Kia Motors Finance (re: File No. 716691915
against BWXT Canada Ltd.);
(iii)    Xerox Canada Ltd. (re: File No. 702299313 against BWXT Canada Ltd. and
Babcock & Wilcox Industries Ltd. (predecessor to BWXT Canada Ltd.) and File Nos.
723038724, 722758014, 722757924, and 722370492 against GE-Hitachi Nuclear Energy
Canada Inc./GE-Hitachi Energie Nucleaire Canada Inc and GE-Hitachi Nucear Energy
Canada Inc., predecessor to BWXT Nuclear Energy Canada Inc.);
(iv)    Dell Financial Services Canada Limited (re: File Nos. 726354135 and
726354126 against BWXT Nuclear Energy Canada Inc.);




-111-

--------------------------------------------------------------------------------





(v)    GE Vehicle and Equipment Leasing (now Element Fleet Management) (re: File
No. 656470278 against Babcock & Wilcox Canada Ltd. (prior name of BWXT Canada
Ltd.); and
(vi)    Ontario Power Generation Inc. (re: File 876465342) against Babcock &
Wilcox Canada Ltd. (prior name of BWXT Canada Ltd.).
(c)    As soon as reasonably practical, but in no event later than thirty (30)
days following the Closing Date (or such later date as may be agreed to by the
Administrative Agent in its sole discretion), the Borrower shall cause the
issued and outstanding Stock of BWXT Canada Holdings Corp., BWXT Canada Ltd.,
BWXT ITG Canada, Inc. and BWXT Nuclear Energy Canada Inc., in each case, to be
evidenced by a certificate and delivered to the Administrative Agent, together
with duly executed stock transfer powers.
(d)    As soon as reasonably practical, but in no event later than one hundred
twenty (120) days following the Closing Date (or such later date as may be
agreed to by the Administrative Agent in its sole discretion), the Borrower
shall deliver (or cause to be delivered) in accordance with Section 6.23, a duly
executed Landlord Lien Waiver in respect of 695 Bishop St. N, Cambridge,
Ontario, Canada, N3H 2K8, in form and substance reasonably acceptable to the
Administrative Agent.
ARTICLE VII.    
NEGATIVE COVENANTS
The Borrower agrees with the Lenders and the Administrative Agent to each of the
following, from the Closing Date and thereafter as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Required Lenders
otherwise consent in writing (provided that references herein to “Restricted
Subsidiaries” shall exclude any Captive Insurance Subsidiary for all Sections
under this Article VII except Sections 7.01 and 7.02):


7.01    Indebtedness. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness except for the following:
(a)    Indebtedness under (x) the Loan Documents, (y) the Senior Notes Indenture
and the documents arising thereunder and (z) any Incremental Equivalent Debt;
(b)    Indebtedness outstanding on the Closing Date and listed on Schedule 7.01;
(c)    Guaranty Obligations incurred by (x) the Borrower or any Restricted
Subsidiary in respect of Indebtedness of the Borrower or any Guarantor that is
permitted by this Section 7.01 (other than clauses (h) or (p) below) or (y) any
Restricted Subsidiary that is not a Loan Party in respect of any Indebtedness of
any other Restricted Subsidiary that is not a Loan Party that is permitted by
this Section 7.01 (other than clause (h) below);
(d)    Guaranty Obligations in respect of operating leases of the Borrower or
any Restricted Subsidiary;
(e)    (i) Indebtedness in respect of Capital Lease Obligations and purchase
money obligations for tangible property, (ii) Indebtedness in respect of sale
and leaseback transactions permitted by Section 7.12 and (iii) other secured
Indebtedness (including secured Indebtedness incurred or assumed by the Borrower
and its Restricted Subsidiaries in connection with a Permitted Acquisition);
provided, however,




-112-

--------------------------------------------------------------------------------





that the aggregate principal amount of all such Indebtedness permitted by this
subsection (e) at any one time outstanding shall not exceed the greater of (x)
$150,000,000 and (y) 40% of EBITDA for the Administrative Borrower and its
Restricted Subsidiaries for the last four full Fiscal Quarters ending on or
prior to such day for which the financial statements and certificates required
by Section 6.01(a) or 6.01(b) have been delivered and the Liens securing such
Indebtedness shall be within the limitations set forth in Sections 7.02(d),
7.02(e) or 7.02(k);
(f)    renewals, extensions, refinancings and refundings of Indebtedness
permitted by clause (a)(y), (b) or (e) above or this clause (f); provided,
however, that any such renewal, extension, refinancing or refunding is in an
original aggregate principal amount not greater than the original principal
amount of (plus reasonable fees, expenses, accrued and unpaid interest, and any
premium incurred in connection with the renewal, extension, refinancing or
refunding of such Indebtedness), and is on terms that in the aggregate are not
materially less (when taken as a whole) favorable to the Borrower or such
Restricted Subsidiary than, including as to weighted average maturity, the
Indebtedness being renewed, extended, refinanced or refunded;
(g)    Indebtedness arising from intercompany loans among the Borrowers and
their Restricted Subsidiaries; provided that (x) if any such Indebtedness owing
to a Loan Party that is a party to the Collateral Agreements is evidenced by a
promissory note, such note shall be subject to a first priority Lien pursuant to
the Collateral Agreements, (y) all such Indebtedness owed by a Loan Party to a
Restricted Subsidiary that is not a Loan Party shall be Subordinated Debt, and
(z) any payment by any Guarantor under any guaranty of the Obligations shall
result in a commensurate reduction of the amount of any Indebtedness owed by
such Restricted Subsidiary to the Borrower or to any of its Restricted
Subsidiaries for whose benefit such payment is made; provided, further, that, in
each case, the Investment in the intercompany loan by the lender thereof is
permitted under Section 7.03;
(h)    Non-Recourse Indebtedness;
(i)    Indebtedness under or in respect of Swap Contracts that are not
speculative in nature;
(j)    unsecured Indebtedness of any Restricted Subsidiary (other than a
Guarantor) in aggregate principal amount at any time outstanding not to exceed
the greater of (x) $150,000,000 and (y) 40% of EBITDA for the Administrative
Borrower and its Restricted Subsidiaries for the last four full Fiscal Quarters
ending on or prior to such day for which the financial statements and
certificates required by Section 6.01(a) or 6.01(b) have been delivered;
(k)    Indebtedness in respect of any insurance premium financing for insurance
being acquired by the Borrower or any Restricted Subsidiary under customary
terms and conditions and not in connection with the borrowing of money;
(l)    Indebtedness under or in respect of Cash Management Agreements;
(m)    Indebtedness in respect of matured or drawn Performance Guarantees in the
nature of letters of credit, bankers acceptances, bank guarantees or other
similar obligations, but only so long as such Indebtedness is reimbursed or
extinguished within 5 Business Days of being matured or drawn;
(n)    Indebtedness in respect of matured or drawn Performance Guarantees in the
nature of surety bonds, performance bonds and other similar obligations, in each
case that would appear as indebtedness on a consolidated balance sheet of the
Borrower prepared in accordance with GAAP, in an aggregate amount at any time
outstanding not to exceed the greater of (x) $150,000,000 and (y) 40% of EBITDA
for the Administrative Borrower and its Restricted Subsidiaries for the last
four full Fiscal Quarters ending on or




-113-

--------------------------------------------------------------------------------





prior to such day for which the financial statements and certificates required
by Section 6.01(a) or 6.01(b) have been delivered;
(o)    Cash Collateralized Letters of Credit;
(p)    Indebtedness of the Borrower and/or any Guarantor (such Indebtedness,
“Permitted Ratio Debt”) so long as, after giving effect thereto on a pro forma
basis, including the application of the proceeds thereof (in each case, without
“netting” the cash proceeds of the applicable Indebtedness being incurred) and
subject to no Default or Event of Default having occurred and be continuing or
resulting therefrom (A) if such Indebtedness is secured by a Lien on the
Collateral that is junior to the Lien on the Collateral securing the
Obligations, the Secured Leverage Ratio does not exceed 3.00 to 1.00 or (B) if
such Indebtedness is unsecured, the Leverage Ratio does not exceed 3.50 to 1.00;
provided that any such Permitted Ratio Debt shall be (subject to Section 1.09
hereof), in each case, subject to the requirements of clauses (b) through (f) of
the definition of Incremental Equivalent Debt (provided however, that clause (d)
of the definition of Incremental Equivalent Debt shall apply to Permitted Ratio
Debt incurred under clause (A) hereunder only);
(q)    Indebtedness incurred by the Borrower or any Restricted Subsidiary
representing deferred compensation to employees of the Borrower or any
Restricted Subsidiary incurred in the ordinary course of business;
(r)    Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with Permitted Acquisitions and Investments permitted
under Section 7.03;
(s)    Indebtedness in connection with intercompany cash management arrangements
and related activities in the ordinary course of business;
(t)    Indebtedness consisting of take-or-pay obligations of the Borrower or any
Restricted Subsidiary contained in supply arrangements, in each case, in the
ordinary course of business;
(u)    Indebtedness consisting of obligations owing under any customer or
supplier incentive, supply, license or similar agreements entered into in the
ordinary course of business; and
(v)    customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business.
7.02    Liens. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, create or suffer to exist any Lien upon or with
respect to any of their respective properties or assets, whether now owned or
hereafter acquired, or assign, or permit any of its Restricted Subsidiaries to
assign, any right to receive income, except for the following:
(a)    Liens created (i) pursuant to any Loan Document, (ii) any Incremental
Equivalent Debt that is permitted to be secured hereunder and (iii) and
Permitted Ratio Debt incurred under Section 7.01(p)(A);
(b)    Liens existing on the Closing Date and listed on Schedule 7.02;
(c)    Customary Permitted Liens;
(d)    Liens granted by the Borrower or any Restricted Subsidiary of the
Borrower under a Capital Lease and Liens to which any property is subject at the
time, on or after the Closing Date, of the Borrower’s




-114-

--------------------------------------------------------------------------------





or such Restricted Subsidiary’s acquisition thereof in accordance with this
Agreement, in each case securing Indebtedness permitted under Section 7.01(e)
and limited to the property purchased (and proceeds thereof) with the proceeds
subject to such Capital Lease or Indebtedness;
(e)    purchase money security interests in real property, improvements thereto
or equipment (including any item of equipment purchased in connection with a
particular construction project that the Borrower or a Restricted Subsidiary
expects to sell to its customer with respect to such project and that, pending
such sale, is classified as inventory) hereafter acquired (or, in the case of
improvements, constructed) by the Borrower or any of its Restricted
Subsidiaries; provided, however, that (i) such security interests secure
purchase money Indebtedness permitted under Section 7.01(e) and are limited to
the property purchased with the proceeds of such purchase money Indebtedness
(and proceeds thereof), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within ninety days of such acquisition
or construction, and (iii) the Indebtedness secured thereby does not exceed the
lesser of the cost or Fair Market Value of such real property, improvements or
equipment at the time of such acquisition or construction;
(f)    any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b), (d) or (e) above, this
clause (f) or clause (k) below, without any material change in the assets
subject to such Lien;
(g)    Liens in favor of lessors securing operating leases permitted hereunder;
(h)    Liens securing Non-Recourse Indebtedness permitted under Section 7.01(h)
on (i) the assets of the Restricted Subsidiary or Joint Venture financed by such
Non-Recourse Indebtedness and (ii) the Stock of the Joint Venture or Restricted
Subsidiary financed by such Non-Recourse Indebtedness;
(i)    Liens arising out of judgments or awards and not constituting an Event of
Default under Section 8.01(g);
(j)    Liens encumbering inventory, work-in-process and related property in
favor of customers or suppliers securing obligations and other liabilities to
such customers or suppliers (other than Indebtedness) to the extent such Liens
are granted in the ordinary course of business and are consistent with past
business practices;
(k)    Liens not otherwise permitted hereunder securing Indebtedness permitted
by Section 7.01(e)(ii) or (iii) and encumbering assets (including Stock or Stock
Equivalents held by such Person) of (i) Foreign Subsidiaries (other than
Canadian Loan Parties) or (ii) Domestic Subsidiaries that are not, in each case
(and are not required to be) Guarantors and in each case that do not constitute
Collateral;
(l)    Liens with respect to foreign exchange netting arrangements to the extent
incurred in the ordinary course of business and consistent with past business
practices; provided that the aggregate outstanding amount of all such
obligations and liabilities secured by such Liens shall not exceed $10,000,000
at any time;
(m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(n)    Liens securing insurance premium financing permitted under Section
7.01(k) under customary terms and conditions; provided that no such Lien may
extend to or cover any property other than the insurance being acquired with
such financing, the proceeds thereof and any unearned or refunded insurance
premiums related thereto;




-115-

--------------------------------------------------------------------------------





(o)    Liens not otherwise permitted by this Section securing obligations or
other liabilities (other than Indebtedness for borrowed money) of the Borrower
or its Restricted Subsidiaries; provided that the aggregate outstanding amount
of all such obligations and liabilities secured by such Liens shall not exceed
at any time the greater of (x) $20,000,000 and (y) 5.2% of EBITDA for the
Administrative Borrower and its Restricted Subsidiaries for the last four full
Fiscal Quarters ending on or prior to such day for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered;
(p)    Liens on Cash Collateral securing only Cash Collateralized Letters of
Credit;
(q)    any pledge of or Liens on the Stock or Stock Equivalents of an
Unrestricted Subsidiary;
(r)    Liens securing reimbursement obligations of any Foreign Subsidiary (other
than a Canadian Guarantor) in respect of Performance Guarantees (including any
obligation to make payments in connection with such performance, but excluding
obligations for the payment of borrowed money) issued by a Person that is not
the Borrower or an Affiliate of the Borrower; provided such Liens shall be
limited to (i) any contract as to which such Performance Guarantee provides
credit support, (ii) any accounts receivable arising out of such contract and
(iii) the deposit account into which such accounts receivable are deposited (the
property described in clauses (i) through (iii), collectively, the “Performance
Guarantee Collateral”); and
(s)    Liens on cash or Cash Equivalents securing (i) reimbursement obligations
in respect of Performance Guarantees and other similar obligations (including
any obligation to make payments in connection with such performance, but
excluding obligations for the payment of borrowed money) and (ii) Swap Contracts
that are not speculative in nature; provided that, in each case, the aggregate
outstanding amount of all such obligations and liabilities secured by such Liens
shall not exceed at any time the greater of (x) $200,000,000 and (y) 52% of
EBITDA for the Administrative Borrower and its Restricted Subsidiaries for the
last four full Fiscal Quarters ending on or prior to such day for which the
financial statements and certificates required by Section 6.01(a) or 6.01(b)
have been delivered.
7.03    Investments. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly make or maintain any
Investment except for the following:


(a)    Investments existing on the Closing Date and disclosed on Schedule 7.03,
and any refinancings of such Investments to the extent constituting Indebtedness
otherwise permitted under Section 7.01(b), provided such refinancing complies
with the provisions of Section 7.01(f);
(b)    Investments held by the Borrower or such Restricted Subsidiary in the
form of cash or Cash Equivalents (determined, in the case of Cash Equivalents,
to be Cash Equivalents at the time such Investment was made);
(c)    Investments in accounts, contract rights and chattel paper (each as
defined in the UCC), notes receivable and similar items arising or acquired from
the sale of Inventory in the ordinary course of business consistent with the
past practice of the Borrower and its Restricted Subsidiaries;
(d)    Investments received in settlement of amounts due to the Borrower or any
Restricted Subsidiary of the Borrower effected in the ordinary course of
business;
(e)    Investments by the Borrower in any Wholly-Owned Restricted Subsidiary and
Investments of any Wholly-Owned Restricted Subsidiary in the Borrower or in
another Wholly-Owned Restricted Subsidiary;




-116-

--------------------------------------------------------------------------------





(f)    loans or advances to employees of the Borrower or any of its Restricted
Subsidiaries (or guaranties of loans and advances made by a third party to
employees of the Borrower or any of its Subsidiaries) in the ordinary course of
business; provided, that the aggregate principal amount of all such loans and
advances and guaranties of loans and advances shall not exceed $1,000,000 at any
time;
(g)    Investments constituting Guaranty Obligations permitted by Section 7.01;
(h)    Investments in connection with a Permitted Acquisition;
(i)    Investments in Rabbi Trusts in an aggregate amount not to exceed the
greater of (x) $15,000,000 (plus income and capital growth with respect thereto)
and (y) 4.0% of EBITDA for the Administrative Borrower and its Restricted
Subsidiaries for the last four full Fiscal Quarters ending on or prior to such
day for which the financial statements and certificates required by Section
6.01(a) or 6.01(b) have been delivered;
(j)    Investments in the nature of, and arising directly as a result of,
consideration received in connection with an Asset Sale made in compliance with
Section 7.04;
(k)    Investments (including debt obligations and Stock and Stock Equivalents)
received in connection with the bankruptcy or reorganization of any Person and
in settlement of obligations of, or other disputes with, any Person arising in
the ordinary course of business and upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;
(l)    Investments in the Borrower or any of its Restricted Subsidiaries in
connection with intercompany cash management arrangements and related activities
in the ordinary course of business;
(m)    advances of payroll payments to employees in the ordinary course of
business;
(n)    guarantees by the Borrower or any Restricted Subsidiary of operating
leases;
(o)    Investments in the ordinary course consisting of endorsements for
collection or deposit;
(p)    (i) Investments of any Restricted Subsidiary acquired after the Closing
Date (other than as a result of a redesignation of any Unrestricted Subsidiary),
or of any Person (other than an Unrestricted Subsidiary) acquired by, or merged
into or consolidated or amalgamated with, the Administrative Borrower or any of
its Restricted Subsidiary after the Closing Date, in each case pursuant to an
Investment otherwise permitted by this Section 7.03 to the extent that such
Investments of such Person were not made in contemplation of such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation and (ii) any modification,
replacement, renewal or extension of any Investment permitted under clause (i)
of this Section 7.03(p) so long as any such modification, replacement, renewal
or extension thereof does not increase the amount of such Investment;
(q)    Investments made in connection with the Foreign Subsidiary
Reorganization;
(r)    other Investments not constituting Acquisitions by the Borrower or any
Restricted Subsidiary made after the Closing Date; provided that the aggregate
outstanding amount of all Investments made pursuant to this clause (r) shall not
exceed the greater of (x) $175,000,000 and (y) 45% of EBITDA for the
Administrative Borrower and its Restricted Subsidiaries for the last four full
Fiscal Quarters ending on or prior to such day for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered; provided further that the limitation described in the prior proviso
shall be suspended




-117-

--------------------------------------------------------------------------------





at a time when the Secured Leverage Ratio (after giving pro forma effect to such
Investments and any Indebtedness incurred in connection therewith) was less than
2.50 to 1.00 (and any such Investments made during such period shall not count
against, or reduce the amounts set forth in clauses (x) and (y) above); provided
further that upon request by the Administrative Agent at any time the Secured
Leverage Ratio is greater than or equal to 2.50 to 1.00, the Borrower shall
deliver to the Administrative Agent a schedule of all then-outstanding
Investments made pursuant to this clause (r) at a time when the Secured Leverage
Ratio was less than 2.50 to 1.00; and
(s)    Investments to the extent made with the Available Amount; provided that
(x) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof and (y) after giving effect to such
Investment, the Administrative Borrower shall be in pro forma compliance with
each of the financial covenants contained in Section 7.14.
For purposes of covenant compliance, the amount of any Investment shall be the
original cost of such Investment, minus the amount of any portion of such
Investment repaid to the investor as a dividend, repayment of loan or advance,
release or discharge of a guarantee or other obligation or other transfer of
property or return of capital, as the case may be, but without any other
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment or interest earned on such
Investment.
7.04    Asset Sales. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, sell, convey, transfer, lease or otherwise dispose
of any of their respective assets or any interest therein (including the sale or
factoring at maturity of any accounts) to any Person, or permit or suffer any
other Person to acquire any interest in any of their respective assets or, in
the case of any Restricted Subsidiary, issue or sell any shares of such
Restricted Subsidiary’s Stock or Stock Equivalent (any such disposition being an
“Asset Sale”) except for the following:
(a)    the sale or disposition of inventory in the ordinary course of business;
(b)    dispositions of cash and Cash Equivalents;
(c)    transfers resulting from any taking or condemnation of any property of
the Borrower or any of its Subsidiaries (or, as long as no Default exists or
would result therefrom, deed in lieu thereof);


(d)    the disposition of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;


(e)    dispositions of Investments in joint ventures to the extent required by,
or made pursuant to buy/sell arrangements between the joint venture parties set
forth in, joint venture arrangements and similar binding arrangements;


(f)    as long as no Default exists or would result therefrom, the sale or
disposition of equipment that the Administrative Borrower reasonably determines
is no longer useful in its or its Restricted Subsidiaries’ business, has become
obsolete, damaged, worn-out or surplus or is replaced in the ordinary course of
business;






-118-

--------------------------------------------------------------------------------





(g)    as long as no Default exists or would result therefrom, the sale or
disposition of assets (including the issuance or sale of Stock or Stock
Equivalents) of any Subsidiary that either (i) is not a Wholly-Owned Restricted
Subsidiary or (ii) is an Immaterial Subsidiary that, in each case, both at the
time of such sale and as of the Closing Date (or if later, the time of formation
or acquisition of such Restricted Subsidiary), do not constitute, in the
aggregate, all or substantially all of the assets (or the Stock or Stock
Equivalents) of such Restricted Subsidiary;


(h)    as long as no Default exists or would result therefrom, the lease or
sublease of Real Property not constituting a sale and leaseback, to the extent
not otherwise prohibited by this Agreement or the Mortgages;


(i)    as long as no Default exists or would result therefrom, non-exclusive
assignments and licenses of intellectual property of the Borrower and its
Subsidiaries in the ordinary course of business and dispositions in the ordinary
course of business consisting of the abandonment of intellectual property rights
which, in the reasonable good faith determination of the Borrower, are not
material to the conduct of the business of the Borrower or any Restricted
Subsidiary;
(j)    as long as no Default exists or would result therefrom, discounts,
adjustments, settlements and compromises of accounts and contract claims in the
ordinary course of business;


(k)    any Asset Sale (i) to the Borrower or any Guarantor or (ii) by any
Restricted Subsidiary that is not a Loan Party to another Restricted Subsidiary
that is not a Loan Party;


(l)    as long as no Default exists or would result therefrom, any other Asset
Sale for Fair Market Value and where either (A) at least 75% of the
consideration received therefor is cash or Cash Equivalents or (B) the Non-Cash
Consideration from such Asset Sale and all other Asset Sales made in reliance
upon this subclause (B) during any Fiscal Year does not exceed the greater of
(x) $10,000,000 and (y) 0.65% of Consolidated Total Assets as of the last day of
the immediately preceding Fiscal Year; provided, however, that with respect to
any such Asset Sale in accordance with this clause (l), the aggregate
consideration received for the sale of all assets sold in accordance with this
clause (l) during any Fiscal Year, including such Asset Sale, shall not exceed
the greater of (x) $75,000,000 and (y) 5% of Consolidated Total Assets as of the
last day of the immediately preceding Fiscal Year;
(m)    any single transaction or series of related transactions so long as
neither such single transaction nor such series of related transactions involves
assets having a Fair Market Value of more than $3,500,000;
(n)    Asset Sales permitted by Section 7.12, Investments permitted by Section
7.03 and Restricted Payments permitted by Section 7.05;
(o)    the Foreign Subsidiary Reorganization;


(p)    as long as no Default exists or would result therefrom, the sale or
disposition of equity securities and debt securities issued by Centrus Energy
Corp.; provided that (i) at least 75% of the




-119-

--------------------------------------------------------------------------------





consideration received therefor is cash or Cash Equivalents and (ii) such Asset
Sale is for Fair Market Value or the Borrower otherwise determines that such
price is fair and reasonable in light of the circumstances under which such
Asset Sale is made; and
(q)    The sale or disposition of the Stock or Stock Equivalents of any
Unrestricted Subsidiary.
7.05    Restricted Payments. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, directly or indirectly, declare, order, pay or
make any sum for any Restricted Payment except for:
(a)    Restricted Payments by the Borrower to any Guarantor;
(b)    Restricted Payments by (i) any Restricted Subsidiary of the Borrower to
the Borrower or any Guarantor or (ii) any Restricted Subsidiary that is not a
Loan Party to another Restricted Subsidiary that is not a Loan Party;
(c)    Cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Stock or Stock Equivalents of the Borrower or any of its
Restricted Subsidiaries;
(d)    Restricted Payments by any Restricted Subsidiary that is not a
Wholly-Owned Restricted Subsidiary to the Borrower or any Guarantor and to any
other direct or indirect holders of equity interests in such Restricted
Subsidiary to the extent (i) such Restricted Payments are made pro rata (or on a
basis more favorable to the Borrower or such Guarantor) among the holders of the
equity interests in such Restricted Subsidiary or (ii) pursuant to the terms of
the joint venture or other distribution agreement for such Restricted Subsidiary
in form and substance approved by the Administrative Agent (such approval not to
be unreasonably withheld or delayed);
(e)    any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalents of the Borrower or any of its Restricted Subsidiaries (i) made
solely with the proceeds received from the exercise of any warrant or option or
(ii) that is deemed to occur upon the cashless exercise of stock options or
warrants;
(f)    the repurchase, redemption or other acquisition or retirement for value
of any Stock or Stock Equivalents of the Borrower or any Restricted Subsidiary
held by any current or former officer, director or employee pursuant to any
equity-based compensation plan, equity subscription agreement, stock option
agreement, shareholders’ agreement or similar agreement in an aggregate amount
not to exceed in any Fiscal Year the greater of (x) $20,000,000 and (y) 5.2% of
EBITDA for the Administrative Borrower and its Restricted Subsidiaries for the
last four full Fiscal Quarters ending on or prior to such day for which the
financial statements and certificates required by Section 6.01(a) or 6.01(b)
have been delivered;
(g)    so long as no Default exists or would result therefrom, the Borrower may
make Restricted Payments of the type described in clauses (a) and (b) of the
definition thereof (including Restricted Payments of the type described in
clause (f) of this Section that are in excess of the aggregate amount permitted
in clause (f) of this Section) (and any such Restricted Payment made during such
period shall not count against, or reduce the amounts set forth in the following
proviso to the extent such Restricted Payment was made in compliance with the
ratio described therein); provided that the aggregate amount of all Restricted
Payments made under this clause (g) at a time when the Leverage Ratio (after
giving pro forma effect to such proposed Restricted Payment and any Indebtedness
incurred in connection therewith) was greater than or equal to 2.50 to 1.00
shall not exceed in any Fiscal Year the greater of (x) $150,000,000 and (y) 40%
of EBITDA for




-120-

--------------------------------------------------------------------------------





the Administrative Borrower and its Restricted Subsidiaries for the last four
full Fiscal Quarters ending on or prior to such day for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered; and
(h)    any Restricted Payment unless, at the time of and immediately after
giving effect to such Restricted Payment, such Restricted Payment, together with
the aggregate amount of all other Restricted Payments (including the fair market
value of any non-cash amount) made by the Borrower and the Restricted
Subsidiaries after the Closing Date, does not exceed the Available Amount at
such time; provided that (x) no Default or Event of Default shall have occurred
and be continuing or would occur as a consequence thereof and (y) after giving
effect to such Restricted Payment, the Administrative Borrower shall be in pro
forma compliance with each of the financial covenants contained in Section 7.14.
7.06    Fundamental Changes. Merge, amalgamate or consolidate with or into
another Person, or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Restricted Subsidiary may merge, amalgamate or consolidate with or
into (i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided that when
any Guarantor is merging, amalgamating or consolidating with or into another
Restricted Subsidiary, the continuing or surviving Person shall be a Guarantor
(whether as the survivor or by becoming a Guarantor in a manner reasonably
satisfactory to the Administrative Agent, including by joining the Guaranty);
(b)    any Restricted Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then the transferee must either be the Borrower or a Guarantor;
(c)    any Unrestricted Subsidiary may be acquired by, or merged into or
consolidated or amalgamated with, the Borrower or any Restricted Subsidiary,
subject to compliance with the provisions of Section 6.28(i) and (iv), as if
applicable thereto;
(d)    any Person may be merged, amalgamated or consolidated with or into the
Borrower or any Restricted Subsidiary of the Borrower in connection with a
transaction that constitutes a Permitted Acquisition, provided that (i) if the
Borrower is a party to such transaction, the Borrower shall be the continuing or
surviving Person, or (ii) if a Guarantor is a party to such transaction, the
continuing or surviving Person shall be a Guarantor (whether as the survivor or
by becoming a Guarantor in a manner reasonably satisfactory to the
Administrative Agent, including by joining the Guaranty);
(e)    any Restricted Subsidiary may dissolve or liquidate so long as (i) such
dissolution or liquidation could not reasonably be expected to result in a
Material Adverse Effect or have a material adverse effect on the value of the
Guaranty or the Collateral (if any) and (ii) if such dissolving Restricted
Subsidiary is a Guarantor, it transfers all or substantially all of its assets
and operations to another Guarantor; and
(f)    an Asset Sale permitted under Section 7.04 may be consummated.
7.07    Change in Nature of Business. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, engage in any business other than
the Eligible Line of Business.




-121-

--------------------------------------------------------------------------------





7.08    Transactions with Affiliates. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, enter into any transaction of any
kind involving aggregate payments or consideration in excess of $1,000,000 with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as could reasonably be expected to be
obtainable by the Borrower or such Restricted Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate
except:
(a)    transactions among the Borrower and its Restricted Subsidiaries not
otherwise prohibited under the Loan Documents;
(b)    Restricted Payments and Investments otherwise permitted by this
Agreement;
(c)    transactions in accordance with the Affiliate Agreements or as thereafter
amended or replaced in any manner that, taken as a whole, is not more
disadvantageous to the Lenders or the Borrower in any material respect than such
agreement as it was in effect on the Closing Date;
(d)    reasonable director, officer and employee compensation (including
bonuses) and other benefits (including pursuant to any employment agreement or
any retirement, health, stock option or other benefit plan) and indemnification
and insurance arrangements, in each case, as determined in good faith by the
Borrower’s board of directors or senior management;
(e)    the entering into of a tax sharing agreement, or payments pursuant
thereto, between the Borrower and/or one or more Restricted Subsidiaries, on the
one hand, and any Tax Affiliate, on the other hand, which payments by the
Borrower and its Restricted Subsidiaries are not in excess of the tax
liabilities that would have been payable by them on a stand-alone basis;
(f)    so long as the Borrower is subject to the filing requirements of the SEC,
any transaction not otherwise prohibited under the Loan Documents with a Person
that would constitute an Affiliate of the Borrower solely because the Borrower
or a Restricted Subsidiary owns Stock in or otherwise Controls such Person;
(g)    pledges by the Borrower or any Restricted Subsidiary of Stock of any
Joint Venture in a transaction permitted by Section 7.02(h)(ii); and
(h)    any transaction entered into by a Person prior to the time such Person
becomes a Restricted Subsidiary or is merged or consolidated into the Borrower
or a Restricted Subsidiary (provided that such transaction is not entered into
in contemplation of such event).
7.09    [RESERVED]
7.10    Fiscal Year. The Borrower shall not change its Fiscal Year.
7.11    Use of Proceeds. The Borrower shall not, and shall not permit any of its
Subsidiaries to, use all or any portion of the proceeds of any credit extended
hereunder to purchase or carry margin stock (within the meaning of Regulation U
of the FRB) in contravention of Regulation U of the FRB.
7.12    Sale Leasebacks. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, enter into any sale and leaseback transaction unless
the proceeds of such transaction received by the Loan Parties equal the Fair
Market Value of the properties subject to such transaction and, after giving
effect to such sale and leaseback transaction, the aggregate Fair Market Value
of all properties covered at




-122-

--------------------------------------------------------------------------------





any one time by all sale and leaseback transactions permitted hereunder (other
than any sale and leaseback transaction of property entered into within 90 days
of the acquisition of such property) does not exceed the greater of (x)
$20,000,000 and (y) 1.3% of Consolidated Total Assets as of the last day of the
immediately preceding Fiscal Year.
7.13    Anti-Corruption Laws. The Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly, use the proceeds of any Credit
Extension in violation of applicable Anti-Corruption Laws.
7.14    Financial Covenants.
(a)    Interest Coverage Ratio. The Borrower shall not permit the Interest
Coverage Ratio as of the end of any Fiscal Quarter to be less than 3.00 to 1.00.
(b)    Leverage Ratio. The Borrower shall not permit the Leverage Ratio as of
the end of any Fiscal Quarter to be greater than 4.00 to 1.00; provided that, at
the Borrower’s option, the maximum Leverage Ratio permitted by this clause (b)
may be increased to 4.50 to 1.00 (each such election, a “Leverage Ratio
Increase”) for the four consecutive Fiscal Quarter ending dates (or such shorter
time, as may be elected by the Borrower) immediately following the consummation
of a Material Acquisition by the Borrower or a Restricted Subsidiary; provided
further that, in any event (without regard to the making of more than one
Material Acquisition), the maximum Leverage Ratio permitted by this clause (b)
must return to 4.00 to 1.00 for the Fiscal Quarter ending immediately following
each single election by the Borrower of a Leverage Ratio Increase.
7.15    BWXT Ownership. The Borrower shall not permit any Stock or Stock
Equivalents in BWXT to be owned by any Person other than the Administrative
Borrower or a Permitted BWXT Owner. A “Permitted BWXT Owner” is any Wholly-Owned
Restricted Subsidiary of the Administrative Borrower all of whose Stock or Stock
Equivalents are owned, directly or indirectly, only by the Administrative
Borrower and Restricted Subsidiaries of the Administrative Borrower that are
holding companies without material assets other than Stock or Stock Equivalents
in other Restricted Subsidiaries of the Administrative Borrower and without
material operations other than those related to such ownership.
7.16    Sanctions.
(a)    Neither the Borrower or any of its subsidiaries, nor their respective
directors or officers is (i) the subject of any Sanctions or (ii) organized or
resident in a Designated Jurisdiction.
(b)    The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or, to the knowledge of the Borrower, indirectly, use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
(i) to fund, finance or facilitate any activities or business (A) with any
individual or entity that, at the time of such funding, is the subject of
Sanctions; or (B) in any Designated Jurisdiction, in each case in violation of
Sanctions, or (ii) in any other manner that, to the Borrower’s knowledge, would
result in a violation of Sanctions by any Person (including any Person
participating in the loan hereunder, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, Participant or otherwise).
ARTICLE VIII.    
EVENTS OF DEFAULT AND REMEDIES




-123-

--------------------------------------------------------------------------------





8.01    Events of Default. Any of the following shall, at any time on or after
the Closing Date (other than with respect to Section 8.01(c)), and at any time
with respect to Section 8.01(c), constitute an “Event of Default”:
(a)    Non-Payment of Principal. the Borrower shall fail to pay any principal of
any Loan or any L/C Obligation when the same becomes due and payable; or
(b)    Non-Payment of Interest and Other Amounts. the Borrower shall fail to pay
any interest on any Loan, any fee under any of the Loan Documents or any other
Obligation (other than one referred to in clause (a) above and other than
Obligations under any Secured Cash Management Agreement or Secured Hedge
Agreement) and such non-payment continues for a period of three Business Days
after the due date therefor; or
(c)    Representations and Warranties. any representation or warranty made or
deemed made by any Loan Party in any Loan Document shall prove to have been
incorrect in any material respect (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) when made or deemed made; or
(d)    Failure to Perform Covenants. any Loan Party shall fail to perform or
observe (i) any term, covenant or agreement contained in Sections 6.03(a), 6.12
(with respect to the existence of the Borrower), 6.17, 6.26, 6.27 or Article VII
or (ii) any other term, covenant or agreement contained in this Agreement or in
any other Loan Document if such failure under this clause (ii) shall remain
unremedied for 30 days after the earlier of (A) the date on which a Responsible
Officer of the Borrower obtains actual knowledge of such failure and (B) the
date on which written notice thereof shall have been given to the Borrower by
the Administrative Agent, any Lender or any L/C Issuer; or
(e)    Cross-Default. (i) the Borrower or any of its Material Subsidiaries shall
fail to make any payment on any recourse Indebtedness of the Borrower or any
such Material Subsidiary (other than the Obligations (except Obligations under
Secured Cash Management Agreements and Secured Hedge Agreements, which are
expressly covered by this clause (e))) or any Guaranty Obligation in respect of
Indebtedness of any other Person, and, in each case, such failure relates to
Indebtedness having a principal amount in excess of $50,000,000 when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand, early termination event or otherwise, but subject to any
applicable grace periods contained in the documentation governing such
Indebtedness and/or Guaranty Obligation), (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or required to
be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; provided that clauses (ii)
and (iii) above shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness; or
(f)    Insolvency Proceedings, Etc. (i) the Borrower or any of its Material
Subsidiaries shall generally not pay its debts as such debts become due, shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors, (ii) any proceeding shall be
instituted by or against the Borrower or any of its Material Subsidiaries
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts, under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
interim




-124-

--------------------------------------------------------------------------------





receiver, receiver and manager, trustee or other similar official for it or for
any substantial part of its property; provided, however, that, in the case of
any such proceedings instituted against the Borrower or any of its Material
Subsidiaries (but not instituted by the Borrower or any of its Subsidiaries),
either such proceedings shall remain undismissed or unstayed for a period of 60
days or more or an order or decree approving or ordering any of the foregoing
shall be entered, or (iii) the Borrower or any of its Material Subsidiaries
shall take any corporate action to authorize any action set forth in clauses (i)
or (ii) above; or
(g)    Judgments. one or more judgments, orders or decrees (or other similar
process) for the payment of money in an amount in excess of $50,000,000 in the
aggregate (to the extent not covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage), shall be rendered
against one or more of the Borrower and its Material Subsidiaries and shall
remain unpaid and either (x) enforcement proceedings shall have been commenced
by any creditor upon such judgment, injunction or order or (y) there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgment, injunction or order, by reason of a pending appeal or otherwise, shall
not be in effect; or
(h)    ERISA. one or more ERISA Events or Canadian Pension Events shall occur
and the amount of all liabilities and deficiencies resulting therefrom imposed
on or which could reasonably be expected to be imposed directly on the Borrower,
any of its Restricted Subsidiaries or any Guarantor, whether or not assessed,
when taken together with amounts of all such liabilities and deficiencies for
all other such ERISA Events and Canadian Pension Events exceeds $50,000,000 in
the aggregate; or
(i)    Invalidity of Loan Documents. either:
(i)    any provision of any Security Instrument or the Guaranty after delivery
thereof pursuant to this Agreement or any other Loan Document shall for any
reason, except as permitted by the Loan Documents, cease to be valid and binding
on, or enforceable against, any Loan Party which is a party thereto, or any Loan
Party shall so state in writing; or
(ii)    any Security Instrument shall for any reason fail or cease to create a
valid Lien on any Collateral with an aggregate value of $5,000,000 or more
purported to be covered thereby or, except as permitted by the Loan Documents,
such Lien shall fail or cease to be a perfected and first priority Lien or any
Loan Party shall so state in writing; or
(j)    Change of Control. there occurs any Change of Control.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and




-125-

--------------------------------------------------------------------------------





(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. Proceeds of Collateral, and after the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to Section
8.02), any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.15 and 2.16, be applied by the Administrative Agent in
the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations composed of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by any applicable
Requirement of Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above; provided,
however, that no proceeds of Collateral provided by the Canadian Borrower and
the Canadian Guarantors shall be applied in respect of the U.S. Obligations.




-126-

--------------------------------------------------------------------------------







ARTICLE IX.    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders and each L/C Issuer hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and the Borrower shall not have any rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Requirement of Law; provided that the meaning of such term in Section
10.06(c) is intended to be consistent with the meaning of such term as used in
Section 5f.103-1(c) of the United States Treasury Regulations. Instead such term
is used as a matter of market custom, and is intended to create or reflect only
an administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Instruments, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto. Without limiting the generality of the foregoing,
the Administrative Agent is further authorized on behalf of all the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time to take any action, or permit the any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent to take any action, with
respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected the Liens upon any Collateral granted pursuant to
any Loan Document.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Restricted Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.




-127-

--------------------------------------------------------------------------------





9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Instruments, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any




-128-

--------------------------------------------------------------------------------





condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub -agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting Lender
at the time of such appointment and succession. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time




-129-

--------------------------------------------------------------------------------





as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(h) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
-agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.
(d)    Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Wells Fargo resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit issued by it and outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans, or Canadian
Index Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Wells Fargo resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans,
Canadian Index Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment by the Borrower of a
successor L/C Issuer with respect to the Letters of Credit issued by Wells Fargo
and the related L/C Obligations (which may be another existing L/C Issuer) or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Wells Fargo to effectively assume the obligations
of Wells Fargo with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.




-130-

--------------------------------------------------------------------------------





9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Managers, Arrangers, Syndication Agents, Documentation Agents
or Managing Agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements) that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
(c)    and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable




-131-

--------------------------------------------------------------------------------





Law.  In connection with any such credit bid and purchase, the Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Stock,
Stock Equivalents or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Stock or Stock Equivalents thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (i) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Stock, Stock Equivalents
and/or debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Stock, Stock Equivalents and/or debt instruments issued by any acquisition
vehicle on account of the Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.
9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank, and
on behalf of their Affiliates in such capacities) and each L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements either (x) as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made or (y) notice has not been received by the
Administrative Agent from the applicable Cash Management Bank or Hedge Bank that
such amounts are then due and payable) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder to a Person that is not a Loan Party (including,
without limitation, in connection with the Foreign Subsidiary Reorganization) or
(iii) subject to Section 10.01 (including Section 10.01(i)), if approved,
authorized or ratified in writing by the Required Lenders;
(b)    to subordinate or release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.02(b), (d), (e), (f) or (h), and to
enter into any intercreditor agreement (including Customary Intercreditor
Agreements), subordination agreement or similar agreement with respect to any
such property; and




-132-

--------------------------------------------------------------------------------





(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Instruments or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank
that obtains the benefits of the provisions of Section 8.03, the Guaranty or any
Collateral by virtue of the provisions hereof or of any Guaranty or any Security
Instrument shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Security
Instrument) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.
9.12    Withholding Tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason), such Lender shall indemnify and hold
harmless the Administrative Agent fully for all such Taxes and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority,
but only to the extent (without expanding any obligation of the Loan Parties
pursuant to Section 3.01) that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting any obligation of the
Loan Parties to do so. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12. The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights




-133-

--------------------------------------------------------------------------------





by, or the replacement of, a Lender, the termination of this Agreement and the
repayment, satisfaction or discharge of all other obligations. For the avoidance
of doubt, (i) the term “Lender” shall, for purposes of this Section 9.12,
include any L/C Issuer and (ii) this Section 9.12 shall not limit or expand the
obligations of the Borrower or any Guarantor under Section 3.01 or any other
provision of this Agreement.
9.13    Quebec Matters. For the purpose of holding any hypothec granted to the
Hypothecary Representative (as defined below) pursuant to the laws of the
Province of Québec to secure the prompt payment and performance of any and all
Obligations by any Loan Party, each of the Lenders and L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent as part of its
duties as Administrative Agent, and, to the extent necessary, ratifies the
appointment and authorization of the Administrative Agent, to act as the
hypothecary representative of the creditors as contemplated under Article 2692
of the Civil Code of Québec (in such capacity, the "Hypothecary
Representative"), and to enter into, to take and to hold on behalf of the
Secured Parties, as applicable, and for their benefit, any such hypothec, and to
exercise such powers and duties that are conferred upon the Hypothecary
Representative under any related deed of hypothec. The Hypothecary
Representative shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Hypothecary Representative pursuant
to any such deed of hypothec and applicable law, and (b) benefit from and be
subject to all provisions hereof with respect to the Administrative Agent
mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the Secured
Parties and Loan Parties. Any Person who becomes a Lender or other Secured Party
shall, by its execution of the instrumenting agreement, be deemed to have
consented to and confirmed the Hypothecary Representative as the person acting
as hypothecary representative holding the aforesaid hypothecs as aforesaid and
to have ratified, as of the date it becomes a Lender, all actions taken by the
Hypothecary Representative in such capacity. The substitution of the
Administrative Agent pursuant to the provisions of this Section 9.13 also
constitutes the substitution of the Administrative Agent as the Hypothecary
Representative
9.14    ERISA Representations. ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, each of the Administrative Agent, the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;




-134-

--------------------------------------------------------------------------------





(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of subsections (b) through (g) of Part I of
PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, each of the
Administrative Agent, the Arrangers, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:
(i)    none of the Administrative Agent, the Arrangers, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to any of the
Administrative Agent, the Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.




-135-

--------------------------------------------------------------------------------





Each of the Administrative Agent and the Arrangers hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees fronting fees, dealaway or alternate transaction fees,
amendment fees, processing fees, term out premiums, banker’s acceptance fees,
breakage or other early termination fees or fees similar to the foregoing.


ARTICLE X.    
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 without the written consent
of each Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders, the Required Term
A Lenders or the Required CAD Term Lenders, as the case may be;
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 4.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);
(d)    postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments, if any) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such payment or (ii) any scheduled reduction or termination of any
Term Commitment hereunder without the written consent of each Term Lender with a
Term Commitment under the applicable Term Facility;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest, commitment fees or Letter of Credit
Fees at the Default Rate or (ii) to amend any financial covenant hereunder (or
any defined




-136-

--------------------------------------------------------------------------------





term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(f)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;
(g)    amend (i) Section 1.06 or clause (a) of the definition of “Alternative
Currency” without the written consent of the Administrative Agent and each
affected L/C Issuer or (ii) clause (b) of the definition of “Alternative
Currency” without the written consent of the Administrative Agent and each CAD
Term Lender;
(h)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(h)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term A Lenders” or “Required CAD Term Lenders”, in each
case without the written consent of each Lender under the applicable Facility;
or
(i)    release all or substantially all of the Collateral in any transaction or
series of related transactions, or release all or substantially all of the value
of the Guaranty, in each case without the written consent of each Lender, except
to the extent the release of any Collateral or any Guarantor is permitted
pursuant to Section 9.10 (other than Section 9.10(a)(iii)) (in which case such
release may be made by the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, (x) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (1) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (2) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender and (y) the
Administrative Agent, the Borrower and the applicable L/C Issuer may, without
the consent of any other Lender or L/C Issuer, make such changes as may be
necessary to incorporate provisions with respect to the issuance of Letters of
Credit in any Alternative Currency approved by such L/C Issuer. Notwithstanding
anything to the contrary contained in this Section, if the Administrative Agent
and the Borrower shall have jointly identified (each in its sole discretion) an
obvious error or omission of a technical or immaterial nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the
applicable Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not




-137-

--------------------------------------------------------------------------------





objected to in writing by the Required Lenders within five Business Days
following the posting of such amendment to the Lenders; provided further and
notwithstanding anything to the contrary, this Agreement and the other Loan
Documents may be amended solely with the consent of the Administrative Agent and
the Administrative Borrower to give effect to (i) the amendments contemplated by
clause (g) of the definition of Incremental Equivalent Debt and (ii) the
amendments contemplated by the provisos in Section 2.14(a)(vii) of this
Agreement.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).


Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder so long as such amendment does not
adversely impact any other Lender’s ability to participate in such vote or
action.


10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Borrower, the Administrative Agent, Wells Fargo as an L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and
(ii)    if to any other Lender or any other L/C Issuer, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business




-138-

--------------------------------------------------------------------------------





Day for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, any L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each L/C Issuer and the Swing Line Lender.
In addition, each Lender and each L/C Issuer agrees to notify the Administrative
Agent from time to time to ensure that the Administrative




-139-

--------------------------------------------------------------------------------





Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender
or L/C Issuer. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable
Requirements of Law, including United States Federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower (or with respect to a Letter of Credit
Application, any Permitted L/C Party) even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower (or with respect to a Letter of Credit Application,
any Permitted L/C Party). All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section




-140-

--------------------------------------------------------------------------------





2.13, any Lender may, with the consent of the Required Lenders, enforce any
rights and remedies available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver .
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including Wells Fargo and including the reasonable and documented
out-of-pocket fees, charges and disbursements of one primary counsel for the
Administrative Agent, and, if necessary, of one appropriate special and local
counsel retained by the Administrative Agent in each relevant jurisdiction, but
not any other separate counsel to the Arrangers or the Lenders), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement (including, without limitation, the administration of any assignment
under Section 10.06 that is determined to be void ab initio) and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and out-of-pocket expenses incurred by each
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the reasonable and out-of-pocket fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, provided that the Borrower’s obligations to
pay or reimburse for legal fees and expenses pursuant to this clause (iii) shall
be limited to the reasonable and documented out-of-pocket legal fees and
expenses of a single law firm as counsel for the Administrative Agent and one
additional law firm as counsel for all other such parties, taken together, in
each appropriate jurisdiction (which may include a single law firm as special,
local or foreign counsel acting in multiple jurisdictions), except that in the
case where any such Person determines in good faith that a conflict of interest
does or may exist in connection with such legal representation and such Person
advises the Borrower of such actual or potential conflict of interest and
engages its own separate counsel, the reasonable and documented out-of-pocket
legal fees and expenses of such separate counsel shall also be paid or
reimbursed.
(b)    Indemnification by the Borrower. The Administrative Borrower shall (with
respect to the Obligations of any Loan Party) and the Canadian Borrower shall
(solely with respect to the Obligations of the Canadian Loan Parties) indemnify
the Administrative Agent (and any sub-agent thereof), each Arranger, each Lender
and each L/C Issuer, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (subject to proviso (y) to this sentence below, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with




-141-

--------------------------------------------------------------------------------





the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Contaminants on or from any property owned or operated by the
Borrower or any of its Restricted Subsidiaries, or any Environmental Liabilities
and Costs related in any way to the Borrower or any of its Restricted
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that (x) such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee, (B) arises solely from disputes solely
between or among Indemnitees (except that in the event of a dispute involving
the Administrative Agent, an Arranger, any L/C Issuer or the Swing Line Lender
(in each case, acting in its capacity as such), the Administrative Agent, such
Arranger, such L/C Issuer or the Swing Line Lender, as applicable, shall be
entitled (subject to the other limitations and exceptions set forth in this
clause (b)) to the benefit of such indemnification) not relating to or in
connection with acts or omissions by the Borrower, any of its Restricted
Subsidiaries, any of their respective Affiliates or any other Person or entity
or (C) result from a claim brought by the Borrower or any other Loan Party
against an Indemnitee for material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction and (y) the Borrower’s
obligation to pay or reimburse an Indemnitee for the reasonable fees, charges
and disbursements of counsel under this subsection (b) shall be limited to the
reasonable and documented out-of-pocket fees, charges and disbursements of a
single law firm chosen by the Administrative Agent as counsel for all such
Indemnitees, taken together, and, if necessary, one special counsel and one firm
of local counsel in each appropriate jurisdiction (which may include a single
law firm as special or local counsel acting in multiple jurisdictions), except
that in the case where an Indemnitee reasonably determines in good faith that a
conflict of interest does or may exist in connection with such legal
representation and such Indemnitee advises the Borrower of such actual or
potential conflict of interest and engages its own separate counsel, the
reasonable and documented out-of-pocket fees, charges and disbursements of each
such separate counsel shall also be paid or reimbursed. This Section 10.04(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay (and without limiting any obligation of the Borrower
so to pay) any amount required under subsection (a) or (b) of this Section to be
paid by it to the Administrative Agent (or any sub-agent thereof), any L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the applicable L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the applicable L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
such L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).




-142-

--------------------------------------------------------------------------------





(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for the
Borrower’s direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than twenty days after written demand therefor (together with reasonable backup
documentation supporting any such reimbursement request).
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and/or the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside . To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns .
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer




-143-

--------------------------------------------------------------------------------





upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 (or the Dollar Equivalent thereof with
respect to CAD Revolving Credit Loans), in the case of any assignment in respect
of the Revolving Credit Facility, or $1,000,000 or CAD$1,000,000 with respect to
CAD Term Loans, in the case of any assignment in respect of a Term Facility
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations under
any Facility, any Incremental Increase facility and/or any separate revolving
credit or term loan facilities provided pursuant to the last paragraph of
Section 10.01 in each case on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Administrative Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund,
provided that the Administrative




-144-

--------------------------------------------------------------------------------





Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Term Commitment or any Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and
(C)    the consent of each L/C Issuer and of the Swing Line Lender (each such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person, or (D) to any competitor of the
Borrower or any of its Subsidiaries that is primarily engaged in an Eligible
Line of Business and that has been previously identified as such, by legal
entity name, by the Borrower to the Administrative Agent and provided by the
Administrative Agent to the Lenders on the Platform, it being understood that
the Administrative Agent shall have no responsibility for maintaining or
otherwise managing any such list of competitors.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Requirements of Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.




-145-

--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a Person described in Section 10.06(b)(v) that is not
permitted to be an assignee with respect to Loans or Commitments) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(f) (it being understood that the documentation required under
Section 3.01(f) shall be delivered solely to the participating Lender))




-146-

--------------------------------------------------------------------------------





to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.06 and 10.13
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 10.13 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Reserved.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank (or the
Bank of Canada); provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
(i)    Notwithstanding anything to the contrary contained herein, if at any time
Wells Fargo or any other L/C Issuer assigns all of its Commitment and Loans
pursuant to subsection (b) above, then (i) Wells Fargo or such other L/C Issuer
may, upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer and/or (ii) Wells Fargo may, upon 30 days’ notice to the Borrower, resign
as the Swing Line Lender. In the event of any such resignation of an L/C Issuer
or the Swing Line Lender, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer (which may be an existing L/C Issuer) or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Wells Fargo or the
applicable L/C Issuer as an L/C Issuer or of Wells Fargo as the Swing Line
Lender, as the case may be.
(ii)    If Wells Fargo or any other L/C Issuer resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Revolving
Credit Lenders to make




-147-

--------------------------------------------------------------------------------





Base Rate Loans, Canadian Index Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer with respect to such resigning L/C Issuer (x) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and (y) such successor L/C
Issuer (or another of the L/C Issuers, as may be arranged by the Borrower) shall
issue letters of credit in substitution for the Letters of Credit, if any,
issued by the resigning L/C Issuer and outstanding at the time of such
succession, or make other arrangements satisfactory to Wells Fargo or such other
resigning L/C Issuer to effectively assume the obligations of Wells Fargo or
such other resigning L/C Issuer with respect to such Letters of Credit. The
provisions of subparts (g)(i) and (g)(ii) of this Section shall not limit the
ability of the Borrower to appoint and remove L/C Issuers pursuant to Sections
2.03(l) and (m).
(iii)    If Wells Fargo resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Revolving Credit Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor Swing Line
Lender, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swing Line Lender.
10.07    Treatment of Certain Information; Confidentiality . Each of the
Administrative Agent, the Lenders and each L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Restricted
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For purposes of
this Section, “Information” means all information received from the Borrower,
any Restricted Subsidiary or any Affiliate of the Borrower relating to the
Borrower, any Restricted Subsidiary or any Affiliate of the Borrower or any of
their respective businesses, other than any such information that is (i)
available to the Administrative




-148-

--------------------------------------------------------------------------------





Agent, any Lender or any L/C Issuer on a nonconfidential basis prior to
disclosure by the Borrower, any Restricted Subsidiary or any Affiliate of the
Borrower, or (ii) is clearly and conspicuously marked “PUBLIC” by the Borrower,
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the page thereof. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
The Administrative Agent, the Lenders and the L/C Issuers acknowledge that the
Borrower and its Subsidiaries perform classified contracts funded by or for the
benefit of the United States Federal government and, accordingly, neither the
Borrower nor any Restricted Subsidiary will be obligated to release, disclose or
otherwise make available to the Administrative Agent, any Lender or any L/C
Issuer any classified or special nuclear material to any parties not in
possession of a valid security clearance and authorized by the appropriate
agency of the United States Federal government to receive such material. The
Administrative Agent, the Lenders and the L/C Issuers agree that in connection
with any exercise of a right or remedy the United States Federal government may
remove classified information or government-issued property prior to any
remedial action implicating such classified information or government-issued
property. Upon notice from the Borrower, the Administrative Agent, the Lenders
and the L/C Issuers shall take such steps in accordance with this Agreement as
may reasonably be requested by the Borrower to enable the Borrower or any
Restricted Subsidiary thereof to comply with the Foreign Ownership Control or
Influence requirements of the United States Federal government imposed from time
to time.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Restricted Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Requirements of Law, including United States Federal
and state securities laws.
10.08    Right of Setoff . If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Requirements of Law to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender or such L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff




-149-

--------------------------------------------------------------------------------





and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
10.09    Interest Rate Limitation .
(a)    Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Requirements
of Law, including, without limitation, the Criminal Code (Canada), to the extent
applicable, (the “Maximum Rate”). If the Administrative Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Requirements of Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
(b)    For the purpose of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest with respect to any monetary obligation shall not apply to any interest
calculation hereunder, (iii) the rates of interest with respect to any monetary
obligation relating to such advances stipulated herein are intended to be
nominal rates and not effective rates or yields and (iv) EACH OF THE CANADIAN
LOAN PARTIES CONFIRMS THAT IT IS A SOPHISTICATED BORROWER AND FULLY UNDERSTANDS
AND IS ABLE TO CALCULATE THE RATE OF INTEREST APPLICABLE TO EACH OF THE
REVOLVING CREDIT LOAN OR TERM LOAN BASED ON THE METHODOLOGY FOR CALCULATING PER
ANNUM RATES PROVIDED FOR IN THIS AGREEMENT AND CONFIRMS THAT THE DISCLOSURE
REQUIREMENTS COMPLIES WITH THE OBLIGATIONS OF THE INTEREST ACT (CANADA). The
Administrative Agent agrees that if requested in writing by the Canadian
Borrower it will calculate the nominal and effective per annum rate of interest
on any Loan outstanding at the time of such request and provide such information
to the Canadian Borrower promptly following such request; provided that any
error in any such calculation, or any failure to provide such information on
request, shall not relieve the Canadian Borrower or any other Canadian Loan
Party of any of its Obligations under this Agreement or any other Loan Document,
nor result in any liability to the Agent or any Lender. EACH LOAN PARTY HEREBY
IRREVOCABLY AGREES NOT TO PLEAD OR ASSERT, WHETHER BY WAY OF DEFENCE OR
OTHERWISE, IN ANY PROCEEDING RELATING TO THE LOAN DOCUMENTS, THAT THE INTEREST
PAYABLE UNDER THE LOAN DOCUMENTS AND THE CALCULATION THEREOF HAS NOT BEEN
ADEQUATELY DISCLOSED TO THE LOAN PARTIES.
10.10    Counterparts; Integration; Effectiveness . This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or any L/C Issuer constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together,




-150-

--------------------------------------------------------------------------------





bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties . All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability . If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13    Replacement of Lenders . If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender, or
if any Lender is subject to replacement pursuant to the last paragraph of
Section 10.01, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;




-151-

--------------------------------------------------------------------------------





(d)    such assignment does not conflict with applicable Requirements of Law;
and
(e)    in the case of an assignment resulting from a Lender becoming a
non-consenting Lender pursuant to the last paragraph of Section 10.01, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (OTHER THAN THE CANADIAN COLLATERAL AGREEMENT AND THE
CANADIAN GUARANTY) OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (OTHER THAN THE CANADIAN COLLATERAL AGREEMENT AND




-152-

--------------------------------------------------------------------------------





THE CANADIAN GUARANTY) IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial . EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility . In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to the Borrower or any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, any Arranger or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents . The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be




-153-

--------------------------------------------------------------------------------





signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other Committed Loan Notices, Swing Line Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that,
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.
10.18    Judgment Currency . If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
10.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions .
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;




-154-

--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Signature Pages Follow]




-155-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BWX TECHNOLOGIES, INC.


By: /s/ Kirt J. Kubbs    
Name: Kirt J. Kubbs
Title: Vice President, Treasurer




BWXT CANADA LTD.


By: /s/ Kirt J. Kubbs    
Name: Kirt J. Kubbs
Title: Treasurer






BWX TECHNOLOGIES, INC.
Credit Agreement (2018)
Signature Pages



--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A., as Administrative Agent, a Lender, an L/C Issuer and
Swing Line Lender
By:    /s/ Jonathan D. Beck    
Name:    Jonathan D. Beck
Title:    Vice President


BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as a Lender
By:    /s/ Antje Focke    
    Name:    Antje Focke
    Title:    Executive Director


BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Lender
By:    /s/ Michael N. Tam    
    Name:    Michael N. Tam
    Title:    Senior Vice President


BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer
By:    /s/ Troy Pierce    
    Name:    Troy Pierce
    Title:    Vice President


BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------







PNC BANK CANADA BRANCH, as a Lender to BWXT Canada Ltd
By:    Nazmin Adatia    
    Name:    Nazmin Adatia
    Title:    Senior Vice President


BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------







TD BANK, N.A., as a Lender and L/C Issuer
By:    /s/ Craig Welch    
    Name:    Craig Welch
    Title:    Senior Vice President


BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:    /s/ Jonathan Filindian    
    Name:    Jonathan Filindian
    Title:    Senior Vice President


BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A., as a Lender
By:    /s/ Michael King    
    Name:    Michael King
    Title:    Authorized Signatory


BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------







BNP PARIBAS, as a Lender and L/C Issuer
By:    /s/ Jamie Dillon    
    Name:    Jamie Dillon
    Title:    Managing Director
By:    /s/ Mary-Ann Wong    
    Name:    Mary-Ann Wong
    Title:    Vice President


BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------







REGIONS BANK, as a Lender
By:    /s/ Bruce Rudolph    
    Name:    Bruce Rudolph
    Title:    Director


BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA, as a Lender
By:    /s/ Michael Grad    
    Name:    Michael Grad
    Title:    Director


BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------







BRANCH BANKING & TRUST COMPANY, as a Lender
By:    /s/ Kelly Attayek    
    Name:    Kelly Attayek
    Title:    Assistant Vice President


BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------







CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer
By:    /s/ Hana Deiter    
    Name:    Hana Deiter
    Title:    Managing Director


BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION, as a Lender
By:    /s/ Suzannah Valdivia    
    Name:    Suzannah Valdivia
    Title:    Senior Vice President




BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------






NORTHERN TRUST, as a Lender
By:    /s/ Ryan Mulvaney    
    Name:    Ryan Mulvaney
    Title:    Officer






BWX TECHNOLOGIES, INC.
Credit Agreement (2018)



--------------------------------------------------------------------------------






Schedule 1.01(a)
Affiliate Agreements
None.





--------------------------------------------------------------------------------





Schedule 1.01(b)
Initial Guarantors
1.BWXT Nuclear Maintenance Services, Inc.
2.BWXT Commercial Group, Inc.
3.BWXT Investment Company
4.BWXT Nuclear Energy, Inc.
5.BWXT Isotope Technology Group, Inc.
BWXT Entities (Guarantors, but not parties to any Security Instruments)
6.BWXT Government Group, Inc.
7.BWXT International Technical Services, Inc.
8.BWXT NOG Technologies, Inc.
9.BWXT Nuclear Operations Group, Inc.
10.BWXT Technical Services Group, Inc.
11.BWXT Federal Services, Inc.
12.BWXT Washington, Inc.
13.Marine Mechanical Corporation
14.NFS Holdings, Inc.
15.NOG-Erwin Holdings, Inc.
16.Nuclear Fuel Services, Inc.
Canadian Guarantors
17.BWXT Nuclear Energy Canada Inc.
18.BWXT Canada Holdings Corp.
19.BWXT ITG Canada, Inc.





--------------------------------------------------------------------------------





Schedule 1.01(c)
Unrestricted Subsidiaries
None.





--------------------------------------------------------------------------------





Schedule 2.01
Commitments and Applicable Percentages


[Information on file with the Administrative Agent]





--------------------------------------------------------------------------------





Schedule 4.01(a)(vi)
Mortgaged Properties
1. 581 Coronation Boulevard, Cambridge, Ontario N1R 5V3, Canada (BWXT Canada
Ltd.).1 
































_________________________
1 Subject to Section 6.29 of the Credit Agreement.







--------------------------------------------------------------------------------





Schedule 5.02
Consents
None.





--------------------------------------------------------------------------------





Schedule 5.03
Ownership of Subsidiaries
i. Wholly-Owned Subsidiaries (excluding the BWXT Entities):
Name
Jurisdiction of
Number of
Number of
% of Outstanding
Shares held by
Shares
Shares
Organization
Borrower (direct
 
Authorized
Outstanding
 
or indirect)
 
 
BWXT Nuclear Maintenance Services, Inc.
Delaware
1,000
1,000
100%
BWXT Commercial Group, Inc.
Delaware
1,000
1,000
100%
BWXT Intech, Inc.
Tennessee
50,000 Series A 50,000 Series B
2,500 Series A
100%
BWXT Investment Company
Delaware
1,000
1,000
100%
BWXT Modular Reactors, LLC
Delaware
N/A
N/A
100%
BWXT mPower, Inc.
Delaware
2,000
1,000
100%
BWXT Nuclear Energy, Inc.
Delaware
1,000
1,000
100%
BWXT Isotope Technology Group, Inc.
Delaware
1,000
100
100%
Creole Insurance Company, Ltd.
South Carolina
120,000
120,000
100%
BWXT Foreign Holdings, LLC
Delaware
N/A
N/A
100%
Generation mPower LLC
Delaware
N/A
N/A
100%
BWXT Luxembourg SARL
Luxembourg
75,000
100
100%
Generation mPower Canada Ltd.
Saskatchewan, Canada
Unlimited
100
100%
BWXT Canada Holdings Corp.
Nova Scotia, Canada
Unlimited
1,000
100%
BWXT Canada Ltd.
Ontario,
Canada
1,000,000
517,377
100%
BWXT ITG Canada, Inc.
Ontario,
Canada
Unlimited
1
100%
Intech International Inc.
Ontario,
Canada
Unlimited
1,000
100%
BWXT Nuclear Energy Canada, Inc.
Nova Scotia, Canada
Unlimited
157,908,100
100%






--------------------------------------------------------------------------------





ii. Wholly-Owned Subsidiaries that are BWXT Entities:
Name
Jurisdiction of
Number of Shares
Number of
% of Outstanding
Shares held by
Shares
Organization
Authorized
Borrower (direct
 
Outstanding
 
 
or indirect)
 
BWXT Government Group, Inc.
Delaware
1,000
1,000
100%
BWXT International Technical Services, Inc.
Delaware
1,000
1,000
100%
BWXT NOG Technologies, Inc.
Delaware
1,000
1,000
100%
BWXT Nuclear Operations Group, Inc.
Delaware
1,000
1,000
100%
BWXT Technical Services Group, Inc.
Delaware
1,000
1,000
100%
BWXT Federal Services, Inc.
Delaware
1,000
1,000
100%
BWXT Washington, Inc.
Delaware
1,000
1,000
100%
Marine Mechanical Corporation
Delaware
1,500,000 Class A 500,000 Class B 1,500 Preferred
549,858.59 Class A
100%
NFS Holdings, Inc.
Delaware
100,000
100,000
100%
NOG-Erwin Holdings, Inc.
Delaware
1,000
1,000
100%
Nuclear Fuel Services, Inc.
Delaware
5,000
1,683
100%
BWXT Technical Services (U.K.) Limited
United Kingdom
100
2
100%






--------------------------------------------------------------------------------





iii. Subsidiaries that are not Wholly-Owned Subsidiaries:
Name
Jurisdiction of
Number of
Number of
% of
Outstanding
Shares
Shares
Shares held by
Organization
 
Authorized
Outstanding
Borrower (direct
 
 
 
or indirect)
BWB, LLC
Delaware
N/A
N/A
49%
BWB Maintenance Service Company, LLC
Delaware
N/A
N/A
49%
Lawrence Livermore National Security, LLC*
Delaware
N/A
N/A
10.6%
Los Alamos National Security, LLC*
Delaware
N/A
N/A
13%
Bechtel BWXT Idaho, LLC*
Delaware
N/A
N/A
33%
BWXT Pantex, LLC*
Delaware
N/A
N/A
46.8%
BWXT Y-12, LLC*
Delaware
N/A
N/A
51%
Syncom Space Services LLC*
Delaware
N/A
N/A
25%
National Security Technologies, LLC*
Delaware
N/A
N/A
12%
BWXT Conversion Services, LLC*
Delaware
N/A
N/A
55%
Savannah River Remediation LLC*
Delaware
N/A
N/A
7.5%
Fluor-BWXT Portsmouth LLC*
Delaware
N/A
N/A
49%
BWSR, LLC*
Delaware
N/A
N/A
70%
Idaho Treatment Group LLC*
Delaware
N/A
N/A
51%
Safe Sites of Colorado L.L.C.*
Delaware
N/A
N/A
35%
CH2M Hill BWXT West Valley, LLC*
Delaware
N/A
N/A
20%
Nuclear Waste Partnership LLC*
Delaware
N/A
N/A
30%
Newport News Nuclear BWXT- Los Alamos, LLC*
Delaware
N/A
N/A
49%
Savannah River EcoManagement, LLC*
Delaware
N/A
N/A
47%
Four Rivers Nuclear Partnership, LLC*
Delaware
N/A
N/A
30%
Integrated National Security Solutions LLC*
Delaware
N/A
N/A
36%



* BWXT Entity





--------------------------------------------------------------------------------







iv.
Outstanding options, warrants, rights of conversion or purchase, or other
similar rights:

    
None.


v.
Exceptions to ownership:



None.


vi.
Agreements restricting transfer or hypothecation:

1.    Certain existing Requirements of Law and/or material contracts of the BWXT
Entities restrict the
transfer or hypothecation of any Stock in the BWXT Entities.





--------------------------------------------------------------------------------





Schedule 5.04
Supplement to Financial Statements
None.





--------------------------------------------------------------------------------





Schedule 5.06
Litigation
1.    McMunn Litigation
For further description on the above-referenced and other matters, reference is
hereby made to BWX Technologies, Inc.’s annual report on Form 10-K for the year
ended December 31, 2017.





--------------------------------------------------------------------------------





Schedule 5.17(b)
Real Property
i. Owned Real Property:
1.
1400 Old Highway 69 South, Mt. Vernon, Posey County, Indiana 47620 - BWXT
Nuclear Operations Group, Inc.*

2.
91 Stirling Avenue, Barberton, Summit County, Ohio 44203 - BWXT Nuclear
Operations Group, Inc.*

3.
24703 Euclid Avenue, Cleveland, Cuyahoga County, Ohio 44117 (land only) - Marine
Mechanical Corporation*2 

4.
2016 Mt. Athos Road, Lynchburg, Campbell County, Virginia 24503 - BWXT Nuclear
Operations Group, Inc.*

5.
1205 Banner Hill Road Erwin, Unicoi County, Tennessee 37650 - Nuclear Fuel
Services, Inc.*

6.
581 Coronation Boulevard, Cambridge, Ontario N1R 5V3, Canada - BWXT Canada Ltd.

ii. Leased Real Property:
1.
24703 Euclid Avenue, Cleveland, Cuyahoga County, Ohio 44117 - BWXT Nuclear
Operations Group, Inc.*3 

3. 1160 Monaghan Road, Peterborough, Ontario, Canada K9J 0A8 - BWXT Nuclear
Energy Canada Inc.
*BWXT Entity


















_____________________________
2 Marine Mechanical Corporation owns a portion of this property. The other
portion of this property is leased from the Cleveland Cuyahoga County Port
Authority.
3 Marine Mechanical Corporation owns a portion of this property. The other
portion of this property is leased from the Cleveland Cuyahoga County Port
Authority.





--------------------------------------------------------------------------------





Schedule 7.01
Existing Indebtedness
None.





--------------------------------------------------------------------------------





Schedule 7.02
Existing Liens
None.





--------------------------------------------------------------------------------





Schedule 7.03
Existing Investments
1.    Investments in direct or indirect Subsidiaries of the Administrative
Borrower and direct or
indirect Joint Ventures of the Administrative Borrower existing on the Closing
Date.





--------------------------------------------------------------------------------





Schedule 10.02
Administrative Agent’s Office; Certain Addresses for Notices ADMINISTRATIVE
BORROWER:
BWX Technologies, Inc.
11525 N. Community House Road, Suite 600
Charlotte, NC 28277
Attention: Kirt J. Kubbs, Vice President, Treasurer (with copy to General
Counsel)
Telephone:
Telecopier:
Electronic Mail:
Website Address: www.bwxt.com
U.S. Taxpayer Identification Number:
CANADIAN BORROWER:
BWXT Canada Ltd.
11525 N. Community House Road, Suite 600
Charlotte, NC 28277
Attention: Kirt J. Kubbs, Treasurer (with copy to Corporate Secretary)
Telephone:
Telecopier:
Electronic Mail:
Website Address: www.bwxt.com
Canadian Taxpayer Identification Number:
ADMINISTRATIVE AGENT, SWINGLINE LENDER AND L/C ISSUER:
Wells Fargo Bank, N.A.
Agency Services
1525 W WT Harris Blvd.
MAC: D1109-019
Charlotte NC 28212
ATTN: Ashley Warfield
Telephone:
Agencyservices.requests@wellsfargo.com


[Account information on file with the Administrative Agent]







--------------------------------------------------------------------------------






EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date: __________, _____


To:    Wells Fargo Bank, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of May 24, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among BWX TECHNOLOGIES, INC., a Delaware
corporation, as the administrative borrower thereunder, BWXT Canada Ltd., an
Ontario corporation, as the Canadian borrower thereunder, the Lenders, the
Administrative Agent, the Swing Line Lender and each L/C Issuer.


The undersigned hereby requests (select one):


 A Borrowing of [Term A Loans][CAD Term Loans][A Revolving Credit Borrowing in
Dollars][Revolving Credit Borrowing in Canadian Dollars]


 A conversion of [Type] to [Type]


 A continuation of Eurocurrency Rate Loans



1.
On __________, _____ (a Business Day).



2.
In the amount of $__________.

[principal amount to be borrowed, converted or continued]


3.    Comprised of __________.
[Type of [Term A Borrowing][CAD Term Borrowing][Revolving Credit Borrowing in
Dollars][Revolving Credit Borrowing in Canadian Dollars] requested or to which
an existing [Term A Borrowing][CAD Term Borrowing][Revolving Credit Borrowing in
Dollars][Revolving Credit Borrowing in Canadian Dollars] is to be converted]


4.    For Eurocurrency Rate Loans: with an Interest Period of _____ months.


5.
For conversions or continuations of Eurocurrency Rate Loans: Loan Number
__________



[The [Revolving Credit Borrowing in Dollars][Revolving Credit Borrowing in
Canadian Dollars][CAD Term Borrowing] requested herein complies with the proviso
to the first sentence of [Section 2.01(b)][Section 2.01(d)] of the Credit
Agreement.]1 


_________________________
1 Applicable if requesting a CAD Term Borrowing or a Revolving Credit Borrowing.




--------------------------------------------------------------------------------





[BWX TECHNOLOGIES, INC.][BWXT CANADA LTD.]




By:     
Name:     
Title:     




--------------------------------------------------------------------------------





EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date: __________, _____


To:    Wells Fargo Bank, N.A., as Swing Line Lender
Wells Fargo Bank, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of May 24, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among BWX TECHNOLOGIES, INC., a Delaware
corporation, as the borrower thereunder, the Lenders, the Administrative Agent,
the Swing Line Lender and each L/C Issuer.


The undersigned hereby requests a Swing Line Borrowing:


1.
On __________, _____ (a Business Day).



2.    In the amount of $__________.


The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Credit Agreement.




[BWX TECHNOLOGIES, INC.][BWXT CANADA LTD.]




By:     
Name:     
Title:     




--------------------------------------------------------------------------------





EXHIBIT C-1


FORM OF Term A NOTE
__________, _____


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
__________ or its registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Term A Loan (as defined in the Credit Agreement) from time to
time made by the Lender to the Borrower under that certain Credit Agreement,
dated as of May 24, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among BWX
TECHNOLOGIES, INC., a Delaware corporation, as the administrative borrower
thereunder, BWXT Canada Ltd., an Ontario corporation, as the Canadian borrower
thereunder, the Lenders, the Administrative Agent, the Swing Line Lender and
each L/C Issuer.


The Borrower promises to pay interest on the unpaid principal amount of each
Term A Loan from the date of such Term A Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement for such unpaid amount.


This Term A Note is one of the Term A Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Term A Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Term A Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement. Term A Loans made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term A Note and endorse thereon the date, amount and maturity of its Term A
Loans and payments with respect thereto.


In accordance with the Credit Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Term A Note.


The execution and delivery of this Term A Note shall not constitute a novation
of any indebtedness or other obligations owing to any Lender, the Administrative
Agent, any L/C Issuer or any other Secured Party under the Credit Agreement or
any other Loan Document based on facts or events occurring or existing prior to
the execution and delivery of this Term A Note.


THIS TERM A NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.


BWX TECHNOLOGIES, INC.
By:     
Name:     ______________________
Title:     ______________________




--------------------------------------------------------------------------------





EXHIBIT C-2


FORM OF REVOLVING CREDIT NOTE
__________, _____


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
__________ or its registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Credit Loan (as defined in the Credit Agreement)
denominated in Dollars from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of May 24, 2018 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among BWX TECHNOLOGIES, INC., a Delaware corporation, as the
administrative borrower thereunder, BWXT CANADA LTD., an Ontario corporation, as
the Canadian borrower thereunder, the Lenders, the Administrative Agent, the
Swing Line Lender and each L/C Issuer.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan denominated in Dollars from the date of such Revolving
Credit Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. Except as otherwise
provided in Section 2.04(f) of the Credit Agreement with respect to Swing Line
Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement for such unpaid amount.


This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Credit Note is also entitled to the benefits of the Domestic Guaranty
and is secured by the Collateral. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Credit Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be, immediately due and payable all as provided in the Credit
Agreement. Revolving Credit Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Revolving Credit Note
and endorse thereon the date, amount and maturity of its Revolving Credit Loans
denominated in Dollars and payments with respect thereto.


In accordance with the Credit Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Revolving Credit
Note.


The execution and delivery of this Revolving Credit Note shall not constitute a
novation of any indebtedness or other obligations owing to any Lender, the
Administrative Agent, any L/C Issuer or any other Secured Party under the Credit
Agreement or any other Loan Document based on facts or events occurring or
existing prior to the execution and delivery of this Revolving Credit Note.


THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.










--------------------------------------------------------------------------------









BWX TECHNOLOGIES, INC.




By:     
Name:     _____________________
Title:     _____________________






--------------------------------------------------------------------------------





EXHIBIT C-3


FORM OF CAD TERM NOTE
__________, _____


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
__________ or its registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each CAD Term Loan (as defined in the Credit Agreement) from time to
time made by the Lender to the Borrower under that certain Credit Agreement,
dated as of May 24, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among BWX
TECHNOLOGIES, INC., a Delaware corporation, as the administrative borrower
thereunder, BWXT CANADA LTD., an Ontario corporation, as the Canadian Borrower
thereunder, the Lenders, the Administrative Agent, the Swing Line Lender and
each L/C Issuer.


The Borrower promises to pay interest on the unpaid principal amount of each CAD
Term Loan from the date of such CAD Term Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Canadian Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement for such unpaid amount.


This CAD Term Note is one of the CAD Term Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This CAD Term Note is
also entitled to the benefits of the Guaranty and is secured by the Collateral.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this CAD
Term Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement. CAD Term Loans made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
CAD Term Note and endorse thereon the date, amount and maturity of its CAD Term
Loans and payments with respect thereto.


In accordance with the Credit Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this CAD Term Note.


The execution and delivery of this CAD Term Note shall not constitute a novation
of any indebtedness or other obligations owing to any Lender, the Administrative
Agent, any L/C Issuer or any other Secured Party under the Credit Agreement or
any other Loan Document based on facts or events occurring or existing prior to
the execution and delivery of this CAD Term Note.


THIS CAD TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.


BWXT CANADA LTD.
By:     
Name:     __________________
Title:     __________________




--------------------------------------------------------------------------------





EXHIBIT C-4


FORM OF CAD REVOLVING CREDIT NOTE
__________, _____


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
__________ or its registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each CAD Revolving Credit Loan (as defined in the Credit Agreement)
from time to time made by the Lender to the Borrower under that certain Credit
Agreement, dated as of May 24, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among BWX TECHNOLOGIES, INC., a Delaware corporation, as the administrative
borrower thereunder, BWXT CANADA LTD., an Ontario corporation, as the Canadian
borrower thereunder, the Lenders, the Administrative Agent, the Swing Line
Lender and each L/C Issuer.


The Borrower promises to pay interest on the unpaid principal amount of each CAD
Revolving Credit Loan from the date of such CAD Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. Except as otherwise provided in Section
2.04(f) of the Credit Agreement with respect to Swing Line Loans, all payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Canadian Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit Agreement
for such unpaid amount.


This CAD Revolving Credit Note is one of the CAD Revolving Credit Notes referred
to in the Credit Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. This CAD Revolving Credit Note is also entitled to the benefits of the
Canadian Guaranty and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this CAD Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. CAD Revolving Credit Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this CAD Revolving Credit Note and endorse thereon the date, amount and
maturity of its CAD Revolving Credit Loans and payments with respect thereto.


In accordance with the Credit Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this CAD Revolving
Credit Note.


The execution and delivery of this CAD Revolving Credit Note shall not
constitute a novation of any indebtedness or other obligations owing to any
Lender, the Administrative Agent, any L/C Issuer or any other Secured Party
under the Credit Agreement or any other Loan Document based on facts or events
occurring or existing prior to the execution and delivery of this CAD Revolving
Credit Note.


THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.










--------------------------------------------------------------------------------









BWXT CANADA LTD.




By:     
Name:     ___________________
Title:     ___________________




--------------------------------------------------------------------------------





EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: __________, _____


To:    Wells Fargo Bank, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of May 24, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among BWX TECHNOLOGIES, INC., a Delaware
corporation, as the administrative borrower thereunder, BWXT CANADA LTD., an
Ontario corporation, as the Canadian borrower thereunder, the Lenders, the
Administrative Agent, the Swing Line Lender and each L/C Issuer.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [Chief Financial Officer/Treasurer] of the Administrative
Borrower, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on behalf of the
Administrative Borrower in his or her capacity as a Responsible Officer of the
Administrative Borrower and not in his or her individual capacity, and that:


1.


[Use following paragraph 1 for fiscal year-end financial statements]


The Administrative Borrower has delivered the year-end consolidated audited
financial statements required by Section 6.01(b) of the Credit Agreement for the
Fiscal Year ended as of the above date, together with the report and opinion of
the Administrative Borrower’s Accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


The Administrative Borrower has delivered the consolidated unaudited financial
statements required by Section 6.01(a) of the Credit Agreement for the Fiscal
Quarter ended as of the above date. Such financial statements fairly present in
all material respects the consolidated financial position of the Administrative
Borrower and its Restricted Subsidiaries as at such date and the results of
operations and cash flows of the Administrative Borrower and its Restricted
Subsidiaries for the periods indicated in accordance with GAAP (subject only to
normal year-end audit adjustments and the absence of footnotes).


2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
reasonably detailed review of the transactions and consolidated condition
(financial or otherwise) of the Administrative Borrower and its Restricted
Subsidiaries during the accounting period covered by such financial statements.


3.    A review of the activities of the Administrative Borrower and its
Restricted Subsidiaries during such fiscal period has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period the Administrative Borrower and its Restricted Subsidiaries
performed and observed all their respective Obligations under the Loan
Documents, and






--------------------------------------------------------------------------------





[select one:]


[to the best knowledge of the undersigned, during such fiscal period each of the
Borrowers and the Restricted Subsidiaries performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]


--or-


[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each Default and its nature and status:]


4.    The financial covenant analyses and information set forth on Annex A
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, _____.


BWX TECHNOLOGIES, INC.




By:     
Name:     __________________________
Title:     __________________________










--------------------------------------------------------------------------------





EXHIBIT E


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below,
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities) and (b) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.


1.    Assignors:    ______________________________


2.    Assignee:    ______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.
Borrower:    [BWX TECHNOLOGIES, INC.][BWXT CANADA LTD.]



4.
Administrative Agent: Wells Fargo Bank, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:    Credit Agreement, dated as of May 24 2018 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among the Borrowers, the Lenders, the Administrative Agent,
the Swing Line Lender and each L/C Issuer







--------------------------------------------------------------------------------





6.    Assigned Interests in the Commitment:


Aggregate Amount of Revolving Credit Commitment/Revolving Credit Loans for all
Lenders2
Amount of Revolving Credit Commitment/ Revolving Credit Loans Assigned
Percentage Assigned of Revolving Credit Commitment/ Revolving Credit Loans3
Aggregate Amount of Term A Commitment/ Term A Loans for all Lenders4
Amount of Term A Commitment/ Term A Loans Assigned
Percentage Assigned of Term A Commitment/ Term A Loans5
Amount of CAD Term Commitment/ CAD Term Loans Assigned
Percentage Assigned of CAD Term Commitment / CAD Term Loans
CUSIP Number
 
 
 
 
 
 
 
 
 



[7.    Trade Date:    __________________] To be completed if the Assignor and
the Assignee intend that the minimum assignment amount is to be determined as of
the Trade Date.


Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By:     _______________________
Name:     _______________________
Title:     




ASSIGNEE
By:     _______________________
Name:     _______________________
Title:     _______________________




_______________________________________
2 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Revolving Credit
Commitment/ Revolving Credit Loans of all Lenders thereunder.
4 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
5 Set forth, to at least 9 decimals, as a percentage of the Term A
Commitment/Term A Loans of all Lenders thereunder.
6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.




--------------------------------------------------------------------------------





[Consented to and]7 Accepted:


WELLS FARGO BANK, N.A.,
as Administrative Agent


By:     ______________________________
Name:     ______________________________
Title:     ______________________________




Consented to:


WELLS FARGO BANK, N.A.,
as an L/C Issuer and Swing Line Lender


By:     ______________________________
Name:     ______________________________
Title:     ______________________________




[Consented to:


[BWX TECHNOLOGIES, INC.][BWXT CANADA LTD.]


By:     ______________________________
Name:     
Title:     ______________________________]






































______________________________


7 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.




--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it has reviewed the list of restricted Persons
posted on the Platform pursuant to Section 10.06(b)(v)(D) of the Credit
Agreement and the Assignee is not a Person to whom assignment is not permitted
pursuant to Section 10.06(b)(v)(D) thereof; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.06(b) of
the Credit Agreement) and, after review of the list of restricted Persons posted
on the Platform pursuant to Section 10.06(b)(v)(D) thereof, is not a Person to
whom assignment is not permitted pursuant to Section 10.06(b)(v) thereof, (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii)
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other




--------------------------------------------------------------------------------





amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.


3.Collection Allocation Mechanism Agreement.  The Assignee hereby (i)
acknowledges that it has received a copy of the Collection Allocation Mechanism
Agreement, dated as of May 24, 2018 (the “CAM”), among the Lenders and the
Administrative Agent and (ii) agrees that, by executing this Assignment
Agreement, it becomes party to the CAM and is bound by, and is entitled to the
benefits of, the CAM, as a Lender.  This paragraph is for the benefit of the
parties to the CAM and is not for the benefit of any Loan Party or any
Subsidiary of any Loan Party.  For the avoidance of doubt, no Loan Party or any
Subsidiary of any Loan Party is party to the CAM and does not have any rights or
obligations with respect to the CAM.


4.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York. If the
Assignee is a Person to whom assignment is not permitted pursuant to Section
10.06(b)(v)(D) of the Credit Agreement, the Assignor and Assignee agree that the
assignment provided herein shall be void ab initio, and that each of them shall,
jointly and severally, indemnify the Administrative Agent for any loss, cost or
expense arising from the voiding of such assignment.
 




--------------------------------------------------------------------------------





EXHIBIT F-1


FORM OF DOMESTIC GUARANTY


U.S. GUARANTY AGREEMENT
This U.S. GUARANTY AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Domestic Guaranty”),
dated as of May 24, 2018, is made by (a) certain Wholly-Owned Domestic
Subsidiaries of BWX Technologies, Inc., a Delaware corporation (the
“Administrative Borrower”), as identified on the signature pages hereto, and any
Additional Domestic Guarantor who may become a party to this Domestic Guaranty
(such signatories and the Additional Domestic Guarantors, collectively, the
“Domestic Guarantors” and individually, a “Domestic Guarantor”), in favor of
WELLS FARGO BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of the Administrative Agent, the
Lenders, the Swing Line Lender, each L/C Issuer, the Hedge Banks, the Cash
Management Banks, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05 of the Credit Agreement
described below and the other Persons to whom the Guaranteed Obligations are
owed (collectively, the “Guaranteed Parties”) and (b) the Administrative
Borrower, in favor of the Administrative Agent for the ratable benefit of the
Guaranteed Parties.
Pursuant to that certain Credit Agreement, dated as of May 24, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Administrative Borrower, BWXT Canada
Ltd., an Ontario corporation (the “Canadian Borrower” and, together with the
Administrative Borrower, the “Borrowers”), the Lenders party thereto, the
Administrative Agent, the Swing Line Lender and each L/C Issuer, the Lenders
have agreed to make Credit Extensions to the Borrowers upon the terms and
subject to the conditions set forth therein.
Each Domestic Guarantor will materially benefit from the Credit Extensions made
and to be made under the Credit Agreement.
Certain of the Domestic Guarantors are required to enter into this Domestic
Guaranty pursuant to the terms of the Credit Agreement.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, and to induce the Administrative
Agent and the other Guaranteed Parties to enter into, and make their respective
Credit Extensions and other accommodations under, the Loan Documents, the
Secured Cash Management Agreements or the Secured Hedge Agreements, as
applicable, the Administrative Borrower and the Domestic Guarantors hereby agree
with the Administrative Agent, for the ratable benefit of the Guaranteed
Parties, as applicable, as follows:
1.Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings herein that are assigned to such terms in the Credit
Agreement. The following terms when used herein shall have the meanings set
forth below:
“Additional Domestic Guarantor” means each Person which hereafter becomes a
Domestic Guarantor pursuant to Section 19 hereof and, if applicable, Section
6.22 of the Credit Agreement.
“Administrative Borrower Guaranteed Obligations” has the meaning set forth in
Section 2(b).
“Contribution Share” means, for any Domestic Guarantor in respect of any Excess
Payment made by any other Domestic Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment




--------------------------------------------------------------------------------





of (a) the amount by which the aggregate present fair salable value of all of
its assets and properties exceeds the amount of all debts and liabilities of
such Domestic Guarantor (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Domestic
Guarantor hereunder) to (b) the amount by which the aggregate present fair
salable value of all assets and other properties of the Domestic Guarantors
other than the maker of such Excess Payment exceeds the amount of all of the
debts and liabilities (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Domestic
Guarantors hereunder) of the Domestic Guarantors other than the maker of such
Excess Payment; provided that for purposes of calculating the Contribution
Shares of the Domestic Guarantors in respect of any Excess Payment, any Domestic
Guarantor that became a Domestic Guarantor subsequent to the date of any such
Excess Payment shall be deemed to have been a Domestic Guarantor on the date of
such Excess Payment and the financial information for such Domestic Guarantor as
of the date such Domestic Guarantor became a Domestic Guarantor shall be
utilized for such Domestic Guarantor in connection with such Excess Payment.
“Excess Payment” means the amount paid by any Domestic Guarantor in excess of
its Ratable Share of any Guaranteed Obligations.
“Guaranteed Obligations” has the meaning set forth in Section 2(a).
“Ratable Share” means, for any Domestic Guarantor in respect of any payment of
Guaranteed Obligations, the ratio (expressed as a percentage) as of the date of
such payment of Guaranteed Obligations of (a) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Domestic Guarantor (including
probable contingent, subordinated, unmatured, and unliquidated liabilities, but
excluding the obligations of such Domestic Guarantor hereunder) to (b) the
amount by which the aggregate present fair salable value of all assets and other
properties of all of the Domestic Guarantors exceeds the amount of all of the
debts and liabilities (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Domestic
Guarantors hereunder) of the Domestic Guarantors; provided that for purposes of
calculating the Ratable Shares of the Domestic Guarantors in respect of any
payment of Guaranteed Obligations, any Domestic Guarantor that became a Domestic
Guarantor subsequent to the date of any such payment shall be deemed to have
been a Domestic Guarantor on the date of such payment and the financial
information for such Domestic Guarantor as of the date such Domestic Guarantor
became a Domestic Guarantor shall be utilized for such Domestic Guarantor in
connection with such payment.
2.Guaranty.
(a)Each Domestic Guarantor hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of (i) all Obligations, including any and all existing and future indebtedness
and liabilities of every kind, nature and character, direct or indirect,
absolute or contingent, liquidated or unliquidated, voluntary or involuntary and
whether for principal, interest, premiums, fees indemnities, damages, costs,
expenses or otherwise, of the Borrowers to any Guaranteed Party and (ii) all
Obligations of any Restricted Subsidiary of the Borrowers in the nature of
Secured Cash Management Agreements or Secured Hedge Agreements, in each case
including all renewals, extensions, amendments, restatements and other
modifications thereof and all costs, reasonable attorneys’ fees and expenses
incurred by the Administrative Agent or any other Guaranteed Party in connection
with the collection or enforcement thereof, and in each case whether recovery
upon such indebtedness and liabilities may be or hereafter become unenforceable
or shall be an allowed or disallowed claim under any proceeding or case
commenced by or against any Domestic Guarantor or the Borrowers under any Debtor
Relief Laws, and including interest that accrues after the commencement by




--------------------------------------------------------------------------------





or against the Borrowers of any proceeding under any Debtor Relief Laws
(collectively, the “Guaranteed Obligations”); provided that the Guaranteed
Obligations shall exclude any Excluded Swap Obligations with respect to such
Domestic Guarantor.
(b)The Administrative Borrower hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of all Obligations, including any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees indemnities, damages, costs, expenses or
otherwise, of the Canadian Borrower, the other Loan Parties and any Restricted
Subsidiary of the Administrative Borrower to any other Guaranteed Party
(including all renewals, extensions, amendments, restatements and other
modifications thereof and all costs, reasonable attorneys’ fees and expenses
incurred by the Administrative Agent or any other Guaranteed Party in connection
with the collection or enforcement thereof), and whether recovery upon such
indebtedness and liabilities may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against the Administrative Borrower under any Debtor Relief Laws, and including
interest that accrues after the commencement by or against the Administrative
Borrower of any proceeding under any Debtor Relief Laws (collectively, the
“Administrative Borrower Guaranteed Obligations”).
(c)The books and records of the Administrative Agent and the books and records
of each Guaranteed Party, as applicable, showing the amount of the Guaranteed
Obligations or the Administrative Borrower Guaranteed Obligations, as
applicable, shall be admissible in evidence in any action or proceeding, and
shall be conclusive absent manifest error of the amount of the Credit Extensions
and the interest and payments thereon. This Domestic Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or the Administrative Borrower Guaranteed Obligations, as
applicable, or any instrument or agreement evidencing any Guaranteed Obligations
or Administrative Borrower Guaranteed Obligations, as applicable, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations or the Administrative Borrower Guaranteed Obligations, as
applicable, which might otherwise constitute a defense to the obligations of the
Administrative Borrower or each Domestic Guarantor under this Domestic Guaranty,
and the Administrative Borrower and such Domestic Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing. Anything contained herein to the contrary
notwithstanding, the obligations of each Domestic Guarantor hereunder at any
time shall be limited to an aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code (Title 11,
United States Code) or any comparable provisions of any similar federal or state
law.
(d)The Domestic Guarantors agree that the Guaranteed Parties may take any action
or refrain from taking any action specified in the Canadian Guaranty without
discharging or otherwise affecting the obligations of any Domestic Guarantor
hereunder.
3.Certain Tax Matters. For the avoidance of doubt, the provisions of Section
3.01 of the Credit Agreement apply, mutatis mutandis; to each Domestic Guarantor
that is a party to this Domestic Guaranty.
4.Rights of Guaranteed Parties. Each Domestic Guarantor consents and agrees
that, to the extent permitted by the Credit Agreement and the other Loan
Documents, as applicable, the Guaranteed Parties may, at any time and from time
to time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof, (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Domestic Guaranty or any Guaranteed
Obligations, (c) apply such security and direct the order or manner of sale
thereof as the Guaranteed Parties in their sole discretion may determine




--------------------------------------------------------------------------------





and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, such Domestic Guarantor consents to the taking of, or failure to
take, any action which might in any manner or to any extent vary the risks of
such Domestic Guarantor under this Domestic Guaranty or which, but for this
provision, might operate as a discharge of such Domestic Guarantor.
5.Certain Waivers. Each Domestic Guarantor waives (a) any defense arising by
reason of any disability or other defense of any Borrower or any other
Guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Guaranteed Party) of the liability of any Borrower other than
payment and performance in full of the Guaranteed Obligations, (b) any defense
based on any claim that such Domestic Guarantor’s obligations exceed or are more
burdensome than those of the any Borrower, (c) the benefit of any statute of
limitations affecting such Domestic Guarantor’s liability hereunder, (d) any
right to require any Guaranteed Party to proceed against any Borrower, proceed
against or exhaust any security for the Guaranteed Obligations, or pursue any
other remedy in any Guaranteed Party’s power whatsoever, (e) any benefit of and
any right to participate in any security now or hereafter held by any Guaranteed
Party, (f) any of the items specified in Section 5 of the Canadian Guaranty and
(g) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by Requirement of Law limiting the
liability of or exonerating guarantors or sureties. Each Domestic Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Domestic Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.
6.Obligations Independent. The obligations of each Domestic Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other Domestic Guarantor,
and a separate action may be brought against such Domestic Guarantor to enforce
this Domestic Guaranty whether or not any Borrower or any other person or entity
is joined as a party.
7.Subrogation. Each Domestic Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Domestic Guaranty until the
termination of this Domestic Guaranty in accordance with its terms. If any
amounts are paid to any Domestic Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Guaranteed Parties and shall forthwith be paid to the Administrative Agent (for
the benefit of itself and the other Guaranteed Parties) to reduce the amount of
the Guaranteed Obligations, whether matured or unmatured.
8.Contribution. Subject to Section 7, each Domestic Guarantor hereby agrees with
each other Domestic Guarantor that if any Domestic Guarantor shall make an
Excess Payment, such Domestic Guarantor shall have a right of contribution from
each other Domestic Guarantor in an amount equal to such other Domestic
Guarantor’s Contribution Share of such Excess Payment. The payment obligations
of any Domestic Guarantor under this Section 8 shall be subordinate and subject
in right of payment to the Guaranteed Obligations until such time as the
Guaranteed Obligations have been paid and performed in full, and no Domestic
Guarantor shall exercise any right or remedy under this Section 8 against any
other Domestic Guarantor until such Guaranteed Obligations have been paid and
performed in full. Each Domestic Guarantor recognizes and acknowledges that the
rights to contribution arising hereunder shall constitute an asset in favor of
the party entitled to such contribution. This Section 8 shall not be deemed to
affect any right of subrogation, indemnity, reimbursement or contribution that
any Domestic Guarantor may have under Requirement of Law against any Borrower in
respect of any payment of Guaranteed Obligations.
9.Termination; Reinstatement. This Domestic Guaranty is a continuing and
irrevocable guarantee of all Guaranteed Obligations, now or hereafter existing,
and shall remain in full force and effect with respect to each of the Domestic
Guarantors not otherwise released from their obligations hereunder pursuant to
Section 22(b), until the termination of this Domestic Guaranty in accordance
with its terms.




--------------------------------------------------------------------------------





Notwithstanding anything to the contrary, this Domestic Guaranty shall continue
in full force and effect or be revived, as the case may be, if any payment by or
on behalf of any Borrower or any Domestic Guarantor is made, or any Guaranteed
Party exercises its right of setoff, in respect of the Guaranteed Obligations
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by any Guaranteed
Party in its discretion) to be repaid to a trustee, receiver or any other party,
in connection with any proceeding under any Debtor Relief Laws or otherwise, all
as if such payment had not been made or such setoff had not occurred and whether
or not any Guaranteed Party is in possession of or has released this Domestic
Guaranty and regardless of any prior revocation, rescission, termination or
reduction. The obligations of each Domestic Guarantor under this paragraph shall
survive termination of this Domestic Guaranty.
10.Subordination. Each Domestic Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Borrower owing to such Domestic Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of any Borrower to such Domestic Guarantor as subrogee of any
Guaranteed Party or resulting from such Domestic Guarantor’s performance under
this Domestic Guaranty, to the payment in full in cash of all Guaranteed
Obligations; provided that, unless an Event of Default has occurred and is
continuing, any Borrower may make payments with respect to obligations and
indebtedness of any Borrower owing to such Domestic Guarantor as permitted by
the Credit Agreement and ordinary course payments pursuant to any Borrower’s and
its Restricted Subsidiaries’ cash management system. If the Administrative Agent
so requests when an Event of Default has occurred and is continuing, any such
obligation or indebtedness of the Administrative Borrower to any Domestic
Guarantor shall be enforced and performance received by such Domestic Guarantor
as trustee for the Administrative Agent and the proceeds thereof, as well as any
other amounts received by such Domestic Guarantor in violation of this Section
10, shall be paid over to the Administrative Agent on account of the Guaranteed
Obligations, but without reducing or affecting in any manner the liability of
such Domestic Guarantor under this Domestic Guaranty.
11.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Borrower or any Domestic Guarantor under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by such
Domestic Guarantor immediately upon demand by the Administrative Agent.
12.Condition of Administrative Borrower. Each Domestic Guarantor acknowledges
and agrees that it has the sole responsibility for, and has adequate means of,
obtaining from each Borrower and any other Domestic Guarantor such information
concerning the financial condition, business and operations of each Borrower and
any such other Domestic Guarantor as such Domestic Guarantor requires, and that
no Guaranteed Party has a duty, and such Domestic Guarantor is not relying on
any Guaranteed Party at any time, to disclose to such Domestic Guarantor any
information relating to the business, operations or financial condition of each
Borrower or any other Domestic Guarantor (such Domestic Guarantor waiving any
duty on the part of any Guaranteed Parties to disclose such information and any
defense relating to the failure to provide the same).
13.Representations and Warranties. Each Domestic Guarantor represents and
warrants that each representation and warranty contained in Article V of the
Credit Agreement to the extent such representation and warranty relates to such
Domestic Guarantor is true and correct in all material respects (or, with
respect to representations and warranties qualified by a materiality or a
Material Adverse Effect standard, in all respects) to the extent set forth
therein and except for such of those representations and warranties expressly
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects (or, with
respect to representations and warranties qualified by a materiality or a
Material Adverse Effect standard, in all respects) to the extent set forth
therein as of such earlier date, as if made by such Domestic Guarantor herein;
provided that each reference in each such




--------------------------------------------------------------------------------





representation and warranty to any Borrower’s knowledge shall, for the purposes
of this Section 13, be deemed to be a reference to such Domestic Guarantor’s
knowledge.
14.Amendments; Etc. None of the terms or provisions of this Domestic Guaranty
may be waived, amended, supplemented or otherwise modified, nor any consent be
given, except in accordance with Section 10.01 of the Credit Agreement.
15.Notices. All notices and communications hereunder or under any Joinder
Agreement as set forth in Section 19 shall be given to the addresses and
otherwise made in accordance with Section 10.02 of the Credit Agreement;
provided that notices and communications to the Domestic Guarantors shall be
directed to the Domestic Guarantors at the address of the Administrative
Borrower set forth in Section 10.02 of the Credit Agreement.
16.Expenses; Indemnification and Survival. Without limitation on any other
obligations of each Domestic Guarantor or remedies of the Administrative Agent
or any other Guaranteed Party under this Domestic Guaranty, each Domestic
Guarantor shall, to the fullest extent permitted by Requirement of Law,
indemnify, defend and save and hold harmless the Administrative Agent and each
other Guaranteed Party from and against, and shall pay on demand, any and all
damages, losses, liabilities and out-of-pocket expenses (including reasonable
attorneys’ fees and expenses) that may be suffered or incurred by the
Administrative Agent or any other Guaranteed Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of the Administrative Borrower enforceable against the
Administrative Borrower in accordance with their terms. The obligations of such
Domestic Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Domestic Guaranty in accordance
with its terms.
17.Right of Setoff; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF
JURY TRIAL; Judgment Currency. THIS DOMESTIC GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Without limiting
the general applicability of the foregoing and the terms of the other Loan
Documents to this Domestic Guaranty and the parties hereto, the terms of
Sections 10.08, 10.14, 10.15 and 10.18 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, with each reference to the “Borrower”
therein (whether express or by reference to the Administrative Borrower as a
“party” thereto) being a reference to the Domestic Guarantors, and the parties
hereto agree to such terms.
18.Counterparts; Electronic Execution. This Domestic Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Domestic Guaranty by facsimile or other electronic
imaging means shall be effective as delivery of a manually executed counterpart
of this Domestic Guaranty.
19.Additional Domestic Guarantors. At any time after the date of this Domestic
Guaranty, one or more additional Persons may become a party hereto by executing
and delivering to the Administrative Agent a Joinder Agreement pursuant to the
Credit Agreement. Immediately upon such execution and delivery of such Joinder
Agreement (and without any further action), each such additional Person will
become a party to this Domestic Guaranty as a “Domestic Guarantor” and have all
of the rights and obligations of a Domestic Guarantor hereunder and this
Domestic Guaranty shall be deemed amended by such Joinder Agreement. Attached
hereto as Exhibit A is a form of Joinder Agreement.
20.Miscellaneous. No failure by any Guaranteed Party to exercise, and no delay
in exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Domestic Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Administrative Agent and each Domestic Guarantor in writing, this
Domestic Guaranty is not intended




--------------------------------------------------------------------------------





to supersede or otherwise affect any other guaranty now or hereafter given by
any Domestic Guarantor or any other guarantor for the benefit of the Guaranteed
Parties or any term or provision thereof.
21.Acknowledgments . Each Domestic Guarantor hereby acknowledges that (a) it has
been advised by counsel in the negotiation, execution and delivery of this
Domestic Guaranty and the other Loan Documents to which it is a party and (b) it
has received a copy of the Credit Agreement and the other Loan Documents and has
reviewed and understands the same.
22.Termination; Release.
(a)At such time as the Loans and the other Obligations (other than (i)
contingent indemnification obligations and (ii) Obligations in respect of
Secured Cash Management Agreements and Secured Hedge Agreements either (A) as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made or (B) notice has not been received by the
Administrative Agent from the applicable Cash Management Bank or Hedge Bank that
such amounts are then due and payable) shall have been paid in full, the
Commitments under the Credit Agreement have been terminated or expired and each
Letter of Credit issued under the Credit Agreement shall be Cash Collateralized
or no longer outstanding (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the applicable L/C
Issuer shall have been made), this Domestic Guaranty and all obligations (other
than those expressly stated to survive such termination or as may be reinstated
after such termination) of the Administrative Agent, the Administrative Borrower
and each Domestic Guarantor hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party.
(b)At the request and sole expense of the Administrative Borrower, a Domestic
Guarantor shall be released from its obligations hereunder in the event that all
the Stock and Stock Equivalents in such Domestic Guarantor shall be sold or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Administrative Borrower shall have delivered to the
Administrative Agent, at least three Business Days (or such lesser period
permitted in writing by the Administrative Agent) prior to the date of the
proposed release, a written request for such release identifying the relevant
Domestic Guarantor and the terms of the relevant sale or other disposition in
reasonable detail, including the price thereof and any expenses incurred in
connection therewith, together with a certification by the Administrative
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.
23.Subordination of Intercompany Debt. Each Domestic Guarantor agrees that, to
the extent it owes any Indebtedness to any Restricted Subsidiary of the
Administrative Borrower that is not a Domestic Guarantor, payment of the
principal of, and interest on and other charges with respect to, such
Indebtedness is expressly subordinated and subject in right of payment to the
prior payment in full of all obligations of such Domestic Guarantor under the
Loan Documents, and such Domestic Guarantor agrees not to make any payment or
prepayment, whether required or optional, of principal, interest or other
charges on or with respect to any such Indebtedness if an Event of Default under
Sections 8.01(a), (b) or (f) of the Credit Agreement shall have occurred and be
continuing. Each Domestic Guarantor that owes any Indebtedness to any Restricted
Subsidiary of the Administrative Borrower agrees to cause the payee of such
Indebtedness to acknowledge the terms of this Section 23, either by (i) having
such Restricted Subsidiary execute an Acknowledgment of Subordination of
Intercompany Debt in the form attached to this Domestic Guaranty as Exhibit B
and delivering such Acknowledgment of Subordinated Intercompany Debt to the
Administrative Agent, or (ii) otherwise including the substance of this Section
23 in the documentation for the Intercompany Debt and delivering such
documentation to the Administrative Agent.


[Signature Pages Follow]


 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Domestic Guaranty
to be duly executed as of the date first above written.
ADMINISTRATIVE BORROWER    BWX TECHNOLOGIES, INC.
AND DOMESTIC GUARANTOR:


By:    ____________________                    
Name:
Title:


DOMESTIC GUARANTORS:    [DOMESTIC GUARANTORS]
    


By:    ___________________                    
Name:
Title:


 
































































BWX Technologies, Inc.            Domestic Guaranty Agreement
Signature Pages




--------------------------------------------------------------------------------





Acknowledged and accepted:


WELLS FARGO BANK, N.A.,
as Administrative Agent




By:     ______________                        
Name:
Title:
 




































































BWX Technologies, Inc.            Domestic Guaranty Agreement
Signature Pages




--------------------------------------------------------------------------------





EXHIBIT A
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, this “Agreement”) dated as of
__________, 20__ between __________, a __________ (the “New Subsidiary”), and
WELLS FARGO BANK, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”) under that certain Credit Agreement, dated as of May 24,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among BWX TECHNOLOGIES,
INC., a Delaware corporation, as a borrower thereunder (the “Administrative
Borrower”), BWXT CANADA LTD., an Ontario corporation (the “Canadian Borrower”),
the Lenders party thereto, the Administrative Agent, the Swing Line Lender and
each L/C Issuer (each as defined therein). All capitalized terms used and not
defined herein shall have the meanings given thereto in the Credit Agreement or
the applicable Loan Document referred to herein.
The Administrative Borrower desires to or is required by Section 6.22 of the
Credit Agreement to cause the New Subsidiary to become a “Domestic Guarantor”.
Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Guaranteed Parties:
1.The New Subsidiary hereby agrees that by execution of this Agreement it is a
Domestic Guarantor (as defined in the Domestic Guaranty) under the Domestic
Guaranty as if a signatory thereof on the Closing Date, and the New Subsidiary
(a) shall comply with, and be subject to, and have the benefit of, all of the
terms, conditions, covenants, agreements and obligations set forth in the
Domestic Guaranty and (b) hereby makes each representation and warranty of a
Domestic Guarantor, as set forth in the Domestic Guaranty. The New Subsidiary
hereby agrees that (i) each reference to a “Domestic Guarantor” or the “Domestic
Guarantors” in the Domestic Guaranty and the other Loan Documents shall include
the New Subsidiary and (ii) each reference to the “Domestic Guaranty” as used
therein shall mean the Domestic Guaranty as supplemented hereby and as otherwise
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof. Without limiting the generality of the foregoing terms
of this paragraph 1, the New Subsidiary hereby, jointly and severally together
with the other Domestic Guarantors, guarantees to the Administrative Agent, for
the benefit of the Guaranteed Parties, as provided in the Domestic Guaranty, the
prompt payment and performance of the Guaranteed Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.
2.[The New Subsidiary hereby agrees that by execution of this Agreement it is a
Domestic Grantor (as defined in the Domestic Collateral Agreement) under the
Domestic Collateral Agreement as if a signatory thereof on the Closing Date, and
the New Subsidiary (a) shall comply with, and be subject to, and have the
benefit of, all of the terms, conditions, covenants, agreements and obligations
set forth in the Domestic Collateral Agreement and (b) hereby makes each
representation and warranty of a Domestic Grantor, as set forth in the Domestic
Collateral Agreement. The New Subsidiary hereby agrees that (i) each reference
to a “Domestic Grantor” or the “Domestic Grantors” in the Domestic Collateral
Agreement and the other Loan Documents shall include the New Subsidiary, (ii)
each reference to the “Domestic Collateral Agreement” as used therein shall mean
the Domestic Collateral Agreement as supplemented hereby and as otherwise
amended, restated, amended and restated, supplemented or otherwise modified as
of the date hereof and (iii) each reference to a “Collateral” in the Domestic
Collateral Agreement and the other Loan Documents shall include all Collateral
(as defined in the Domestic Collateral Agreement) of the New Subsidiary (other
than any of New Subsidiary’s Excluded Assets). Without limiting the generality
of the




--------------------------------------------------------------------------------





foregoing terms of this paragraph 2, the New Subsidiary hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right of setoff against, any and all right, title
and interest, whether now or hereafter owned or acquired, of the New Subsidiary
in and to the Collateral of the New Subsidiary.] If the New Subsidiary is a
Grantor under the Domestic Collateral Agreement.
3.Attached hereto as Annex A are supplements to Schedules 5.03 and 5.17(b) of
the Credit Agreement [and each of the Schedules to the Domestic Collateral
Agreement to the extent such Schedules have or will change after the execution
and delivery hereof] If the New Subsidiary is a Grantor under the Domestic
Collateral Agreement. (which supplements include, as of the date hereof, all
information required to be provided therein with respect to the New Subsidiary).
4.All notices and communications to the New Subsidiary shall be given to the
address of the Administrative Borrower set forth in, and otherwise made in
accordance with, Section 10.02 of the Credit Agreement.
5.The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Guaranteed Parties of the guarantee by the New Subsidiary under the Domestic
Guaranty upon the execution of this Agreement by the New Subsidiary.
6.The New Subsidiary hereby acknowledges that (a) it has been advised by counsel
in the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is deemed a party and (b) it has received a copy of the
Credit Agreement and the other Loan Documents and has reviewed and understands
the same.
7.This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
8.This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.


[Signature Pages Follow]
















___________________________
1 If the New Subsidiary is a Grantor under the Domestic Collateral Agreement.
2 If the New Subsidiary is a Grantor under the Domestic Collateral Agreement.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first above written.


[__________],
as Domestic Guarantor


By:     ___________________    
Name:     ___________________        
Title:     ___________________        








--------------------------------------------------------------------------------





Acknowledged and accepted:


WELLS FARGO BANK, N.A.,
as Administrative Agent


By:     ________________________            
Name:     ________________________            
Title:     ________________________        




--------------------------------------------------------------------------------





ANNEX A
Supplemental Schedules
Schedules to Credit Agreement


Schedules to Domestic Collateral Agreement






--------------------------------------------------------------------------------





EXHIBIT B


ACKNOWLEDGMENT OF SUBORDINATION OF INTERCOMPANY DEBT




Reference is made to (i) that certain Canadian Guarantee Agreement, dated as of
May 24, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Canadian Guarantee”), among BWXT
Canada Ltd., an Ontario corporation (the “Canadian Borrower”), and certain of
the Administrative Borrower’s (as defined below) Restricted Subsidiaries from
time to time party thereto in favor of Wells Fargo Bank, N.A., as Administrative
Agent for the benefit of the Guaranteed Parties and (ii) that certain Domestic
Guaranty Agreement, dated as of May 24, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Domestic
Guaranty”), among BWX Technologies, Inc., a Delaware corporation (the
“Administrative Borrower”) and certain of its Restricted Subsidiaries from time
to time party thereto in favor of Wells Fargo Bank, N.A., as Administrative
Agent for the benefit of the Guaranteed Parties. Unless otherwise defined
herein, capitalized terms used herein shall have the meanings given to them in
the that certain Credit Agreement, dated as of May 24, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Administrative Borrower, the Canadian
Borrower, Wells Fargo Bank, N.A., as Administrative Agent, the lenders from time
to time party thereto, the Swing Line Lender and the L/C Issuers from time to
time party thereto.


The undersigned, a Restricted Subsidiary of a Borrower, has or may in the future
loan money to a Loan Party (collectively, the “Intercompany Indebtedness”). The
undersigned hereby agrees that all Intercompany Indebtedness owed to the
undersigned by any Loan Party is expressly subordinated and subject in right of
payment to the prior payment in full of all Obligations of such Loan Party under
the Loan Documents, and the undersigned further agrees not to accept any payment
or prepayment, whether required or optional, of principal, interest or other
charges on or with respect to any such Intercompany Indebtedness if an Event of
Default under Sections 8.01(a), (b) or (f) of the Credit Agreement shall have
occurred and be continuing. Any payment received in contravention of the
foregoing subordination terms shall be promptly turned over to the
Administrative Agent, and until so turned over, shall be held by the undersigned
in trust for the Guaranteed Parties (as defined in the Canadian Guaranty or
Domestic Guaranty, as applicable), segregated from other funds of the
undersigned.




[subsidiary]


By:______________________
Name:
Title:














--------------------------------------------------------------------------------





EXHIBIT F-2


FORM OF CANADIAN GUARANTY


CANADIAN GUARANTEE AGREEMENT
This CANADIAN GUARANTEE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Guarantee”), dated as of May 24,
2018, is made by (a) certain Wholly-Owned Canadian Subsidiaries (other than BWXT
Canada Ltd., an Ontario corporation (the “Canadian Borrower”)) of BWX
Technologies, Inc., a Delaware corporation (the “Administrative Borrower”), as
identified on the signature pages hereto, and any Additional Guarantor who may
become a party to this Guarantee (such signatories and the Additional
Guarantors, collectively, the “Guarantors” and individually, a “Guarantor”), in
favour of WELLS FARGO BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of the Administrative Agent, the
Lenders, each L/C Issuer, each Swing Line Lender, the Hedge Banks, the Cash
Management Banks, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05 of the Credit Agreement
described below and the other Persons to whom the Guaranteed Obligations are
owed (collectively, the “Guaranteed Parties”) and (b) the Canadian Borrower, in
favour of the Administrative Agent for the ratable benefit of the Guaranteed
Parties.
Pursuant to that certain Credit Agreement dated as of May 24, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Administrative Borrower, the Canadian
Borrower (together with the Administrative Borrower, the “Borrowers”), the
Lenders party thereto, the Administrative Agent, the Swing Line Lender and each
L/C Issuer, the Lenders have agreed to make Credit Extensions to the Borrowers
upon the terms and subject to the conditions set forth therein.
Each Guarantor will materially benefit from the Credit Extensions made and to be
made under the Credit Agreement.
The Guarantors are required to enter into this Guarantee pursuant to the terms
of the Credit Agreement.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, and to induce the Administrative
Agent and the other Guaranteed Parties to enter into, and make their respective
Credit Extensions and other accommodations under, the Loan Documents, the
Secured Cash Management Agreements or the Secured Hedge Agreements, as
applicable, the Canadian Borrower and the Guarantors hereby agree with the
Administrative Agent, for the ratable benefit of the Guaranteed Parties, as
applicable, as follows:
1.Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings herein that are assigned to such terms in the Credit
Agreement. The following terms when used herein shall have the meanings set
forth below:
“Additional Guarantor” means each Person which hereafter becomes a Guarantor
pursuant to Section 19 hereof and, if applicable, Section 6.22 of the Credit
Agreement.
“Canadian Borrower Guaranteed Obligations” has the meaning set forth in Section
2(b).
“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (a) the amount by




--------------------------------------------------------------------------------





which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to (b)
the amount by which the aggregate present fair salable value of all assets and
other properties of the Guarantors other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Guarantors hereunder) of the Guarantors other than the
maker of such Excess Payment; provided that for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment.
“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guaranteed Obligations.
“Guaranteed Obligations” has the meaning set forth in Section 2(a).
“Ratable Share” means, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (a) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of the
Guarantors; provided that for purposes of calculating the Ratable Shares of the
Guarantors in respect of any payment of Guaranteed Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment.
2.Guarantee.
(a)Each Guarantor hereby absolutely and unconditionally guarantees, as a
guarantee of payment and performance and not merely as a guarantee of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of (i) all Obligations, including any and all existing and future indebtedness
and liabilities of every kind, nature and character, direct or indirect,
absolute or contingent, liquidated or unliquidated, voluntary or involuntary and
whether for principal, interest, premiums, fees indemnities, damages, costs,
expenses or otherwise, of the Canadian Borrower to any Guaranteed Party and (ii)
all Obligations of any Guarantor (other than itself) in the nature of Secured
Cash Management Agreements or Secured Hedge Agreements, in each case including
all renewals, extensions, amendments, restatements and other modifications
thereof and all costs, reasonable attorneys’ fees and expenses incurred by the
Administrative Agent or any other Guaranteed Party in connection with the
collection or enforcement thereof, and in each case whether recovery upon such
indebtedness and liabilities may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against any Guarantor or the Canadian Borrower under any Canadian Insolvency
Laws or any other Debtor Relief Laws, and including interest that accrues after
the commencement by or against the Canadian Borrower of any proceeding under any
Canadian Insolvency Laws or any other Debtor Relief Laws (collectively, the
“Guaranteed Obligations”); provided




--------------------------------------------------------------------------------





that the Guaranteed Obligations shall exclude (i) any Excluded Swap Obligations
with respect to such Guarantor, and (ii) any U.S. Obligations.
(b)The Canadian Borrower hereby absolutely and unconditionally guarantees, as a
guarantee of payment and performance and not merely as a guarantee of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of all Obligations, including any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees indemnities, damages, costs, expenses or
otherwise, of any Guarantor to any Guaranteed Party (including all renewals,
extensions, amendments, restatements and other modifications thereof and all
costs, reasonable attorneys’ fees and expenses incurred by the Administrative
Agent or any other Guaranteed Party in connection with the collection or
enforcement thereof), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against the
Canadian Borrower under any Canadian Insolvency Laws or any other Debtor Relief
Laws, and including interest that accrues after the commencement by or against
the Canadian Borrower of any proceeding under any Canadian Insolvency Laws or
any other Debtor Relief Laws (collectively, the “Canadian Borrower Guaranteed
Obligations”); provided that the Canadian Borrower Guaranteed Obligations shall
exclude any U.S. Obligations.
(c)The Guarantors agree that the Secured Parties may take any action or refrain
from taking any action specified in the Domestic Guaranty without discharging or
otherwise affecting the obligations of any Guarantor hereunder.
(d)The books and records of the Administrative Agent and the books and records
of each Guaranteed Party, as applicable, showing the amount of the Guaranteed
Obligations or Canadian Borrower Guaranteed Obligations, as applicable, shall be
admissible in evidence in any action or proceeding, and shall be conclusive
absent manifest error of the amount of the Credit Extensions and the interest
and payments thereon. This Guarantee shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or the
Canadian Borrower Guaranteed Obligations, as applicable, or any instrument or
agreement evidencing any Guaranteed Obligations or Canadian Borrower Guaranteed
Obligations, as applicable, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations or the Canadian Borrower
Guaranteed Obligations, as applicable, which might otherwise constitute a
defense to the obligations of the Canadian Borrower or each Guarantor under this
Guarantee, and the Canadian Borrower and such Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing. Anything contained herein to the contrary
notwithstanding, the obligations of each Guarantor hereunder at any time shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.
3.Certain Tax Matters. For the avoidance of doubt, the provisions of Section
3.01 of the Credit Agreement apply, mutatis mutandis; to each Guarantor that is
a party to this Guarantee.
4.Rights of Guaranteed Parties. Each Guarantor consents and agrees that, to the
extent permitted by the Credit Agreement and the other Loan Documents, as
applicable, the Guaranteed Parties may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof, (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guarantee or any Guaranteed Obligations, (c) apply such
security and direct the order or manner of sale thereof as the Guaranteed
Parties in their sole discretion may determine and (d) release or substitute one
or more of any endorsers or other guarantors of any of the Guaranteed
Obligations. Without limiting the




--------------------------------------------------------------------------------





generality of the foregoing, such Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guarantee or which, but for this provision,
might operate as a discharge of such Guarantor.
5.Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Canadian Borrower or any other Guarantor,
or the cessation from any cause whatsoever (including any act or omission of any
Guaranteed Party) of the liability of the Canadian Borrower other than payment
and performance in full of the Guaranteed Obligations, (b) any defense based on
any claim that such Guarantor’s obligations exceed or are more burdensome than
those of the Canadian Borrower, (c) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder, (d) any right to require any
Guaranteed Party to proceed against the Canadian Borrower, proceed against or
exhaust any security for the Guaranteed Obligations, or pursue any other remedy
in any Guaranteed Party’s power whatsoever, (e) any benefit of and any right to
participate in any security now or hereafter held by any Guaranteed Party, (f)
any of the items specified in Section 5 of the Domestic Guaranty and (g) to the
fullest extent permitted by law, any and all other defenses or benefits that may
be derived from or afforded by Requirement of Law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guarantee or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.
6.Obligations Independent. The obligations of each Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other Guarantor, and a
separate action may be brought against such Guarantor to enforce this Guarantee
whether or not the Canadian Borrower or any other person or entity is joined as
a party.
7.Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guarantee until the termination of this Guarantee
in accordance with its terms. If any amounts are paid to any Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent (for the benefit of itself and the other Guaranteed
Parties) to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.
8.Contribution. Subject to Section 7, each Guarantor hereby agrees with each
other Guarantor that if any Guarantor shall make an Excess Payment, such
Guarantor shall have a right of contribution from each other Guarantor in an
amount equal to such other Guarantor’s Contribution Share of such Excess
Payment. The payment obligations of any Guarantor under this Section 8 shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been paid and performed in full,
and no Guarantor shall exercise any right or remedy under this Section 8 against
any other Guarantor until such Guaranteed Obligations have been paid and
performed in full. Each Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favour of the party
entitled to such contribution. This Section 8 shall not be deemed to affect any
right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under Requirement of Law against the Canadian Borrower in
respect of any payment of Guaranteed Obligations.
9.Termination; Reinstatement. This Guarantee is a continuing and irrevocable
guarantee of all Guaranteed Obligations, now or hereafter existing, and shall
remain in full force and effect with respect to each of the Guarantors not
otherwise released from their obligations hereunder pursuant to Section 22(b),
until the termination of this Guarantee in accordance with its terms.
Notwithstanding anything to the contrary, this Guarantee shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Canadian Borrower or any Guarantor is made, or any Guaranteed
Party exercises its right of setoff, in respect of the Guaranteed Obligations
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by any Guaranteed
Party in its discretion) to be repaid to




--------------------------------------------------------------------------------





a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws, Canadian Insolvency Laws or otherwise, all as if such
payment had not been made or such setoff had not occurred and whether or not any
Guaranteed Party is in possession of or has released this Guarantee and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guarantee.
10.Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Canadian Borrower owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Canadian Borrower to such Guarantor as subrogee of any
Guaranteed Party or resulting from such Guarantor’s performance under this
Guarantee, to the payment in full in cash of all Guaranteed Obligations;
provided that, unless an Event of Default has occurred and is continuing, the
Canadian Borrower may make payments with respect to obligations and indebtedness
of the Canadian Borrower owing to such Guarantor as permitted by the Credit
Agreement and ordinary course payments pursuant to the Canadian Borrower and
such Guarantor’s cash management system. If the Administrative Agent so requests
when an Event of Default has occurred and is continuing, any such obligation or
indebtedness of the Canadian Borrower to any Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Administrative Agent
and the proceeds thereof, as well as any other amounts received by such
Guarantor in violation of this Section 10, shall be paid over to the
Administrative Agent on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of such Guarantor under this
Guarantee.
11.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Canadian Borrower or any Guarantor under any
Canadian Insolvency Laws or other Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by such Guarantor immediately upon demand
by the Administrative Agent.
12.Condition of Borrower. Each Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Canadian
Borrower and any other Guarantor such information concerning the financial
condition, business and operations of the Canadian Borrower and any such other
Guarantor as such Guarantor requires, and that no Guaranteed Party has a duty,
and such Guarantor is not relying on any Guaranteed Party at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Canadian Borrower or any other Guarantor (such
Guarantor waiving any duty on the part of any Guaranteed Parties to disclose
such information and any defense relating to the failure to provide the same).
13.Representations and Warranties. Each Guarantor represents and warrants that
each representation and warranty contained in Article V of the Credit Agreement
to the extent such representation and warranty relates to such Guarantor is true
and correct in all material respects (or, with respect to representations and
warranties qualified by a materiality or a Material Adverse Effect standard, in
all respects) to the extent set forth therein and except for such of those
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (or, with respect to representations and
warranties qualified by a materiality or a Material Adverse Effect standard, in
all respects) to the extent set forth therein as of such earlier date, as if
made by such Guarantor herein; provided that each reference in each such
representation and warranty to the Canadian Borrower’s knowledge shall, for the
purposes of this Section 13, be deemed to be a reference to such Guarantor’s
knowledge.
14.Amendments; Etc. None of the terms or provisions of this Guarantee may be
waived, amended, supplemented or otherwise modified, nor any consent be given,
except in accordance with Section 10.01 of the Credit Agreement.
15.Notices. All notices and communications hereunder or under any Joinder
Agreement as set forth in Section 19 shall be given to the addresses and
otherwise made in accordance with Section 10.02 of




--------------------------------------------------------------------------------





the Credit Agreement; provided that notices and communications to the Guarantors
shall be directed to the Guarantors at the address of the Canadian Borrower set
forth in Section 10.02 of the Credit Agreement.
16.Expenses; Indemnification and Survival. Without limitation on any other
obligations of each Guarantor or remedies of the Administrative Agent or any
other Guaranteed Party under this Guarantee, each Guarantor shall, to the
fullest extent permitted by Requirement of Law, indemnify, defend and save and
hold harmless the Administrative Agent and each other Guaranteed Party from and
against, and shall pay on demand, any and all damages, losses, liabilities and
out-of-pocket expenses (including reasonable attorneys’ fees and expenses) that
may be suffered or incurred by the Administrative Agent or any other Guaranteed
Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of the Canadian
Borrower enforceable against the Canadian Borrower in accordance with their
terms. The obligations of such Guarantor under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Guarantee
in accordance with its terms.
17.Right of Setoff; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF
JURY TRIAL; Judgment Currency. THIS GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF ONTARIO AND THE FEDERAL
LAWS OF CANADA APPLICABLE THEREIN. Without limiting the general applicability of
the foregoing and the terms of the other Loan Documents to this Guarantee and
the parties hereto, the terms of Sections 10.08, 10.15 and 10.18 of the Credit
Agreement are incorporated herein by reference, mutatis mutandis, with each
reference to the “Borrower” therein (whether express or by reference to the
Canadian Borrower as a “party” thereto) being a reference to the Guarantors, and
the parties hereto agree to such terms.
18.Counterparts; Electronic Execution. This Guarantee may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Guarantee by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Guarantee.
19.Additional Guarantors. At any time after the date of this Guarantee, one or
more additional Persons may become a party hereto by executing and delivering to
the Administrative Agent a Joinder Agreement pursuant to the Credit Agreement.
Immediately upon such execution and delivery of such Joinder Agreement (and
without any further action), each such additional Person will become a party to
this Guarantee as a “Guarantor” and have all of the rights and obligations of a
Guarantor hereunder and this Guarantee shall be deemed amended by such Joinder
Agreement. Attached hereto as Exhibit A is a form of Joinder Agreement.
20.Miscellaneous. No failure by any Guaranteed Party to exercise, and no delay
in exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guarantee shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Administrative Agent and each Guarantor in writing, this Guarantee
is not intended to supersede or otherwise affect any other guarantee now or
hereafter given by any Guarantor or any other guarantor for the benefit of the
Guaranteed Parties or any term or provision thereof.
21.Acknowledgments. Each Guarantor hereby acknowledges that (a) it has been
advised by counsel in the negotiation, execution and delivery of this Guarantee
and the other Loan Documents to which it is a party and (b) it has received a
copy of the Credit Agreement and the other Loan Documents and has reviewed and
understands the same.
22.Termination; Release.
(a)At such time as the Loans to the Canadian Borrower and the other Obligations
of the Canadian Loan Parties (other than (i) contingent indemnification
obligations and (ii) Obligations of the Canadian Loan Parties in respect of
Secured Cash Management Agreements and Secured Hedge Agreements either (A) as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been




--------------------------------------------------------------------------------





made or (B) notice has not been received by the Administrative Agent from the
applicable Cash Management Bank or Hedge Bank that such amounts are then due and
payable) shall have been paid in full, the Commitments to the Canadian Borrower
under the Credit Agreement have been terminated or expired and each Letter of
Credit issued to any Canadian Permitted L/C Party under the Credit Agreement
shall be Cash Collateralized or no longer outstanding (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the applicable L/C Issuer shall have been made), this Guarantee and all
obligations (other than those expressly stated to survive such termination or as
may be reinstated after such termination) of the Administrative Agent and each
Guarantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party.
(b)At the request and sole expense of the Canadian Borrower, a Guarantor shall
be released from its obligations hereunder in the event that all the Stock and
Stock Equivalents in such Guarantor shall be sold or otherwise disposed of in a
transaction permitted by the Credit Agreement; provided that the Canadian
Borrower shall have delivered to the Administrative Agent, at least three
Business Days (or such lesser period permitted in writing by the Administrative
Agent) prior to the date of the proposed release, a written request for such
release identifying the relevant Guarantor and the terms of the relevant sale or
other disposition in reasonable detail, including the price thereof and any
expenses incurred in connection therewith, together with a certification by the
Canadian Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.
23.Subordination of Intercompany Debt. Each Guarantor agrees that, to the extent
it owes any Indebtedness to any Restricted Subsidiary of the Borrower that is
not a Guarantor, payment of the principal of, and interest on and other charges
with respect to, such Indebtedness is expressly subordinated and subject in
right of payment to the prior payment in full of all obligations of such
Guarantor under the Loan Documents, and such Guarantor agrees not to make any
payment or prepayment, whether required or optional, of principal, interest or
other charges on or with respect to any such Indebtedness if an Event of Default
under Sections 8.01(a), (b) or (f) of the Credit Agreement shall have occurred
and be continuing. Each Guarantor that owes any Indebtedness to any Restricted
Subsidiary of the Borrower agrees to cause the payee of such Indebtedness to
acknowledge the terms of this Section 23, either by (i) having such Restricted
Subsidiary of the Borrower execute an Acknowledgment of Subordination of
Intercompany Debt in the form attached to this Guarantee as Exhibit B and
delivering such Acknowledgment of Subordinated Intercompany Debt to the
Administrative Agent, or (ii) otherwise including the substance of this Section
23 in the documentation for such Indebtedness and delivering such documentation
to the Administrative Agent.


[Signature Pages Follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Guarantee to be
duly executed as of the date first above written.


GUARANTOR:                [GUARANTOR]




By: __________________________________        
Name:__________________________________
Title: __________________________________
                                                                  


 












































































Canadian Guarantee Agreement
Signature Page




--------------------------------------------------------------------------------





Acknowledged and accepted:


WELLS FARGO BANK, N.A.,
as Administrative Agent




By: ________________________________________    
Name: ________________________________________
Title: ________________________________________




















































































Canadian Guarantee Agreement
Signature Page




--------------------------------------------------------------------------------





EXHIBIT A
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, this “Agreement”) dated as of
__________, 20__ between __________, a __________ (the “New Subsidiary”), and
WELLS FARGO BANK, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”) under that certain Credit Agreement, dated as of May 24,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among BWX TECHNOLOGIES,
INC., a Delaware corporation as the Administrative Borrower thereunder, BWXT
CANADA LTD., an Ontario corporation as the Canadian Borrower thereunder (the
“Canadian Borrower”), the Lenders party thereto, the Administrative Agent, the
Swing Line Lender and each L/C Issuer (each as defined therein). All capitalized
terms used and not defined herein shall have the meanings given thereto in the
Credit Agreement or the applicable Loan Document referred to herein.
The Canadian Borrower desires to or is required by Section 6.22 of the Credit
Agreement to cause the New Subsidiary to become a “Guarantor”.
Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Guaranteed Parties:
1.The New Subsidiary hereby agrees that by execution of this Agreement it is a
Guarantor (as defined in the Guarantee) under the Guarantee as if a signatory
thereof on the Closing Date, and the New Subsidiary (a) shall comply with, and
be subject to, and have the benefit of, all of the terms, conditions, covenants,
agreements and obligations set forth in the Guarantee and (b) hereby makes each
representation and warranty of a Guarantor, as set forth in the Guarantee. The
New Subsidiary hereby agrees that (i) each reference to a “Guarantor” or the
“Guarantors” in the Guarantee and the other Loan Documents shall include the New
Subsidiary (in each case, other than references solely applicable to a “Domestic
Guarantor” or “Domestic Guarantors” (as defined in the Credit Agreement)) and
(ii) each reference to the “Guarantee” as used therein shall mean the Canadian
Guarantee Agreement as supplemented hereby and as otherwise amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof. Without limiting the generality of the foregoing terms of this paragraph
1, the New Subsidiary hereby, jointly and severally together with the other
Guarantors, guarantees to the Administrative Agent, for the benefit of the
Guaranteed Parties, as provided in the Guarantee, the prompt payment and
performance of the Guaranteed Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof.
2.[The New Subsidiary hereby agrees that by execution of this Agreement it is a
Grantor (as defined in the Canadian Collateral Agreement) under the Canadian
Collateral Agreement as if a signatory thereof on the Closing Date, and the New
Subsidiary (a) shall comply with, and be subject to, and have the benefit of,
all of the terms, conditions, covenants, agreements and obligations set forth in
the Canadian Collateral Agreement and (b) hereby makes each representation and
warranty of a Grantor, as set forth in the Canadian Collateral Agreement. The
New Subsidiary hereby agrees that (i) each reference to a “Grantor” or the
“Grantors” in the Canadian Collateral Agreement and the other Loan Documents
shall include the New Subsidiary, (ii) each reference to the “Canadian
Collateral Agreement” as used therein shall mean the Canadian Collateral
Agreement as supplemented hereby and as otherwise amended, restated, modified or
supplemented as of the date hereof and (iii) each reference to a “Collateral” in
the Canadian Collateral Agreement and the other Loan Documents shall include all
Collateral (as defined in the Canadian Collateral Agreement) of the New
Subsidiary (other than any of New Subsidiary’s Excluded Assets (as defined in
the




--------------------------------------------------------------------------------





Canadian Collateral Agreement)). Without limiting the generality of the
foregoing terms of this paragraph 2, the New Subsidiary hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right of setoff against, any and all right, title
and interest, whether now or hereafter owned or acquired, of the New Subsidiary
in and to the Collateral of the New Subsidiary.] If the New Subsidiary is a
Grantor under the Canadian Collateral Agreement
3.Attached hereto as Annex A are supplements to Schedules 5.03 and 5.17(b) of
the Credit Agreement [and each of the Schedules to the Canadian Collateral
Agreement to the extent such Schedules have or will change after the execution
and delivery hereof] If the New Subsidiary is a Grantor under the Canadian
Collateral Agreement. (which supplements include, as of the date hereof, all
information required to be provided therein with respect to the New Subsidiary).
4.All notices and communications to the New Subsidiary shall be given to the
address of the Canadian Borrower set forth in, and otherwise made in accordance
with, Section 10.02 of the Credit Agreement.
5.The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Guaranteed Parties of the guarantee by the New Subsidiary under the
Guarantee upon the execution of this Agreement by the New Subsidiary.
6.The New Subsidiary hereby acknowledges that (a) it has been advised by counsel
in the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is deemed a party and (b) it has received a copy of the
Credit Agreement and the other Loan Documents and has reviewed and understands
the same.
7.This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
8.This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the Province of Ontario and the federal laws of
Canada applicable therein.


[Signature Pages Follow]














___________________________________
1 If the New Subsidiary is a Grantor under the Canadian Collateral Agreement
2 If the New Subsidiary is a Grantor under the Canadian Collateral Agreement.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first above written.


[__________],
as Guarantor


By:     _________________________        
Name:     _________________________        
Title:     _________________________    








--------------------------------------------------------------------------------





Acknowledged and accepted:


WELLS FARGO BANK, N.A.,
as Administrative Agent


By:                             
Name:                             
Title:                             




--------------------------------------------------------------------------------





ANNEX A
Supplemental Schedules
Schedules to Credit Agreement


Schedules to Canadian Collateral Agreement






--------------------------------------------------------------------------------





EXHIBIT B


ACKNOWLEDGMENT OF SUBORDINATION OF INTERCOMPANY DEBT




Reference is made to (i) that certain Canadian Guarantee Agreement, dated as of
May 24, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Canadian Guarantee”), among BWXT
Canada Ltd., an Ontario corporation (the “Canadian Borrower”), and certain of
the Administrative Borrower’s (as defined below) Restricted Subsidiaries from
time to time party thereto in favor of Wells Fargo Bank, N.A., as Administrative
Agent for the benefit of the Guaranteed Parties and (ii) that certain Domestic
Guaranty Agreement, dated as of May 24, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Domestic
Guaranty”), among BWX Technologies, Inc., a Delaware corporation (the
“Administrative Borrower”) and certain of its Restricted Subsidiaries from time
to time party thereto in favor of Wells Fargo Bank, N.A., as Administrative
Agent for the benefit of the Guaranteed Parties. Unless otherwise defined
herein, capitalized terms used herein shall have the meanings given to them in
the that certain Credit Agreement, dated as of May 24, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Administrative Borrower, the Canadian
Borrower, Wells Fargo Bank, N.A., as Administrative Agent, the lenders from time
to time party thereto, the Swing Line Lender and the L/C Issuers from time to
time party thereto.


The undersigned, a Restricted Subsidiary of a Borrower, has or may in the future
loan money to a Loan Party (collectively, the “Intercompany Indebtedness”). The
undersigned hereby agrees that all Intercompany Indebtedness owed to the
undersigned by any Loan Party is expressly subordinated and subject in right of
payment to the prior payment in full of all Obligations of such Loan Party under
the Loan Documents, and the undersigned further agrees not to accept any payment
or prepayment, whether required or optional, of principal, interest or other
charges on or with respect to any such Intercompany Indebtedness if an Event of
Default under Sections 8.01(a), (b) or (f) of the Credit Agreement shall have
occurred and be continuing. Any payment received in contravention of the
foregoing subordination terms shall be promptly turned over to the
Administrative Agent, and until so turned over, shall be held by the undersigned
in trust for the Guaranteed Parties (as defined in the Canadian Guarantee or
Domestic Guaranty, as applicable), segregated from other funds of the
undersigned.


[subsidiary]


By:______________________
Name:
Title:


















--------------------------------------------------------------------------------






EXHIBIT G-1


FORM OF DOMESTIC COLLATERAL AGREEMENT










U.S. PLEDGE AND SECURITY AGREEMENT
made by
BWX TECHNOLOGIES, INC. and certain Domestic Subsidiaries of the Administrative
Borrower
in favor of
WELLS FARGO BANK, N.A., as Administrative Agent,
for the benefit of the Secured Parties
Dated as of May 24, 2018












--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page


SECTION 1.
DEFINED TERMS
1


1.1.
Definitions
1


1.2.
Other Definitional Provisions
6


SECTION 2.
GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL
7


2.1.
Grant of Security Interest
7


2.2.
Continuing Liability Under Collateral
8


2.3.
Foreign Action
8


SECTION 3.
REPRESENTATIONS AND WARRANTIES
8


3.1.
Representations in Credit Agreement
9


3.2.
Title; No Other Liens
9


3.3.
Perfected First Priority Liens
9


3.4.
Name; Jurisdiction of Organization, etc
10


3.5.
Inventory and Equipment
10


3.6.
Types of Collateral
10


3.7.
Investment Property
10


3.8.
Receivables
11


3.9.
Intellectual Property
11


3.10.
Commercial Tort Claims
13


3.11.
Contracts
13


SECTION 4.
COVENANTS
13


4.1.
Covenants in Credit Agreement
13


4.2.
Delivery and Control of Instruments, Chattel Paper, Negotiable Documents and
Investment Property
13


4.3.
Maintenance of Insurance
14


4.4.
Payment of Obligations
14


4.5.
Maintenance of Perfected Security Interest; Further Documentation
15


4.6.
Changes in Locations, Name, Jurisdiction of Incorporation, etc
15


4.7.
Notices
15


4.8.
Investment Property
16


4.9.
Receivables
17


4.10.
Intellectual Property
17


4.11.
Contracts
19


4.12.
Commercial Tort Claims
20


SECTION 5.
REMEDIAL PROVISIONS
20


5.1.
Certain Matters Relating to Receivables
20


5.2.
Communications with Obligors; Domestic Grantors Remain Liable
21


5.3.
Pledged Securities
21


5.4.
Proceeds to be Turned Over To Administrative Agent
22







--------------------------------------------------------------------------------





5.5.
Application of Proceeds
22


5.6.
Code and Other Remedies
22


5.7.
Private Sales, etc
24


5.8.
Deficiency
24


5.9.
BWXT Entities
24


SECTION 6.
THE ADMINISTRATIVE AGENT
25


6.1.
Administrative Agent’s Appointment as Attorney-in-Fact, etc
25


6.2.
Duty of Administrative Agent
26


6.3.
Execution of Financing Statements
27


6.4.
Authority of Administrative Agent
27


6.5.
Appointment of Co-Administrative Agents
27


SECTION 7.
MISCELLANEOUS
28


7.1.
Amendments in Writing
28


7.2.
Notices
28


7.3.
No Waiver by Course of Conduct; Cumulative Remedies
28


7.4.
Enforcement Expenses; Indemnification
28


7.5.
Successors and Assigns
29


7.6.
Set-off; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL
29


7.7.
Counterparts
29


7.8.
Severability
29


7.9.
Section Headings
29


7.10.
Integration
29


7.11.
Acknowledgments
30


7.12.
Additional Domestic Grantors
30


7.13.
Releases; Termination of this Agreement
30





Schedule 3.3 - Perfected First Priority Liens
Schedule 3.4 - Name; Jurisdiction of Organization, etc
Schedule 3.5 - Inventory and Equipment
Schedule 3.7 - Investment Property
Schedule 3.9 - Intellectual Property
Schedule 3.10 - Commercial Tort Claims
Exhibit A - Intellectual Property Notices






--------------------------------------------------------------------------------






This U.S. PLEDGE AND SECURITY AGREEMENT, dated as of May 24, 2018, made by each
of the signatories hereto (each a “Domestic Grantor” and collectively, together
with any other grantor that may become a party hereto as provided herein, the
“Domestic Grantors”), in favor of WELLS FARGO BANK, N.A., as administrative
agent (in such capacity and together with its successors in such capacity, the
“Administrative Agent”) for the benefit of the Secured Parties in connection
with that certain Credit Agreement dated as of May 24, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among BWX TECHNOLOGIES, INC., a Delaware
corporation, as the Administrative Borrower, BWXT CANADA LTD., an Ontario
corporation, as the Canadian Borrower, the Lenders party thereto, the
Administrative Agent, the Swing Line Lender and each L/C Issuer.
Pursuant to the Credit Agreement, the Lenders have severally agreed to make
Credit Extensions to the Borrowers.
This Agreement is required by the terms of the Credit Agreement.
In consideration of the mutual covenants and agreements contained herein and in
the other Loan Documents, the parties hereto covenant and agree as follows:
SECTION 1.DEFINED TERMS
1.1.    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement,
and unless otherwise defined herein or in the Credit Agreement, in the New York
UCC and, in any event, the following terms are used herein as defined in the New
York UCC: Accounts, Account Debtor, As-Extracted Collateral, Certificated
Security, Chattel Paper, Commercial Tort Claim, Commodity Account, Commodity
Contract, Commodity Intermediary, Consumer Goods, Deposit Account, Documents,
Electronic Chattel Paper, Equipment, Farm Products, Financial Asset, Fixtures,
General Intangibles, Goods (as defined in Article 9 of the New York UCC),
Instruments, Inventory, Letter-of-Credit Rights, Manufactured Homes, Money,
Payment Intangibles, Securities Account, Securities Intermediary, Security,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.
(b)    The following terms shall have the following meanings:
“Administrative Agent” shall have the meaning assigned to such term in the
preamble.
“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 4.10(i).
“Agreement” shall mean this U.S. Pledge and Security Agreement, as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.
“Collateral” shall have the meaning assigned to such term in Section 2.1.
“Collateral Account” shall mean any collateral account established by the
Administrative Agent as provided in Sections 5.1 or 5.4.


1

--------------------------------------------------------------------------------





“Collateral Account Funds” shall mean, collectively, the following: all funds
(including all trust monies) and investments (including all cash equivalents)
credited to, or purchased with funds from, any Collateral Account and all
certificates and instruments from time to time representing or evidencing such
investments; all Money, notes, certificates of deposit, checks and other
instruments from time to time hereafter delivered to or otherwise possessed by
the Administrative Agent for or on behalf of any Domestic Grantor in
substitution for, or in addition to, any or all of the Collateral; and all
interest, dividends, cash, instruments and other property from time to time
received in, receivable or otherwise distributed to the Collateral Account in
respect of or in exchange for any or all of the items constituting Collateral.
“Contracts” shall mean all contracts and agreements between any Domestic Grantor
and any other Person (in each case, whether written or oral, or third party or
intercompany) as the same may be amended, assigned, extended, restated,
supplemented, replaced or otherwise modified from time to time including (a) all
rights of any Domestic Grantor to receive moneys due and to become due to it
thereunder or in connection therewith, (b) all rights of any Domestic Grantor to
receive proceeds of any insurance, indemnity, warranty or guarantee with respect
thereto, (c) all rights of any Domestic Grantor to damages arising thereunder
and (d) all rights of any Domestic Grantor to terminate and to perform and
compel performance of, such Contracts and to exercise all remedies thereunder.
“Copyright Licenses” shall mean any agreement, whether written or oral, naming
any Domestic Grantor as licensor or licensee (including those listed in Schedule
3.9(a) (as such schedule may be amended or supplemented from time to time)),
granting any right in, to or under any Copyright, including the grant of rights
to publicly perform, display, copy, prepare derivative works or distribute under
any Copyright. This term shall exclude implied licenses and any rights obtained
or granted under a copyright pursuant to the doctrines of first sale or
estoppel.
“Copyrights” shall mean (a) all copyrights arising under the laws of the United
States, any other country, or union of countries, or any political subdivision
of any of the foregoing, whether registered or unregistered and whether
published or unpublished (including those listed in Schedule 3.9(a) (as such
schedule may be amended or supplemented from time to time)), all registrations
and recordings thereof, and all applications in connection therewith and rights
corresponding thereto throughout the world, including all registrations,
recordings and applications in the United States Copyright Office, and all Mask
Works (as defined in 17 USC § 901), (b) the right to, and to obtain, all
extensions and renewals thereof, and the right to sue for past, present and
future infringements of any of the foregoing, (c) all proceeds of the foregoing,
including license, royalties, income, payments, claims, damages, and proceeds of
suit and (d) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto.
“Credit Agreement” shall have the meaning assigned to such term in the preamble.
“Domestic Grantors” shall have the meaning assigned to such term in the
preamble.
“Excluded Assets” shall mean:
(a)    any lease, license, contract, or agreement to which any Domestic Grantor
is a party or any of its rights or interests thereunder if, and only for so long
as, the grant of a security interest hereunder shall constitute or result in a
breach, termination or default under any such lease, license, contract, or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to the anti-assignment provisions of the UCC, PPSA of any
relevant jurisdiction or any other applicable law or principles of equity);
provided, however, that such security interest shall attach immediately to any
portion of such


2

--------------------------------------------------------------------------------





lease, license, contract, or agreement and the rights and interests thereunder
that does not result in any of the consequences specified above;
(b)    all Security Entitlements, Securities Accounts, Deposit Accounts,
Financial Assets, Letter-of-Credit Rights (other than Letter-of-Credit Rights
constituting a Supporting Obligation), Commodity Contracts and Commodity
Accounts to which any Domestic Grantor has any right, title or interest, in each
case of this clause (b) except to the extent a security interest therein may be
perfected by filing of a financing statement or PPSA filing or similar filing
under applicable Canadian law, and other than (x) any Collateral Account and
Collateral Account Funds and (y) proceeds of the Collateral (as defined in the
Credit Agreement) (it being understood that control agreements shall not be
required with respect to any of the foregoing (other than the Collateral
Account));
(c)    the Excluded Stock; and
(d)    all cars, trucks, trailers and other vehicles covered by a certificate of
title under the laws of any state to which any Domestic Grantor has any right,
title or interest;
“Excluded Stock” shall mean:
(a)    the equity interests of any Subsidiary that is a CFC or Foreign
Subsidiary Holdco in excess of 65% of the outstanding voting stock and 100% of
the outstanding non-voting stock of any such Subsidiary that is a First-Tier
Foreign Subsidiary;
(b)    the Stock and Stock Equivalents of any BWXT Entity;
(c)    the Stock and Stock Equivalents of any Captive Insurance Subsidiary;
(d)    the Stock and Stock Equivalents of any Joint Venture to the extent that
the Constituent Documents of such Joint Venture prohibit such a security
interest to be granted to the Administrative Agent;
(e)    the Stock and Stock Equivalents of (i) any Subsidiary that is not a Loan
Party or (ii) any Joint Venture, in each case, to the extent that such
Subsidiary or Joint Venture has incurred Non-Recourse Indebtedness permitted by
the Credit Agreement the terms of which either (A) require security interests in
such Stock and Stock Equivalents to be granted to secure such Non-Recourse
Indebtedness or (B) prohibit such a security interest to be granted to the
Administrative Agent;
(f)    the Stock and Stock Equivalents of Immaterial Subsidiaries (except to the
extent a security interest therein may be perfected by filing of a financing
statement or PPSA filing or similar filing under applicable Canadian law); and
(g)    the Stock and Stock Equivalents of Unrestricted Subsidiaries.
“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof).
“Intellectual Property” shall mean the collective reference to all intellectual
property rights whether arising under United States, multinational or foreign
laws or otherwise, including the Copyrights, the


3

--------------------------------------------------------------------------------





Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, the Trade Secrets and the Trade Secret Licenses.
“Intellectual Property Security Agreement” shall mean a Notice of Grant of
Security Interest in substantially the form of Exhibit A or such other form as
may be approved by the Administrative Agent and the applicable Domestic Grantor.
“Intercompany Note” shall mean any promissory note evidencing Indebtedness
permitted to be incurred pursuant to Section 7.01(f) of the Credit Agreement
with respect to any outstanding intercompany obligations and advances owed by or
to a Loan Party.
“Investment Property” shall mean the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(or any successor provision) (other than any Excluded Stock), including all
Certificated Securities and Uncertificated Securities and (b) whether or not
otherwise constituting “investment property,” all Pledged Notes and all Pledged
Equity Interests.
“Joinder Agreement” shall have the meaning assigned to such term in the Domestic
Guaranty.
“Licensed Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(a).
“Material Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(b).
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.
“Owned Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(a).
“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Domestic Grantor of any right to make, use, import,
offer for sale, or sell any invention covered in whole or in part by a Patent,
including any of the foregoing listed in Schedule 3.9(a) (as such schedule may
be amended or supplemented from time to time). This term shall exclude implied
licenses and any rights obtained or granted under a patent pursuant to the
doctrines of exhaustion or estoppel.
“Patents” shall mean (a) all United States patents, patents issued by any other
country, union of countries or any political subdivision of any of the
foregoing, and all reissues and extensions thereof, including any of the
foregoing listed in Schedule 3.9(a) (as such schedule may be amended or
supplemented from time to time), (b) all patent applications pending in the
United States or any other country or union of countries or any political
subdivision of any of the foregoing and all divisions, continuations and
continuations-in-part thereof, including any of the foregoing listed in Schedule
3.9(a) (as such schedule may be amended or supplemented from time to time), (c)
all rights to, and to obtain, any reissues or extensions of the foregoing and
(d) all proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages and proceeds of suit.
“Pledged Equity Interests” means all Stock and Stock Equivalents now owned or
hereafter acquired by a Domestic Grantor, including the Stock and Stock
Equivalents of the Subsidiaries owned by such Domestic Grantor as set forth on
Schedule 3.7(a) (as such schedule may be amended or supplemented from time to
time), in each case together with the certificates (or other agreements or
instruments), if any, representing such shares, and all options and other
rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:


4

--------------------------------------------------------------------------------





(a)    all Stock and Stock Equivalents representing a dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a stock split, reclassification or other exchange therefor, and
any subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof;
(b)    in the event of any consolidation or merger involving the issuer thereof
and in which such issuer is not the surviving Person, all shares of each class
of the Stock and Stock Equivalents of the successor Person formed by or
resulting from such consolidation or merger, to the extent that such successor
Person is a direct Subsidiary of a Domestic Grantor; and
(c)    all rights, privileges, authority and powers of a Domestic Grantor
relating to such Stock and Stock Equivalents in each such issuer or under any
Constituent Document of each issuer, and the certificates, instruments and
agreements representing such Stock and Stock Equivalents and any and all
interest of each Domestic Grantor in the entries on the books of any financial
intermediary pertaining to such Stock and Stock Equivalents; provided that,
Pledged Equity Interests shall not include Excluded Stock and any rights related
to such Excluded Stock (including those listed in clauses (a) through (c) of
this definition).
“Pledged LLC/Partnership Interests” means, with respect to any Domestic Grantor,
the entire partnership, membership interest or limited liability company
interest, as applicable, of such Domestic Grantor in each general partnership,
limited partnership, limited liability partnership, limited liability company or
any other partnership owned thereby, including, without limitation, such
Domestic Grantor’s capital account, its interest as a partner or member, as
applicable, in the net cash flow, net profit and net loss, and items of income,
gain, loss, deduction and credit of any such general partnership, limited
partnership, limited liability partnership, limited liability company or any
other partnership, as applicable, such Domestic Grantor’s interest in all
distributions made or to be made by any such general partnership, limited
partnership, limited liability partnership, limited liability company or any
other partnership, as applicable, to such Domestic Grantor and all of the other
economic rights, titles and interests of such Domestic Grantor as a partner or
member, as applicable, of any such general partnership, limited partnership,
limited liability partnership, limited liability company or any other
partnership, as applicable, whether set forth in the partnership agreement or
membership agreement, as applicable, of such general partnership, limited
partnership, limited liability partnership, limited liability company or any
other partnership, as applicable, by separate agreement or otherwise.
“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Domestic Grantor, including those listed on Schedule 3.7(b) (as such
schedule may be amended or supplemented from time to time) and all Intercompany
Notes at any time issued to or held by any Domestic Grantor (other than (a)
promissory notes in an aggregate principal amount not to exceed $5,000,000 at
any time outstanding issued in connection with extensions of trade credit by any
Domestic Grantor in the ordinary course of business and (b) promissory notes
constituting Cash Equivalents that are held by any Domestic Grantor).
“Pledged Securities” shall mean the collective reference to the Pledged Notes
and the Pledged Equity Interests.
“Proceeds” shall mean all “proceeds” as such term is defined in Section
9-102(a)(64) of the New York UCC (or any successor provision) and, in any event,
shall include all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.


5

--------------------------------------------------------------------------------





“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.
“Secured Obligations” shall mean the “Obligations” (as defined in the Credit
Agreement).
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Domestic Grantor of any right in, to or under any
Trademark, including any of the foregoing referred to in Schedule 3.9(a) (as
such schedule may be amended or supplemented from time to time). This term shall
exclude implied licenses and any rights obtained or granted under a trademark
pursuant to the doctrines of first sale or estoppel.
“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, domain names, trade
styles, service marks, logos, designs and other source or business identifiers,
and all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country, union of countries, or any political subdivision of any of
the foregoing, or otherwise, and all common-law rights related thereto,
including any of the foregoing listed in Schedule 3.9(a) (as such schedule may
be amended or supplemented from time to time), (b) the right to, and to obtain,
all renewals thereof, (c) the goodwill of the business symbolized by the
foregoing and (d) the right to sue for past, present and future infringements or
dilution of any of the foregoing or for any injury to goodwill, and all proceeds
of the foregoing, including royalties, income, payments, claims, damages and
proceeds of suit.
“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Domestic Grantor of any right in, to or
under any Trade Secret, including any of the foregoing listed in Schedule 3.9(a)
(as such schedule may be amended or supplemented from time to time). This term
shall exclude implied licenses and any rights obtained or granted under a trade
secret pursuant to the doctrine of estoppel.
“Trade Secrets” shall mean (a) all trade secrets and all other confidential or
proprietary information and know how whether or not reduced to a writing or
other tangible form, (b) all documents and things embodying, incorporating or
describing the foregoing, and (c) the right to sue for past, present and future
misappropriations of any of the foregoing and all proceeds of the foregoing,
including royalties, income, payments, claims, damages and proceeds of suit.
1.2.    Other Definitional Provisions. Without limiting the general
applicability of the terms of the other Loan Documents to this Agreement and the
parties hereto, the terms of Sections 1.02 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
1.3.    Credit Agreement Governs. If any of the terms or conditions of this
Agreement is in conflict with the Credit Agreement, then the terms and
conditions of the Credit Agreement shall govern.


6

--------------------------------------------------------------------------------





1.4.    Canadian Collateral Agreement. Solely with respect to any Collateral of
the Domestic Grantors hereunder located in Canada or any province or territory
thereof that is subject to a valid and perfected security interest in favor of
the Administrative Agent for the benefit of the Secured Parties pursuant to the
Canadian Collateral Agreement in the event of a conflict between the terms of
this Agreement and the Canadian Collateral Agreement, the Canadian Collateral
Agreement shall govern.
SECTION 2.    GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL
2.1.    Grant of Security Interest. Each Domestic Grantor hereby grants and
pledges to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in all of such Domestic Grantor’s right, title and interest in
and to the following property, in each case, wherever located and whether now
owned or at any time hereafter acquired by such Domestic Grantor or in which
such Domestic Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:
(a)    all Accounts;
(b)    all As-Extracted Collateral;
(c)    all Chattel Paper;
(d)    all Collateral Accounts, all Collateral Account Funds and all Deposit
Accounts;
(e)    all Commercial Tort Claims from time to time specifically described on
Schedule 3.10 and as supplemented pursuant to Section 4.12;
(f)    all Contracts;
(g)    all Documents;
(h)    all Equipment;
(i)    all Fixtures;
(j)    all General Intangibles;
(k)    all Goods;
(l)    all Instruments;
(m)    all Insurance;
(n)    all Intellectual Property;
(o)    all Inventory;
(p)    all Investment Property;


7

--------------------------------------------------------------------------------





(q)    all Letter-of-Credit Rights;
(r)    all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time pertain to or evidence or
contain information relating to any of the Collateral or are otherwise necessary
or helpful in the collection thereof or realization thereupon; and
(s)    to the extent not otherwise included, all Proceeds, goodwill, products,
accessions, rents and profits of any and all of the foregoing and all collateral
security, Supporting Obligations and guarantees given by any Person with respect
to any of the foregoing;
provided that, notwithstanding any other provision set forth in this Section
2.1, this Agreement shall not, at any time, constitute a grant of a security
interest in any property that is, at such time, an Excluded Asset, and the term
“Collateral” and each of the defined terms incorporated therein shall exclude
the Excluded Assets.
2.2.    Continuing Liability Under Collateral. Notwithstanding anything herein
to the contrary, (a) each Domestic Grantor shall remain liable for all
obligations under and in respect of the Collateral and nothing contained herein
is intended or shall be a delegation of duties to the Administrative Agent or
any other Secured Party, (b) each Domestic Grantor shall remain liable under and
each of the agreements included in the Collateral, including any Receivables,
any Contracts and any agreements relating to Pledged LLC/Partnership Interests,
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related hereto nor shall the Administrative
Agent nor any other Secured Party have any obligation to make any inquiry as to
the nature or sufficiency of any payment received by it or have any obligation
to take any action to collect or enforce any rights under any agreement included
in the Collateral, including any agreements relating to any Receivables, any
Contracts or any agreements relating to Pledged LLC/Partnership Interests and
(c) the exercise by the Administrative Agent of any of its rights hereunder
shall not release any Domestic Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral, including any
agreements relating to any Receivables, any Contracts and any agreements
relating to Pledged LLC/Partnership Interests.
2.3.    Foreign Action. Notwithstanding anything to the contrary herein, to the
extent any Collateral is located in any jurisdiction outside the United States
and Canada, or the creation or perfection of a lien in any Collateral requires
any action or documentation outside the United States and Canada, no such action
or documentation outside the United States and Canada shall be required with
respect to such Collateral.
2.4.    Control Agreements. Notwithstanding anything to the contrary herein, no
Domestic Grantor shall be required to execute or deliver any control agreements
with respect to deposit accounts (other than with respect to any Collateral
Account), commodities accounts, securities accounts or with respect to any such
other items described in clause (b) of the definition of Excluded Assets.
SECTION 3.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and make their respective Credit Extensions, each Domestic Grantor
hereby represents and warrants to the Secured Parties that:


8

--------------------------------------------------------------------------------





3.1.    Representations in Credit Agreement.
In the case of each Domestic Grantor, the representations and warranties set
forth in Article V of the Credit Agreement solely as they relate to such
Domestic Grantor or to the Loan Documents to which such Domestic Grantor is a
party, each of which is hereby incorporated herein by reference, are true and
correct, in all material respects (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects), except for representations and warranties expressly stated to relate
to a specific earlier date, in which case such representations and warranties
shall be true and correct in all material respects (or, with respect to
representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) as of such earlier date, and the Secured
Parties shall be entitled to rely on each of them as if they were fully set
forth herein, provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this
Section 3.l, be deemed to be a reference to such Domestic Grantor’s knowledge.
3.2.    Title; No Other Liens. Such Domestic Grantor owns or licenses or
otherwise has the right to use each item of the Collateral free and clear of any
and all Liens, including Liens arising as a result of such Domestic Grantor
becoming bound (as a result of merger or otherwise) as grantor under a security
agreement entered into by another Person, except for Liens expressly permitted
by Section 7.02 of the Credit Agreement. No effective financing statement,
mortgage or other public notice indicating the existence of a Lien with respect
to all or any part of the Collateral is on file or of record in any public
office, except such as have been filed in favor of the Administrative Agent, for
the benefit of the Secured Parties, pursuant to this Agreement or as are
expressly permitted by Section 7.02 of the Credit Agreement.
3.3.    Perfected First Priority Liens. This Agreement creates a valid security
interest in the Collateral in favor of the Administrative Agent for the benefit
of the Secured Parties. The security interests granted pursuant to this
Agreement (a) upon completion of the filings and other actions specified on
Schedule 3.3 (all of which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
duly completed and duly executed form, as applicable, and may be filed by the
Administrative Agent at any time) and payment of all filing fees, will
constitute valid fully perfected security interests in all of the Collateral in
favor of the Administrative Agent, for the benefit of the Secured Parties, as
collateral security for such Domestic Grantor’s Secured Obligations, enforceable
in accordance with the terms hereof, to the extent such security interest in
such Collateral can be perfected by (i) the filing of a financing statement
under the Uniform Commercial Code, (ii) the filing with the United States Patent
and Trademark Office or the United States Copyright Office of an Intellectual
Property Security Agreement, or (iii) the possession of such Collateral, and
(b) are prior to all other Liens on the Collateral, except for Liens expressly
permitted by Section 7.02 of the Credit Agreement. Without limiting the
foregoing, each Domestic Grantor has taken all actions necessary or desirable
under all Requirements of Law of the United States and of any state, territory
or possession thereof, including those specified in Section 4.2 to (i) establish
the Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the New York UCC) over any portion of the Investment Property
constituting Certificated Securities, Uncertificated Securities (each as defined
in the New York UCC), other than any such Investment Property issued by a
Foreign Subsidiary to the extent establishing “control” over such Investment
Property would require actions under the Requirements of Law of a jurisdiction
other than the United States or any state, territory or possession thereof or
Canada or any province or territory thereof, (ii) establish the Administrative
Agent’s “control” (within the meaning of Section 9-105 of the New York UCC) over
all Electronic Chattel Paper and (iii) establish the Administrative Agent’s
“control” (within the meaning of Section 16 of the Uniform Electronic
Transaction Act as in effect in the applicable jurisdiction “UETA”) over all
“transferable records” (as defined in UETA).


9

--------------------------------------------------------------------------------





3.4.    Name; Jurisdiction of Organization, etc. On the date hereof, such
Domestic Grantor’s exact legal name (as indicated on the public record of such
Domestic Grantor’s jurisdiction of formation, organization or incorporation),
jurisdiction of organization or incorporation, organizational or corporation
identification number, if any, United States taxpayer identification number, if
any, and the location of such Domestic Grantor’s chief executive office or sole
place of business are specified on Schedule 3.4. Each Domestic Grantor is
organized or incorporated solely under the law of the jurisdiction so specified
and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction. Except as otherwise indicated on Schedule 3.4, the
jurisdiction of each such Domestic Grantor’s organization, incorporation or
formation is required to maintain a public record showing the Domestic Grantor
to have been organized, incorporated or formed. Except as specified on
Schedule 3.4, as of the Closing Date (or the date of any applicable Joinder
Agreement hereto in the case of an Additional Domestic Grantor) no such Domestic
Grantor has changed its name, jurisdiction of organization or incorporation,
chief executive office or sole place of business or its corporate structure in
any way (e.g., by merger, consolidation, change in corporate form or otherwise)
within the past five years and has not within the last five years become bound
(whether as a result of merger or otherwise) as a grantor under a security
agreement entered into by another Person, which has not heretofore been
terminated.
3.5.    Inventory and Equipment.
(a)    On the date hereof, the material Inventory, Fixtures and Equipment (other
than (i) mobile goods, (ii) Inventory or Equipment in transit or out for repair,
(iii) Inventory or Equipment purchased but not yet delivered, and (iv)
Inventory, Fixtures and Equipment located outside the United States of America)
that is included in the Collateral are kept at the locations listed on Schedule
3.5.
(b)    Any Inventory now or hereafter produced by any Domestic Grantor included
in the Collateral have been and will be produced in compliance in all material
respects with the requirements of all applicable laws and regulations, including
the Fair Labor Standards Act, as amended.
(c)    No material portion of the Inventory, Fixtures or Equipment that is
included in the Collateral is in the possession of an issuer of a negotiable
document (as defined in Section 7-104 of the New York UCC) therefor or is
otherwise in the possession of any bailee or warehouseman.
3.6.    Types of Collateral. None of the Collateral constitutes, or is the
Proceeds of (a) Farm Products, (b) As-Extracted Collateral, (c) Consumer Goods,
(d) Manufactured Homes, (e) standing timber, or (f) as of the Closing Date,
aircraft, airframe, aircraft engine, aircraft lease or any other related
property.
3.7.    Investment Property.
(a)    Schedule 3.7(a) hereto sets forth under the heading “Pledged Equity
Interests” all of the Pledged Equity Interests as of the Closing Date, and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such schedule. Schedule 3.7(b) sets forth under the heading
“Pledged Notes” all of the Pledged Notes owned by any Domestic Grantor as of the
Closing Date, and all of such Pledged Notes have been duly authorized,
authenticated or issued, and delivered and are the legal, valid and binding
obligation of the issuers thereof enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and constitute all of the issued and outstanding indebtedness
evidenced by an instrument or certificated security of the respective issuers
thereof


10

--------------------------------------------------------------------------------





owing to such Domestic Grantor. All Pledged Equity Interests and all Pledged
Notes existing on the Closing Date shall be delivered to the Administrative
Agent on the Closing Date, subject to Section 6.29 of the Credit Agreement.
(b)    The shares of Pledged Equity Interests pledged by such Domestic Grantor
hereunder constitute all of the issued and outstanding shares of all classes of
Stock and Stock Equivalents owned by such Domestic Grantor in each issuer
thereof (other than Excluded Stock).
(c)    The Pledged Equity Interests have been duly and validly issued and,
except as set forth on Schedule 3.7(a) hereto, are fully paid and nonassessable
(to the extent applicable).
(d)    Such Domestic Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except Liens expressly permitted by Section 7.02 of the Credit Agreement, and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests.
(e)    Section 7.14 of the Canadian Collateral Agreement is incorporated herein
mutandis mutatis.
3.8.    Receivables.
(a)    No amount payable to such Domestic Grantor under or in connection with
any Receivable in excess of $5,000,000 that is included in the Collateral is
evidenced by any Instrument or Tangible Chattel Paper which has not been
delivered to the Administrative Agent or constitutes Electronic Chattel Paper
that has not been subjected to the “control” (within the meaning of Section
9-105 of the New York UCC) of the Administrative Agent.
(b)    Each Receivable that is included in the Collateral (i) is and will be the
legal, valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (ii) is and will
be enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, (iii) is not and will not be
subject to any setoffs, defenses, taxes or counterclaims (except with respect to
refunds, returns and allowances in the ordinary course of business) and (iv) is
and will be in compliance with all applicable laws and regulations, except where
the failure to comply with this Section 3.8(b) with respect to each Receivable
would not reasonably be expected to have a Material Adverse Effect.
3.9.    Intellectual Property.
(a)    Schedule 3.9(a) lists all Copyrights, Patents, and Trademarks which are
registered with the U.S. Patent and Trademark Office or the U.S. Copyright
Office or are the subject of an application for registration with any such
Governmental Authority, in each case which is owned by such Domestic Grantor in
its own name on the date hereof (collectively, the “Owned Intellectual
Property”). Except as set forth in Schedule 3.9(a), such Domestic Grantor is the
exclusive owner of the entire and unencumbered right, title and interest in and
to all material Owned Intellectual Property and is otherwise entitled to grant
to others the right to use (and, where applicable, itself use) all such material
Owned Intellectual Property. Such Domestic Grantor has a valid and enforceable
right to use all material Intellectual Property used by,


11

--------------------------------------------------------------------------------





or licensed to others by, such Domestic Grantor which is not Owned Intellectual
Property either pursuant to one of the written material Copyright Licenses,
Patent Licenses, Trademark Licenses, and/or Trade Secret Licenses listed on
Schedule 3.9(a) and subject to the terms thereof (collectively, the “Licensed
Intellectual Property”) or otherwise.
(b)    On the date hereof, all Owned Intellectual Property and all Licensed
Intellectual Property, in each case, which is material to such Domestic
Grantor’s business (collectively, the “Material Intellectual Property”), is
valid, subsisting, unexpired and enforceable and has not been abandoned. The
operation of such Domestic Grantor’s business as currently conducted or as
contemplated to be conducted does not infringe, constitute a misappropriation
of, dilute, or otherwise violate the Intellectual Property rights of any other
Person, in each case, where the same would have a Material Adverse Effect.  
(c)    No claim has been asserted that the use of the Material Intellectual
Property does or may infringe upon or constitute a misappropriation of the
rights of any other Person.
(d)    To such Domestic Grantor’s knowledge, no decision or judgment has been
rendered by any Governmental Authority or arbitrator in the United States or
outside the United States which would materially limit or cancel the validity or
enforceability of, or such Domestic Grantor’s rights in, any Material
Intellectual Property. Such Domestic Grantor is not aware of any uses of any
item of Material Intellectual Property that could reasonably be expected to lead
to such item becoming invalid or unenforceable including unauthorized trademark
uses by third parties and uses which were not supported by the goodwill of the
business connected with Trademarks and Trademark Licenses.
(e)    No action or proceeding is pending, or, to such Domestic Grantor’s
knowledge, threatened, on the date hereof (i) seeking to limit, cancel or
invalidate any Owned Intellectual Property, (ii) alleging that any services
provided by, processes used by, or products manufactured or sold by such
Domestic Grantor infringe any Patent, Trademark, Copyright, or misappropriate
any Trade Secret or violate any other right of any other Person, or (iii)
alleging that any Material Intellectual Property (A) owned by such Domestic
Grantor or (B) licensed by such Domestic Grantor (to such Domestic Grantor’s
knowledge), is being licensed or sublicensed in violation of any intellectual
property or any other right of any other Person, in each case, which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect. To such Domestic Grantor’s knowledge, no Person is engaging in any
activity that infringes upon or misappropriates, or is otherwise an unauthorized
use of, any Material Intellectual Property owned by Domestic Grantor. The
consummation of the transactions contemplated by this Agreement and the other
Loan Documents will not result in the termination of any of the Material
Intellectual Property.
(f)    With respect to each Copyright License, Trademark License, Trade Secret
License and Patent License which license constitutes Material Intellectual
Property or the loss of which could otherwise have a Material Adverse Effect:
(i) such license is binding and enforceable against the other party thereto;
(ii) such license will not cease to be valid and binding and in full force and
effect on terms identical to those currently in effect as a result of the rights
and interests granted herein (including, but not limited to, the enforceability
of such rights and interests with respect to each such license), nor will the
grant of such rights and interests (or the enforceability thereof) constitute a
breach or default under such license or otherwise give the licensor or licensee
a right to terminate such license; (iii) such Domestic Grantor has not received
any notice of termination or cancellation under such license; (iv) such Domestic
Grantor has not received any notice of a breach or default under such license,
which breach or default has not been cured; and (v) such Domestic Grantor is not
in breach or default in any material respect, and no event has occurred that,
with notice and/or lapse of time, would constitute such a breach or default or
permit termination, modification or acceleration under such license.


12

--------------------------------------------------------------------------------





(g)    Except as set forth on Schedule 3.9(g), such Domestic Grantor has made
all filings and recordations and paid all required fees and taxes to maintain
each and every item of registered Material Intellectual Property in full force
and effect and to protect and maintain its interest therein.
(h)    To the knowledge of such Domestic Grantor, (i) none of the Trade Secrets
that constitute Material Intellectual Property of such Domestic Grantor have
been used, divulged, disclosed or appropriated to the detriment of such Domestic
Grantor for the benefit of any other Person without permission of such Domestic
Grantor; and (ii) no employee, independent contractor or agent of such Domestic
Grantor has misappropriated any Trade Secrets of any other Person in the course
of the performance of his or her duties as an employee, independent contractor
or agent of such Domestic Grantor where the same would reasonably be expected to
have a Material Adverse Effect.
(i)    Such Domestic Grantor has taken commercially reasonable steps to exercise
quality control over any licensee of such Domestic Grantor’s Trademarks.
3.10.    Commercial Tort Claims. No Domestic Grantor has knowledge that it has
any Commercial Tort Claims as of the date hereof individually or in the
aggregate in excess of $5,000,000, except as set forth on Schedule 3.10.
3.11.    Contracts. No amount payable to such Domestic Grantor under or in
connection with any Contract which has a value in excess of $5,000,000
individually or $10,000,000 in the aggregate is evidenced by any Instrument or
Tangible Chattel Paper which has not been delivered to the Administrative Agent
or constitutes Electronic Chattel Paper that is not under the “control” (within
the meaning of Section 9-105 of the New York UCC) of the Administrative Agent.
SECTION 4.    COVENANTS
Each Domestic Grantor covenants and agrees with the Secured Parties that, as of
the date hereof and until the termination of this Agreement in accordance with
its terms:
4.1.    Covenants in Credit Agreement. Each Domestic Grantor shall take, or
shall refrain from taking, as the case may be, each action that is within its
control and is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Domestic Grantor or any of its
Restricted Subsidiaries.
4.2.    Delivery and Control of Instruments, Chattel Paper, Negotiable Documents
and Investment Property.
(a)    If any of the Collateral having a value in excess of $5,000,000
individually or $10,000,000 in the aggregate is or shall become evidenced or
represented by any Instrument, Certificated Security, Negotiable Document or
Tangible Chattel Paper, such Instrument (other than checks received in the
ordinary course of business), Certificated Security, Negotiable Documents or
Tangible Chattel Paper shall be promptly (and, in any event, within 30 days of
the acquisition thereof (or such later date as the Administrative Agent may
agree)) delivered to the Administrative Agent, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement, and all of such property owned by any Domestic
Grantor as of the Closing Date and represented in such form shall be delivered
on the Closing Date.


13

--------------------------------------------------------------------------------





(b)    If any of the Collateral having a value in excess of $5,000,000
individually or $10,000,000 in the aggregate is or shall become “Electronic
Chattel Paper” such Domestic Grantor shall ensure that (i) a single
authoritative copy shall exist which is unique, identifiable, unalterable
(except as provided in clauses (iii), (iv) and (v) of this paragraph), (ii) such
authoritative copy identifies the Administrative Agent as the assignee and is
communicated to and maintained by the Administrative Agent or its designee,
(iii) copies or revisions that add or change the assignee of the authoritative
copy can only be made with the participation of the Administrative Agent, (iv)
each copy of the authoritative copy and any copy of a copy is readily
identifiable as a copy and that is not the authoritative copy; (v) any revision
of the authoritative copy is readily identifiable as an authorized or
unauthorized revision, and (vi) the Administrative Agent has “control” (within
the meaning of the New York UCC) of such Electronic Chattel Paper.
(c)    If any Collateral having a value in excess of $5,000,000 individually or
$10,000,000 in the aggregate is or shall become an Uncertificated Security, such
Domestic Grantor shall promptly (and, in any event, within 30 days (or such
later date as the Administrative Agent may agree)) cause the issuer thereof, if
such issuer is a Restricted Subsidiary of the Administrative Borrower, either
(i) to register the Administrative Agent as the registered owner of such
Uncertificated Security, upon original issue or registration of transfer or (ii)
to agree in writing with such Domestic Grantor and the Administrative Agent that
such issuer will comply with instructions with respect to such Uncertificated
Security originated by the Administrative Agent without further consent of such
Domestic Grantor and such actions shall be taken on or prior to the Closing Date
with respect to any such Uncertificated Securities owned as of the Closing Date
by any Domestic Grantor and the Domestic Grantor shall take or cause to be taken
all such other actions as may be necessary for the Administrative Agent to have
“control” (within the meaning of Article 8 of the New York UCC).
4.3.    Maintenance of Insurance.
(a)    Such Domestic Grantor will maintain insurance in accordance with Section
6.16 of the Credit Agreement, and furnish to the Administrative Agent, upon
written request, a copy of such insurance policies.
(b)    Such Domestic Grantor will deliver to the Administrative Agent on behalf
of the Secured Parties, (i) on the Closing Date, a certificate dated as of a
recent date showing the amount and types of insurance coverage as of such date,
(ii) upon reasonable request of the Administrative Agent from time to time,
reasonably detailed information as to any material insurance carried, (iii)
promptly following receipt of notice from any insurer, a copy of any notice of
cancellation or material change in coverage from that existing on the Closing
Date and (iv) forthwith, notice of any cancellation or nonrenewal of coverage by
such Domestic Grantor. To the extent applicable, the Administrative Agent shall
be named as additional insured on all such liability insurance policies of such
Domestic Grantor and the Administrative Agent shall be named as loss payee (and,
where applicable, mortgagee) on all property and casualty insurance policies of
such Domestic Grantor.
4.4.    Payment of Obligations. Such Domestic Grantor shall pay and discharge
(or cause to be paid and discharged) or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all claims of any kind (including claims
for labor, materials and supplies) against or with respect to the Collateral,
except that no such tax, assessment or charge needs be paid if (a) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Domestic


14

--------------------------------------------------------------------------------





Grantor or (b) the failure to so pay and discharge would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
4.5.    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Except as otherwise expressly permitted by the Credit Agreement, such
Domestic Grantor shall maintain each of the security interests created by this
Agreement as a perfected security interest under all Requirements of Law of the
United States and of any state, territory or possession thereof and Canada, and
any province or territory thereof, having at least the priority described in
Section 3.3 and shall defend such security interest against any claims and
demands of any Persons (other than the Secured Parties), subject to the
provisions of Section 7.13.
(b)    Such Domestic Grantor shall furnish to the Secured Parties from time to
time statements and schedules further identifying and describing the Collateral
and such other reports in connection with the assets and property of such
Domestic Grantor as the Administrative Agent may reasonably request, all in
reasonable detail.
(c)    At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Domestic Grantor, such
Domestic Grantor shall promptly and duly authorize, execute and deliver, and
have recorded, such further instruments and documents and take such further
actions as the Administrative Agent may reasonably request to be taken in the
United States and Canada for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in the United States
or any State, territory or possession thereof and Canada and any province or
territory thereof with respect to the security interests created hereby and in
the case of Investment Property and any other relevant Collateral, taking any
actions necessary to enable the Administrative Agent to obtain “control” (within
the meaning of the applicable Uniform Commercial Code) with respect thereto.
4.6.    Changes in Locations, Name, Jurisdiction of Incorporation, etc. Such
Domestic Grantor shall not, except upon at least 10 days’ prior written notice
(or such shorter period consented to by the Administrative Agent in writing), in
each case, to the Administrative Agent and delivery to the Administrative Agent
of duly authorized and, where required, executed copies of all additional
financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein:
(a)    change its legal name, incorporation number, jurisdiction of
organization, incorporation or formation or the location of its chief executive
office or sole place of business from that referred to in Schedule 3.4; or
(b)    change its legal name, identity or structure to such an extent that any
financing statement filed by the Administrative Agent in connection with this
Agreement would become misleading.
4.7.    Notices. Such Domestic Grantor shall advise the Administrative Agent
promptly, in reasonable detail, of:
(a)    any Lien (other than any Lien expressly permitted by Section 7.02 of the
Credit Agreement) on any of the Collateral which would adversely affect the
ability of the Administrative Agent to exercise any of its remedies hereunder;


15

--------------------------------------------------------------------------------





(b)    the occurrence of any other event of which such Domestic Grantor becomes
aware that would reasonably be expected to have a Material Adverse Effect on the
aggregate value of the Collateral or on the security interests created hereby;
and
(c)    the acquisition or ownership by any Domestic Grantor of any aircraft,
airframe, aircraft engine, aircraft lease or any other related property with a
value in excess of $5,000,000 individually or in the aggregate.
4.8.    Investment Property.
(a)    If such Domestic Grantor shall become entitled to receive or shall
receive any stock or other ownership certificate (including any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of Stock and
Stock Equivalents in any issuer thereof, whether in addition to, in substitution
of, as a conversion of, or in exchange for, any shares of or other ownership
interests in the Pledged Securities, such Domestic Grantor shall accept the same
as the agent of the Secured Parties, hold the same in trust for the Secured
Parties and promptly deliver the same to the Administrative Agent in the exact
form received (other than Excluded Stock), duly endorsed by such Domestic
Grantor to the Administrative Agent, if required, together with an undated stock
power or similar instrument of transfer covering such certificate duly executed
in blank by such Domestic Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Secured
Obligations. Any sums paid upon or in respect of the Pledged Securities upon the
liquidation or dissolution of any issuer thereof shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations if an Event of Default then exists, and in
case any distribution of capital shall be made on or in respect of the Pledged
Securities or any property shall be distributed upon or with respect to the
Pledged Securities pursuant to the recapitalization or reclassification of the
capital of any issuer thereof or pursuant to the reorganization thereof, the
property so distributed shall, (x) if an Event of Default then exists or (y) if
otherwise expressly required to be delivered to the Administrative Agent
pursuant to the terms of this Agreement, be delivered to the Administrative
Agent to be held by it hereunder as additional collateral security for the
Secured Obligations and/or applied in accordance with Section 8.03 of the Credit
Agreement. If any sums of money or property so paid or distributed in respect of
the Pledged Securities shall be received by such Domestic Grantor in violation
of the immediately preceding sentence, such Domestic Grantor shall, until such
money or property is paid or delivered to the Administrative Agent, hold such
money or property in trust for the Secured Parties, segregated from other funds
of such Domestic Grantor, and forthwith deliver such money or property to the
Administrative Agent to be held as additional collateral security for the
Secured Obligations or applied in accordance with Section 8.03 of the Credit
Agreement.
(b)    Such Domestic Grantor shall not (i) vote to enable, or take any other
action to permit, any Restricted Subsidiary of the Administrative Borrower that
is an issuer of Pledged Equity Interests to issue any stock, partnership
interests, limited liability company interests or other equity securities of any
nature or to issue any other securities convertible into or granting the right
to purchase or exchange for any stock, partnership interests, limited liability
company interests or other equity securities of any nature of any such issuer
(except, in each case, in connection with a transaction permitted by the Credit
Agreement), (ii) sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, any of the Investment Property or Proceeds
thereof or any interest therein (except, in each case, in connection with a
transaction permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except, in each case, for the security interests created by any Loan Document or
any


16

--------------------------------------------------------------------------------





Lien permitted thereon pursuant to Section 7.02 of the Credit Agreement, (iv)
enter into any agreement or undertaking restricting the right or ability of such
Domestic Grantor or the Administrative Agent to sell, assign or transfer any of
the Investment Property or Proceeds thereof or any interest therein (except, in
each case, in connection with a transaction that is permitted under the Credit
Agreement) or (v) cause or permit any Restricted Subsidiary of the
Administrative Borrower that is an issuer of any Pledged LLC/Partnership
Interests which are not Securities (for purposes of the New York UCC) on the
date hereof to elect or otherwise take any action to cause such Pledged
LLC/Partnership Interests to be treated as Securities for purposes of the New
York UCC unless such Domestic Grantor shall promptly notify the Administrative
Agent in writing of any such election or action and, in such event, shall take
all steps necessary or advisable to establish the Administrative Agent’s
“control” thereof.
(c)    In the case of each Domestic Grantor which is an issuer of Pledged
Securities, such issuer agrees that (i) it shall be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and shall comply with
such terms insofar as such terms are applicable to it, (ii) it shall notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 4.8(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Sections 5.3(c) and 5.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 5.3(c) or 5.7 with respect to the Pledged Securities issued by it. In
addition, each Domestic Grantor which is either an issuer or an owner of any
Pledged Security hereby consents to the grant by each other Domestic Grantor of
the security interest hereunder in favor of the Administrative Agent and to the
transfer of any Pledged Security to the Administrative Agent or its nominee
following the occurrence and during the continuance of an Event of Default and
to the substitution of the Administrative Agent or its nominee as a partner,
member or shareholder of the issuer of the related Pledged Security.
4.9.    Receivables. Other than in the ordinary course of business, such
Domestic Grantor shall not (a) grant any extension of the time of payment of any
Receivable, (b) compromise or settle any Receivable for less than the full
amount thereof, (c) release, wholly or partially, any Person liable for the
payment of any Receivable, (d) allow any credit or discount whatsoever on any
Receivable or (e) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.
4.10.    Intellectual Property.
(a)    Such Domestic Grantor (either itself or through licensees) shall, in the
exercise of its reasonable business judgment, taking into account the Secured
Parties’ interests under this Agreement, (i) continue to use each owned
Trademark material to its business, (ii) maintain commercially reasonable
quality of products and services offered under such Trademarks and take all
necessary steps to ensure that all licensed users of such Trademarks comply with
such Domestic Grantor’s quality control requirements and maintain reasonable
quality, (iii) not adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademarks unless the Administrative Agent, for the
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement and an Intellectual Property Security
Agreement, and (iv) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.
(b)    Such Domestic Grantor (either itself or through licensees), subject to
the exercise of its reasonable business judgment, taking into account the
Secured Parties’ interests under this Agreement, shall not do any act, or
knowingly omit to do any act, whereby any Patent owned by such Domestic Grantor
material to its business may become forfeited, abandoned or dedicated to the
public.


17

--------------------------------------------------------------------------------





(c)    Such Domestic Grantor (either itself or through licensees), subject to
the exercise of its reasonable business judgment, taking into account the
Secured Parties’ interests under this Agreement, shall not (and shall not permit
any licensee or sublicensee thereof to) do any act, or knowingly omit to do any
act, whereby any material portion of Copyrights owned by such Domestic Grantor
and material to its business may become invalidated or otherwise impaired. Such
Domestic Grantor (either itself or through licensees), subject to the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, shall not do any act whereby any material
portion of such Copyrights may fall into the public domain.
(d)    Such Domestic Grantor shall notify the Administrative Agent promptly if
it knows or suspects that any application or registration relating to any
Material Intellectual Property owned by such Domestic Grantor may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
(including the institution of, or any such determination in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Domestic
Grantor’s ownership of, or the validity of, any such Material Intellectual
Property or such Domestic Grantor’s right to register the same or to own and
maintain the same.
(e)    After such Domestic Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property that is material to the business of such Domestic
Grantor with the United States Patent and Trademark Office or the United States
Copyright Office, such Domestic Grantor shall report such filing or receipt of a
registration to the Administrative Agent prior to or concurrently with the
delivery of the Compliance Certificate required by Section 6.01(c) of the Credit
Agreement for the earlier to occur of either the Fiscal Quarter ending June 30
or the Fiscal Year ending (or such longer period of time permitted by the
Administrative Agent in its sole discretion), in each case, immediately
following the date of such filing or receipt of registration. Upon request of
the Administrative Agent, such Domestic Grantor shall execute and deliver, and
have recorded in the United States Patent and Trademark office or the United
States Copyright Office, as applicable, any and all agreements, instruments,
documents, and papers as the Administrative Agent may reasonably request to
evidence the Secured Parties’ security interest in any Copyright, Patent,
Trademark or other Intellectual Property of such Domestic Grantor.
(f)    Such Domestic Grantor, subject to the exercise of its reasonable business
judgment, taking into account the Secured Parties’ interests under this
Agreement, shall take reasonable and necessary steps, including in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, to maintain and pursue each application (and to obtain
the relevant registration) and to maintain each registration of Intellectual
Property material to its business, including the payment of required fees and
taxes, the filing of responses to office actions issued by the United States
Patent and Trademark Office and the United States Copyright Office, the filing
of applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.
(g)    Such Domestic Grantor (either itself or through licensees), subject to
the exercise of its reasonable business judgment, taking into account the
Secured Parties’ interests under this Agreement, shall not, without the prior
written consent of the Administrative Agent, discontinue use of or otherwise
abandon any of its registered Owned Intellectual Property, or abandon any
application or any right to file an application for any patent, trademark, or
copyright, unless such Domestic Grantor shall have previously determined that
such use or the pursuit or maintenance of such Intellectual Property is no
longer desirable


18

--------------------------------------------------------------------------------





in the conduct of such Domestic Grantor’s business and that the loss thereof
could not reasonably be expected to have a Material Adverse Effect.
(h)    In the event that any Intellectual Property material to its business is
infringed, misappropriated or diluted by a third party, such Domestic Grantor
shall (i) take such actions as such Domestic Grantor shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property and
(ii) if such Intellectual Property is of material economic value, promptly
notify the Administrative Agent after it learns thereof and sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution.
(i)    Such Domestic Grantor agrees that, should it obtain an ownership interest
in any item of intellectual property which is not, as of the Closing Date, a
part of the Intellectual Property Collateral (the “After-Acquired Intellectual
Property”), (i) the provisions of Section 2.1 shall automatically apply thereto,
(ii) any such After-Acquired Intellectual Property, and in the case of
trademarks, the goodwill of the business connected therewith or symbolized
thereby, shall automatically become part of the Intellectual Property
Collateral, (iii) it shall provide written notice thereof prior to or
concurrently with the delivery of the Compliance Certificate required by Section
6.01(c) of the Credit Agreement for the earlier to occur of either the Fiscal
Quarter ending June 30 or the Fiscal Year ending (or such longer period of time
permitted by the Administrative Agent in its sole discretion), in each case,
following the date on which such ownership is obtained, and (iv) promptly after
the Administrative Agent’s request, it shall provide the Administrative Agent
with an amended Schedule 3.9(a) and take the actions specified in clauses (j)
and (k) of this Section 4.10.
(j)    Such Domestic Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its Intellectual Property in order to record the
security interest granted herein to the Administrative Agent for the benefit of
the Secured Parties with the United States Patent and Trademark Office and the
United States Copyright Office.
(k)    Such Domestic Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its After-Acquired Intellectual Property in order to
record the security interest granted herein to the Administrative Agent for the
benefit of the Secured Parties with the United States Patent and Trademark
Office and the United States Copyright Office.
(l)    Such Domestic Grantor shall take commercially reasonable steps to protect
the secrecy of all trade secrets or confidential information material to its
business, including entering into confidentiality agreements with employees and
labeling and restricting access to secret information and documents.
4.11.    Contracts.
(a)    Such Domestic Grantor shall perform and comply in all material respects
with all its obligations under the Contracts, except where the failure to so
perform and comply would not reasonably be expected to have a Material Adverse
Effect.
(b)    Such Domestic Grantor shall not amend, modify, terminate, waive or fail
to enforce any provision of any Contract in any manner which would reasonably be
expected to have a Material Adverse Effect.


19

--------------------------------------------------------------------------------





(c)    Such Domestic Grantor shall exercise promptly and diligently each and
every material right which it may have under each Contract (other than any right
of termination), except where the failure to so exercise would not reasonably be
expected to have a Material Adverse Effect.
(d)    Such Domestic Grantor shall not permit to become effective in any
document creating, governing or providing for any permit, lease, license or
contract, a provision that would limit the creation, perfection or scope of, or
exercise or enforcement of remedies in connection with, a Lien on such permit,
lease, license or contract in favor of the Administrative Agent for the benefit
of the Secured Parties unless such Domestic Grantor believes, in its reasonable
judgment, that such prohibition is usual and customary in transactions of such
type.
4.12.    Commercial Tort Claims. Such Domestic Grantor shall advise the
Administrative Agent promptly after such Domestic Grantor becomes aware of any
Commercial Tort Claim held by such Domestic Grantor individually or in the
aggregate in excess of $5,000,000 and shall promptly execute a supplement to
this Agreement in form and substance reasonably satisfactory to the
Administrative Agent to grant a security interest in such Commercial Tort Claim
to the Administrative Agent for the benefit of the Secured Parties.
SECTION 5.    REMEDIAL PROVISIONS
5.1.    Certain Matters Relating to Receivables.
(a)    The Administrative Agent shall have the right (but shall in no way be
obligated), at its own expense if an Event of Default does not then exist, to
make test verifications of the Receivables that are included in the Collateral
in any manner and through any medium that it reasonably considers advisable, and
each Domestic Grantor shall furnish all such assistance and information as the
Administrative Agent may reasonably require in connection with such test
verifications.
(b)    Subject to the rights of the Administrative Agent under Section 5.2(b),
each Domestic Grantor hereby agrees to use its commercially reasonable efforts
to continue to collect all amounts due or to become due to such Domestic Grantor
under the Receivables and any Supporting Obligation and diligently exercise each
material right it may have under any Receivable and any Supporting Obligation,
in each case, at its own expense. If required by the Administrative Agent at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Receivables, when collected by any Domestic Grantor, (i) shall be
promptly (and, in any event, within two Business Days) deposited by such
Domestic Grantor in the exact form received, duly endorsed by such Domestic
Grantor to the Administrative Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Administrative Agent,
subject to withdrawal by the Administrative Agent for the account of the Secured
Parties only as provided in Section 5.5, and (ii) until so turned over, shall be
held by such Domestic Grantor in trust for the Secured Parties, segregated from
other funds of such Domestic Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
(c)    At the Administrative Agent’s request but subject to the confidentiality
provisions set forth in the Credit Agreement, during the continuance of an Event
of Default each Domestic Grantor shall make available to the Administrative
Agent original and other documents evidencing, and relating to, the agreements
and transactions which gave rise to the Receivables that are included in the
Collateral, including original orders, invoices and shipping receipts.


20

--------------------------------------------------------------------------------





5.2.    Communications with Obligors; Domestic Grantors Remain Liable.
(a)    The Administrative Agent in its own name or in the name of others may at
any time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s reasonable satisfaction the
existence, amount and terms of any Receivables or Contracts.
(b)    The Administrative Agent may at any time after the occurrence and during
the continuance of an Event of Default notify, or require any Domestic Grantor
to so notify, the Account Debtor or counterparty on any Receivable or Contract
of the security interest of the Administrative Agent therein. In addition, after
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may upon written notice to the applicable Domestic Grantor,
notify, or require any Domestic Grantor to notify, the Account Debtor or
counterparty to make all payments under the Receivables and/or Contracts
directly to the Administrative Agent.
(c)    Anything herein to the contrary notwithstanding, each Domestic Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. No Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) or Contract by reason of or
arising out of this Agreement or the receipt by any Secured Party of any payment
relating thereto, nor shall any Secured Party be obligated in any manner to
perform any of the obligations of any Domestic Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
5.3.    Pledged Securities.
(a)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Domestic Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 5.3(b), each Domestic Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Equity Interests and all payments made
in respect of the Pledged Notes, to the extent not prohibited by the Credit
Agreement, and to exercise all voting, corporate and other ownership (or other
similar) rights with respect to the Pledged Securities; provided, however, that
no vote shall be cast or corporate or other ownership (or other similar) right
exercised or other action taken which would materially impair the Collateral or
which would be inconsistent with or result in any violation of any provision of
the Credit Agreement, this Agreement or any other Loan Document.
(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall have given notice to the relevant Domestic Grantor of
the Administrative Agent’s intent to exercise its rights pursuant to this
Section 5.3(b): (i) all rights of each Domestic Grantor to exercise or refrain
from exercising the voting and other consensual rights and to receive cash
dividends paid in respect of the Pledged Equity Interests and payments made in
respect of the Pledged Notes, which it would otherwise be entitled to exercise
or receive pursuant hereto shall cease and all such rights shall thereupon
become vested in the Administrative Agent who shall thereupon have the sole
right, but shall be under no obligation, to exercise or refrain from exercising
such voting and other consensual rights; (ii) the Administrative Agent shall
have the right, without notice to any Domestic Grantor (where permitted by
applicable law), to transfer all or


21

--------------------------------------------------------------------------------





any portion of the Investment Property to its name or the name of its nominee or
agent; and (iii) the Administrative Agent shall have the right, without notice
to any Domestic Grantor, to exchange any certificates or instruments
representing any Investment Property for certificates or instruments of smaller
or larger denominations. In order to permit the Administrative Agent to exercise
the voting and other consensual rights which it may be entitled to exercise
pursuant hereto and to receive all dividends and other distributions which it
may be entitled to receive hereunder each Domestic Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all proxies, dividend payment orders and other instruments
as the Administrative Agent may from time to time reasonably request and each
Domestic Grantor acknowledges that the Administrative Agent may utilize the
power of attorney set forth herein.
(c)    Each Domestic Grantor hereby authorizes and instructs each issuer of any
Pledged Securities pledged by such Domestic Grantor hereunder to (i) comply with
any instruction received by it from the Administrative Agent in writing that (A)
states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Domestic Grantor, and each Domestic Grantor
agrees that each such issuer shall be fully protected in so complying, and (ii)
upon any such instruction following the occurrence and during the continuance of
an Event of Default, pay any dividends or other payments with respect to the
Investment Property, including Pledged Securities, directly to the
Administrative Agent.
5.4.    Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Secured Parties specified in Section 5.1 with respect to payments
of Receivables, if an Event of Default shall occur and be continuing, all
Proceeds received by any Domestic Grantor consisting of cash, cash equivalents,
checks and other near-cash items shall, if requested in writing by the
Administrative Agent, be held by such Domestic Grantor in trust for the Secured
Parties, segregated from other funds of such Domestic Grantor, and shall,
forthwith upon receipt by such Domestic Grantor, be turned over to the
Administrative Agent in the exact form received by such Domestic Grantor (duly
endorsed by such Domestic Grantor to the Administrative Agent, if required). All
Proceeds received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Domestic Grantor in trust for the Secured Parties) shall
continue to be held as collateral security for all the Secured Obligations and
shall not constitute payment thereof until applied as provided in Section 5.5.
5.5.    Application of Proceeds. At such intervals as may be agreed upon by the
Administrative Borrower and the Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of the Proceeds of
Collateral realized through the exercise by the Administrative Agent of its
remedies hereunder, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in the Domestic Guaranty, in payment of the
Secured Obligations in accordance with the Credit Agreement.
5.6.    Code and Other Remedies.
(a)    If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other instrument
or agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the New York UCC (whether or not
the New York UCC applies to the affected Collateral) or its rights under any
other applicable law or in equity. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law


22

--------------------------------------------------------------------------------





referred to below) to or upon any Domestic Grantor or any other Person (all and
each of which demands, defenses, advertisements and notices are hereby waived),
may in such circumstances collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may sell, lease, license, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Secured Party or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. Each
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Domestic Grantor, which right or equity is hereby waived and
released. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Domestic Grantor, and
each Domestic Grantor hereby waives (to the extent permitted by applicable law)
all rights of redemption, stay and/or appraisal which it now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Domestic Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days' notice to such Domestic
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. The Administrative Agent may
sell the Collateral without giving any warranties as to the Collateral. The
Administrative Agent may specifically disclaim or modify any warranties of title
or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Each Domestic Grantor
agrees that it would not be commercially unreasonable for the Administrative
Agent to dispose of the Collateral or any portion thereof by using Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets. To the extent permitted by applicable law, each
Domestic Grantor hereby waives any claims against the Administrative Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Administrative Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. Each
Domestic Grantor further agrees, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Domestic Grantor’s premises or elsewhere. To the extent permitted by applicable
law, and so long as an Event of Default is continuing, the Administrative Agent
shall have the right to enter onto the property where any Collateral is located
and take possession thereof with or without judicial process.
(b)    The Administrative Agent shall apply the proceeds of any action taken by
it pursuant to this Section 5.6, in accordance with Section 8.03 of the Credit
Agreement. If the Administrative Agent sells any of the Collateral upon credit,
the Domestic Grantor will be credited only with payments actually made by the
purchaser and received by the Administrative Agent and applied to indebtedness
of the purchaser. In the event the purchaser fails to pay for the Collateral,
the Administrative Agent may resell the Collateral and the Domestic Grantor
shall be credited with proceeds of the sale. To the extent permitted by
applicable law, each Domestic Grantor waives all claims, damages and demands it
may acquire against any Secured Party arising out of the exercise by any Secured
Party of any rights hereunder.
(c)    In the event of any disposition of any of the Intellectual Property, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such disposition shall be included, and the applicable Domestic Grantor
shall, to the extent commercially reasonable and feasible under the


23

--------------------------------------------------------------------------------





circumstances, supply the Administrative Agent or its designee with such
Domestic Grantor’s know-how and expertise, and with documents and things
embodying the same, relating to the manufacture, distribution, advertising and
sale of products or the provision of services relating to any Intellectual
Property subject to such disposition, and such Domestic Grantor’s customer lists
and other records and documents relating to such Intellectual Property and to
the manufacture, distribution, advertising and sale of such products and
services.
(d)    For the purpose of enabling the Administrative Agent, during the
continuance of an Event of Default, to exercise rights and remedies under
Article V hereof, each Domestic Grantor hereby grants to the Administrative
Agent, to the extent assignable, a non-exclusive license (exercisable only
during the continuance of an Event of Default) to use, assign, license or
sublicense any of the Intellectual Property constituting Collateral now owned or
hereafter acquired by such Domestic Grantor, wherever the same may be located.
Such license shall include access to all media in which any of the licensed
items constituting Collateral may be recorded or stored.
5.7.    Private Sales, etc.
(a)    Each Domestic Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Equity Interests, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Domestic Grantor acknowledges and agrees that any such private
sale may result in prices and other terms less favorable than if such sale were
a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Equity Interests for the period of time necessary to permit
the issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such issuer
would agree to do so.
(b)    Each Domestic Grantor agrees to use commercially reasonable efforts to do
or cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Equity Interests pursuant to this
Section 5.7 valid and binding and in compliance with any and all other
applicable Requirements of Law. Each Domestic Grantor further agrees that a
breach of any of the covenants contained in this Section 5.7 will cause
irreparable injury to the Secured Parties, that the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 5.7 shall be specifically
enforceable against such Domestic Grantor, and such Domestic Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred and is continuing under the Credit Agreement or a defense of payment.
5.8.    Deficiency. Each Domestic Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Secured Obligations and the reasonable fees and
disbursements of any outside attorneys employed by any Secured Party to collect
such deficiency.
5.9.    BWXT Entities. Notwithstanding anything contained herein to the
contrary, the Administrative Agent will not take any action with respect to any
pledge of Stock or Stock Equivalents of any Person that directly or indirectly
owns Stock or Stock Equivalents in any BWXT Entity if such action


24

--------------------------------------------------------------------------------





would constitute or result in the change of ownership of any Person that
directly or indirectly owns Stock in a BWXT Entity if such change of ownership
would require under then-existing law or any material contract, the prior
approval of the U.S. Navy, the U.S. Department of Energy or any other
Governmental Authority, without first obtaining such approval. Each Domestic
Grantor covenants that, after the occurrence and during the continuance of an
Event of Default, it will take all actions as may be requested by the
Administrative Agent to obtain such approval.
SECTION 6.    THE ADMINISTRATIVE AGENT
6.1.    Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Domestic Grantor hereby irrevocably constitutes and appoints the
Administrative Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Domestic Grantor and in the name of such Domestic Grantor or in
its own name, for the purpose of carrying out the terms of this Agreement, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Domestic Grantor hereby gives the Administrative Agent the power and right, on
behalf of such Domestic Grantor, without notice to or assent by such Domestic
Grantor, to do any or all of the following:
(i)    in the name of such Domestic Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or Contract or with respect to any
other Collateral whenever payable;
(ii)    in the case of any Intellectual Property constituting Collateral,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may request to evidence the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Domestic Grantor relating thereto or
represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened in
writing against the Collateral (other than Liens permitted by Section 7.02 of
the Credit Agreement), effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in Section 5.7, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and endorse any invoices, freight or
express


25

--------------------------------------------------------------------------------





bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Domestic Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Domestic Grantor’s expense, at any time,
or from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Domestic Grantor might do.
Anything in this Section 6.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 6.1(b), it will
not exercise any rights under the power of attorney provided for in this Section
6.1(a) unless an Event of Default shall have occurred and be continuing.
(b)    If any Domestic Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement; provided, however, that unless
an Event of Default has occurred and is continuing or time is of the essence,
the Administrative Agent shall not exercise this power without first making
demand on the Domestic Grantor and the Domestic Grantor failing to promptly
comply therewith.
(c)    The reasonable and documented out-of-pocket expenses of the
Administrative Agent incurred in connection with actions undertaken as provided
in this Section 6.1, together with interest thereon at a rate per annum equal to
the rate per annum at which interest would then be payable on past due Loans
that are Base Rate Loans under the Credit Agreement, from the date of payment by
the Administrative Agent to the date reimbursed by the relevant Domestic
Grantor, shall be payable by such Domestic Grantor to the Administrative Agent
on written demand (which demand shall set forth all invoiced amounts due).
(d)    Each Domestic Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
6.2.    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, nor any
other Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral


26

--------------------------------------------------------------------------------





upon the request of any Domestic Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Domestic Grantor for any act or failure
to act hereunder, except to the extent that any such act or failure to act is
found by a court of competent jurisdiction by final and nonappealable judgment
to have resulted from the gross negligence or willful misconduct in breach of a
duty owed to such Domestic Grantor.
6.3.    Financing Statements and IP Filings. Each Domestic Grantor acknowledges
that pursuant to Section 9-509(b) of the New York UCC and any other applicable
law (including the PPSA), each Domestic Grantor authorizes the Administrative
Agent to file or record financing or continuation statements, and amendments
thereto, and other filing or recording documents or instruments with respect to
the Collateral, without the signature of such Domestic Grantor, in such form and
in such offices as the Administrative Agent reasonably determines appropriate to
perfect or maintain the perfection of the security interests of the
Administrative Agent under this Agreement. Each Domestic Grantor agrees that
such financing statements may describe the collateral in the same manner as
described in this Agreement or as “all assets,” “all personal property” or words
of similar effect, regardless of whether or not the Collateral includes all
assets or all personal property of such Domestic Grantor, or such other
description as the Administrative Agent, in its sole judgment, determines is
necessary or advisable that is of an equal or lesser scope or with greater
detail. A photographic or other reproduction of this Agreement shall, where
permitted by applicable law, be sufficient as a financing statement or other
filing or recording document or instrument for filing or recording in any
jurisdiction. Each Domestic Grantor hereby further authorizes the Administrative
Agent to file filings with the United States Patent and Trademark Office or
United States Copyright Office (or any successor office) and the Canadian
Intellectual Property Office, including this Agreement, a Notice of Grant or
other documents for the purpose of perfecting, confirming, continuing, enforcing
or protecting the security interest in the Collateral granted by such Domestic
Grantor hereunder, without the signature of such Domestic Grantor and naming
such Domestic Grantor, as debtor, and the Administrative Agent, as secured
party.
6.4.    Authority of Administrative Agent. Each Domestic Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Domestic Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Domestic Grantor shall be under any obligation, or entitlement,
to make any inquiry respecting such authority.
6.5.    Appointment of Co-Administrative Agents. At any time or from time to
time, in order to comply with any applicable requirement of law, the
Administrative Agent may appoint another bank or trust company or one of more
other Persons, either to act as co-agent or agents on behalf of the Secured
Parties with such power and authority as may be necessary for the effectual
operation of the provisions hereof and which may be specified in the instrument
of appointment (which may, in the discretion of the Administrative Agent,
include provisions for indemnification and similar protections of such co-agent
or separate agent).


27

--------------------------------------------------------------------------------





SECTION 7.    MISCELLANEOUS
7.1.    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Domestic Grantor (provided, that, any
provision imposing obligations of a Domestic Grantor may be waived by the
Administrative Agent without the consent of the Domestic Grantors) and the
Administrative Agent, subject to any consents required under Section 10.01 of
the Credit Agreement.
7.2.    Notices. All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 10.02 of the Credit
Agreement; provided that notices and communications to any Domestic Grantor
other than the Administrative Borrower shall be directed to such Domestic
Grantor, at the address of the Administrative Borrower.
7.3.    No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except by a written instrument pursuant to Section 7.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
7.4.    Enforcement Expenses; Indemnification.
(a)    Each Domestic Grantor agrees to pay or reimburse each Secured Party for
its reasonable and documented out-of-pocket costs and expenses incurred in
collecting against such Domestic Grantor under the guarantee contained in the
Domestic Guaranty or otherwise enforcing or preserving any rights under this
Agreement and the other Loan Documents to which such Domestic Grantor is a
party, including the reasonable fees and disbursements of outside counsel to
each Secured Party and outside counsel to the Administrative Agent; provided
that each Domestic Grantor’s obligation to pay or reimburse for legal fees and
expenses pursuant to this Section 7.4(a) shall be limited to the reasonable and
documented out-of-pocket legal fees and expenses of a single law firm as counsel
for the Administrative Agent and all other Secured Parties, taken together, in
each appropriate jurisdiction (which may include a single law firm as special,
local or foreign counsel acting in multiple jurisdictions), except that in the
case where any such Secured Party determines in good faith that a conflict of
interest does or may exist in connection with such legal representation and such
Secured Party advises such Domestic Grantor of such actual or potential conflict
of interest and engages its own separate counsel, the reasonable and documented
out-of-pocket legal fees and expenses of such separate counsel shall also be
paid or reimbursed.
(b)    Each Domestic Grantor agrees to pay, and to hold the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits and reasonable and documented out-of-pocket
costs, expenses or disbursements of any kind or nature whatsoever with respect
to, or resulting from any delay in paying, any and all stamp, excise, sales or
other taxes (other than Excluded Taxes) which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.


28

--------------------------------------------------------------------------------





(c)    Each Domestic Grantor agrees to pay, and to hold the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits and reasonable and documented out-of-pocket costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Administrative Borrower would be required to do so
pursuant to Section 10.04 of the Credit Agreement.
(d)    The agreements in this Section 7.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
7.5.    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Domestic Grantor and shall inure to the benefit
of the Secured Parties and their permitted successors and assigns; provided
that, except as otherwise permitted by the Credit Agreement, no Domestic Grantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent, and any
attempted assignment without such consent shall be null and void.
7.6.    Set-off; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF
JURY TRIAL. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. Without limiting the general applicability of the foregoing and the
terms of the other Loan Documents to this Agreement and the parties hereto, the
terms of Sections 10.08, and 10.15 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, with each reference to the “Borrower”
therein (whether express or by reference to the Administrative Borrower as a
“party” thereto) being a reference to the Domestic Grantors, and the parties
hereto agree to such terms.
7.7.    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
7.8.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
7.9.    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
7.10.    Integration. This Agreement and the other Loan Documents represent the
agreement of the Domestic Grantors, the Administrative Agent and the other
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by any Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.


29

--------------------------------------------------------------------------------





7.11.    Acknowledgments. Each Domestic Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    no Secured Party has any fiduciary relationship with or duty to any
Domestic Grantor arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Domestic Grantors, on
the one hand, and the Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Domestic Grantors and the Secured Parties.
7.12.    Additional Domestic Grantors. Each Restricted Subsidiary of the
Administrative Borrower that is required to become a party to this Agreement
pursuant to the Credit Agreement shall become a Domestic Grantor for all
purposes of this Agreement upon execution and delivery by such Restricted
Subsidiary of a Joinder Agreement.
7.13.    Releases; Termination of this Agreement.
(a)    At such time as the Loans and the other Obligations (other than (i)
contingent indemnification obligations and (ii) Obligations in respect of
Secured Cash Management Agreements and Secured Hedge Agreements either (A) as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made or (B) notice has not been received by the
Administrative Agent from the applicable Cash Management Bank or Hedge Bank that
such amounts are then due and payable) shall have been paid in full, the
Commitments under the Credit Agreement have been terminated or expired and each
Letter of Credit issued under the Credit Agreement shall be Cash Collateralized
or no longer outstanding (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the applicable L/C
Issuer shall have been made), the Collateral shall be released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Domestic Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Domestic Grantors. At the request and sole
expense of any Domestic Grantor following any such termination, the
Administrative Agent shall deliver to such Domestic Grantor any Collateral held
by the Administrative Agent hereunder, and execute and deliver to such Domestic
Grantor such documents as such Domestic Grantor shall reasonably request to
evidence such termination.
(b)    If any of the Collateral shall be sold or otherwise disposed of by any
Domestic Grantor in a transaction permitted by the Credit Agreement (to a Person
that is not a Loan Party), then the Lien on such Collateral shall be deemed
automatically released and the Administrative Agent, at the request and sole
expense of such Domestic Grantor, shall execute and deliver to such Domestic
Grantor all releases, terminations or other documents reasonably necessary for
the release or evidence of release of the Liens created hereby on such
Collateral (including, without limitation, termination statements and
intellectual property filing terminations). At the request and sole expense of
the Administrative Borrower, a Domestic Grantor (other than the Administrative
Borrower) shall be released from its obligations hereunder in the event that all
the Stock and Stock Equivalents in such Domestic Grantor shall be sold or
otherwise disposed of in a transaction permitted by the Credit Agreement (to a
Person that is not a Loan Party); provided that


30

--------------------------------------------------------------------------------





the Administrative Borrower shall have delivered to the Administrative Agent, at
least three Business Days (or such lesser period permitted in writing by the
Administrative Agent) prior to the date of the proposed release, a written
request for such release identifying the relevant Domestic Grantor and the terms
of the relevant sale or other disposition in reasonable detail, including the
price thereof and any expenses incurred in connection therewith, together with a
certification by the Administrative Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents.
(c)    Each Domestic Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of the Administrative Agent, subject to such Domestic Grantor’s
rights under Sections 9-509(d)(2) and 9-518 of the New York UCC.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




31

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.
BWX Technologies, inc.


By:    _____________________________    
Name:
Title:


[DOMESTIC GRANTORS]
    


By:    _____________________________    
Name:
Title:








































































BWX Technologies, Inc.            Pledge and Security Agreement
Signature Page




--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A., as Administrative Agent




By:    ___________________________________
Name:
Title:




























































































BWX Technologies, Inc.            Pledge and Security Agreement
Signature Page




--------------------------------------------------------------------------------





Schedules to
Pledge and Security Agreement
















--------------------------------------------------------------------------------





EXHIBIT A


NOTICE
OF
GRANT OF SECURITY INTEREST
IN
PATENTS


DATED: ___________


United States Patent and Trademark Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the U.S. Pledge and Security Agreement dated
as of May 24, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”) among the Domestic
Grantor (as defined below), the other Domestic Grantors party thereto and the
Administrative Agent for the Secured Parties referenced therein, the undersigned
Domestic Grantor has granted a continuing security interest in and continuing
lien upon the patents and patent applications on Schedule 1 to the
Administrative Agent for the benefit of the Secured Parties.


The Domestic Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in such patents
and patent applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any patent
or patent application.


DOMESTIC GRANTOR:


[Address]




Jurisdiction: _______________
Very truly yours,


[DOMESTIC GRANTOR]


By: __________________________
Name: _______________________
Title:_________________________


ADMINISTRATIVE AGENT:


[Address]
Acknowledged and accepted:


WELLS FARGO BANK, N.A.,


By: __________________________
Name: _______________________
Title:_________________________







--------------------------------------------------------------------------------





SCHEDULE 1




PATENTS
Patent No.


Description of
Patent Item
Date of Patent
 
 
 
PATENT APPLICATIONS
Patent Applications No.


Description of
Patent Applied for
Date of
Patent Applications
 
 
 





--------------------------------------------------------------------------------





NOTICE
OF
GRANT OF SECURITY INTEREST
IN
TRADEMARKS


DATED: ___________


United States Patent and Trademark Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the U.S. Pledge and Security Agreement dated
as of May 24, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”) among the Domestic
Grantor (as defined below), the other Domestic Grantors party thereto and the
Administrative Agent for the Secured Parties referenced therein, the undersigned
Domestic Grantor has granted a continuing security interest in and continuing
lien upon the trademarks and trademark applications on Schedule 1 to the
Administrative Agent for the benefit of the Secured Parties.


The Domestic Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in such
trademarks and trademark applications (a) may only be terminated in accordance
with the terms of the Agreement and (b) is not to be construed as an assignment
of any trademark or trademark application.


DOMESTIC GRANTOR:


[Address]




Jurisdiction: _______________
Very truly yours,


[DOMESTIC GRANTOR]


By: __________________________
Name: _______________________
Title:_________________________


ADMINISTRATIVE AGENT:


[Address]
Acknowledged and accepted:


WELLS FARGO BANK, N.A.,


By: __________________________
Name: _______________________
Title:_________________________







--------------------------------------------------------------------------------





SCHEDULE 1




TRADEMARKS
Trademark No.


Description of
Trademark Item
Date of Trademark
 
 
 
TRADEMARK APPLICATIONS
Trademark Applications No.


Description of
Trademark Applied for
Date of
Trademark Applications
 
 
 







--------------------------------------------------------------------------------





NOTICE
OF
GRANT OF SECURITY INTEREST
IN
COPYRIGHTS


DATED: ___________


United States Copyright Office


Ladies and Gentlemen:


Please be advised that pursuant to the U.S. Pledge and Security Agreement dated
as of May 24, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”) among the Domestic
Grantor (as defined below), the other Domestic Grantors party thereto and the
Administrative Agent for the Secured Parties referenced therein, the undersigned
Domestic Grantor has granted a continuing security interest in and continuing
lien upon the copyrights and copyright applications on Schedule 1 to the
Administrative Agent for the benefit of the Secured Parties.


The Domestic Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in such
copyrights and copyright applications (a) may only be terminated in accordance
with the terms of the Agreement and (b) is not to be construed as an assignment
of any copyright or copyright application.


DOMESTIC GRANTOR:


[Address]




Jurisdiction: _______________
Very truly yours,


[DOMESTIC GRANTOR]


By: __________________________
Name: _______________________
Title:_________________________


ADMINISTRATIVE AGENT:


[Address]
Acknowledged and accepted:


WELLS FARGO BANK, N.A.,


By: __________________________
Name: _______________________
Title:_________________________







--------------------------------------------------------------------------------





SCHEDULE 1




COPYRIGHTS
Copyright No.


Description of
Copyright Item
Date of Copyright
 
 
 
COPYRIGHT APPLICATIONS
Copyright Applications No.


Description of
Copyright Applied for
Date of
Copyright Applications
 
 
 



















--------------------------------------------------------------------------------






EXHIBIT G-2


FORM OF CANADIAN COLLATERAL AGREEMENT












CANADIAN PLEDGE AND SECURITY AGREEMENT
made by
BWXT CANADA LTD.
and certain Subsidiaries of BWX TECHNOLOGIES, INC.
in favour of
WELLS FARGO BANK, N.A., as Administrative Agent,
for the benefit of the Secured Parties
Dated as of May 24, 2018








--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page


SECTION 1.
DEFINED TERMS
1


1.1.
Definitions.
1


1.2.
Other Definitional Provisions.
7


1.3.
Credit Agreement Governs.
7


1.4.
Domestic Collateral Agreement.
7


SECTION 2.
GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL
7


2.1.
Grant of Security Interest.
7


2.2.
Continuing Liability Under Collateral.
9


2.3.
Foreign Action.
9


2.4.
Control Agreements.
9


2.5.
Exception to Last Day.
9


2.6.
Attachment.
9


SECTION 3.
REPRESENTATIONS AND WARRANTIES
9


3.1.
Representations in Credit Agreement.
9


3.2.
Title; No Other Liens.
10


3.3.
Perfected First Priority Liens.
10


3.4.
Name; Jurisdiction of Organization, etc.
10


3.5.
Inventory, Equipment, Books and Records
11


3.6.
Types of Collateral.
11


3.7.
Investment Property.
11


3.8.
Receivables.
12


3.9.
Intellectual Property.
12


3.10.
[Reserved]
14


3.11.
Contracts.
14


3.12.
U.S. Collateral.
14


SECTION 4.
COVENANTS
14


4.1.
Covenants in Credit Agreement.
14


4.2.
Delivery and Control of Instruments, Chattel Paper, Documents of Title and
Investment Property.
14


4.3.
Maintenance of Insurance.
15


4.4.
Payment of Obligations.
15


4.5.
Maintenance of Perfected Security Interest; Further Documentation.
15


4.6.
Changes in Locations, Name, Jurisdiction of Incorporation, etc.
16


4.7.
Notices.
16


4.8.
Investment Property.
16


4.9.
Receivables.
18


4.10.
Intellectual Property.
18


4.11.
Contracts.
20







--------------------------------------------------------------------------------





4.12.
[Reserved].
20


SECTION 5.
REMEDIAL PROVISIONS
20


5.1.
Certain Matters Relating to Receivables.
20


5.2.
Communications with Obligors; Grantors Remain Liable.
21


5.3.
Pledged Securities.
21


5.4.
Proceeds to be Turned Over To Administrative Agent.
22


5.5.
Application of Proceeds.
23


5.6.
PPSA and Other Remedies.
23


5.7.
Private Sales, etc.
24


5.8.
Deficiency.
25


5.9.
BWXT Entities.
25


5.10.
Appointment of Receiver.
25


SECTION 6.
THE ADMINISTRATIVE AGENT
26


6.1.
Administrative Agent’s Appointment as Attorney-in-Fact, etc.
26


6.2.
Duty of Administrative Agent.
27


6.3.
Financing Statements and IP Filings.
28


6.4.
Authority of Administrative Agent.
28


6.5.
Appointment of Co-Administrative Agents.
28


SECTION 7.
MISCELLANEOUS
28


7.1.
Amendments in Writing.
28


7.2.
Notices.
28


7.3.
No Waiver by Course of Conduct; Cumulative Remedies.
29


7.4.
Enforcement Expenses; Indemnification.
29


7.5.
Successors and Assigns.
29


7.6.
Set-off; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
30


7.7.
Counterparts.
30


7.8.
Severability.
30


7.9.
Section Headings.
30


7.10.
Integration.
30


7.11.
Acknowledgments.
30


7.12.
Additional Grantors.
30


7.13.
Releases; Termination of this Agreement.
30


7.14.
ULC Limitation.
31


7.15.
Amalgamation.
32







--------------------------------------------------------------------------------





Schedule 3.3 - Perfected First Priority Liens
Schedule 3.4 - Name; Jurisdiction of Organization, etc
Schedule 3.5 - Inventory, Equipment, Books and Records
Schedule 3.7(A) - Investment Property
Schedule 3.7(B) - Pledged Notes
Schedule 3.9(A) - Intellectual Property
Exhibit A - Intellectual Property Notices




--------------------------------------------------------------------------------






This CANADIAN PLEDGE AND SECURITY AGREEMENT, dated as of May 24, 2018, made by
each of the signatories hereto (together with any other grantor that may become
a party hereto as provided herein, the “Grantors”), in favour of WELLS FARGO
BANK, N.A., as administrative agent (in such capacity and together with its
successors in such capacity, the “Administrative Agent”) for the benefit of the
Secured Parties in connection with that certain Credit Agreement dated as of May
24, 2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among BWX TECHNOLOGIES,
INC., a Delaware corporation, as the Administrative Borrower, BWXT Canada Ltd.,
an Ontario corporation, as the Canadian Borrower, the Lenders, the
Administrative Agent, the Swing Line Lender and the L/C Issuers.
Pursuant to the Credit Agreement, the Lenders have severally agreed to make
Credit Extensions to the Borrowers.
This Agreement is required by the terms of the Credit Agreement.
In consideration of the mutual covenants and agreements contained herein and in
the other Loan Documents, the parties hereto covenant and agree as follows:
SECTION 1.DEFINED TERMS
1.1.    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement,
and unless otherwise defined herein or in the Credit Agreement, in the PPSA and,
in any event, the following terms are used herein as defined in the PPSA:
Account, Certificated Security, Chattel Paper, Consumer Goods, Document of
Title, Equipment, Financial Asset, Futures Account, Futures Contract, Futures
Intermediary, Goods, Instrument, Intangible, Inventory, Money, Motor Vehicle,
Securities Account, Securities Intermediary, Security, Security Entitlement and
Uncertificated Security.
(b)    The following terms shall have the following meanings:
“Administrative Agent” shall have the meaning assigned to such term in the
preamble.
“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 4.10(i).
“Agreement” shall mean this Canadian Pledge and Security Agreement, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
“As-Extracted Collateral” shall mean oil, gas or other minerals that are subject
to a security interest that: (i) is created by a debtor having an interest in
the minerals before extraction; and (ii) attaches to the minerals as extracted.
“Canadian Grantor” shall mean a Grantor that is a Canadian Loan Party.
“Canadian Guarantee” shall mean the Canadian Guarantee Agreement made as of May
24, 2018 among the Canadian Borrower and by the Canadian Guarantors in favour of
the Administrative Agent for the benefit of the Secured Parties, as the same may
be amended, restated, supplemented or otherwise modified from time to time.


1

--------------------------------------------------------------------------------





“Collateral” shall have the meaning assigned to such term in Section 2.1.
“Collateral Account” shall mean any collateral account established by the
Administrative Agent as provided in Sections 5.1 or 5.4.
“Collateral Account Funds” shall mean, collectively, the following: all funds
(including all trust monies) and investments (including all cash equivalents)
credited to, or purchased with funds from, any Collateral Account and all
certificates and instruments from time to time representing or evidencing such
investments; all Money, notes, certificates of deposit, cheques and other
instruments from time to time hereafter delivered to or otherwise possessed by
the Administrative Agent for or on behalf of any Grantor in substitution for, or
in addition to, any or all of the Collateral; and all interest, dividends, cash,
instruments and other property from time to time received in, receivable or
otherwise distributed to the Collateral Account in respect of or in exchange for
any or all of the items constituting Collateral.
“Contracts” shall mean all contracts and agreements between any Grantor and any
other Person (in each case, whether written or oral, or third party or
intercompany) as the same may be amended, assigned, extended, restated,
supplemented, replaced or otherwise modified from time to time including (a) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (b) all rights of any Grantor to receive proceeds of
any insurance, indemnity, warranty or guarantee with respect thereto, (c) all
rights of any Grantor to damages arising thereunder and (d) all rights of any
Grantor to terminate and to perform and compel performance of, such Contracts
and to exercise all remedies thereunder.
“Copyright Licenses” shall mean any agreement, whether written or oral, naming
any Grantor as licensor or licensee (including those listed in Schedule 3.9(a)
(as such schedule may be amended or supplemented from time to time)), granting
any right in, to or under any Copyright, including the grant of rights to
publicly perform, display, copy, prepare derivative works or distribute under
any Copyright. This term shall exclude implied licenses and any rights obtained
or granted under a copyright pursuant to the doctrines of first sale or
estoppel.
“Copyrights” shall mean (a) all copyrights arising under the laws of Canada, the
United States, any other country, or union of countries, or any political
subdivision of any of the foregoing, whether registered or unregistered and
whether published or unpublished (including those listed in Schedule 3.9(a) (as
such schedule may be amended or supplemented from time to time)), all
registrations and recordings thereof, and all applications in connection
therewith and rights corresponding thereto throughout the world, including all
registrations, recordings and applications in the Canadian Intellectual Property
Office, United States Copyright Office, and all Mask Works (as defined in 17 USC
§ 901), (b) the right to, and to obtain, all extensions and renewals thereof,
and the right to sue for past, present and future infringements of any of the
foregoing, (c) all proceeds of the foregoing, including license, royalties,
income, payments, claims, damages, and proceeds of suit and (d) all other rights
of any kind whatsoever accruing thereunder or pertaining thereto.
“Credit Agreement” shall have the meaning assigned to such term in the preamble.
“Deposit Account” shall mean a demand, savings, passbook, or similar account
with a deposit function maintained with a bank or other deposit-taking
institution.
“Design License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Design,
including any of the foregoing referred to in Schedule 3.9(a) (as such schedule
may be amended or supplemented from time to time). This term shall exclude
implied licenses and any rights obtained or granted under a design pursuant to
the doctrines of first sale or estoppel.


2

--------------------------------------------------------------------------------





“Designs” shall mean (a) all industrial designs and intangibles of like nature
(whether registered or unregistered), now owned or existing or hereafter adopted
or acquired (including those listed in Schedule 3.9(a) (as such schedule may be
amended or supplemented from time to time)), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the Canadian Intellectual Property
Office or in any similar office or agency in any other country or any political
subdivision thereof, (b) the right to, and to obtain, all extensions and
renewals thereof, and the right to sue for past, present and future
infringements of any of the foregoing, (c) all proceeds of the foregoing,
including license, royalties, income, payments, claims, damages, and proceeds of
suit and (d) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto.
“Excluded Assets” shall mean:
(a)    any lease, license, contract or agreement to which any Grantor is a party
or any of its rights or interests thereunder if, and only for so long as, the
grant of a security interest hereunder shall constitute or result in a breach,
termination or default under any such lease, license, contract or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to the anti-assignment provisions of the Uniform Commercial Code, PPSA
of any relevant jurisdiction or any other applicable law or principles of
equity); provided, however, that such security interest shall attach immediately
to any portion of such lease, license, contract or agreement and the rights and
interests thereunder that does not result in any of the consequences specified
above;
(b)    all Security Entitlements, Securities Accounts, Deposit Accounts,
Financial Assets, Futures Contracts and Futures Accounts to which any Grantor
has any right, title or interest, in each case of this clause (b) except to the
extent a security interest therein may be perfected by filing of a financing
statement or PPSA filing or similar filing under applicable Canadian law, and
other than (x) any Collateral Account and Collateral Account Funds and (y)
proceeds of Collateral (as defined in the Credit Agreement) (it being understood
that control agreements shall not be required with respect to any of the
foregoing (other than the Collateral Account);
(c)    the Excluded Stock;
(d)    all cars, trucks, trailers and other vehicles covered by a certificate of
title under the laws of any province or territory to which any Grantor has any
right, title or interest, in each case of this clause (d) except to the extent a
security interest therein may be perfected by a filing of a financing statement
or similar filing under applicable law, or without any perfection steps; and
(e)    any assets or property subject to a lease or agreement to the extent it
is the last day of the terms of such lease or agreement (and such assets or
property shall be held in trust on such last day by the applicable Grantor for
the Administrative Agent and, on the exercises by the Administrative Agent of
any of its remedial rights or remedies under this Agreement, shall be assigned
by the applicable Grantor as directed by the Administrative Agent).
“Excluded Stock” shall mean:
(a)    the equity interests of any Subsidiary that is a CFC or Foreign
Subsidiary Holdco in excess of 65% of the outstanding voting stock and 100% of
the outstanding non-voting stock of any such Subsidiary that is a First-Tier
Foreign Subsidiary;
(b)    the Stock and Stock Equivalents of any BWXT Entity;


3

--------------------------------------------------------------------------------





(c)    the Stock and Stock Equivalents of any Captive Insurance Subsidiary;
(d)    the Stock and Stock Equivalents of any Joint Venture to the extent that
the Constituent Documents of such Joint Venture prohibit such a security
interest to be granted to the Administrative Agent;
(e)    the Stock and Stock Equivalents of (i) any Subsidiary that is not a Loan
Party or (ii) any Joint Venture, in each case, to the extent that such
Subsidiary or Joint Venture has incurred Non-Recourse Indebtedness permitted by
the Credit Agreement the terms of which either (A) require security interests in
such Stock and Stock Equivalents to be granted to secure such Non-Recourse
Indebtedness or (B) prohibit such a security interest to be granted to the
Administrative Agent;
(f)    the Stock and Stock Equivalents of Immaterial Subsidiaries (except to the
extent a security interest therein may be perfected by filing of a financing
statement or PPSA filing or similar filing under applicable Canadian law); and
(g)    the Stock and Stock Equivalents of Unrestricted Subsidiaries.
“Grantors” shall have the meaning assigned to such term in the preamble.
“Intellectual Property” shall mean the collective reference to all intellectual
property rights whether arising under Canadian, United States, multinational or
foreign laws or otherwise, including the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks, the Trademark Licenses, the Trade
Secrets, the Trade Secret Licenses, the Designs and the Design Licenses.
“Intellectual Property Security Agreement” shall mean a Notice of Grant of
Security Interest in substantially the form of Exhibit A or such other form as
may be approved by the Administrative Agent and the applicable Grantor.
“Intercompany Note” shall mean any promissory note evidencing Indebtedness
permitted to be incurred pursuant to Section 7.01(f) of the Credit Agreement
with respect to any outstanding intercompany obligations and advances owed by or
to a Loan Party.
“Investment Property” shall mean the collective reference to (a) all “investment
property” as such term is defined in the PPSA (other than any Excluded Stock),
including all Certificated Securities and Uncertificated Securities and
(b) whether or not otherwise constituting “investment property,” all Pledged
Notes and all Pledged Equity Interests.
“Joinder Agreement” shall have the meaning assigned to such term in the Canadian
Guarantee.
“Licensed Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(a).
“Material Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(b).
“Owned Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(a).
“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to make, use, import, offer for
sale, or sell any invention covered in whole or in part by a Patent, including
any of the foregoing listed in Schedule 3.9(a) (as such schedule may be amended


4

--------------------------------------------------------------------------------





or supplemented from time to time). This term shall exclude implied licenses and
any rights obtained or granted under a patent pursuant to the doctrines of
exhaustion or estoppel.
“Patents” shall mean (a) all Canadian and United States patents, patents issued
by any other country, union of countries or any political subdivision of any of
the foregoing, industrial design registrations and applications, and all
reissues and extensions thereof, including any of the foregoing listed in
Schedule 3.9(a) (as such schedule may be amended or supplemented from time to
time), (b) all patent applications pending in Canada, the United States or any
other country or union of countries or any political subdivision of any of the
foregoing and all reissues, reexaminations, divisions, continuations and
continuations-in-part thereof, including any of the foregoing listed in Schedule
3.9(a) (as such schedule may be amended or supplemented from time to time), (c)
all rights to, and to obtain, any reissues or extensions of the foregoing and
(d) all proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages and proceeds of suit.
“Pledged Equity Interests” means all Stock and Stock Equivalents now owned or
hereafter acquired by a Grantor, including the Stock and Stock Equivalents of
the Subsidiaries owned by such Grantor as set forth on Schedule 3.7(a) (as such
schedule may be amended or supplemented from time to time), in each case
together with the certificates (or other agreements or instruments), if any,
representing such shares, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:
(a)    all Stock and Stock Equivalents representing a dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a stock split, reclassification or other exchange therefor, and
any subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof;
(b)    in the event of any consolidation or merger involving the issuer thereof
and in which such issuer is not the surviving Person, all shares of each class
of the Stock and Stock Equivalents of the successor Person formed by or
resulting from such consolidation or merger, to the extent that such successor
Person is a direct Subsidiary of a Grantor; and
(c)    all rights, privileges, authority and powers of a Grantor relating to
such Stock and Stock Equivalents in each such issuer or under any Constituent
Document of each issuer, and the certificates, instruments and agreements
representing such Stock and Stock Equivalents and any and all interest of each
Grantor in the entries on the books of any financial intermediary pertaining to
such Stock and Stock Equivalents; provided that, Pledged Equity Interests shall
not include Excluded Stock and any rights related to such Excluded Stock
(including those listed in clauses (a) through (c) of this definition).
“Pledged LLC/Partnership Interests” means, with respect to any Grantor, the
entire partnership, membership interest or limited liability company interest,
as applicable, of such Grantor in each general partnership, limited partnership,
limited liability partnership, limited liability company or any other
partnership owned thereby, including, without limitation, such Grantor’s capital
account, its interest as a partner or member, as applicable, in the net cash
flow, net profit and net loss, and items of income, gain, loss, deduction and
credit of any such general partnership, limited partnership, limited liability
partnership, limited liability company or any other partnership, as applicable,
such Grantor’s interest in all distributions made or to be made by any such
general partnership, limited partnership, limited liability partnership, limited
liability company or any other partnership, as applicable, to such Grantor and
all of the other economic rights, titles and interests of such Grantor as a
partner or member, as applicable, of any such general partnership, limited
partnership, limited liability partnership, limited liability company or any
other


5

--------------------------------------------------------------------------------





partnership, as applicable, whether set forth in the partnership agreement or
membership agreement, as applicable, of such general partnership, limited
partnership, limited liability partnership, limited liability company or any
other partnership, as applicable, by separate agreement or otherwise.
“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor, including those listed on Schedule 3.7(b) (as such schedule may
be amended or supplemented from time to time) and all Intercompany Notes at any
time issued to or held by any Grantor (other than (a) promissory notes in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business and (b) promissory notes constituting Cash
Equivalents that are held by any Grantor).
“Pledged Securities” shall mean the collective reference to the Pledged Notes
and the Pledged Equity Interests.
“Pledged ULC Interests” means, with respect to any Grantor, the entire interest,
as applicable, of such Grantor in a ULC.
“PPSA” shall mean Personal Property Security Act (Ontario); provided, that if
the attachment, perfection or priority of the Administrative Agent or any other
Secured Party’s security interests in any Collateral are governed by the
personal property security laws of any jurisdiction other than Ontario, PPSA
shall mean those personal property laws in such other jurisdiction in Canada for
the purpose of the provisions hereof relating to such attachment, perfection or
priority and for the definitions related to such provisions.
“Proceeds” shall mean all “proceeds” as such term is defined in the PPSA and, in
any event, shall include all dividends or other income from the Investment
Property, collections thereon or distributions, payments, payment increases,
additions, accessions, substitutions or replacements with respect thereto.
“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance. References herein to
Receivables shall include any collateral securing such Receivable.
“Secured Obligations” shall mean (a) with respect to a U.S. Grantor the
“Obligations” (as defined in the Credit Agreement) and (b) with respect to a
Canadian Grantor the “Obligations” (as defined in the Credit Agreement”) other
than U.S. Obligations (as defined in the Credit Agreement).
“Securities Laws” applicable federal, provincial, state, territorial or foreign
securities laws and regulations, as amended from time to time.
“STA” shall mean the Securities Transfer Act, 2006 (Ontario), or to the extent
applicable, similar legislation of any other jurisdiction, as amended from time
to time.
“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Trademark,
including any of the foregoing referred to in Schedule 3.9(a) (as such schedule
may be amended or supplemented from time to time). This term shall exclude
implied licenses and any rights obtained or granted under a trademark pursuant
to the doctrines of first sale or estoppel.
“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, domain names, trade
styles, service marks, logos, designs and other source


6

--------------------------------------------------------------------------------





or business identifiers, and all goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the Canadian Intellectual
Property Office, United States Patent and Trademark Office or in any similar
office or agency of Canada, any province or territory thereof, the United
States, any state thereof or any other country, union of countries, or any
political subdivision of any of the foregoing, or otherwise, and all common-law
rights related thereto, including any of the foregoing listed in Schedule 3.9(a)
(as such schedule may be amended or supplemented from time to time), (b) the
right to, and to obtain, all renewals thereof, (c) the goodwill of the business
symbolized by the foregoing and (d) the right to sue for past, present and
future infringements or dilution of any of the foregoing or for any injury to
goodwill, and all proceeds of the foregoing, including royalties, income,
payments, claims, damages and proceeds of suit.
“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Trade Secret, including any of the foregoing listed in Schedule 3.9(a) (as such
schedule may be amended or supplemented from time to time). This term shall
exclude implied licenses and any rights obtained or granted under a trade secret
pursuant to the doctrine of estoppel.
“Trade Secrets” shall mean (a) all trade secrets and all other confidential or
proprietary information and know how whether or not reduced to a writing or
other tangible form, (b) all documents and things embodying, incorporating or
describing the foregoing, and (c) the right to sue for past, present and future
misappropriations of any of the foregoing and all proceeds of the foregoing,
including royalties, income, payments, claims, damages and proceeds of suit.
“ULC” shall mean any unlimited company, unlimited liability company or unlimited
liability corporation or any similar entity existing under the laws of any
province or territory of Canada and any successor to any such entity.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as from time to
time in effect in the State of New York.
“U.S. Grantor” shall mean a Grantor that is Domestic Loan Party.
1.2.    Other Definitional Provisions. Without limiting the general
applicability of the terms of the other Loan Documents to this Agreement and the
parties hereto, the terms of Sections 1.02 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
1.3.    Credit Agreement Governs. If any of the terms or conditions of this
Agreement is in conflict with the Credit Agreement, then the terms and
conditions of the Credit Agreement shall govern.
1.4.    Domestic Collateral Agreement. Solely with respect to any Collateral
governed by the laws of United States or any state thereof or the District of
Columbia that is subject to a valid and perfected security interest in favor of
the Administrative Agent for the benefit of the Secured Parties pursuant to the
Domestic Collateral Agreement in the event of a conflict between the terms of
this Agreement and the Domestic Collateral Agreement, the Domestic Collateral
Agreement shall govern.
SECTION 2.    GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL
2.1.    Grant of Security Interest. Each Grantor hereby grants and pledges to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest


7

--------------------------------------------------------------------------------





in and to without limitation, all present and after acquired personal property,
in each case, wherever located and whether now owned or at any time hereafter
acquired by such Grantor, by way of amalgamation or otherwise, and at any time
and from time to time existing, or in which such Grantor now has or at any time
in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations, including the following property:
(a)    all Accounts;
(b)    all As-Extracted Collateral;
(c)    all Chattel Paper;
(d)    all Collateral Accounts, all Collateral Account Funds and all Deposit
Accounts;
(e)    [Reserved];
(f)    all Contracts;
(g)    all Documents of Title;
(h)    all Equipment;
(i)    all fixtures;
(j)    [Reserved];
(k)    all Goods;
(l)    all Instruments;
(m)    [Reserved];
(n)    all Intangibles;
(o)    all Intellectual Property;
(p)    all Inventory;
(q)    all Investment Property;
(r)    all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time pertain to or evidence or
contain information relating to any of the Collateral or are otherwise necessary
or helpful in the collection thereof or realization thereupon; and
(s)    to the extent not otherwise included, all Proceeds, goodwill, products,
accessions, rents and profits of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;


8

--------------------------------------------------------------------------------





provided that, notwithstanding any other provision set forth in this Section
2.1, this Agreement shall not, at any time, constitute a grant of a security
interest in any property that is, at such time, an Excluded Asset, and the term
“Collateral” and each of the defined terms incorporated therein shall exclude
the Excluded Assets.
2.2.    Continuing Liability Under Collateral. Notwithstanding anything herein
to the contrary, (a) each Grantor shall remain liable for all obligations under
and in respect of the Collateral and nothing contained herein is intended or
shall be a delegation of duties to the Administrative Agent or any other Secured
Party, (b) each Grantor shall remain liable under and each of the agreements
included in the Collateral, including any Receivables, any Contracts and any
agreements relating to Pledged LLC/Partnership Interests or Pledged ULC
Interests, to perform all of the obligations undertaken by it thereunder all in
accordance with and pursuant to the terms and provisions thereof and neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related hereto nor shall the Administrative
Agent nor any other Secured Party have any obligation to make any inquiry as to
the nature or sufficiency of any payment received by it or have any obligation
to take any action to collect or enforce any rights under any agreement included
in the Collateral, including any agreements relating to any Receivables, any
Contracts or any agreements relating to Pledged LLC/Partnership Interests or
Pledged ULC Interests and (c) the exercise by the Administrative Agent of any of
its rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral,
including any agreements relating to any Receivables, any Contracts and any
agreements relating to Pledged LLC/Partnership Interests or Pledged ULC
Interests.
2.3.    Foreign Action. Notwithstanding anything to the contrary herein, to the
extent any Collateral is located in any jurisdiction outside the United States
and Canada, or the creation or perfection of a lien in any Collateral requires
any action or documentation outside the United States and Canada, no such action
or documentation outside the United States and Canada shall be required with
respect to such Collateral.
2.4.    Control Agreements. Notwithstanding anything to the contrary herein, no
Grantor shall be required to execute or deliver any control agreements with
respect to deposit accounts (other than with respect to any Collateral Account),
commodities accounts, securities accounts or with respect to any such other
items described in clause (b) of the definition of Excluded Assets.
2.5.    Exception to Last Day. The security interest granted hereby shall not
extend or apply to, and Collateral shall not include, the last day of the term
of any lease or agreement therefore, but upon enforcement of the security
interest, each Grantor shall stand possessed of such last day in trust or assign
the same to any person acquiring such term.
2.6.    Attachment. Each Grantor acknowledges that (i) value has been given,
(ii) it has rights in the Collateral, (iii) it has not agreed to postpone the
time for attachment of the Lien granted hereunder, and (iv) it has received a
copy of this Agreement.
SECTION 3.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and make their respective Credit Extensions, each Grantor hereby
represents and warrants to the Secured Parties that:
3.1.    Representations in Credit Agreement.
In the case of each Grantor, the representations and warranties set forth in
Article V of the Credit Agreement solely as they relate to such Grantor or to
the Loan Documents to which such Grantor is a party,


9

--------------------------------------------------------------------------------





each of which is hereby incorporated herein by reference, are true and correct,
in all material respects (or, with respect to representations and warranties
modified by a materiality or Material Adverse Effect standard, in all respects),
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects (or, with respect to
representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) as of such earlier date, and the Secured
Parties shall be entitled to rely on each of them as if they were fully set
forth herein, provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this
Section 3.l, be deemed to be a reference to such Grantor’s knowledge.
3.2.    Title; No Other Liens. Such Grantor owns or licenses or otherwise has
the right to use each item of the Collateral free and clear of any and all
Liens, including Liens arising as a result of such Grantor becoming bound (as a
result of merger or otherwise) as grantor under a security agreement entered
into by another Person, except for Liens expressly permitted by Section 7.02 of
the Credit Agreement. No effective financing statement, mortgage or other public
notice indicating the existence of a Lien with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favour of the Administrative Agent, for the benefit of the Secured
Parties, pursuant to this Agreement or as are expressly permitted by Section
7.02 of the Credit Agreement.
3.3.    Perfected First Priority Liens. This Agreement creates a valid security
interest in the Collateral in favour of the Administrative Agent for the benefit
of the Secured Parties. The security interests granted pursuant to this
Agreement (a) upon completion of the filings and other actions specified on
Schedule 3.3 (all of which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
duly completed and duly executed form, as applicable, and may be filed by the
Administrative Agent at any time) and payment of all filing fees, will
constitute valid fully perfected security interests in all of the Collateral in
favour of the Administrative Agent, for the benefit of the Secured Parties, as
collateral security for such Grantor’s Secured Obligations, enforceable in
accordance with the terms hereof, to the extent such security interest in such
Collateral can be perfected by (i) the filing of a financing statement under the
PPSA of any jurisdiction, and the Uniform Commercial Code, (ii) the filing with
the Canadian Intellectual Property Office, United States Patent and Trademark
Office or the United States Copyright Office, as applicable of an Intellectual
Property Security Agreement, or (iii) the possession of such Collateral, and
(b) are prior to all other Liens on the Collateral, except for Liens expressly
permitted by Section 7.02 of the Credit Agreement. Without limiting the
foregoing, each Grantor has taken all actions necessary or desirable under all
Requirements of Law of the United States, any state thereof or the District of
Columbia and Canada and of any province, territory or possession thereof,
including those specified in Section 4.2 to establish the Administrative Agent’s
“control” (within the meaning of the STA) over any portion of the Investment
Property constituting Certificated Securities or Uncertificated Securities (each
as defined in the PPSA), other than any such Investment Property issued by a
Foreign Subsidiary to the extent establishing “control” over such Investment
Property would require actions under the Requirements of Law of a jurisdiction
other than Canada or any province, territory or possession thereof).
3.4.    Name; Jurisdiction of Organization, etc. On the date hereof, such
Grantor’s exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation, organization or incorporation), jurisdiction of
organization or incorporation, organizational or corporation identification
number, if any, and the location of such Grantor’s chief executive office,
registered office or sole place of business are specified on Schedule 3.4. Each
Grantor is organized or incorporated solely under the law of the jurisdiction so
specified and has not filed any certificates of domestication, transfer or
continuance in any other jurisdiction. Except as otherwise indicated on Schedule
3.4, the jurisdiction of each such Grantor’s organization, incorporation or
formation is required to maintain a public record showing the Grantor to have


10

--------------------------------------------------------------------------------





been organized, incorporated or formed. Except as specified on Schedule 3.4, as
of the Closing Date (or the date of any applicable Joinder Agreement hereto in
the case of an Additional Grantor) no such Grantor has changed its name,
jurisdiction of organization or incorporation, chief executive office,
registered office or sole place of business or its corporate structure in any
way (e.g., by merger, consolidation, change in corporate form or otherwise)
within the past five years and has not within the last five years become bound
(whether as a result of merger or otherwise) as a grantor under a security
agreement entered into by another Person, which has not heretofore been
terminated.
3.5.    Inventory, Equipment, Books and Records
(a)    On the date hereof, the material Inventory and Equipment (other than (i)
mobile goods, (ii) Inventory or Equipment in transit or out for repair, (iii)
Inventory or Equipment purchased but not yet delivered, and (iv) Inventory and
Equipment located outside the United States or Canada) that is included in the
Collateral and the books and records concerning the Collateral are kept at the
locations listed on Schedule 3.5.
(b)    Any Inventory now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance in all material respects
with the requirements of all applicable laws and regulations.
(c)    No material portion of the Inventory, fixtures or Equipment that is
included in the Collateral is in possession of an issuer of a negotiable
Document of Title therefor or is otherwise in the possession of any bailee or
warehouseman.
3.6.    Types of Collateral. None of the Collateral constitutes, or is the
Proceeds of (a) farm products, (b) As-Extracted Collateral, (c) Consumer Goods,
(d) standing timber, or (e) as of the Closing Date, aircraft, airframe, aircraft
engine, aircraft lease or any other related property.
3.7.    Investment Property.
(a)    Schedule 3.7(a) hereto sets forth under the heading “Pledged Equity
Interests” all of the Pledged Equity Interests as of the Closing Date, and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such schedule. Schedule 3.7(b) sets forth under the heading
“Pledged Notes” all of the Pledged Notes owned by any Grantor as of the Closing
Date, and all of such Pledged Notes have been duly authorized, authenticated or
issued, and delivered and are the legal, valid and binding obligation of the
issuers thereof enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and constitute all of the issued and outstanding indebtedness evidenced by an
instrument or certificated security of the respective issuers thereof owing to
such Grantor. All Pledged Equity Interests and all Pledged Notes existing on the
Closing Date shall be delivered to the Administrative Agent on the Closing Date,
subject to Section 6.29 of the Credit Agreement.
(b)    The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Stock and
Stock Equivalents owned by such Grantor in each issuer thereof (other than
Excluded Stock).
(c)    The Pledged Equity Interests have been duly and validly issued and,
except as set forth on Schedule 3.7(a) hereto, are fully paid and nonassessable
(to the extent applicable).


11

--------------------------------------------------------------------------------





(d)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favour of, or claims of, any other Person,
except Liens expressly permitted by Section 7.02 of the Credit Agreement, and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests.
3.8.    Receivables.
(a)    No amount payable to such Grantor under or in connection with any
Receivable in excess of $5,000,000 that is included in the Collateral is
evidenced by any Instrument or Chattel Paper which has not been delivered to the
Administrative Agent.
(b)    Each Receivable that is included in the Collateral (i) is and will be the
legal, valid and binding obligation of the account debtor in respect thereof,
representing an unsatisfied obligation of such account debtor, (ii) is and will
be enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, (iii) is not and will not be
subject to any setoffs, defences, taxes or counterclaims (except with respect to
refunds, returns and allowances in the ordinary course of business) and (iv) is
and will be in compliance with all applicable laws and regulations, except where
the failure to comply with this Section 3.8(b) with respect to each Receivable
would not reasonably be expected to have a Material Adverse Effect.
3.9.    Intellectual Property.
(a)    Schedule 3.9(a) lists all Copyrights, Patents, Trademarks and Designs
which are registered with the Canadian Intellectual Property Office or the U.S.
Patent and Trademark Office or the U.S. Copyright Office or are the subject of
an application for registration with any such Governmental Authority, in each
case which is owned by such Grantor in its own name on the date hereof
(collectively, the “Owned Intellectual Property”). Except as set forth in
Schedule 3.9(a), such Grantor is the exclusive owner of the entire and
unencumbered right, title and interest in and to all material Owned Intellectual
Property and is otherwise entitled to grant to others the right to use (and,
where applicable, itself use) all such material Owned Intellectual Property.
Such Grantor has a valid and enforceable right to use all material Intellectual
Property used by, or licensed to others by, such Grantor which is not Owned
Intellectual Property either pursuant to one of the written material Copyright
Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses and/or
Design Licenses listed on Schedule 3.9(a) and subject to the terms thereof
(collectively, the “Licensed Intellectual Property”) or otherwise.
(b)    On the date hereof all Owned Intellectual Property and all Licensed
Intellectual Property, in each case, which is material to such Grantor’s
business (collectively, the “Material Intellectual Property”), is valid,
subsisting, unexpired and enforceable and has not been abandoned. The operation
of such Grantor’s business as currently conducted or as contemplated to be
conducted does not infringe, constitute a misappropriation of, dilute, or
otherwise violate the Intellectual Property rights of any other Person where the
same would have a Material Adverse Effect.
(c)    No claim has been asserted that the use of the Material Intellectual
Property does or may infringe upon or constitute a misappropriation of the
rights of any other Person.
(d)    To such Grantor’s knowledge, no decision or judgment has been rendered by
any Governmental Authority or arbitrator in Canada or outside Canada which would
materially limit or cancel


12

--------------------------------------------------------------------------------





the validity or enforceability of, or such Grantor’s rights in, any Material
Intellectual Property. Such Grantor is not aware of any uses of any item of
Material Intellectual Property that could reasonably be expected to lead to such
item becoming invalid or unenforceable including unauthorized trademark uses by
third parties and uses which were not supported by the goodwill of the business
connected with Trademarks and Trademark Licenses.
(e)    No action or proceeding is pending, or, to such Grantor’s knowledge,
threatened, on the date hereof (i) seeking to limit, cancel or invalidate any
Owned Intellectual Property, (ii) alleging that any services provided by,
processes used by, or products manufactured or sold by such Grantor infringe any
Patent, Trademark, Copyright, Design or misappropriate any Trade Secret or
violate any other right of any other Person, or (iii) alleging that any Material
Intellectual Property (A) owned by such Grantor or (B) licensed by such Grantor
(to such Grantor’s knowledge), is being licensed or sublicensed in violation of
any intellectual property or any other right of any other Person, in each case,
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect. To such Grantor’s knowledge, no Person is engaging in any
activity that infringes upon or misappropriates, or is otherwise an unauthorized
use of, any Material Intellectual Property owned by Grantor. The consummation of
the transactions contemplated by this Agreement and the other Loan Documents
will not result in the termination of any of the Material Intellectual Property.
(f)    With respect to each Copyright License, Trademark License, Trade Secret
License, Patent License and Design License which license constitutes Material
Intellectual Property or the loss of which could otherwise have a Material
Adverse Effect: (i) such license is binding and enforceable against the other
party thereto; (ii) such license will not cease to be valid and binding and in
full force and effect on terms identical to those currently in effect as a
result of the rights and interests granted herein (including, but not limited
to, the enforceability of such rights and interests with respect to each such
license), nor will the grant of such rights and interests (or the enforceability
thereof) constitute a breach or default under such license or otherwise give the
licensor or licensee a right to terminate such license; (iii) such Grantor has
not received any notice of termination or cancellation under such license;
(iv) such Grantor has not received any notice of a breach or default under such
license, which breach or default has not been cured; and (v) such Grantor is not
in breach or default in any material respect, and no event has occurred that,
with notice and/or lapse of time, would constitute such a breach or default or
permit termination, modification or acceleration under such license.
(g)    Except as set forth on Schedule 3.9(g), such Grantor has made all filings
and recordations and paid all required fees and taxes to maintain each and every
item of registered Material Intellectual Property in full force and effect and
to protect and maintain its interest therein.
(h)    To the knowledge of such Grantor, (i) none of the Trade Secrets that
constitute Material Intellectual Property of such Grantor have been used,
divulged, disclosed or appropriated to the detriment of such Grantor for the
benefit of any other Person without permission of such Grantor; and (ii) no
employee, independent contractor or agent of such Grantor has misappropriated
any Trade Secrets of any other Person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor where
the same would reasonably be expected to have a Material Adverse Effect.
(i)    Such Grantor has taken commercially reasonable steps to exercise quality
control over any licensee of such Grantor’s Trademarks.


13

--------------------------------------------------------------------------------





3.10.    [Reserved]
3.11.    Contracts. No amount payable to such Grantor under or in connection
with any Contract which has a value in excess of $5,000,000 individually or
$10,000,000 in the aggregate is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent or constitutes Chattel
Paper that is not under the control (within the meaning of the STA) of the
Administrative Agent.
3.12.    U.S. Collateral. No Canadian Grantor owns any tangible assets located
in or governed by the laws of the United States or any state, territory or
possession thereof. If any Canadian Grantor shall at any time acquire any assets
located in, or governed by, the laws of the United States or any state,
territory or possession thereof, with a value of $5,000,000 individually, or
$10,000,000 in the aggregate, the Borrower shall promptly notify the
Administrative Agent, and except to the extent constituting Excluded Assets,
within 90 days of the acquisition thereof (unless otherwise agreed by the
Administrative Agent) cause such Canadian Grantor to deliver to the
Administrative Agent a pledge or security agreement governed by the laws of the
United States with respect to its assets, together with such other documents and
instruments as may be reasonably requested by the Administrative Agent.
SECTION 4.    COVENANTS
Each Grantor covenants and agrees with the Secured Parties that, as of the date
hereof and until the termination of this Agreement in accordance with its terms:
4.1.    Covenants in Credit Agreement. Each Grantor shall take, or shall refrain
from taking, as the case may be, each action that is within its control and is
necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Grantor or any of its Subsidiaries.
4.2.    Delivery and Control of Instruments, Chattel Paper, Documents of Title
and Investment Property.
(a)    If any of the Collateral having a value in excess of $5,000,000
individually or $10,000,000 in the aggregate is or shall become evidenced or
represented by any Instrument, Certificated Security, Document of Title or
Chattel Paper, such Instrument (other than cheques received in the ordinary
course of business), Certificated Security, Documents of Title or Chattel Paper
shall be promptly (and, in any event, within 30 days of the acquisition thereof
(or such later date as the Administrative Agent may agree)) delivered to the
Administrative Agent, duly endorsed in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement, and
all of such property owned by any Grantor as of the Closing Date and represented
in such form shall be delivered on the Closing Date.
(b)    [Reserved]
(c)    If any Collateral having a value in excess of $5,000,000 individually or
$10,000,000 in the aggregate is or shall become an Uncertificated Security, such
Grantor shall promptly (and, in any event, within 30 days (or such later date as
the Administrative Agent may agree)) cause the issuer thereof, if such issuer is
a Subsidiary of the Borrower, either (i) to register the Administrative Agent as
the registered owner of such Uncertificated Security, upon original issue or
registration of transfer or (ii) to agree in writing with such Grantor and the
Administrative Agent that such issuer will comply with instructions with respect
to such Uncertificated Security originated by the Administrative Agent without
further consent of such Grantor and such actions shall be taken on or prior to
the Closing Date with respect to any such Uncertificated Securities owned as of
the Closing Date by any Grantor and the Grantor shall take or cause to be taken
all


14

--------------------------------------------------------------------------------





such other actions as may be necessary for the Administrative Agent to have
“control” (within the meaning of the STA).
4.3.    Maintenance of Insurance.
(a)    Such Grantor will maintain insurance in accordance with Section 6.16 of
the Credit Agreement, and furnish to the Administrative Agent, upon written
request, a copy of such insurance policies.
(b)    Such Grantor will deliver to the Administrative Agent on behalf of the
Secured Parties, (i) on the Closing Date, a certificate dated as of a recent
date showing the amount and types of insurance coverage as of such date, (ii)
upon reasonable request of the Administrative Agent from time to time,
reasonably detailed information as to any material insurance carried, (iii)
promptly following receipt of notice from any insurer, a copy of any notice of
cancellation or material change in coverage from that existing on the Closing
Date and (iv) forthwith, notice of any cancellation or nonrenewal of coverage by
such Grantor. To the extent applicable, the Administrative Agent shall be named
as additional insured on all such liability insurance policies of such Grantor
and the Administrative Agent shall be named as loss payee (and, where
applicable, mortgagee) on all property and casualty insurance policies of such
Grantor.
4.4.    Payment of Obligations. Such Grantor shall pay and discharge (or cause
to be paid and discharged) or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all claims of any kind (including claims
for labor, materials and supplies) against or with respect to the Collateral,
except that no such tax, assessment or charge need be paid if (a) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor or (b) the failure to so pay and discharge
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
4.5.    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Except as otherwise expressly permitted by the Credit Agreement, such
Grantor shall maintain each of the security interests created by this Agreement
as a perfected security interest under all Requirements of Law of Canada and of
any province, territory or possession thereof and the United States and of any
state, territory or possession thereof, having at least the priority described
in Section 3.3 and shall defend such security interest against any claims and
demands of any Persons (other than the Secured Parties), subject to the
provisions of Section 7.13.
(b)    Such Grantor shall furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.
(c)    At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request to be taken in the United States and
Canada for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including, the filing of
any financing statements or financing change statements or continuations under
the PPSA or the Uniform Commercial Code (or other similar laws) in effect in
Canada or any province, territory or possession thereof and the United States or
any state, territory, or possession thereof, with respect to the


15

--------------------------------------------------------------------------------





security interests created hereby and in the case of Investment Property and any
other relevant Collateral, taking any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the STA) with
respect thereto.
4.6.     Changes in Locations, Name, Jurisdiction of Incorporation, etc. Such
Grantor shall not, except upon at least 10 days’ prior written notice (or such
shorter period consented to by the Administrative Agent in writing), in each
case, to the Administrative Agent and delivery to the Administrative Agent of
duly authorized and, where required, executed copies of all additional financing
statements, financing change statements and other documents reasonably requested
by the Administrative Agent to maintain the validity, perfection and priority of
the security interests provided for herein:
(a)    change its legal name, incorporation number, jurisdiction of
organization, incorporation or formation or the location of its chief executive
office, registered office or sole place of business from that referred to in
Section 3.4;
(b)    change its legal name, incorporation number, identity or structure to
such an extent that any financing statement or financing change statement filed
by the Administrative Agent in connection with this Agreement would become
misleading; or
(c)    permit any Inventory or Equipment to be kept at a location in a province,
territory or state other than those provinces, territories or states listed on
Schedule 3.5, except for Inventory in transit.
4.7.    Notices. Such Grantor shall advise the Administrative Agent promptly, in
reasonable detail, of:
(a)    any Lien (other than any Lien expressly permitted by Section 7.02 of the
Credit Agreement) on any of the Collateral which would adversely affect the
ability of the Administrative Agent to exercise any of its remedies hereunder;
(b)    the occurrence of any other event of which such Grantor becomes aware
that would reasonably be expected to have a Material Adverse Effect on the
aggregate value of the Collateral or on the security interests created hereby;
and
(c)    the acquisition or ownership by any Grantor of any aircraft, airframe,
aircraft engine, aircraft lease or any other related property with a value in
excess of $5,000,000 individually or in the aggregate.
4.8.    Investment Property.
(a)    If such Grantor shall become entitled to receive or shall receive any
stock or other ownership certificate (including any certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), option or rights in respect of Stock and Stock Equivalents
in any issuer thereof, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of or other ownership interests in
the Pledged Securities, such Grantor shall accept the same as the agent of the
Secured Parties, hold the same in trust for the Secured Parties and promptly
deliver the same to the Administrative Agent in the exact form received (other
than Excluded Stock), duly endorsed by such Grantor to the Administrative Agent,
if required, together with an undated stock power or similar instrument of
transfer covering such certificate duly executed in blank by such Grantor and
with, if the Administrative Agent so requests, signature


16

--------------------------------------------------------------------------------





guaranteed, to be held by the Administrative Agent, subject to the terms hereof,
as additional collateral security for the Secured Obligations. Any sums paid
upon or in respect of the Pledged Securities upon the liquidation or dissolution
of any issuer thereof shall be paid over to the Administrative Agent to be held
by it hereunder as additional collateral security for the Secured Obligations if
an Event of Default then exists, and in case any distribution of capital shall
be made on or in respect of the Pledged Securities or any property shall be
distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any issuer thereof or
pursuant to the reorganization thereof, the property so distributed shall, (x)
if an Event of Default then exists or (y) if otherwise required to be delivered
to the Administrative Agent pursuant to the terms of this Agreement, be
delivered to the Administrative Agent to be held by it hereunder as additional
collateral security for the Secured Obligations and/or applied in accordance
with Section 8.03 of the Credit Agreement. If any sums of money or property so
paid or distributed in respect of the Pledged Securities shall be received by
such Grantor in violation of the immediately preceding sentence, such Grantor
shall, until such money or property is paid or delivered to the Administrative
Agent, hold such money or property in trust for the Secured Parties, segregated
from other funds of such Grantor, and forthwith deliver such money or property
to the Administrative Agent to be held as additional collateral security for the
Secured Obligations or applied in accordance with Section 8.03 of the Credit
Agreement.
(b)    Such Grantor shall not (i) vote to enable, or take any other action to
permit, any Restricted Subsidiary of the Borrower that is an issuer of Pledged
Equity Interests to issue any stock, partnership interests, limited liability
company interests, unlimited liability company interests or other equity
securities of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any stock, partnership interests,
limited liability company interests, unlimited liability company interests or
other equity securities of any nature of any such issuer (except, in each case,
pursuant to a transaction permitted by the Credit Agreement), (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, any of the Investment Property or Proceeds thereof or any interest therein
(except, in each case, in connection with a transaction permitted by the Credit
Agreement), (iii) create, incur or permit to exist any Lien or option in favour
of, or any claim of any Person with respect to, any of the Investment Property
or Proceeds thereof, or any interest therein, except for the security interests
created by any Loan Document or any Lien permitted thereon pursuant to Section
7.02 of the Credit Agreement, (iv) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any of the Investment Property or Proceeds thereof or
any interest therein (except, in each case, in connection with a transaction
that is permitted under the Credit Agreement) or (v) cause or permit any
Restricted Subsidiary of the Borrower that is an issuer of any Pledged
LLC/Partnership Interests or Pledged ULC Interests which are not Securities (for
purposes of the STA) on the date hereof to elect or otherwise take any action to
cause such Pledged LLC/Partnership Interests or Pledged ULC Interests to be
treated as Securities for purposes of the STA; unless such Grantor shall
promptly notify the Administrative Agent in writing of any such election or
action and, in such event, shall take all steps necessary or advisable to
establish the Administrative Agent’s “control” (within the meaning of the STA)
thereof.
(c)    In the case of each Grantor which is an issuer of Pledged Securities,
such issuer agrees that (i) it shall be bound by the terms of this Agreement
relating to the Pledged Securities issued by it and shall comply with such terms
insofar as such terms are applicable to it, (ii) it shall notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 4.8(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Sections 5.3(c) and 5.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 5.3(c) or 5.7 with respect to the Pledged Securities issued by it. In
addition, each Grantor which is either an issuer or an owner of any Pledged
Security hereby consents to the grant by each other Grantor of the security


17

--------------------------------------------------------------------------------





interest hereunder in favour of the Administrative Agent and to the transfer of
any Pledged Security to the Administrative Agent or its nominee following the
occurrence and during the continuance of an Event of Default and to the
substitution of the Administrative Agent or its nominee as a partner, member or
shareholder of the issuer of the related Pledged Security.
4.9.    Receivables. Other than in the ordinary course of business, such Grantor
shall not (a) grant any extension of the time of payment of any Receivable,
(b) compromise or settle any Receivable for less than the full amount thereof,
(c) release, wholly or partially, any Person liable for the payment of any
Receivable, (d) allow any credit or discount whatsoever on any Receivable or (e)
amend, supplement or modify any Receivable in any manner that could adversely
affect the value thereof.
4.10.    Intellectual Property.
(a)    Such Grantor (either itself or through licensees) shall, in the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, (i) continue to use each owned Trademark
material to its business, (ii) maintain commercially reasonable quality of
products and services offered under such Trademarks and take all necessary steps
to ensure that all licensed users of such Trademarks comply with such Grantor’s
quality control requirements and maintain reasonable quality, (iii) not adopt or
use any mark which is confusingly similar or a colorable imitation of such
Trademarks unless the Administrative Agent, for the benefit of the Secured
Parties, shall obtain a perfected security interest in such mark pursuant to
this Agreement and an Intellectual Property Security Agreement, and (iv) not
(and not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark may become invalidated or impaired in
any way.
(b)    Such Grantor (either itself or through licensees), subject to the
exercise of its reasonable business judgment, taking into account the Secured
Parties’ interests under this Agreement, shall not do any act, or knowingly omit
to do any act, whereby any Patent owned by such Grantor material to its business
may become forfeited, abandoned or dedicated to the public.
(c)    Such Grantor (either itself or through licensees), subject to the
exercise of its reasonable business judgment, taking into account the Secured
Parties’ interests under this Agreement, shall not (and shall not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of Copyrights owned by such Grantor and material to
its business may become invalidated or otherwise impaired. Such Grantor (either
itself or through licensees), subject to the exercise of its reasonable business
judgment, taking into account the Secured Parties’ interests under this
Agreement, shall not do any act whereby any material portion of such Copyrights
may fall into the public domain.
(d)     Such Grantor shall notify the Administrative Agent promptly if it knows
or suspects that any application or registration relating to any Material
Intellectual Property owned by such Grantor may become forfeited, abandoned or
dedicated to the public, or of any adverse determination (including the
institution of, or any such determination in, any proceeding in the Canadian
Intellectual Property Office, the United States Patent and Trademark Office, the
United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s ownership of, or the validity of, any such Material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.
(e)    After such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property that is material to the business of such Grantor with the
Canadian Intellectual Property Office, the United States Patent and Trademark
Office, the United States Copyright Office, such Grantor shall report such
filing or receipt of a


18

--------------------------------------------------------------------------------





registration to the Administrative Agent prior to or concurrently with the
delivery of the Compliance Certificate required by Section 6.01(c) of the Credit
Agreement for the earlier to occur of either the Fiscal Quarter ending June 30
or the Fiscal Year ending (or such longer period of time permitted by the
Administrative Agent in its sole discretion), in each case, immediately
following the date of such filing or receipt of registration, and such Grantor
shall promptly execute and deliver to the Administrative Agent, and, if
requested by the Administrative Agent, and have recorded in the Canadian
Intellectual Property Office, the United States Patent and Trademark Office or
the United States Copyright Office, as applicable, any and all agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the Secured Parties’ security interest in any Copyright,
Patent, Trademark, Design or other Intellectual Property of such Grantor.
(f)    Such Grantor, subject to the exercise of its reasonable business
judgment, taking into account the Secured Parties’ interests under this
Agreement, shall take reasonable and necessary steps, including in any
proceeding before the Canadian Intellectual Property Office, the United States
Patent and Trademark Office or the United States Copyright Office, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of Intellectual Property material to its business,
including the payment of required fees and taxes, the filing of responses to
office actions issued by the Canadian Intellectual Property Office, the United
States Patent and Trademark Office or the United States Copyright Office, the
filing of applications for renewal or extension, the filing of affidavits of use
and affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.
(g)    Such Grantor (either itself or through licensees), subject to the
exercise of its reasonable business judgment, taking into account the Secured
Parties’ interests under this Agreement, shall not, without the prior written
consent of the Administrative Agent, discontinue use of or otherwise abandon any
of its registered Owned Intellectual Property, or abandon any application or any
right to file an application for any patent, trademark, or copyright, unless
such Grantor shall have previously determined that such use or the pursuit or
maintenance of such Intellectual Property is no longer desirable in the conduct
of such Grantor’s business and that the loss thereof could not reasonably be
expected to have a Material Adverse Effect.
(h)    In the event that any Intellectual Property material to its business is
infringed, misappropriated or diluted by a third party, such Grantor shall (i)
take such actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.
(i)    Such Grantor agrees that, should it obtain an ownership interest in any
item of intellectual property which is not, as of the Closing Date, a part of
the Intellectual Property Collateral (the “After-Acquired Intellectual
Property”), (i) the provisions of Section 2.1 shall automatically apply thereto,
(ii) any such After-Acquired Intellectual Property, and in the case of
trademarks, the goodwill of the business connected therewith or symbolized
thereby, shall automatically become part of the Intellectual Property
Collateral, (iii) it shall provide written notice thereof prior to or
concurrently with the delivery of the Compliance Certificate required by Section
6.01(c) of the Credit Agreement for the earlier to occur of either the Fiscal
Quarter ending June 30 or the Fiscal Year ending (or such longer period of time
permitted by the Administrative Agent in its sole discretion), in each case,
following the date on which such ownership is obtained, and (iv) promptly after
the Administrative Agent’s request, it shall provide the Administrative


19

--------------------------------------------------------------------------------





Agent with an amended Schedule 3.9(a) and take the actions specified in clauses
(j) and (k) of this Section 4.10.
(j)    Such Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its Intellectual Property in order to record the
security interest granted herein to the Administrative Agent for the benefit of
the Secured Parties with the Canadian Intellectual Property Office, the United
States Patent and Trademark Office and the United States Copyright Office.
(k)    Such Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its After-Acquired Intellectual Property in order to
record the security interest granted herein to the Administrative Agent for the
benefit of the Secured Parties with the Canadian Intellectual Property Office,
the United States Patent and Trademark Office and the United States Copyright
Office.
(l)    Such Grantor shall take commercially reasonable steps to protect the
secrecy of all trade secrets or confidential information material to its
business, including entering into confidentiality agreements with employees and
labeling and restricting access to secret information and documents.
4.11.    Contracts.
(a)    Such Grantor shall perform and comply in all material respects with all
its obligations under the Contracts, except where the failure to so perform and
comply would not reasonably be expected to have a Material Adverse Effect.
(b)    Such Grantor shall not amend, modify, terminate, waive or fail to enforce
any provision of any Contract in any manner which would reasonably be expected
to have a Material Adverse Effect.
(c)    Such Grantor shall exercise promptly and diligently each and every
material right which it may have under each contract (other than any right of
termination), except where the failure to so exercise would not reasonably be
expected to have a Material Adverse Effect.
(d)    Such Grantor shall not permit to become effective in any document
creating, governing or providing for any permit, lease, license or contract, a
provision that would limit the creation, perfection or scope of, or exercise or
enforcement of remedies in connection with, a Lien on such permit, lease,
license or contract in favour of the Administrative Agent for the benefit of the
Secured Parties unless such Grantor believes, in its reasonable judgment, that
such prohibition is usual and customary in transactions of such type.
4.12.    [Reserved].
SECTION 5.    REMEDIAL PROVISIONS
5.1.    Certain Matters Relating to Receivables.
(a)    The Administrative Agent shall have the right (but shall in no way be
obligated), at its own expense if an Event of Default does not then exist, to
make test verifications of the Receivables that are included in the Collateral
in any manner and through any medium that it reasonably considers advisable, and
each Grantor shall furnish all such assistance and information as the
Administrative Agent may reasonably require in connection with such test
verifications.


20

--------------------------------------------------------------------------------





(b)    Subject to the rights of the Administrative Agent under Section 5.2(b),
each Grantor hereby agrees to use its commercially reasonable efforts to
continue to collect all amounts due or to become due to such Grantor under the
Receivables and diligently exercise each material right it may have under any
Receivable in each case, at its own expense. If required by the Administrative
Agent at any time after the occurrence and during the continuance of an Event of
Default, any payments of Receivables, when collected by any Grantor, (i) shall
be promptly (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Secured Parties only as provided
in Section 5.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.
(c)    At the Administrative Agent’s request but subject to the confidentiality
provisions set forth in the Credit Agreement, during the continuance of an Event
of Default each Grantor shall make available to the Administrative Agent
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables that are included in the
Collateral, including original orders, invoices and shipping receipts.
5.2.    Communications with Obligors; Grantors Remain Liable.
(a)    The Administrative Agent in its own name or in the name of others may at
any time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables or Contracts.
(b)    The Administrative Agent may at any time after the occurrence and during
the continuance of an Event of Default notify, or require any Grantor to so
notify, the account debtor or counterparty on any Receivable or Contract of the
security interest of the Administrative Agent therein. In addition, after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may upon written notice to the applicable Grantor, notify, or require any
Grantor to notify, the account debtor or counterparty to make all payments under
the Receivables and/or Contracts directly to the Administrative Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. No Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) or Contract by reason of or
arising out of this Agreement or the receipt by any Secured Party of any payment
relating thereto, nor shall any Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
5.3.    Pledged Securities.


21

--------------------------------------------------------------------------------





(a)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Equity Interests and all payments made in respect
of the Pledged Notes, to the extent not prohibited by the Credit Agreement, and
to exercise all voting, corporate and other ownership (or other similar) rights
with respect to the Pledged Securities; provided, however, that no vote shall be
cast or corporate or other ownership (or other similar) right exercised or other
action taken which would materially impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.
(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its rights pursuant to this Section
5.3(b): (i) all rights of each Grantor to exercise or refrain from exercising
the voting and other consensual rights and to receive cash dividends paid in
respect of the Pledged Equity Interests and payments made in respect of the
Pledged Notes, which it would otherwise be entitled to exercise or receive
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right, but shall be
under no obligation, to exercise or refrain from exercising such voting and
other consensual rights; (ii) the Administrative Agent shall have the right,
without notice to any Grantor (where permitted by applicable law), to transfer
all or any portion of the Investment Property to its name or the name of its
nominee or agent; and (iii) the Administrative Agent shall have the right,
without notice to any Grantor, to exchange any certificates or instruments
representing any Investment Property for certificates or instruments of smaller
or larger denominations. In order to permit the Administrative Agent to exercise
the voting and other consensual rights which it may be entitled to exercise
pursuant hereto and to receive all dividends and other distributions which it
may be entitled to receive hereunder each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Administrative Agent all
proxies, dividend payment orders and other instruments as the Administrative
Agent may from time to time reasonably request and each Grantor acknowledges
that the Administrative Agent may utilize the power of attorney set forth
herein.
(c)    Each Grantor hereby authorizes and instructs each issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each such issuer
shall be fully protected in so complying, and (ii) upon any such instruction
following the occurrence and during the continuance of an Event of Default, pay
any dividends or other payments with respect to the Investment Property,
including Pledged Securities, directly to the Administrative Agent.
5.4.    Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Secured Parties specified in Section 5.1 with respect to payments
of Receivables, if an Event of Default shall occur and be continuing, all
Proceeds received by any Grantor consisting of cash, cash equivalents, cheques
and other near-cash items shall, if requested in writing by the Administrative
Agent, be held by such Grantor in trust for the Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Administrative Agent in the exact form received by such
Grantor (duly endorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Secured Parties)
shall continue to be held as collateral security


22

--------------------------------------------------------------------------------





for all the Secured Obligations and shall not constitute payment thereof until
applied as provided in Section 5.5.
5.5.    Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of the Proceeds of Collateral
realized through the exercise by the Administrative Agent of its remedies
hereunder, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in the Canadian Guarantee, in payment of the Secured
Obligations in accordance with the Credit Agreement.
5.6.    PPSA and Other Remedies.
(a)    If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other instrument
or agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the PPSA (whether or not the PPSA applies to
the affected Collateral), any bankruptcy or insolvency law or its rights under
any other applicable law or in equity. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defences, advertisements and notices are
hereby waived), may in such circumstances collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may sell, lease,
license, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. Each Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. Each purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by applicable law) all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten days' notice to such Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. The Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral. The Administrative Agent may specifically
disclaim or modify any warranties of title or the like. This procedure will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral. Each Grantor agrees that it would not be commercially
unreasonable for the Administrative Agent to dispose of the Collateral or any
portion thereof by using Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capability
of doing so, or that match buyers and sellers of assets. To the extent permitted
by applicable law, each Grantor hereby waives any claims against the
Administrative Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Administrative
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. Each Grantor further agrees, at


23

--------------------------------------------------------------------------------





the Administrative Agent’s request, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere. To the
extent permitted by applicable law, and so long as an Event of Default is
continuing, the Administrative Agent shall have the right to enter onto the
property where any Collateral is located and take possession thereof with or
without judicial process.
(b)    The Administrative Agent shall apply the proceeds of any action taken by
it pursuant to this Section 5.6, in accordance with Section 8.03 of the Credit
Agreement. If the Administrative Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Administrative Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by any Secured Party of any rights
hereunder.
(c)    In the event of any disposition of any of the Intellectual Property, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such disposition shall be included, and the applicable Grantor shall, to the
extent commercially reasonable and feasible under the circumstances, supply the
Administrative Agent or its designee with such Grantor’s know-how and expertise,
and with documents and things embodying the same, relating to the manufacture,
distribution, advertising and sale of products or the provision of services
relating to any Intellectual Property subject to such disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property and to the manufacture, distribution, advertising and sale
of such products and services.
(d)    For the purpose of enabling the Administrative Agent, during the
continuance of an Event of Default, to exercise rights and remedies under
Section 5 hereof, each Grantor hereby grants to the Administrative Agent, to the
extent assignable, a non-exclusive license (exercisable only during the
continuance of an Event of Default) to use, assign, license or sublicense any of
the Intellectual Property constituting Collateral now owned or hereafter
acquired by such Grantor, wherever the same may be located. Such license shall
include access to all media in which any of the licensed items constituting
Collateral may be recorded or stored.
5.7.    Private Sales, etc.
(a)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests, by reason of
certain prohibitions contained in Securities Laws and may be compelled to resort
to one or more private sales thereof to a restricted group of purchasers which
will be obliged to agree, among other things, to acquire such securities for
their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favourable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Equity Interests for the period of time necessary to permit
the issuer thereof to register such securities for public sale under Securities
Laws even if such issuer would agree to do so.
(b)    Each Grantor agrees to use commercially reasonable efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Equity Interests pursuant to this Section 5.7
valid and binding and in compliance with any and all other


24

--------------------------------------------------------------------------------





applicable Requirements of Law. Each Grantor further agrees that a breach of any
of the covenants contained in this Section 5.7 will cause irreparable injury to
the Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defences
against an action for specific performance of such covenants except for a
defence that no Event of Default has occurred and is continuing under the Credit
Agreement or a defence of payment.
5.8.    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable fees and disbursements of any
outside legal counsel employed by any Secured Party to collect such deficiency.
5.9.    BWXT Entities. Notwithstanding anything contained herein to the
contrary, the Administrative Agent will not take any action with respect to any
pledge of Stock or Stock Equivalents of any Person that directly or indirectly
owns Stock or Stock Equivalents in any BWXT Entity if such action would
constitute or result in the change of ownership of any Person that directly or
indirectly owns Stock in a BWXT Entity if such change of ownership would require
under then-existing law or any material contract, the prior approval of the U.S.
Navy, the U.S. Department of Energy or any other Governmental Authority, without
first obtaining such approval. Each Grantor covenants that, after the occurrence
and during the continuance of an Event of Default, it will take all actions as
may be requested by the Administrative Agent to obtain such approval.
5.10.    Appointment of Receiver. Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent may appoint or reappoint by
instrument in writing, any Person or Persons, whether an officer or officers or
an employee or employees of the Administrative Agent or not, to be an interim
receiver, receiver or receivers (hereinafter called a “Receiver”, which term
when used herein shall include a receiver and manager) of the Collateral
(including any interest, income or profits therefrom) and may remove any
Receiver so appointed and appoint another in his/her/its stead. Any such
Receiver shall, so far as concerns responsibility for his/her/its acts, be
deemed the agent of the applicable Grantor and not the Administrative Agent or
any of the Lenders, and neither the Administrative Agent nor any Lender shall be
in any way responsible for any misconduct, negligence or non-feasance on the
part of any such Receiver or his/her/its servants, agents or employees. Subject
to the provisions of the instrument appointing him/her/it and the provisions of
applicable law, any such Receiver shall have power to take possession of the
Collateral, to preserve the Collateral or its value, to carry on or concur in
carrying on all or any part of the business of the applicable Grantor and to
sell, lease, license or otherwise dispose of or concur in selling, leasing,
licensing or otherwise disposing of the Collateral. To facilitate the foregoing
powers, any such Receiver may, to the exclusion of all others, including the
applicable Grantor, enter upon, use and occupy all premises owned or occupied by
the applicable Grantor wherein the Collateral may be situate, maintain the
Collateral upon such premises, borrow money on a secured or unsecured basis and
use the Collateral directly in carrying on the applicable Grantor’s business or
as security for loans or advances to enable the Receiver to carry on the
applicable Grantor’s business or otherwise, as such Receiver shall, in its
discretion, determine. Except as may be otherwise directed by the Administrative
Agent, all money received from time to time by such Receiver in carrying out
his/her/its appointment shall be received in trust for and be paid over to the
Administrative Agent. Every such Receiver may, in the discretion of the
Administrative Agent, be vested with all or any of the rights and powers of the
Administrative Agent.
(a)    The Agent may, either directly or through its agents or nominees,
exercise any or all of the powers and rights given to a Receiver by virtue of
this Section 5.10.


25

--------------------------------------------------------------------------------





SECTION 6.    THE ADMINISTRATIVE AGENT
6.1.    Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any cheques, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or Contract or with respect to any
other Collateral whenever payable;
(ii)    in the case of any Intellectual Property constituting Collateral,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may request to evidence the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and intangibles of such Grantor relating thereto or represented
thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened in
writing against the Collateral (other than Liens permitted by Section 7.02 of
the Credit Agreement), effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in Section 5.7, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent, Trademark or Design (along with the goodwill
of the business to which any such Copyright, Patent, Trademark or Design
pertains), throughout the world for such term or terms, on


26

--------------------------------------------------------------------------------





such conditions, and in such manner, as the Administrative Agent shall in its
sole discretion determine; and (8) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.
Anything in this Section 6.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 6.1(b), it will
not exercise any rights under the power of attorney provided for in this Section
6.1(a) unless an Event of Default shall have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the
Administrative Agent shall not exercise this power without first making demand
on the Grantor and the Grantor failing to promptly comply therewith.
(c)    The reasonable and documented out-of-pocket expenses of the
Administrative Agent incurred in connection with actions undertaken as provided
in this Section 6.1, together with interest thereon at a rate per annum equal to
the rate per annum at which interest would then be payable on past due Loans
that are Base Rate Loans under the Credit Agreement, from the date of payment by
the Administrative Agent to the date reimbursed by the relevant Grantor, shall
be payable by such Grantor to the Administrative Agent on written demand (which
demand shall set forth all invoiced amounts due).
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
6.2.    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account. Neither
the Administrative Agent, nor any other Secured Party nor any of their
respective officers, directors, partners, employees, agents, legal counsel and
other advisors, attorneys-in-fact or affiliates shall be liable for failure to
demand, collect or realize upon any of the Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, legal counsel and other advisors, attorneys-in-fact
or affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct in breach of a duty owed
to such Grantor.


27

--------------------------------------------------------------------------------





6.3.    Financing Statements and IP Filings. Each Grantor authorizes the
Administrative Agent to file or record financing statements or financing change
statements and other filing or recording documents or instruments with respect
to the Collateral, without the signature of such Grantor, in such form and in
such offices as the Administrative Agent reasonably determines appropriate to
perfect or maintain the perfection of the security interests of the
Administrative Agent under this Agreement. Each Grantor agrees that such
financing statements and financing change statements may describe the collateral
in the same manner as described in this Agreement or as “all present and
after-acquired assets of the debtor” or words of similar effect, regardless of
whether or not the Collateral includes all assets or all personal property of
such Grantor, or such other description as the Administrative Agent, in its sole
judgment, determines is necessary or advisable that is of an equal or lesser
scope or with greater detail. A photographic or other reproduction of this
Agreement shall, where permitted by applicable law, be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction. Each Grantor hereby further authorizes the
Administrative Agent to file filings with the United States Patent and Trademark
Office or the United States Copyright Office (or any successor office) and the
Canadian Intellectual Property Office including this Agreement, a Notice of
Grant or other documents for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest in the Collateral granted by such
Grantor hereunder, without the signature of such Grantor and naming such
Grantor, as debtor, and the Administrative Agent, as secured party.
6.4.    Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.
6.5.    Appointment of Co-Administrative Agents. At any time or from time to
time, in order to comply with any applicable requirement of law, the
Administrative Agent may appoint another bank or trust company or one of more
other Persons, either to act as co-agent or agents on behalf of the Secured
Parties with such power and authority as may be necessary for the effectual
operation of the provisions hereof and which may be specified in the instrument
of appointment (which may, in the discretion of the Administrative Agent,
include provisions for indemnification and similar protections of such co-agent
or separate agent).
SECTION 7.    MISCELLANEOUS
7.1.    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Grantor (provided, that, any provision
imposing obligations of a Grantor may be waived by the Administrative Agent
without the consent of the Grantors) and the Administrative Agent, subject to
any consents required under Section 10.01 of the Credit Agreement.
7.2.    Notices. All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 10.02 of the Credit
Agreement; provided that notices and communications to any Grantor other than
the Borrower shall be directed to such Grantor, at the address of the Borrower.


28

--------------------------------------------------------------------------------





7.3.    No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except by a written instrument pursuant to Section 7.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
7.4.    Enforcement Expenses; Indemnification.
(a)    Each Grantor agrees to pay or reimburse each Secured Party for its
reasonable and documented out-of-pocket costs and expenses incurred in
collecting against such Grantor under the guarantee contained in the Canadian
Guarantee or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Grantor is a party, including the
reasonable fees and disbursements of outside counsel to each Secured Party and
outside counsel to the Administrative Agent; provided that each Grantor’s
obligation to pay or reimburse for legal fees and expenses pursuant to this
subsection (a) shall be limited to the reasonable and documented out-of-pocket
legal fees and expenses of a single law firm as counsel for the Administrative
Agent and all other Secured Parties, taken together, in each appropriate
jurisdiction (which may include a single law firm as special, local or foreign
counsel acting in multiple jurisdictions), except that in the case where any
such Secured Party determines in good faith that a conflict of interest does or
may exist in connection with such legal representation and such Secured Party
advises such Grantor of such actual or potential conflict of interest and
engages its own separate counsel, the reasonable and documented out-of-pocket
legal fees and expenses of such separate counsel shall also be paid or
reimbursed.
(b)    Each Grantor agrees to pay, and to hold the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, suits and reasonable out-of-pocket costs, expenses or
disbursements of any kind or nature whatsoever with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes (other
than Excluded Taxes) which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement.
(c)    Each Grantor agrees to pay, and to hold the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits and reasonable out-of-pocket costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.04 of the Credit
Agreement.
(d)    The agreements in this Section shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents
7.5.    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their permitted successors and assigns; provided that,
except as otherwise permitted by the Credit Agreement, no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent, and any attempted
assignment without such consent shall be null and void.


29

--------------------------------------------------------------------------------





7.6.    Set-off; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF
JURY TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA
APPLICABLE THEREIN. Without limiting the general applicability of the foregoing
and the terms of the other Loan Documents to this Agreement and the parties
hereto, the terms of Sections 10.08 and 10.15 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, with each reference to the
“Canadian Borrower” therein (whether express or by reference to the Canadian
Borrower as a “party” thereto) being a reference to the Grantors, and the
parties hereto agree to such terms.
7.7.    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
7.8.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
7.9.    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
7.10.    Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.
7.11.    Acknowledgments. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
7.12.    Additional Grantors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to the Credit Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Subsidiary of a Joinder Agreement.
7.13.    Releases; Termination of this Agreement.


30

--------------------------------------------------------------------------------





(a)    At such time as the Loans and the other Obligations (other than (i)
contingent indemnification obligations and (ii) Obligations in respect of
Secured Cash Management Agreements and Secured Hedge Agreements either (A) as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made or (B) notice has not been received by the
Administrative Agent from the applicable Cash Management Bank or Hedge Bank that
such amounts are then due and payable) shall have been paid in full, the
Commitments under the Credit Agreement have been terminated or expired and each
Letter of Credit issued under the Credit Agreement shall be Cash Collateralized
or no longer outstanding (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the applicable L/C
Issuer shall have been made), the Collateral shall be released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.
(b)    If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement (to a Person that is
not a Loan Party), then the Lien on such Collateral shall be deemed
automatically released and the Administrative Agent, at the request and sole
expense of such Grantor, shall execute and deliver to such Grantor all releases,
terminations or other documents reasonably necessary for the release, or
evidence of release of the Liens created hereby on such Collateral (including,
without limitation, termination statements and intellectual property filing
terminations). At the request and sole expense of the Borrower, a Grantor (other
than the Borrower) shall be released from its obligations hereunder in the event
that all the Stock and Stock Equivalents in such Grantor shall be sold or
otherwise disposed of in a transaction permitted by the Credit Agreement (to a
Person that is not a Loan Party); provided that the Borrower shall have
delivered to the Administrative Agent, at least three Business Days (or such
lesser period permitted in writing by the Administrative Agent) prior to the
date of the proposed release, a written request for such release identifying the
relevant Grantor and the terms of the relevant sale or other disposition in
reasonable detail, including the price thereof and any expenses incurred in
connection therewith, together with a certification by the Borrower stating that
such transaction is in compliance with the Credit Agreement and the other Loan
Documents.
(c)    Each Grantor acknowledges that it is not authorized to file any financing
statement or financing change statement or discharge with respect to any
financing statement or financing change statement originally filed in connection
herewith without the prior written consent of the Administrative Agent.
7.14.    ULC Limitation. Notwithstanding any provisions to the contrary
contained in this Agreement, the Credit Agreement or any other document or
agreement among all or some of the parties hereto, each Grantor is as of the
date of this Agreement the sole registered and beneficial owner of all Pledged
ULC Interests more particularly described in Schedule 3.7(a) hereto and will
remain so until such time as such Pledged ULC Interests are fully and
effectively transferred into the name of the Administrative Agent or any other
person on the books and records of such ULC. Nothing in this Agreement, the
Credit Agreement or any other document or agreement delivered among all or some
of the parties hereto is intended to or shall constitute the Administrative
Agent or any person other than a Grantor to be a member or shareholder of any
ULC until such time as written notice is given to the applicable Grantor and all
further steps are taken so as to register the Administrative Agent or other
person as holder of the Pledged ULC Interests . The granting of the pledge and
security interest pursuant to Section 2 does not make the Administrative Agent a


31

--------------------------------------------------------------------------------





successor to any Grantor as a member or shareholder of any ULC, and neither the
Administrative Agent nor any of its respective successors or assigns hereunder
shall be deemed to become a member or shareholder of any ULC by accepting this
Agreement or exercising any right granted herein unless and until such time, if
any, when the Administrative Agent or any successor or assign expressly becomes
a registered member or shareholder of any ULC. Each Grantor shall be entitled to
receive and retain for its own account any dividends or other distributions if
any, in respect of the Collateral, and shall have the right to vote such Pledged
ULC Interests and to control the direction, management and policies of the ULC
issuing such Pledged ULC Interests to the same extent as such Grantor would if
such Pledged ULC Interests were not pledged to the Administrative Agent or to
any other person pursuant hereto. To the extent any provision hereof would have
the effect of constituting the Administrative Agent to be a member or
shareholder of any ULC prior to such time, such provision shall be severed
herefrom and ineffective with respect to the relevant Pledged ULC Interests
without otherwise invalidating or rendering unenforceable this Agreement or
invalidating or rendering unenforceable such provision insofar as it relates to
Collateral other than Pledged ULC Interests. Notwithstanding anything herein to
the contrary (except to the extent, if any, that the Administrative Agent or any
of its successors or assigns hereafter expressly becomes a registered member or
shareholder of any ULC), neither the Administrative Agent nor any of its
respective successors or assigns shall be deemed to have assumed or otherwise
become liable for any debts or obligations of any ULC. Except upon the exercise
by the Administrative Agent or other persons of rights to sell or otherwise
dispose of Pledged ULC Interests or other remedies following the occurrence and
during the continuance of an Event of Default, each Grantor shall not cause or
permit, or enable any ULC in which it holds Pledged ULC Interests to cause or
permit, the Administrative Agent to: (a) be registered as member or shareholder
of such ULC; (b) have any notation entered in its favour in the share register
of such ULC; (c) be held out as member or shareholder of such ULC; (d) receive,
directly or indirectly, any dividends, property or other distributions from such
ULC by reason of the Administrative Agent or other person holding a security
interest in the Pledged ULC Interests; or (e) act as a member or shareholder of
such ULC, or exercise any rights of a member or shareholder of such ULC,
including the right to attend a meeting of such ULC or vote the shares of such
ULC.
7.15.    Amalgamation. Each Grantor acknowledges and agrees that, in the event
it amalgamates with any other corporation or corporations, it is the intention
of the parties hereto that the term “Grantor”, when used herein, shall apply to
each of the amalgamating corporations and to the amalgamated corporation, such
that the security interest granted hereby:
(a)    shall extend to Collateral owned by each of the amalgamating corporations
and the amalgamated corporation at the time of amalgamation and to any
Collateral thereafter owned or acquired by the amalgamated corporation, and
(b)    shall secure all Obligations of each of the amalgamating corporations and
the amalgamated corporation to the Administrative Agent and Secured Parties at
the time of amalgamation and all Obligations of the amalgamated corporation to
the Administrative Agent and Secured Parties thereafter arising. The security
interest shall attach to all Collateral owned by each corporation amalgamating
with any Grantor, and by the amalgamated company, at the time of the
amalgamation, and shall attach to all Collateral thereafter owned or acquired by
the amalgamated corporation when such becomes owned or is acquired.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




32

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Canadian Pledge and
Security Agreement to be duly executed and delivered as of the date first above
written.
[GRANTOR]




By:                        
Name: _________________________________
Title: __________________________________




















































































Canadian Pledge and Security Agreement
Signature Page




--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A., as Administrative Agent




By: _____________________________
Name: ___________________________
Title: ____________________________


























































































Canadian Pledge and Security Agreement
Signature Page




--------------------------------------------------------------------------------





EXHIBIT A


NOTICE
OF
GRANT OF SECURITY INTEREST
IN
PATENTS


DATED: ___________


Commissioner of Patents
Canadian Intellectual Property Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the Canadian Pledge and Security Agreement
dated as of May 24, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”) among the Grantor (as defined
below), the other grantors party thereto and the Administrative Agent for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the patents and patent
applications on Schedule 1 to the Administrative Agent for the benefit of the
Secured Parties.


The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such patents and
patent applications (a) may only be terminated in accordance with the terms of
the Agreement and (b) is not to be construed as an assignment of any patent or
patent application.


GRANTOR:


[Address]




Jurisdiction: _______________
Very truly yours,


[GRANTOR]


By: ___________________________
Name: _________________________
Title: __________________________


ADMINISTRATIVE AGENT:


[Address]
Acknowledged and accepted:


WELLS FARGO BANK, N.A.,


By: ___________________________
Name: _________________________
Title: __________________________







--------------------------------------------------------------------------------





SCHEDULE 1




PATENTS
Patent No.


Description of
Patent Item
Date of Patent
 
 
 
PATENT APPLICATIONS
Patent Applications No.


Description of
Patent Applied for
Date of
Patent Applications
 
 
 





--------------------------------------------------------------------------------





NOTICE
OF
GRANT OF SECURITY INTEREST
IN
TRADEMARKS


DATED: ___________


Registrar of Trademarks
Canadian Intellectual Property Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the Canadian Pledge and Security Agreement
dated as of May 24, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”) among the Grantor (as defined
below), the other grantors party thereto and the Administrative Agent for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the trademarks and
trademark applications on Schedule 1 to the Administrative Agent for the benefit
of the Secured Parties.


The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such trademarks and
trademark applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any
trademark or trademark application.


GRANTOR:


[Address]




Jurisdiction: _______________
Very truly yours,


[GRANTOR]


By: ___________________________
Name: _________________________
Title: __________________________


ADMINISTRATIVE AGENT:


[Address]
Acknowledged and accepted:


WELLS FARGO BANK, N.A.,


By: ___________________________
Name: _________________________
Title: __________________________







--------------------------------------------------------------------------------





SCHEDULE 1




TRADEMARKS
Trademark No.


Description of
Trademark Item
Date of Trademark
 
 
 
TRADEMARK APPLICATIONS
Trademark Applications No.


Description of
Trademark Applied for
Date of
Trademark Applications
 
 
 







--------------------------------------------------------------------------------





NOTICE
OF
GRANT OF SECURITY INTEREST
IN
COPYRIGHTS


DATED: ___________


The Commissioner of Patents
Copyrights Office
Canadian Intellectual Property Office


Ladies and Gentlemen:


Please be advised that pursuant to the Canadian Pledge and Security Agreement
dated as of May 24, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”) among the Grantor (as defined
below), the other grantors party thereto and the Administrative Agent for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the copyrights and
copyright applications on Schedule 1 to the Administrative Agent for the benefit
of the Secured Parties.


The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such copyrights and
copyright applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any
copyright or copyright application.


GRANTOR:


[Address]




Jurisdiction: _______________
Very truly yours,


[GRANTOR]


By: ___________________________
Name: _________________________
Title: __________________________


ADMINISTRATIVE AGENT:


[Address]
Acknowledged and accepted:


WELLS FARGO BANK, N.A.,


By: ___________________________
Name: _________________________
Title: __________________________







--------------------------------------------------------------------------------





SCHEDULE 1




COPYRIGHTS
Copyright No.


Description of
Copyright Item
Date of Copyright
 
 
 
COPYRIGHT APPLICATIONS
Copyright Applications No.


Description of
Copyright Applied for
Date of
Copyright Applications
 
 
 









--------------------------------------------------------------------------------





NOTICE
OF
GRANT OF SECURITY INTEREST
IN
DESIGNS


DATED: ___________


Commissioner of Patents
Industrial Design Section
Canadian Intellectual Property Office


Ladies and Gentlemen:


Please be advised that pursuant to the Canadian Pledge and Security Agreement
dated as of May 24, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”) among the Grantor (as defined
below), the other grantors party thereto and the Administrative Agent for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the designs and design
applications on Schedule 1 to the Administrative Agent for the benefit of the
Secured Parties.


The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such designs and
design applications (a) may only be terminated in accordance with the terms of
the Agreement and (b) is not to be construed as an assignment of any design or
design application.




GRANTOR:


[Address]




Jurisdiction: _______________
Very truly yours,


[GRANTOR]


By: ___________________________
Name: _________________________
Title: __________________________


ADMINISTRATIVE AGENT:


[Address]
Acknowledged and accepted:


WELLS FARGO BANK, N.A.,


By: ___________________________
Name: _________________________
Title: __________________________





--------------------------------------------------------------------------------





SCHEDULE 1




DESIGNS
Design No.


Description of
Design Item
Date of Design
 
 
 
DESIGN APPLICATIONS
Design Applications No.


Description of
Design Applied for
Date of
Design Applications
 
 
 















--------------------------------------------------------------------------------






EXHIBIT H-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 24, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BWX TECHNOLOGIES, INC., a Delaware corporation, as the
administrative borrower (the “Administrative Borrower”), BWXT Canada Ltd., an
Ontario corporation, as the Canadian borrower (the “Canadian Borrower” and
together with the Administrative Borrower, the “Borrower”), the Lenders, and
WELLS FARGO BANK, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with the
Credit Agreement are effectively connected with undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------





EXHIBIT H-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 24, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BWX TECHNOLOGIES, INC., a Delaware corporation, as the
administrative borrower (the “Administrative Borrower”), BWXT Canada Ltd., an
Ontario corporation, as the Canadian borrower (the “Canadian Borrower” and
together with the Administrative Borrower, the “Borrower”), the Lenders, and
WELLS FARGO BANK, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) no payments in connection with the Credit Agreement are effectively
connected with undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------





EXHIBIT H-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 24, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BWX TECHNOLOGIES, INC., a Delaware corporation, as the
administrative borrower (the “Administrative Borrower”), BWXT Canada Ltd., an
Ontario corporation, as the Canadian borrower (the “Canadian Borrower” and
together with the Administrative Borrower, the “Borrower”), the Lenders, and
WELLS FARGO BANK, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption (the “applicable partners/members”) is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its applicable partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its applicable partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (vi) no payments in connection with the Credit Agreement are
effectively connected with undersigned or any of its applicable
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its applicable
partners/members: (i) an IRS Form W-8BEN-E or IRS Form W-8BEN or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN-E or IRS Form W-8BEN from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]








--------------------------------------------------------------------------------





EXHIBIT H-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 24, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BWX TECHNOLOGIES, INC., a Delaware corporation, as the
administrative borrower (the “Administrative Borrower”), BWXT Canada Ltd., an
Ontario corporation, as the Canadian borrower (the “Canadian Borrower” and
together with the Administrative Borrower, the “Borrower”), the Lenders, and
WELLS FARGO BANK, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption (the “applicable partners/members”) is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its applicable partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
applicable partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no payments
in connection with the Credit Agreement are effectively connected with
undersigned or any of its applicable partners/members’ conduct of a U.S. trade
or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
applicable partners/members: (i) an IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E or IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]


